 

Exhibit 10.1

 

AMENDMENT NO. 1 TO THE THIRD AMENDED AND RESTATED CREDIT

AGREEMENT AND SYNDICATED FACILITY AGREEMENT

 

AMENDMENT NO. 1 dated as of December 13, 2019 (this “Amendment”), in respect of
the Third Amended and Restated Credit Agreement and Syndicated Facility
Agreement dated as of June 25, 2019 (as amended, restated, amended and restated,
modified or supplemented from time to time, the “Credit Agreement”), among
Owens-Brockway Glass Container Inc., a Delaware corporation, O-I Operations
(Australia) Pty Limited, ABN 94 004 230 326, a limited liability company
incorporated under the laws of Australia, OI European Group B.V., a private
company with limited liability organized under the laws of the Netherlands with
its registered offices (statutaire zetel) in Schiedam, the Netherlands and
registered under number 24291478, O-I Europe Sàrl, a Swiss Société à
responsabilité limitée (limited liability corporation), O-I Canada Corp., a Nova
Scotia company, O-I Operations (NZ) Ltd., a limited liability company
incorporated under the laws of New Zealand, Glass International OISPV, S.A.P.I.
de C.V., S.O.F.O.M., E.N.R., a sociedad anónima promotora de inversión de
capital variable, sociedad financiera de objeto múltiple, entidad no regulada,
organized under the laws of Mexico (each of the foregoing a “Borrower”),
Owens-Illinois Group, Inc., a Delaware corporation (the “Company”),
Owens-Illinois General Inc., a Delaware corporation (“Borrowers’ Agent”), the
Lenders and Issuing Lenders from time to time party thereto, Deutsche Bank AG
New York Branch, as Administrative Agent (“Administrative Agent”) for the
Lenders and Deutsche Bank AG New York Branch, as Collateral Agent.

 

WHEREAS, pursuant to Section 12.1 of the Credit Agreement, the Borrowers,
Borrowers’ Agent, Company, the Administrative Agent and the Lenders party hereto
desire to amend the Credit Agreement as set forth below;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1.         Defined Terms; References. Unless otherwise specifically
defined herein, each term used herein which is defined in the Credit Agreement
has the meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after the First Amendment Effective
Date (as defined below), refer to the Credit Agreement as amended hereby. This
Amendment is a Loan Document.

 

Section 2.         Amendment to Credit Agreement. Effective as of the First
Amendment Effective Date (defined below), the Credit Agreement (excluding any
exhibits or schedules thereto, which shall remain in full force and effect) is
hereby amended as set forth in Annex A attached hereto, such that all of the
newly inserted bold, double-underlined text (indicated textually in the same
manner as the following examples: double-underlined text and double-underlined
text) and any formatting changes attached hereto shall be deemed to be inserted
in the text of the Credit Agreement, and all of the deleted stricken text
(indicated textually in the same manner as the following examples: stricken text
and stricken text) shall be deemed to be deleted from the text of the Credit
Agreement.

 

Section 3.        Representations and Warranties. Each Loan Party party hereto
hereby represents and warrants that, immediately prior to and immediately after
giving effect to this Amendment:

 



 

 

 

(a)       the execution, delivery and performance by it of this Amendment does
not (i) violate any provision of law applicable to it, the Organic Documents of
it, or any order, judgment or decree of any court or other agency of government
binding on it, (ii) conflict with, result in a material breach of or constitute
(with due notice or lapse of time or both) a material default under any
Contractual Obligation of it, (iii) result in or require the creation or
imposition of any Lien (other than Liens in favor of the Collateral Agent) upon
any of the properties or assets of it or (iv) require any approval of
stockholders or any approval or consent of any Person under any material
Contractual Obligation of it, other than those approvals and consents which have
been obtained; and

 

(b)       it has all requisite organizational power and authority to enter into
this Amendment and the execution, delivery and performance by it of this
Amendment has been duly authorized by all necessary organizational action by it.
 Each Loan Party party hereto has duly executed and delivered this Amendment,
and this Amendment and each other Loan Document to which it is a party
constitutes the legally valid and binding obligations of it, enforceable against
it in accordance with their respective terms, except as enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability; and

 

(c)       each of the representations and warranties set forth in the Credit
Agreement and in the other Loan Documents is true and correct in all material
respects on and as of the First Amendment Effective Date (both immediately
before and after giving effect to this Amendment) (it being understood and
agreed that (x) any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date and (y) any representation or warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on such date); and

 

(d)       no Unmatured Event of Default and no Event of Default shall have
occurred and be continuing.

 

Section 4.         Effectiveness. This Amendment shall become effective on the
date (the “First Amendment Effective Date”) when each of the following
conditions shall have been satisfied or waived by the Requisite Lenders:

 

(a)       the Administrative Agent shall have received from each Loan Party
party hereto, the Administrative Agent and the Lenders constituting the
Requisite Lenders either (i) a counterpart of this Amendment signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of this Amendment) that such party has signed a counterpart of this
Amendment;

 

(b)       each of the representations and warranties set forth in the Credit
Agreement and in the other Loan Documents shall be true and correct in all
material respects on and as of the First Amendment Effective Date (it being
understood and agreed that (x) any representation or warranty which by its terms
is made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date and (y) any representation or
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on such date);

 

(c)       at the time of the First Amendment Effective Date and immediately
after giving effect to this Amendment, no Unmatured Event of Default or Event of
Default shall exist;

 

(d)       the Administrative Agent shall have received an Officer’s Certificate
of the Company, dated as of the First Amendment Effective Date, certifying
compliance with the requirements set forth in preceding clauses (b) and (c) of
this Section 4;

 



2

 

 

(e)       the Administrative Agent shall have received (i) either (x) a copy of
the certificate or articles of incorporation or equivalent organizational
document, including all amendments thereto, of each Loan Party party hereto, and
in the case of Loan Parties organized in the United States of America, certified
as of a recent date by the Secretary of State of the state of its organization
or (y) confirmation from such Loan Party that there has been no change to such
organizational documents since last delivered to the Administrative Agent, (ii)
a certificate of a Secretary or Responsible Officer of each Loan Party (or any
director or officer of any Loan Party that is not organized under the laws of
any State of the United States of America or the District of Columbia) party
hereto dated the First Amendment Effective Date and certifying (A) that (x)
attached thereto is a true and complete copy of the by-laws, operating agreement
or similar governing document of such Loan Party as in effect on the First
Amendment Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below or (y) there has been no change or
amendment to such governing documents since last delivered to the Administrative
Agent, (B) that (x) attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors of such Loan Party authorizing the
execution, delivery and performance of this First Amendment and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect or (y) there has been no change to such resolutions since last
delivered to the Administrative Agent in connection with the Credit Agreement
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect, and (C) to the extent not previously delivered to the
Administrative Agent in connection with the Credit Agreement, as to the
incumbency and specimen signature of each officer executing this First Amendment
or any other document delivered in connection herewith on behalf of such Loan
Party; and (iii) to the extent not previously delivered to the Administrative
Agent in connection with the Credit Agreement, a certificate of another officer
as to the incumbency and specimen signature of the Secretary or the Responsible
Officer (or other director or officer, as applicable) executing the certificate
pursuant to clause (ii) above;

 

(f)       all reasonably incurred and documented costs, fees, expenses
(including, without limitation, legal fees and expenses) and other compensation
payable to (i) the Administrative Agent pursuant to Section 12.4 of the Credit
Agreement and (ii) to Wells Fargo Securities, LLC, pursuant to that certain
Engagement Letter dated as of December 3, 2019 by and among Wells Fargo
Securities, LLC, the Company and Owens-Brockway, in each case, on or before the
First Amendment Effective Date, to the extent invoiced at least three business
days prior to the First Amendment Effective Date unless otherwise agreed, shall
have been paid to the extent earned; and

 

(g)       either (A) the Senior Notes Consent Effectiveness (as defined below)
shall have occurred substantially concurrently with the effectiveness of this
Amendment or (B) with respect to any series of Senior Notes (as defined below)
for which the Senior Notes Consent Effectiveness has not occurred, the relevant
issuer shall have made (or given irrevocable notice of its intention to make) a
change of control offer to the holders of such Senior Notes under and in
accordance with the requirements of the applicable indenture with respect to
such Senior Notes. As used herein, “Senior Notes Consent Effectiveness” means
that, with respect to each consent solicitation (to the extent not previously
withdrawn or abandoned by the relevant issuer) undertaken by OBGC or OI European
Group B.V., as applicable, relating to the Existing Owens-Brockway Senior
Unsecured Notes or the Permitted European Senior Debt, as applicable, (the
Existing Owens-Brockway Senior Unsecured Notes, together with the Permitted
European Senior Debt, the “Senior Notes”) pursuant to the Consent Solicitation
Statement dated as of December 4, 2019 (the “Consent Solicitation Statement”),
(x) the requisite consents under the relevant indentures governing the Senior
Notes shall have been received, (y) the relevant supplemental indentures to the
indentures governing the Senior Notes shall have become effective and (z) OBGC
or OI European Group B.V., as applicable, shall have paid the relevant consent
fee under each relevant indenture required pursuant to the terms of the Consent
Solicitation Statement.

 



3

 

 

Section 5.         Confirmation of Guarantees and Security Interests. By signing
this First Amendment, the Loan Parties party hereto hereby confirm that the
obligations of the Loan Parties under the Credit Agreement as modified or
supplemented hereby and the other Loan Documents to which such Loan Parties are
party (i) are entitled to the benefits of the guarantees and the security
interests set forth or created in the Guarantee Agreements, the Collateral
Documents and the other Loan Documents, as applicable, (ii) constitute
“Obligations”, “U.S. Obligations”, “Foreign Obligations” and “Guarantied
Obligations” or other similar term for purposes of the Credit Agreement, the
Guarantee Agreements, the Collateral Documents and all other Loan Documents, as
applicable, (iii) notwithstanding the effectiveness of the terms hereof, the
Guarantee Agreements, the Collateral Documents and the other Loan Documents, as
applicable, are, and shall continue to be, in full force and effect and are
hereby ratified and confirmed in all respects. Each Loan Party party hereto
ratifies and confirms that all Liens granted, conveyed, or assigned to the
Administrative Agent or the Collateral Agent by such Person pursuant to any Loan
Document to which it is a party remain in full force and effect, are not
released or reduced, and continue to secure full payment and performance of the
Obligations.

 

Section 6.          Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 7.          Counterparts. This Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Amendment by
facsimile transmission or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Amendment.

 

Section 8.          Miscellaneous. This Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of any Lender or the Administrative Agent under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

 

[SIGNATURE PAGES FOLLOW]

 



4

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  OWENS-ILLINOIS GROUP, INC.       By:   /s/ Anand Patel                       
Name:   Anand Patel     Title: Treasurer       OWENS-BROCKWAY GLASS CONTAINER
INC.       By:   /s/ Anand Patel                        Name:   Anand Patel    
Title: Vice President and Treasurer       O-I CANADA CORP.       By:   /s/ Anand
Patel                        Name:   Anand Patel     Title: Treasurer       OI
EUROPEAN GROUP B.V.       By:   /s/ Anand Patel                        Name:  
Scott Gedris     Title: Attorney-in-Fact       OWENS-ILLINOIS GENERAL INC.   as
Borrowers’ Agent       By:   /s/ Anand Patel                        Name:  
Anand Patel     Title: Treasurer

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

 

  O-I EUROPE SÀRL       By:   /s/ Volker Tiemann            Name:   Volker
Tiemann     Title: General Counsel EU       By:   /s/ Robert Gachot           
Name:   Robert Gachot     Title: CG Executive SWE       O-I OPERATIONS
(AUSTRALIA) PTY LTD ACN 004 230 326       By:   /s/ Timothy Connors           
Name:   Timothy Connors     Title: Director       O-I OPERATIONS (NZ) LTD.      
By:   /s/ Timothy Connors            Name:   Timothy Connors     Title: Director

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  GLASS INTERNATIONAL OISPV, S.A.P.I. de C.V., S.O.F.O.M., E.N.R.       By:  
/s/ Rafael Eduardo Freire Ponce     Name:   Rafael Eduardo Freire Ponce    
Title: Attorney-in-Fact

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 





 

AGENTS AND LENDERS:

 

  DEUTSCHE BANK AG NEW YORK BRANCH,   as Administrative Agent, Collateral Agent
          By: /s/ Michael Strobel     Name:   Michael Strobel     Title: Vice
President           By: /s/ Philip Tancorra     Name:   Philip Tancorra    
Title: Associate

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 



 

 

  WELLS FARGO BANK, NA,   as Term Loan Lender and Revolving Lender           By:
/s/ Andrew Payne     Name:   Andrew Payne     Title: Managing Director

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 



 

 

  Farm Credit Services of America, PCA,   as Term Loan Lender           By: /s/
Dustin Oswald     Name:   Dustin Oswald     Title: Vice President

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 



 

 

  The Huntington National Bank,   as Term Loan Lender           By: /s/ Ryan
Benefiel     Name:   Ryan Benefiel     Title: Assistant Vice President

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 



 

 

  AgChoice Farm Credit, ACA, on behalf of itself and its wholly-owned
Subsidiaries, AgChoice Farm Credit, FLCA, and AgChoice Farm Credit, PCA,   as a
Voting President           By: /s/ William Frailey     Name:   William Frailey  
  Title: Assistant Vice President

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 



 

 

 



  AgCountry Farm Credit Services, FLCA,   as a Voting Participant       By: /s/
Jamey Grafing     Name:   Jamey Grafing     Title: Sr. Vice President

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 





 

 

  FARM CREDIT BANK OF TEXAS,   as a Voting President       By: /s/ Eric Estey  
  Name:   Eric Estey     Title: Vice President

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 





 

 

  COMPEER FINANCIAL, FLCA,   as a Voting President       By:  /s/ Betty Janelle
    Name:   Betty Janelle     Title: Director, Capital Markets

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 





 

 

  American AgCredit, FLCA,   as a Voting President       By: /s/ Michael J.
Balock     Name:   Michael J. Balock     Title: Vice President

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 





 

 

  COÖPERATIVE RABOBANK U.A., NEW YORK BRANCH,   as Term Loan Lender and
Revolving Lender       By:  /s/ Shane Koonce     Name:   Shane Koonce     Title:
Executive Director       By: /s/ Jeff Bliss     Name:   Jeff Bliss     Title:
Executive Director

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 





 



 

  GreenStone Farm Credit Services, FLCA,   as a Voting President       By: /s/
Shane Prichard     Name:   Shane Prichard     Title: VP of Capital Markets

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

  Farm Credit of New Mexico, FLCA,   as a Voting Participant       By: /s/ Mitch
Selking     Name:   Mitch Selking     Title: Director of Credit – Corporate
Agribusiness Lending

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

  Fifth Third Bank, National Association (formerly Fifth Third Bank),   as Term
Loan Lender and Revolving Lender       By:  /s/ Mike Gifford     Name:   Mike
Gifford     Title: Director, Corporate Banking

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 



 

 

  CATHAY BANK,   as USD Term Loan A Lender and USD Revolving Lender       By: 
/s/ Dean Kawai     Name:   Dean Kawai     Title: Senior Vice President

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 



 

 

  JPMORGAN CHASE BANK, NA, NEW ZEALAND BRANCH,   as Term Loan Lender       By: 
/s/ Warren Davis     Name:    Warren Davis     Title: Managing Director

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 



 



 



  Citizens Bank, N.A.,   as Term Loan Lender and Revolving Lender       By: /s/
André A. Nazareth     Name:   André A. Nazareth     Title: Senior Vice President

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 





 

 

  The Bank of Nova Scotia,   as Term Loan Lender, Revolving Lender       By: /s/
Dave Vishny     Name:  Dave Vishny     Title: Managing Director

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 





 

 

  U.S. Bank National Association,   as Term Loan Lender and Revolving Lender    
  By: /s/ Paul F. Johnson     Name:  Paul F. Johnson     Title: Vice President

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 





 

 

  TD Bank, N.A.,   as Term Loan Lender and Revolving Lender       By: /s/ Uk-Sun
Kim     Name:  Uk-Sun Kim     Title: Senior Vice President

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 





 

 

  JPMORGAN CHASE BANK N.A.,   as Term Loan Lender and Revolving Lender       By:
/s/ Christopher A. Salek     Name:   Christopher A. Salek     Title: Vice
President

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 





 

 

 

  SIEMENS FINANCIAL SERVICES, INC.,   as Term Loan Lender           By: /s/
Jared R. Malise     Name:   Jared R. Malise     Title: Duly Authorized Signatory
          By: /s/ Brent Chase     Name:   Brent Chase     Title: Duly Authorized
Signatory

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 



 

 

  FLUSHING BANK,   as Term Loan Lender           By: /s/ Suzanne Zahn    
Name:   Suzanne Zahn     Title: VP Sr. CRM

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 



 

 

  BNP PARIBAS,   as Term Loan and Revolving Lender           By: /s/ Andrew W.
Strait     Name:   Andrew W. Strait     Title: Managing Director           By:
/s/ Raquel Latuff     Name:   Raquel Latuff     Title: Managing Director

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 



 

 

  Bank of America, N.A.,   as Term Loan Lender and Revolving Lender          
By: /s/ Jason Yakabu     Name:   Jason Yakabu     Title: Vice President

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 



 

 

  CRÉDIT INDUSTRIEL ÉT COMMERCIAL, NEW YORK BRANCH,   as Revolving Lender      
    By: /s/ Garry Weiss     Name:   Garry Weiss     Title: Managing Director    
      By: /s/ Clifford Abramsky     Name:   Clifford Abramsky     Title:
Managing Director

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 



 

 

 

  CRÉDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH,   as Term Loan Lender      
    By: /s/ Garry Weiss     Name:   Garry Weiss     Title: Managing Director    
      By: /s/ Clifford Abramsky     Name:   Clifford Abramsky     Title:
Managing Director

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 





 

 

  HSBC Bank USA, N.A.,   as Term Loan Lender, Revolving Lender           By: /s/
Peggy Yip     Name:   Peggy Yip     Title: Vice President

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 





 

 

  WESTPAC BANKING CORPORATION,   as Term Loan Lender and Revolving Lender      
    By: /s/ Stuart Brown     Name:   Stuart Brown     Title: Tier Two Attorney

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 





 

 

  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,   as Term Loan Lender and
Revolving Lender           By: /s/ Gordon Yip     Name:   Gordon Yip     Title:
Director           By: /s/ Andrew Sidford     Name: Andrew Sidford     Title:
Managing Director

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 





 

 

  UNICREDIT BANK AG, NEW YORK BRANCH,   as Term Loan Lender           By: /s/
Arianna Raineri     Name:   Arianna Raineri     Title: Associate Director      
    By: /s/ Thomas Petz     Name:   Thomas Petz     Title: Director

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 





 

 



 

  UNICREDIT BANK AG, NEW YORK BRANCH,   as Revolving Lender           By: /s/
Arianna Raineri     Name:   Arianna Raineri     Title: Associate Director      
    By: /s/ Thomas Petz     Name:   Thomas Petz     Title: Director

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 



 

 

  BANK HAPOALIM B.M.,   as Term Loan Lender and Revolving Lender           By:
/s/ Helen H. Gateson     Name:   Helen H. Gateson     Title: Vice President    
      By: /s/ Charles McLaughlin     Name:   Charles McLaughlin     Title:
Senior Vice President

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 



 

 

  Intesa Sanpaolo S.p.A. – New York Branch,   as Revolving Lender           By:
/s/ Alessandro Toigo     Name:   Alessandro Toigo     Title: Head of Corporate
Desk           By: /s/ William Denton     Name:   William Denton     Title:
Global Relationship Manager

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 



 

 

  TRI STATE CAPITAL BANK,   as Term Loan Lender and Revolving Lender          
By: /s/ David A. Molnar     Name:   David A. Molnar     Title: President –
Commercial Banking

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 



 

 

  BARCLAYS BANK PLC,   as Revolving Lender           By: /s/ Sean Duggan    
Name:   Sean Duggan     Title: Vice President

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 



 

 

 

 

  GOLDMAN SACHS BANK USA,   as Term Loan Lender and Revolving Lender          
By: /s/ Jamie Minieri     Name:   Jamie Minieri     Title: Authorized Signatory

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 





 

 

  GOLDMAN SACHS LENDING PARTNERS LLC,   as Term Loan Lender and Revolving Lender
          By: /s/ Jamie Minieri     Name:   Jamie Minieri     Title: Authorized
Signatory

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 





 

 

  BANCO DE SABADELL, S.A., MIAMI BRANCH,   as Term Loan Lender Revolving Lender
          By: /s/ Pierre Dulin     Name:   Pierre Dulin     Title: Chief
Commercial Officer Americas

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 





 

 

  DEUTSCHE BANK AG HOST BANK,   as Term Loan Lender, Revolving Lender          
By: /s/ Edwin E. Roland     Name:   Edwin E. Roland     Title: Managing Director
          By: /s/ Alexandra Barth     Name:   Alexandra Barth     Title:
Managing Director

 

[FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

ANNEX A

 

AMENDED CREDIT AGREEMENT

 



 







 

EXECUTION VERSION

__________________

 

$300,000,000 U.S. Dollar Revolving Facility

$1,200,000,000 Multicurrency Revolving Facility

$600,000,000 Tranche A Term Loan A Facility (USD)

$200,000,000 Tranche B Term Loan A Facility (USD)

$110,000,000 Tranche C Term Loan A Facility (USD)

$590,000,000 Tranche D Term Loan A Facility (USD)

_______________________________________________________________

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND SYNDICATED FACILITY AGREEMENT

 

Dated June 25, 2019

 

among

 

OWENS-ILLINOIS GROUP, INC.
OWENS-BROCKWAY GLASS CONTAINER INC.,
O-I OPERATIONS (AUSTRALIA) PTY LIMITED,
OI EUROPEAN GROUP B.V.,
O-I EUROPE SARL,
O-I CANADA CORP.,
OWENS-ILLINOIS GENERAL INC.,
O-I OPERATIONS (NZ) LTD.,
GLASS INTERNATIONAL OISPV, S.A.P.I. de C.V., S.O.F.O.M., E.N.R.

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent

and

DEUTSCHE BANK AG NEW YORK BRANCH,
as Collateral Agent

and

VARIOUS LENDING INSTITUTIONS
_______________________________________________________________

Arranged by

 

WELLS FARGO SECURITIES, LLC,
DEUTSCHE BANK SECURITIES INC.,
COBANK, ACB,
BOFA SECURITIES, INC.,
THE BANK OF NOVA SCOTIA
BNP PARIBAS SECURITIES CORP.,
CREDIT AGRICOLE CORPORATE & INVESTMENT BANK,
and
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners,
and

BARCLAYS BANK PLC,

COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH,

GOLDMAN SACHS LENDING PARTNERS LLC,

HSBC SECURITIES USA, INC.,

and

 


TD BANK, N.A., 

as Documentation Agents
__________________

 



 

 

 



TABLE OF CONTENTS

 

   Page

 



Article I DEFINITIONS AND ACCOUNTING TERMS  

 

1.1 Definitions 3 1.2 Terms Generally; Financial Statements 5960 1.3 Calculation
of Exchange Rate 6061 1.4 Dutch Terms 6061 1.5 Cashless Settlement 6161 1.6
Division 6161

 

Article II AMOUNT AND TERMS OF U.S. DOLLAR, EURO AND ALTERNATIVE CURRENCY
CREDITS

 

2.1 The Commitments 6162 2.2 Evidence of Indebtedness; Repayment of Loans 6869
2.3 Minimum Amount of Each Borrowing; Maximum Number of Borrowings 6970 2.4
Borrowing Options 6970 2.5 Notice of Borrowing 6970 2.6 Public Offer 7071 2.7
Conversion or Continuation 7172 2.8 Disbursement of Funds 7273 2.9 Utilization
of Revolving Commitments in an Alternative Currency 7373 2.10 Additional
Facility 7475 2.11 Letters of Credit 7777 2.12 Pro Rata Borrowings 8687 2.13
Defaulting Lenders 8687 2.14 Borrowers’ Agent 8990 2.15 Extension of Term Loans;
Extension of Revolving Loans 8991

 

Article III INTEREST AND FEES

 

3.1 Interest 9494 3.2 Fees 9696 3.3 Computation of Interest and Fees 9797 3.4
Interest Periods 9797 3.5 Compensation for Funding Losses 9898 3.6 Increased
Costs, Illegality, Etc. 9999 3.7 Mitigation Obligations; Replacement of Affected
Lenders 102102

 

Article IV REDUCTION OF COMMITMENTS; PAYMENTS AND PREPAYMENTS

 

4.1 Voluntary Reduction of Commitments 103103 4.2 Mandatory Reductions of Term
Loan Commitments 103104 4.3 Voluntary Prepayments 104104 4.4 Mandatory
Prepayments 104105 4.5 Application of Prepayments; Waiver of Certain Prepayments
108108 4.6 Method and Place of Payment 109109 4.7 Net Payments 110110

 



(i)

 

 

   Page

 

Article V CONDITIONS OF CREDIT

 

5.1 Conditions to Closing Date 114115 5.2 Conditions Precedent to All Loans
118118 5.3 Conditions to Letters of Credit 119119

 

Article VI REPRESENTATIONS AND WARRANTIES

 

6.1 Organization, Powers, Good Standing, Business and Subsidiaries 119120 6.2
Authorization of Borrowing, Etc. 120120 6.3 Financial Condition 121121 6.4 No
Adverse Material Effect 121121 6.5 Litigation; Adverse Facts 121121 6.6 Payment
of Taxes 121122 6.7 Governmental Regulation 121122 6.8 Securities Activities
121122 6.9 Employee Benefit Plans 122122 6.10 Disclosure 122123 6.11
Environmental Protection 123123 6.12 Title to Properties; Liens; Intellectual
Property 123123 6.13 Solvency 124124 6.14 Matters Relating to Collateral 124124
6.15 Credit Agreement Under Indentures 124125 6.16 Non-Bank Rules 125125 6.17
Anti-Terrorism and Sanctions Laws 125125 6.18 USA Patriot Act; Foreign Corrupt
Practices Act 125125 6.19 Mexican Withholding Tax 125126

 

Article VII AFFIRMATIVE COVENANTS

 

7.1 Financial Statements 126126 7.2 Corporate Existence, Etc. 128128 7.3 Payment
of Taxes and Claims; Tax Consolidation 128128 7.4 Maintenance of Properties;
Insurance; Application of Net Insurance/Condemnation Proceeds 129129 7.5
Inspection 129129 7.6 Compliance with Laws 130130 7.7 Securities Activities
130130 7.8 Environmental Matters 130130 7.9 Execution of Subsidiary Guaranty and
Security Agreement After the Closing Date 131131 7.10 Designation of
Unrestricted Subsidiaries 134134 7.11 Personal Property Securities Act 135135
7.12 Use of Proceeds 136136 7.13 Post-Closing Matters 136136

 



(ii)

 

 

   Page

 

Article VIII NEGATIVE COVENANTS

 

8.1 Indebtedness 137137 8.2 Liens and Related Matters 139139 8.3 Investments;
Acquisitions 141141 8.4 Contingent Obligations 142143 8.5 Restricted Payments
144144 8.6 [Reserved] 144144 8.7 Restriction on Fundamental Changes; Asset Sales
144144 8.8 [Reserved] 147147 8.9 Transactions with Shareholders and Affiliates
147147 8.10 Sales and Lease Backs 147147 8.11 Conduct of Business 148148 8.12
Amendments of Documents Relating to Subordinated Indebtedness; No Prepayments of
Subordinated Indebtedness 148148

 

Article IX FINANCIAL COVENANT

 

9.1 Total Leverage Ratio 148148

 

Article X EVENTS OF DEFAULT

 

10.1 Listing of Events of Default 149149 10.2 Action if Bankruptcy 151152 10.3
Action if Other Event of Default 152152 10.4 [Reserved] 152152 10.5 Rights Not
Exclusive 152152 10.6 Application of Proceeds 152152

 

Article XI THE AGENTS

 

11.1 Appointment 154154 11.2 Administrative Agent in Its Individual Capacity
154154 11.3 Nature of Duties 154154 11.4 Reliance 155155 11.5 Delegation of
Duties 155155 11.6 Resignation by Administrative Agent 156156 11.7 Lack of
Reliance on Administrative Agent 157157 11.8 No Other Duties, Etc. 157157 11.9
Administrative Agent May File Proofs of Claim 158158 11.10 Intercreditor
Agreements, Collateral and Guaranty Matters 158158 11.11 Intercreditor Agreement
161161 11.12 Withholding Tax Indemnity 161161 11.13 Holders 161161 11.14 Certain
ERISA Considerations. 161161 11.15 Reimbursement by Lenders 162162

 



(iii)

 

 

   Page

 

Article XII MISCELLANEOUS

 

12.1 No Waiver; Modifications in Writing 163163 12.2 Further Assurances 167167
12.3 Notices, Etc. 167167 12.4 Costs and Expenses; Indemnification 168168 12.5
Confirmations 171171 12.6 Adjustment; Setoff 171171 12.7 Execution in
Counterparts; Electronic Execution 172172 12.8 Binding Effect; Assignment;
Addition and Substitution of Lenders 172172 12.9 CONSENT TO JURISDICTION; MUTUAL
WAIVER OF JURY TRIAL; SERVICE OF PROCESS 179177 12.10 Severability of Provisions
181179 12.11 Transfers of Notes 181179 12.12 Registry 181180 12.13 Amendment and
Restatement 181180 12.14 Headings 182180 12.15 Termination of Agreement 182180
12.16 Treatment of Certain Information; Confidentiality 182181 12.17 Concerning
the Collateral and the Loan Documents 183182 12.18 Dutch Parallel Debt 184183
12.19 No Fiduciary Duty 185183 12.20 Acknowledgment and Consent to Bail-In of
EEA Financial Institutions 185184 12.21 USA Patriot Act 186184 12.22
Acknowledgment Regarding Any Supported QFCs 186184

 

Article XIII Special provisions relating to a re-allocation event

 

13.1 Conversion 187185 13.2 Payment and Distribution 187186

 

Article XIV COMPANY GUARANTY

 

14.1 Guaranty 188186 14.2 Waivers 188186 14.3 Payment 189187 14.4 Waiver of
Subrogation, Etc. 190188 14.5 Termination 191189 14.6 Security 191189 14.7
Keepwell 191189 14.8 Reaffirmation of Overdraft Agreements 191189



 



(iv)

 

 

INDEX OF SCHEDULES AND EXHIBITS

 

Exhibits

 

Exhibit 2.1(d) Form of Domestic Overdraft Agreement Exhibit 2.1(e) Form of
Offshore Overdraft Agreements Exhibit 2.2(a)(1) Form of Term Note Exhibit
2.2(a)(2) Form of Revolving Note Exhibit 2.2(a)(3) Form of Mexican Note Exhibit
2.5 Form of Notice of Borrowing Exhibit 2.7 Form of Notice of Conversion or
Continuation Exhibit 2.11(c) Form of Notice of Issuance Exhibit 4.7(d)-1 Form of
U.S. Tax Compliance Certificate Exhibit 4.7(d)-2 Form of U.S. Tax Compliance
Certificate Exhibit 4.7(d)-3 Form of U.S. Tax Compliance Certificate Exhibit
4.7(d)-4 Form of U.S. Tax Compliance Certificate Exhibit 4.7 (d)(iii) Form of
Mexican Tax Invoice Exhibit 5.1(a)(ii) Form of Domestic Borrowers’ Guaranty
Exhibit 5.1(j) Form of Intercreditor Agreement Exhibit 5.1(j)(i)(A) Form of
Security Agreement Exhibit 5.1(j)(B) Form of Pledge Agreement Exhibit 7.1(c)
Form of Compliance Certificate Exhibit 7.9 Form of Subsidiary Guaranty Exhibit
12.1(c) Form of Joinder Agreement Exhibit 12.8(d) Form of Assignment and
Assumption Agreement

 

Schedules

 

Schedule 1.1(a) Commitments Schedule 1.1(b) Foreign Subsidiaries Schedule 1.1(c)
Additional Domestic Subsidiary Borrowers/Additional Foreign Subsidiary Borrowers
Schedule 1.1(d) Subsidiary Guarantors Schedule 1.1(e) Offshore Guarantors
Schedule 2.11(j) Existing Letters of Credit Schedule 6.1 Subsidiaries Schedule
8.1 Indebtedness Schedule 8.2 Existing Liens Schedule 8.3 Existing Investments
Schedule 8.4 Contingent Obligations Schedule 8.9 Transactions with Affiliates
Schedule 12.8(j) Voting Participants

 



(v)

 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND SYNDICATED FACILITY
AGREEMENT is dated as of June 25, 2019 and is made by and among OWENS-ILLINOIS
GROUP, INC., a Delaware corporation (“Company”), OWENS-BROCKWAY GLASS CONTAINER
INC., a Delaware corporation (“Owens-Brockway”), O-I OPERATIONS (AUSTRALIA) PTY
LIMITED, ABN 94 004 230 326, a limited liability company incorporated under the
laws of Australia (“O-I Australia”), OI EUROPEAN GROUP B.V., a private company
with limited liability organized under the laws of the Netherlands with its
registered offices (statutaire zetel) in Schiedam, the Netherlands and
registered under number 24291478 (“OIEG”), O-I EUROPE SÀRL, a Swiss Société à
responsabilité limitée (limited liability corporation) (“OI Europe”), O-I CANADA
CORP., a Nova Scotia company (“O-I Canada”), O-I OPERATIONS (NZ) LTD., a limited
liability company incorporated under the laws of New Zealand (“O-I NZ”), GLASS
INTERNATIONAL OISPV, S.A.P.I. de C.V., S.O.F.O.M., E.N.R., a sociedad anónima
promotora de inversión de capital variable, sociedad financiera de objeto
múltiple, entidad no regulada, organized under the laws of Mexico (“O-I
Mexico”), and OWENS-ILLINOIS GENERAL INC., a Delaware corporation (“O-I
General”), as Borrowers’ Agent (in such capacity “Borrowers’ Agent”), THE
LENDERS LISTED ON THE SIGNATURE PAGES HEREOF (each individually a “Lender” and
collectively, the “Lenders”), DEUTSCHE BANK AG NEW YORK BRANCH (“DB”), BANK OF
AMERICA, N.A. (“BofA”), JPMORGAN CHASE BANK, N.A. (“JPM”), THE BANK OF NOVA
SCOTIA (“Scotiabank”), BNP PARIBAS (“BNP”), WELLS FARGO BANK, N.A. (“Wells
Fargo”) and CREDIT AGRICOLE CORPORATE & INVESTMENT BANK (“Credit Agricole”) as
Issuing Lenders (as defined below), the OVERDRAFT PROVIDERS (as defined below)
LISTED ON THE SIGNATURE PAGES HEREOF, DB, as Administrative Agent for the
Lenders (“Administrative Agent”) and DB, as Collateral Agent for the Lenders
(“Collateral Agent”).

 

W I T N E S E T H:

 

WHEREAS, Owens-Brockway, Company, O-I Australia, O-I NZ, OIEG, OI Europe, O-I
Canada, O-I Mexico, O-I General, DB as administrative agent and the other
lenders and agents party thereto are parties to the Existing Credit Agreement
(this and other capitalized terms used in these recitals without definition
being used as defined in subsection 1.1), and such Loan Parties, together with
each Lenders constituting the “Requisite Lenders” under (and as defined in) the
Existing Credit Agreement have agreed to amend and restate the Existing Credit
Agreement pursuant to Section 12.1(e) thereof on the terms and conditions set
forth in this Agreement;

 

WHEREAS, the Lenders, at the request of Company, have agreed to extend certain
credit facilities to Borrowers, the proceeds of which will be used (i) to repay
the loans under the Existing Credit Agreement and pay related fees and expenses
and (ii) to provide financing for general corporate purposes (including working
capital requirements) of Company, the Borrowers and their respective
Subsidiaries;

 

WHEREAS, Owens-Brockway will secure all of its Obligations hereunder, and under
the other Loan Documents and in respect of Other Lender Guarantied Obligations
pursuant to a First Priority Lien granted to Collateral Agent, on behalf of the
Lenders and the holders of Other Lender Guarantied Obligations, on substantially
all of its personal property, including a pledge of all of the Capital Stock of
certain of its Restricted Domestic Subsidiaries;

 

WHEREAS, Company and certain of the wholly-owned Restricted Domestic
Subsidiaries of Company will guarantee the Obligations of Owens-Brockway
hereunder and under the other Loan Documents and the Other Lender Guarantied
Obligations and secure their guaranties pursuant to a First Priority Lien
granted to Collateral Agent, on behalf of the Lenders and the holders of Other
Lender Guarantied Obligations, on substantially all of their respective personal
property, including a pledge of all of the Capital Stock of certain of their
Restricted Domestic Subsidiaries (other than O-I General FTS Inc. and the Harbor
Capital Subsidiaries) and 65% of the voting Capital Stock of substantially all
of the first-tier Restricted Foreign Subsidiaries owned directly by Company or
such Restricted Domestic Subsidiary;

 



1

 

 

WHEREAS, Company and certain of the wholly-owned Restricted Domestic
Subsidiaries of Company will guarantee the Obligations of the Offshore Borrowers
and secure their guaranties pursuant to a First Priority Lien granted to
Collateral Agent, on behalf of the Lenders, on substantially all of their
respective personal property;

 

WHEREAS, O-I Australia will secure its Obligations hereunder and under the other
Loan Documents pursuant to a First Priority Lien granted to Collateral Agent, on
behalf of the Lenders, on substantially all of its personal property;

 

WHEREAS, each Australian Guarantor, O-I Canada, each Canadian Guarantor, OIEG,
O-I NZ, each New Zealand Guarantor, O-I Mexico and each Dutch Guarantor will
guarantee the Obligations of O-I Australia hereunder and under the other Loan
Documents and (other than O-I Canada and the Canadian Guarantors) will secure
their guaranties pursuant to a First Priority Lien granted to Collateral Agent,
on behalf of the Lenders, on substantially all of their respective personal
property;

 

WHEREAS, O-I Australia, each Australian Guarantor, each Canadian Guarantor,
OIEG, O-I NZ, each New Zealand Guarantor, O-I Mexico and each Dutch Guarantor
will guarantee the Obligations of O-I Canada hereunder and under the other Loan
Documents and (other than O-I Canada and the Canadian Guarantors) will secure
their guaranties pursuant to a First Priority Lien granted to Collateral Agent,
on behalf of the Lenders, on substantially all of their respective personal
property;

 

WHEREAS, OIEG will secure all of its Obligations hereunder and under the other
Loan Documents pursuant to a First Priority Lien granted to Collateral Agent, on
behalf of the Lenders, on substantially all of its personal property;

 

WHEREAS, O-I Australia, each Australian Guarantor, O-I Canada, each Canadian
Guarantor, O-I NZ, each New Zealand Guarantor, O-I Mexico and each Dutch
Guarantor will guarantee the Obligations of OIEG hereunder and under the other
Loan Documents and (other than O-I Canada and the Canadian Guarantors) will
secure their guaranties pursuant to a First Priority Lien granted to Collateral
Agent, on behalf of the Lenders, on substantially all of their respective
personal property;

 

WHEREAS, O-I NZ will secure all of its Obligations hereunder and under the other
Loan Documents pursuant to a First Priority Lien granted to Collateral Agent, on
behalf of the Lenders, on substantially all of its personal property;

 

WHEREAS, O-I Australia, each Australian Guarantor, each Canadian Guarantor,
OIEG, each New Zealand Guarantor, O-I Mexico and each Dutch Guarantor will
guarantee the Obligations of O-I NZ hereunder and under the other Loan Documents
and (other than O-I Canada and the Canadian Guarantors) will secure their
guaranties pursuant to a First Priority Lien granted to Collateral Agent, on
behalf of the Lenders, on substantially all of their respective personal
property;

 

WHEREAS, O-I Mexico will secure all of its Obligations hereunder and under the
other Loan Documents pursuant to a First Priority Lien granted to Collateral
Agent, on behalf of the Lenders, on substantially all of its personal property;

 

WHEREAS, O-I Australia, each Australian Guarantor, each Canadian Guarantor,
OIEG, O-I NZ, each New Zealand Guarantor and each Dutch Guarantor will guarantee
the Obligations of O-I Mexico hereunder and under the other Loan Documents and
(other than O-I Canada and the Canadian Guarantors) will secure their guaranties
pursuant to a First Priority Lien granted to Collateral Agent, on behalf of the
Lenders, on substantially all of their respective personal property;

 



2

 

 

WHEREAS, O-I Australia, each Australian Guarantor, O-I Canada, each Canadian
Guarantor, OIEG, O-I NZ, each New Zealand Guarantor, O-I Mexico and each Dutch
Guarantor will guarantee the Obligations of OI Europe hereunder and under the
other Loan Documents and (other than O-I Canada and the Canadian Guarantors)
will secure their guaranties pursuant to a First Priority Lien granted to
Collateral Agent, on behalf of the Lenders, on substantially all of their
respective personal property; and

 

NOW, THEREFORE, in consideration of the promises and the agreements, provisions
and covenants herein contained, Company, Borrowers’ Agent, Borrowers, the
Lenders, Arrangers and Agents hereby agree as follows.

 

Article I

DEFINITIONS AND ACCOUNTING TERMS

 

1.1               Definitions. As used herein, and unless the context requires a
different meaning, the following terms have the meanings indicated:

 

“2022 Senior Notes” means Owens-Brockway’s dollar-denominated 5.00% Senior Notes
due 2022.

 

“2023 Senior Notes” means Owens-Brockway’s dollar-denominated 5.875% Senior
Notes due 2023.

 

“2025 Senior Notes” means Owens-Brockway’s dollar-denominated (i) 5.375% Senior
Notes due 2025 and (ii) 6.375% Senior Notes due 2025.

 

“Accordion-Reducing Permitted Secured Debt” has the meaning assigned to that
term in Section 4.4(e).

 

“Acquired Indebtedness” means Indebtedness of a Person or any of its Restricted
Subsidiaries existing (i) at the time such Person becomes a Restricted
Subsidiary of Company, (ii) at the time it merges or consolidates with Company
or any of its Restricted Subsidiaries, or (iii) is assumed by Company or any of
its Restricted Subsidiaries in connection with the acquisition of assets from
such Person, and in each case not incurred by such Person in connection with, or
in anticipation or contemplation of, such Person becoming a Restricted
Subsidiary of Company or such acquisition, merger or consolidation.

 

“Acquisition” has the meaning assigned to that term in Section 8.3.

 

“Additional Domestic Subsidiary Borrower” means each Domestic Subsidiary listed
on Schedule 1.1(c) as amended from time to time in accordance with Section
12.1(c).

 

“Additional Domestic Subsidiary Borrower Loan” means the extension of credit to
an Additional Domestic Subsidiary Borrower pursuant to this Agreement.

 

“Additional Domestic Subsidiary Borrower Sublimit” means such sublimit made
available to an Additional Domestic Subsidiary Borrower in accordance with
Section 12.1(c) (for the avoidance of doubt, such Additional Domestic Subsidiary
Borrower Sublimit to the extent utilized will reduce dollar-for-dollar (or the
equivalent in any other currency) the otherwise available Multicurrency
Revolving Commitment or the Dollar Revolving Commitment, as the case may be,
available to the other Borrowers hereunder).

 

“Additional Facilities” has the meaning assigned to that term in Section
2.10(a).

 

“Additional Foreign Subsidiary Borrower” means each Foreign Subsidiary listed on
Schedule 1.1(c) as amended from time to time in accordance with Section 12.1(c);
provided that each Additional Foreign Subsidiary Borrower must (a) be
incorporated (or similarly organized) in a jurisdiction as to which all
applicable Lenders have confirmed to Administrative Agent their ability and
willingness to make Loans into such jurisdiction; provided, further, that no
such Lender confirmation shall be required with respect to any Additional
Foreign Subsidiary Borrower incorporated (or similarly organized) in a
jurisdiction (x) in which any Borrower is organized on the Closing Date or (y)
in which any then-existing Additional Foreign Subsidiary Borrower is organized
and (b) not be prohibited from providing a guaranty of the Obligations and/or
granting a security interest in its assets constituting Collateral due to the
operation of Section 7.9(e).

 



3

 

 

“Additional Foreign Subsidiary Borrower Loan” means the extension of credit to
an Additional Foreign Subsidiary Borrower pursuant to this Agreement.

 

“Additional Foreign Subsidiary Borrower Sublimit” means such sublimit made
available to an Additional Foreign Subsidiary Borrower in accordance with
Section 12.1(c) (for the avoidance of doubt, such Additional Foreign Subsidiary
Borrower Sublimit will reduce dollar-for-dollar (or the equivalent in any other
currency) the otherwise available Multicurrency Revolving Commitment available
to the other Borrowers hereunder).

 

“Additional Incremental Rights” has the meaning assigned to that term in Section
2.10(a).

 

“Additional Revolving Commitments” has the meaning assigned to that term in
Section 2.10(a).

 

“Additional Term Loans” has the meaning assigned to that term in Section
2.10(a).

 

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and any successor Administrative Agent in such capacity.

 

“ADollars” and the sign “A$” mean the lawful currency of Australia.

 

“Affiliate” of any Person means any other Person, directly or indirectly,
controlling, controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including with correlative meanings, the
terms “controlling”, “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person, whether through the ownership of Voting Securities or by contract or
otherwise; provided, that, being an officer or a director of a Person shall not,
in, and of itself, be deemed “control” of such Person. Notwithstanding the
foregoing, for purposes of Section 12.8, an “Affiliate” shall be a Person
engaged in the business of banking or buying or investing in loans who is
controlled by, or under common control with, a Lender.

 

“Agency Letter” means that certain letter agreement between, inter alia, DB,
Company and Owens-Brockway and providing for, inter alia, the payment of certain
agency fees in connection with this Agreement.

 

“Agents” means Administrative Agent and for purposes of Article XI and Article
XIV, the Collateral Documents, the Intercreditor Agreement and the Re-Allocation
Agreement only, Collateral Agent.

 

“Agreed Alternative Currency” has the meaning assigned to that term in Section
2.9(b).

 

“Agreement” means this Credit Agreement, as amended by the First Amendment, and
as the same may at any time be further amended, restated, amended and restated,
supplemented and/or otherwise modified in accordance with the terms hereof and
in effect.

 

“Alternative Currency” means, at any time, ADollars, Euro, Canadian Dollars
(which shall be available only under the Canadian Overdraft Agreement) and any
Agreed Alternative Currency.

 

“Alternative Currency Loan” means any Loan denominated in a currency other than
Dollars.

 



4

 

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to each Borrower and its Affiliates from time to time
concerning or relating to bribery or corruption including the United States
Foreign Corrupt Practices Act of 1977, as amended and the Corruption of Foreign
Public Officials Act (Canada).

 

“Anti-Terrorism Laws” has the meaning given in Section 6.17(a).

 

“Applicable Base Rate Margin” means with respect to Term Loans and Revolving
Loans, at any date, the applicable percentage rate per annum set forth in the
following applicable table under the column Applicable Base Rate Margin opposite
the Applicable Leverage Ratio on such date:

 

Applicable Leverage Ratio  Applicable Base Rate
Margin
For Base
Rate Loans  Less than or equal to 2.75 to 1.00   0.00% Greater than 2.75 to 1.00
but less than or equal to 3.50 to 1.00   0.25% Greater than 3.50 to 1.00   0.50%

 

“Applicable Commitment Fee Percentage” means, at any date, for each Revolving
Facility, the applicable percentage rate per annum set forth in the following
applicable table under the applicable column opposite the Applicable Leverage
Ratio as of such date:

 

Applicable Leverage Ratio  Applicable
Commitment Fee
Percentage  Less than or equal to 2.75 to 1.00   0.20% Greater than 2.75 to 1.00
but less than or equal to 3.50 to 1.00   0.25% Greater than 3.50 to 1.00   0.30%

 

“Applicable Currency” means as to any particular payment or Loan, the currency
in which it is denominated or is payable (i.e. Dollars, Euro or the applicable
Alternative Currency).

 

“Applicable Eurocurrency Margin” means with respect to Term Loans and Revolving
Loans, at any date, the applicable percentage rate per annum set forth in the
following applicable table under the column Applicable Eurocurrency Margin
opposite the Applicable Leverage Ratio on such date:

 

Applicable Leverage Ratio  Applicable
Eurocurrency
Margin  Less than or equal to 2.75 to 1.00   1.00% Greater than 2.75 to 1.00 but
less than or equal to 3.50 to 1.00   1.25% Greater than 3.50 to 1.00   1.50%

 

“Applicable Leverage Ratio” means, with respect to any date of determination,
the Total Leverage Ratio set forth in the Pricing Certificate (as defined below)
in respect of the most recently ended Test Period in which such date of
determination occurs. For purposes of this definition, “Pricing Certificate”
means an Officers’ Certificate of Borrowers’ Agent delivered (a) in the case of
any of the first three Fiscal Quarters (beginning with the Fiscal Quarter ending
March 31, 2020) of any Fiscal Year, within 45 days after the end of such Fiscal
Quarter or (b) in the case of the fourth Fiscal Quarter of any Fiscal Year
(beginning with the Fiscal Quarter ending December 31, 2019), within 90 days
after the end of such Fiscal Quarter in each case certifying as to the Total
Leverage Ratio, calculated on a Pro Forma Basis, as of the last day of such
Fiscal Quarter, and setting forth the calculation of such Total Leverage Ratio
in reasonable detail, which Officers’ Certificate may be delivered to
Administrative Agent at any time on or after the date of delivery by Borrowers’
Agent of the Compliance Certificate with respect to the period ending on the
last day of the applicable Fiscal Quarter pursuant to Section 7.1(c); provided,
that, in the event Borrowers’ Agent fails to deliver to Administrative Agent a
Pricing Certificate on or before the 45th day after the end of any of the first
three Fiscal Quarters of any Fiscal Year or the 90th day after the end of the
fourth Fiscal Quarter of any Fiscal Year (each such deadline, a “Cutoff Date”
with respect to any such Fiscal Quarter), Borrowers’ Agent shall be deemed to
have delivered to Administrative Agent, on the relevant Cutoff Date, a Pricing
Certificate which establishes that the Total Leverage Ratio as of the last day
of such Fiscal Quarter or as of the occurrence of the Pro Forma Event, as
applicable, was greater than 3.50:1.00. Any change to the Applicable
Eurocurrency Margin as a result of a change to the Applicable Leverage Ratio
shall take effect two Business Days after delivery of a Pricing Certificate. As
of the Closing Date, and for the Fiscal Quarters ending June 30, 2019 and
September 30, 2019, the Applicable Leverage Ratio shall be deemed to be greater
than 3.50:1.00.

 



5

 

 

“Arranger” means each of Wells Fargo Securities, LLC, Deutsche Bank Securities
Inc., CoBank, ACB, BofA Securities, Inc., The Bank of Nova Scotia, BNP Paribas
Securities Corp., Crédit Agricole Corporate & Investment Bank and JPMorgan Chase
Bank, N.A. each in its capacity as a joint lead arranger and bookrunner under
this Agreement.

 

“Asbestos Reserve” means the aggregate reserve of Holdings and its, any Parent
or Survivor Party and any of their respective Subsidiaries for claims (including
anticipated claims) of persons against Holdings or, after the consummation of
the Specified Modernization Transaction, against Survivor Party, for exposure to
asbestos-containing products and fees, costs and expenses related thereto.

 

“Asbestos Reserve Increase Addback Amount” means an amount not to exceed
$150,000,000 in any Fiscal Year; provided, that, Company may elect, by written
notice to Administrative Agent, to increase the maximum Asbestos Reserve
Increase Addback Amount for any Fiscal Year by an amount up to the maximum
Asbestos Reserve Increase Addback Amount for the immediately succeeding two
Fiscal Years, with the amount of such elected increase reducing, on a
dollar-for-dollar basis, the Asbestos Reserve Increase Addback Amount for such
succeeding Fiscal Year (or Fiscal Years) in forward order.

 

“Asset Sale” means any sale, transfer or other disposition by Company or any of
its Restricted Subsidiaries (including Borrowers) to any other Person (other
than sales, transfers or other dispositions (1) to any Loan Party (other than OI
Europe), (2) by any Loan Party to OI Europe or to any other Subsidiary of
Company that is not a Loan Party of assets the aggregate value of which for all
such sales, transfers or other dispositions after the Closing Date less the
aggregate value of all sales, transfers or other dispositions from OI Europe or
any Subsidiary that is not a Loan Party to any Loan Party after the Closing Date
does not exceed $500,000,000, or (3) by a non-Loan Party to Company or any of
its Restricted Subsidiaries) in a single transaction or a related series of
transactions of (i) any of the stock of any of Company’s Restricted Subsidiaries
(including any Restricted Foreign Subsidiary), (ii) substantially all of the
assets of any geographic or other division or line of business of Company or any
of its Restricted Subsidiaries (including any Restricted Foreign Subsidiary), or
(iii) any other assets (including, without limitation, any assets which do not
constitute substantially all of the assets of any geographic or other division
or line of business but excluding (a) any assets manufactured, constructed or
otherwise produced or purchased for sale to others in the ordinary course of
business of Company and its Restricted Subsidiaries and (b) any accounts
receivable sold by Company or any of its Restricted Subsidiaries in connection
with Receivables Sale Indebtedness); provided, that, any sale, transfer or
disposition shall not be deemed to be an Asset Sale unless the value of the
assets sold in such single transaction or related series of transactions exceeds
$25,000,000. Solely for purposes of Section 8.5(i), the issuance of Capital
Stock by Company or any of its Restricted Domestic Subsidiaries (other than by
Owens-Brockway or with respect to employee and executive compensation plans and
issuances to qualifying directors of Company or any of its Restricted
Subsidiaries) shall be deemed an Asset Sale (except to the extent such issuance,
if deemed a disposition or transfer, would not constitute an Asset Sale under
clause (1) above).

 



6

 

 

“Assignee” has the meaning assigned to that term in Section 12.8(e).

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit 12.8(d) annexed hereto and made a
part hereof by any applicable Lender, as assignor, and such Lender’s assignee in
accordance with Section 12.8.

 

“Associate” has the meaning given to it in Section 128F(9) of the Tax Act.

 

“Attorney Costs” means all reasonable, documented and out-of-pocket fees and
disbursements of either (i) any law firm or other external counsel or (ii) the
reasonable allocated cost of internal legal services, including all reasonable
disbursements of internal counsel, which in the absence of an Event of Default
which is continuing shall include only the fees and expenses of one joint
counsel for Administrative Agent and the Lenders (and one additional special
and/or local counsel in each appropriate jurisdiction, to the extent reasonably
necessary and, solely in the case of an actual or perceived conflict of
interest, an additional counsel in each appropriate jurisdiction for such
affected Person or similarly situated Persons).

 

“AUD LIBOR Screen Rate” has the meaning assigned to such term in the definition
of “Eurocurrency Rate”.

 

“Australian Guarantors” means Owens-Illinois Holding (Australia) Pty Ltd. (ACN
002 060 059), ACI Packaging Services Pty Ltd. (ACN 004 300 725), O-I
International Pty Ltd. (ACN 006 005 929), ACI Glass Packaging Penrith Pty Ltd.
(ACN 004 243 725) and each other Australian Subsidiary that becomes an Offshore
Guarantor pursuant to Section 7.9(b).

 

“Australian Overdraft Account” means an account established by O-I Australia
with Australian Overdraft Provider and referenced in an Australian Overdraft
Agreement.

 

“Australian Overdraft Agreement” means that certain overdraft agreement between
O-I Australia and Westpac Banking Corporation, dated on or about April 22, 2015,
and any Offshore Overdraft Agreement between O-I Australia and any successor
Australian Overdraft Provider, in substantially the form of Exhibit 2.1(e)
annexed hereto, with such modifications thereto as may be approved by
Administrative Agent and any successor Offshore Overdraft Agreement executed and
delivered by O-I Australia and such successor Australian Overdraft Provider
pursuant to Section 12.8(d), as any such Offshore Overdraft Agreement may
hereafter be amended, restated, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof and hereof.

 

“Australian Overdraft Amount” means, as at any date of determination, the
aggregate principal amount of outstanding overdrafts charged to the Australian
Overdraft Account.

 

“Australian Overdraft Provider” means Westpac Banking Corporation or any
successor Australian Overdraft Provider pursuant to Section 12.8(d); provided,
however, that no such Lender shall be a successor Australian Overdraft Provider
until O-I Australia and such Lender have executed and delivered an Australian
Overdraft Agreement to Administrative Agent.

 

“Australian Subsidiary” means any Subsidiary of O-I Australia incorporated under
the laws of Australia.

 

“Available Dollar Revolving Commitment” means, as to any Lender at any time an
amount equal to the excess, if any, of (a) such Lender’s Dollar Revolving
Commitment over (b) the sum of (i) the aggregate Effective Amount of then
outstanding Dollar Revolving Loans made by such Lender and (ii) such Lender’s
Dollar Revolver Pro Rata Share of the Effective Amount of Dollar LC Obligations
then outstanding.

 



7

 

 

“Available Multicurrency Revolving Sublimit” means, as to any Borrower at any
time an amount equal to (i) such Borrower’s Multicurrency Revolving Sublimit at
such time minus (ii) the sum of (x) the aggregate Effective Amount of then
outstanding Multicurrency Revolving Loans made to such Borrower plus (y) the
Effective Amount of such Borrower’s LC Obligations plus (z) the aggregate
Effective Amount of then outstanding Overdraft Amounts with respect to such
Borrower.

 

“Available Multicurrency Revolving Commitment” means, as to any Lender at any
time an amount equal to the excess, if any, of (a) such Lender’s Multicurrency
Revolving Commitment over (b) the sum of (i) the aggregate Effective Amount of
then outstanding Multicurrency Revolving Loans made by such Lender and (ii) such
Lender’s Multicurrency Revolver Pro Rata Share of the Effective Amount of
Multicurrency LC Obligations and Overdraft Amounts then outstanding.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title I of the Bankruptcy Reform Act of 1978, as
amended, as set forth in Title 11 of the United States Code, as hereafter
amended, the BIA, the CCAA, the WURA and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws of any
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“Base Rate” means the greater of (i) the rate most recently announced by DB at
its principal office as its “prime rate,” which is not necessarily the lowest
rate made available by DB, (ii) the Federal Funds Rate plus 1/2 of 1% per annum
or (iii) the Eurocurrency Rate for a one-month interest period commencing on
such day plus 1.00%. The “prime rate” announced by DB is evidenced by the
recording thereof after its announcement in such internal publication or
publications as DB may designate. Any change in the interest rate resulting from
a change in such “prime rate” announced by DB shall become effective without
prior notice to Borrower as of 12:01 a.m. (New York City time) on the Business
Day on which each change in such “prime rate” is announced by DB. DB may make
commercial or other loans to others at rates of interest at, above or below its
“prime rate.”

 

“Base Rate Loan” means any Loan which bears interest at a rate determined with
reference to the Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“Benefited Lender” has the meaning assigned to that term in Section 12.6(a).

 



8

 

 

“BIA” means the Bankruptcy and Insolvency Act (Canada), as amended.

 

“BNP” has the meaning assigned to that term in the introductory paragraph
hereof.

 

“Board” means the Board of Governors of the Federal Reserve System.

 

“BofA” has the meaning assigned to that term in the introductory paragraph
hereof.

 

“Borrower” means each of Owens-Brockway, OIEG, O-I Australia, O-I Canada, OI
Europe, O-I NZ, O-I Mexico, any Additional Domestic Subsidiary Borrower and any
Additional Foreign Subsidiary Borrower, and “Borrowers” means any combination
thereof, collectively.

 

“Borrowers’ Agent” means Owens-Illinois General Inc. pursuant to the appointment
made by Borrowers in Section 2.14.

 

“Borrowing” means a group of Loans of a single currency and Type made by the
Lenders on a single date (or resulting from a conversion on such date) and in
the case of Eurocurrency Loans, as to which a single Interest Period is in
effect, provided that Base Rate Loans or Eurocurrency Loans incurred pursuant to
Section 3.6 shall be considered part of any related Borrowing of Eurocurrency
Loans.

 

“Business Day” means (i) for all purposes other than as covered by clause (ii)
or (iii) below, any day excluding Saturday, Sunday and any day which is a legal
holiday under the laws of the States of New York or Ohio or is a day on which
banking institutions located in such states are authorized or required by law or
other governmental action to close, (ii) with respect to all notices,
determinations, fundings and payments in connection with a Loan denominated in
Dollars, any day which is a Business Day described in clause (i) and which is
also a day for trading by and between banks in Dollar deposits in the European
interbank market, (iii) as it relates to any payment, determination, funding or
notice to be made or given in connection with any Offshore Currency Loan, any
day (A) on which dealings in deposits in the applicable currency are carried out
in the London interbank market, (B) on which commercial banks and foreign
exchange markets are open for business in London, New York City, and/or the
principal financial center for such Alternative Currency, and (C) with respect
to any such payment, determination or funding to be made in connection with any
Offshore Currency Loan denominated in Euros, on which the Trans-European
Automated Real-time Gross Settlement Express Transfer (TARGET) System or any
successor settlement system is open; provided, however that when used in
connection with an Obligation denominated in Canadian Dollars, the term
“Business Day” shall also exclude any day on which banks are not open for
business in Toronto and when used in connection with an Obligation denominated
in ADollars, the term “Business Day” shall also exclude any day on which banks
are not open for business in Melbourne, Australia, and (iv) with respect to any
borrowings, disbursements, payments, calculations, interest rates and Interest
Periods pertaining to any Letter of Credit issued in a currency other than
Dollars or an Alternative Currency, a day on which the Issuing Lender is open
for business in the location in which such Letter of Credit is issued.

 

“Canadian Dollars” means the lawful currency of Canada.

 

“Canadian Guarantors” means any Canadian Subsidiary that becomes an Offshore
Guarantor pursuant to Section 7.9(b).

 

“Canadian Overdraft Account” means the account established by O-I Canada with
Canadian Overdraft Provider and referenced in the Canadian Overdraft Agreement.

 

“Canadian Overdraft Agreement” means that certain overdraft agreement between
O-I Canada and The Bank of Nova Scotia dated on or about April 22, 2015, and/or
any Offshore Overdraft Agreement between O-I Canada and any successor Canadian
Overdraft Provider, in substantially the form of Exhibit 2.1(e) annexed hereto,
with such modifications thereto as may be approved by Administrative Agent and
any successor Offshore Overdraft Agreement executed and delivered by O-I Canada
and such successor Canadian Overdraft Provider pursuant to Section 12.8(d), as
any such Offshore Overdraft Agreement may hereafter be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 



9

 

 

“Canadian Overdraft Amount” means, as at any date of determination, the
aggregate amount of outstanding overdrafts (inclusive of principal, interest and
fees and other charges thereon) charged to the Canadian Overdraft Account.

 

“Canadian Overdraft Provider” means The Bank of Nova Scotia or any successor
Canadian Overdraft Provider pursuant to Section 12.8(d); provided, however, that
no such Lender shall be a successor Canadian Overdraft Provider until O-I Canada
and such Lender have executed and delivered a Canadian Overdraft Agreement to
Administrative Agent.

 

“Canadian Subsidiary” means any Subsidiary of O-I Canada organized under the
federal laws of Canada or any province or territory thereof.

 

“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
membership interests or other equity interests and any rights (other than debt
securities convertible into or exchangeable for capital stock), warrants or
options exchangeable for or convertible into such capital stock or other equity
interests.

 

“Capitalized Lease” means, at the time any determination thereof is to be made,
any lease of property, real or personal, in respect of which the present value
of the minimum rental commitment is capitalized on the balance sheet of the
lessee in accordance with GAAP (for the avoidance of doubt, subject to Section
1.2(d)).

 

“Cash” means money, currency or the available credit balance in Dollars,
Canadian Dollars, an Alternative Currency or another currency that, in the
reasonable opinion of Administrative Agent, is at such time freely transferable
and freely convertible into Dollars in a Deposit Account.

 

“Cash Equivalents” means:

 

(i)       marketable direct obligations issued or unconditionally guarantied by
(x) the United States Government, any government of a Participating Member State
having a long term credit rating of at least A from S&P and at least A2 from
Moody’s or issued by any of their respective agencies and (a) backed by the full
faith and credit of the United States of America or Participating Member State
having a long term credit rating of at least A from S&P and at least A2 from
Moody’s, as applicable, or (b) having a rating of at least AAA from S&P or at
least Aaa from Moody’s, in each case maturing within one year from the date of
acquisition thereof;

 

(ii)       marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having the highest rating obtainable
from either S&P or Moody’s;

 

(iii)       commercial paper maturing no more than one year from the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s;

 

(iv)       certificates of deposit or bankers’ acceptances maturing within one
year from the date of acquisition thereof, or overnight bank deposits, issued by
(x) any Lender, (y) any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia having
combined capital and surplus of not less than $250,000,000 or (z) a non-United
States commercial banking institution which is either currently ranked among the
100 largest banks in the world (by assets, according to the American Banker),
has combined capital and surplus and undividended profits of $500,000,000 or
whose commercial paper (or the commercial paper of such bank’s holding company)
has a rating of at least A-1 from S&P or at least P-1 from Moody’s;

 



10

 

 

(v)       Eurodollar time deposits having a maturity of less than one year
purchased directly from any Lender or any Affiliate of any Lender (whether such
deposit is with such Lender or Affiliate or any other Lender);

 

(vi)       repurchase agreements and reverse repurchase agreements with any
Lender or any Affiliate of any Lender relating to marketable direct obligations
issued or unconditionally guarantied by (x) a government of a Participating
Member State having a long term credit rating of at least A from S&P and at
least A2 from Moody’s or (y) the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States of
America, in each case maturing within one year from the date of acquisition
thereof; and

 

(vii)       shares of any money market mutual fund rated at least AAA or the
equivalent thereof by S&P or at least Aaa or the equivalent thereof by Moody’s,
including, without limitation, any such mutual fund managed or advised by any
Lender or Administrative Agent.

 

“CCAA” means the Companies Creditors Arrangement Act (Canada), as amended.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(having the force of law) by any Governmental Authority; provided, however,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued.

 

“Change of Control” means the acquisition of ownership, directly or indirectly
(including, without limitation, through the issuance, sale or exchange of
Capital Stock, a merger, amalgamation or consolidation or otherwise),
beneficially or of record, by any Person or groupoccurrence of the following:
any “person” or group (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act or any successor provision), including any group acting for the
purpose of acquiring, holding or disposing of securities (within the meaning of
Rule 13d 5(b)(1) under the Exchange Act), in a single transaction or in a
related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d 3 under the Exchange Act and the rules of the SEC thereunder) of
Capital Stock representing more than 40% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of Holdings or Company.,
or any successor provision), other than a Parent, becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of more than 50% of the total voting power of the Voting Securities
of Company, provided that so long as Company is a Subsidiary of any Parent, no
“person” shall be deemed to be or become a “beneficial owner” of more than 50%
of the total voting power of the Voting Securities of Company unless such
“person” shall be or become a “beneficial owner” of more than 50% of the total
voting power of the Voting Securities of such Parent (other than a Parent that
is a Subsidiary of another Parent). For the avoidance of doubt, the consummation
of the Specified Modernization Transaction shall not constitute a Change of
Control.

 



11

 

 

“CIMA NZ” means the Corporations (Investigation and Management) Act 1989 (New
Zealand).

 

“Closing Date” means the date on which all of the conditions set forth in
Section 5.1 and 5.2 are satisfied or waived and the Term Loans are made
hereunder.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all “Collateral” (or equivalent term) as defined in any
applicable Collateral Document and all other assets pledged pursuant to the
Collateral Documents.

 

“Collateral Account” has the meaning assigned to that term in Section 4.4(a)(i).

 

“Collateral Agent” means Deutsche Bank AG New York Branch acting in the capacity
of collateral agent on behalf of the Lenders and the holders of Other Lender
Guarantied Obligations and the other persons (other than Company or its
Restricted Subsidiaries) who in each case have executed acknowledgements to the
Intercreditor Agreement acknowledged (to the extent necessary) by Borrowers’
Agent or are otherwise entitled to the benefit thereof. Collateral Agent has
designated Deutsche Bank AG, Sydney Branch as its sub-agent to act on its behalf
in Australia and New Zealand, Deutsche Bank AG London as its sub-agent to act on
its behalf in Switzerland and the Netherlands, and may from time to time
designate other sub-agents to act on behalf of Collateral Agent with respect to
the Offshore Collateral Documents. The term “Collateral Agent” shall be deemed
to include such sub-agents where appropriate.

 

“Collateral Documents” means the Domestic Collateral Documents, the Offshore
Collateral Documents and the Reaffirmation Agreements, collectively.

 

“Collateral Reinstatement Event” means, at any time after the satisfaction of
the Initial Collateral Release Conditions or the Subsequent Collateral Release
Conditions (as applicable), the occurrence of either of the following: (a)
Holdings ceases to maintain any of the ratings set forth in clause (i) or (ii)
of the definition of Threshold Debt Ratings or (b) Owens Brockway requests that
the Liens and security interests in all Collateral consisting of Capital Stock
granted by the Loan Parties (as in effect immediately prior to the commencement
of the most recent release of such Collateral pursuant to Section 11.10(d)) to
secure the Obligations (or any portion thereof) be reinstated.

 

“Collateral Release Period” means an Initial Collateral Release Period or a
Subsequent Collateral Release Period.

 

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the account of one or more Borrowers pursuant to this Agreement for
the purpose of supporting trade obligations of one or more Borrowers or any of
their Subsidiaries in the ordinary course of business.

 

“Commitment” means, with respect to each Lender, the aggregate of the Dollar
Revolving Commitment, Multicurrency Revolving Commitment and the Term Loan
Commitments of such Lender and “Commitments” means such commitments of all of
the Lenders collectively.

 

“Commitment Fee” means collectively, Dollar Commitment Fees and Multicurrency
Commitment Fees.

 

“Commitment Period” means, the period from and including the Closing Date to but
not including the applicable Revolver Termination Date.

 



12

 

 

 

“Commodities Agreement” means any forward commodities contract, commodities
option contract, commodities futures contract, commodities futures option, or
similar agreement or arrangement.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Common Stock” means the common stock of a Person.

 

“Companies Act” means the Companies Act 1993 (New Zealand).

 

“Company” has the meaning assigned to that term in the introductory paragraph
hereof.

 

“Company Guaranty” means the guaranty by Company contained in Article XIV.

 

“Compliance Certificate” has the meaning assigned to that term in Section
7.1(c).

 

“Computation Date” has the meaning assigned to that term in Section 2.9(a).

 

“Consolidated EBITDA” means, for any period, (1) the remainder of Consolidated
Net Income adjusted to exclude (without duplication) the effects of the
following (other than clause (xi)), plus (2) the amount set forth in clause
(xi):

 

(i)        Consolidated Interest Expense;

 

(ii)       provisions for taxes based on income;

 

(iii)      depreciation expense;

 

(iv)      amortization expense;

 

(v)       extraordinary, unusual or non-recurring items;

 

(vi)       non-recurring gains and non-cash charges (excluding any such charges
related to claims of persons against (A) prior to the consummation of the
Specified Modernization Transaction, Old Holdings, and (B) after the
consummation of the Specified Modernization Transaction, Survivor Party, in each
case, for exposure to asbestos-containing products and fees, costs and expenses
related thereto); provided, that, if any non-cash accrual or reserve in respect
of a potential future cash disbursement is excluded pursuant to this clause (vi)
and a cash disbursement on account of such non-cash accrual or reserve is made
in a future period, the amount of such cash disbursement shall be deducted from
Consolidated EBITDA in such future period to the extent not already deducted in
the calculation of Consolidated Net Income;

 

(vii)       non-recurring cash charges (other than any charges related to claims
of persons against (A) prior to the consummation of the Specified Modernization
Transaction, Old Holdings, and (B) after the consummation of the Specified
Modernization Transaction, Survivor Party, in each case, for exposure to
asbestos-containing products and fees, costs and expenses related thereto) in an
amount not to exceed $40,000,000 for any such charge individually or $80,000,000
in the aggregate for all such charges in any four Fiscal Quarter period;

 

(viii)       (v) fees, costs and expenses in connection with (w) the execution,
delivery and performance of any of the Loan Documents, (xw) transaction fees,
costs and expenses (including up-front fees, commissions, premiums or charges)
incurred in connection with, to the extent permitted under the Loan Documents
and whether or not consummated, equity issuances, investments, acquisitions,
asset dispositions, recapitalizations, refinancings, mergers, option buy-outs,
or the incurrence or repayment of Indebtedness or any amendments, waivers or
other modifications under the agreements relating to such Indebtedness or the
foregoing transactions, (yx) fees, costs and expenses in connection with
strategic initiatives, transition costs and other business optimization and
information systems related fees costs and expenses (including non-recurring
employee bonuses in connection therewith and the separation and eventual
disposal of businesses or lines of business) and, (zy) fees, costs and expenses
with respect to Receivables Sale Indebtedness or Permitted Factoring, to the
extent not included in Consolidated Interest Expense and (z) fees, costs and
expenses in connection with the Specified Modernization Transaction;

 



13

 

 

(ix)       increases to the Asbestos Reserve in an amount not to exceed the
Asbestos Reserve Increase Addback Amount;

 

(x)       minority share owners’ interests in earnings of subsidiaries;

 

(xi)       without duplication of any pro forma adjustments in accordance with
the definition of “Pro Forma Basis”, the amount of “run-rate” cost savings,
product margin synergies (including increased share of shelf), operating expense
reductions and product cost (including sourcing), and other operating
improvements and synergies reasonably identifiable and factually supportable
relating to, and projected by Holdings in good faith to result from, actions
taken or with respect to which substantial steps have been taken or are expected
to be taken by Holdings or any of its Subsidiaries within 24 months after (A) in
the case of the Transactions, the Closing Date and (B) in the case of asset
sales, investments, asset dispositions, operating improvements, mergers or other
business combinations, acquisitions, divestitures, restructurings and cost
savings initiatives, the date it is consummated, net of the amount of actual
benefits realized during such period from such actions; provided that the
aggregate amount added back pursuant to this clause (xi) (other than in
connection with any mergers, business combinations, acquisitions or
divestitures) and clause (xii) and pursuant to any pro forma adjustments in
accordance with the definition of “Pro Forma Basis” in any Test Period shall not
exceed 30% of Consolidated EBITDA with respect to such period (prior to giving
effect to such add-backs pursuant to this clause (xi) and clause (xii) and such
adjustments); and

 

(xii)     costs, charges, accruals, reserves or expenses attributable to the
undertaking or implementation of cost savings initiatives, operating expense
reductions, integration, transition, facilities opening and pre-opening,
business optimization and other restructuring costs, charges, accruals, reserves
and expenses (including, without limitation, inventory optimization programs,
software development costs and costs related to the closure or consolidation of
facilities, stores or distribution centers and curtailments, costs related to
entry into new markets, consulting fees, signing costs, retention or completion
bonuses, relocation expenses, severance payments, modifications to pension and
post-retirement employee benefit plans, new systems design and implementation
costs and project startup costs); provided that the aggregate amount of any such
costs, charges, accruals, reserves or expenses (other than in connection with
any mergers, business combinations, acquisitions or divestures), together with
any amounts added back pursuant to clause (xi) and pursuant to any pro forma
adjustment in accordance with the definition of Pro Forma Basis in any Test
Period shall not exceed 30% of Consolidated EBITDA with respect to such period
(prior to giving effect to such add-backs pursuant to this clause (xii) and
clause (xi) and such adjustments),

 

all of the foregoing as determined on a consolidated basis for Holdings and its
Restricted Subsidiaries in conformity with GAAP.

 

“Consolidated Interest Expense” means, for any period, without duplication, the
sum of (i) total interest expense (including, without limitation, any such
expense attributable to Capitalized Leases in accordance with GAAP (for the
avoidance of doubt, subject to Section 1.2(d)) and all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and accounting for net amounts paid or received under
Hedging Agreements in respect of interest rate exposure (with cap payments
amortized over the life of the cap)) of Holdings and its Restricted Subsidiaries
for such period determined on a consolidated basis in conformity with GAAP, plus
(ii) any discount, yield and/or interest component in respect of Receivables
Sale Indebtedness (regardless of whether such amounts would constitute interest
expense in accordance with GAAP).

 



14

 

 

“Consolidated Net Income” means, respectively, for any period, the net income
(or loss) of Holdings and its Restricted Subsidiaries on a consolidated basis
for such period taken as a single accounting period determined in conformity
with GAAP; provided that there shall be excluded therefrom (i) the income (or
loss) of any Person (other than consolidated Subsidiaries of such Person) in
which any other Person (other than such Person or any of its Subsidiaries) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to such Person or any of its Subsidiaries by such
Person during such period, (ii) the cumulative effect of a change in accounting
principles during such period and (iii) any net after-tax income (or loss) from
discontinued operations and any net after-tax gains or losses on disposal of
discontinued operations, in each case after the date of disposal.

 

“Consolidated Tangible Assets” means the total assets of Holdings and its
Restricted Subsidiaries, as determined from the consolidated balance sheet of
Holdings and its Restricted Subsidiaries most recently delivered pursuant to
Section 7.1(a) or (b), but excluding therefrom all items that are treated as
goodwill and other intangible assets (net of applicable amortization) under
GAAP.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness of another if the primary purpose or intent thereof by the Person
incurring the Contingent Obligation is to provide assurance to the obligee of
such Indebtedness of another that such Indebtedness of another will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such Indebtedness will be protected (in whole or in part)
against loss in respect thereof, (ii) with respect to any letter of credit
issued for the account of that Person or as to which that Person is otherwise
liable for reimbursement of drawings, or (iii) under Hedging Agreements (other
than Commodities Agreements). Contingent Obligations shall include (a) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligations of another, (b)
the obligation to make take-or-pay or similar payments if required regardless of
non-performance by another other party or parties to an agreement, and (c) any
liability of such Person for the obligation of another through any agreement
(contingent or otherwise) (1) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (2) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (1) or (2) of this
sentence, the primary purpose or intent thereof is as described in the preceding
sentence. The amount of any Contingent Obligation shall be equal to the
principal amount of the obligation so guaranteed or otherwise supported or, if
less, the amount to which such Contingent Obligation is specifically limited,
or, if not stated, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith.

 

“Contractual Obligation” means, as to any Person, any provision of any
Securities issued by such Person or of any indenture or credit agreement or any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound or to which it may be subject.

 

“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether
through the ownership of Voting Securities, by contract or otherwise, and
“controlling” and “controlled” have meanings correlative thereto.

 

“Credit Agricole” has the meaning assigned to that term in the introductory
paragraph hereof.

 

“Credit Event” means the making of any Loan or the issuance of any Letter of
Credit.

 

“Credit Exposure” has the meaning assigned to that term in Section 12.8(b).

 



15

 

 

“CRD IV/CRR” means (a) Regulation (EU) No 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms, and (b) Directive 2013/36/EU of the European
Parliament and of the Council of 26 June 2013 on access to the activity of
credit institutions and the prudential supervision of credit institutions and
investment firms.

 

“Criminal Code Section” has the meaning given in Section 3.1(h).

 

“DB” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Debtor Relief Plan” means a plan of reorganization or plan of liquidation
pursuant to any Bankruptcy Code.

 

“Default Rate” means a variable rate per annum which shall be two percent (2%)
per annum plus either (i) the then applicable interest rate hereunder in respect
of the amount on which the Default Rate is being assessed or (ii) if there is no
such applicable interest rate, the Base Rate plus the Applicable Base Rate
Margin.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Overdraft Amounts or (iii) pay over to Administrative Agent, an Overdraft
Provider, any Issuing Lender or any other Lender any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified Administrative Agent, any Overdraft Provider,
any Issuing Lender or any other Lender and the Borrowers in writing, or has made
a public statement to the effect, that it does not intend or expect to comply
with any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied), (c) has failed, within three Business Days after written
request by a Borrower, acting in good faith, to provide a written confirmation
from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Overdraft Amounts under this Agreement; provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Borrower’s receipt of such certification in form and substance reasonably
satisfactory to it and Administrative Agent; or (d) has become the subject of a
bankruptcy or insolvency proceeding or become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Determination Date” means with respect to any (A) Letter of Credit, (i) the
most recent date upon which one of the following shall have occurred: (x) the
date of issuance of such Letter of Credit, (y) the date on which any Issuing
Lender was or is, as applicable, required to deliver a notice of non-renewal
with respect to such Letter of Credit, and (z) the first Business Day of each
month, commencing on the first Business Day following the issuance of such
Letter of Credit; and (ii) such other date determined by Administrative Agent in
its sole discretion; and (B) Overdraft Amount, (i) the most recent date upon
which one of the following shall have occurred: (x) the date of incurrence of
any amount under any Overdraft Agreement, and (y) upon receipt of a notice from
an Overdraft Provider pursuant to Section 2.1(e)(viii); and (ii) such other date
determined by Administrative Agent in its sole discretion.

 



16

 

 

“Disqualified Institution” means, on any date, (a) any Person that is a
competitor of Holdings or any of its Subsidiaries or any of such competitor’s
Affiliates, which Person has been designated by the Borrowers’ Agent as a
“Disqualified Institution” by written notice to Administrative Agent (including,
without limitation, by electronic communication (including e-mail and Internet
or intranet websites)) not less than two (2) Business Days prior to such date
(or, in the case of Affiliates of a competitor, to the extent that such Person
is clearly identifiable as an Affiliate of such competitor on the basis of such
Affiliate’s name) and/or (b) any other Person and any Affiliate of such Person,
in each case identified by Borrower’s Agent in writing to the Administrative
Agent on or prior to the Closing Date, excluding any bona fide debt fund or
investment vehicle that is engaged in making, purchasing, holding or otherwise
investing in commercial loans, bonds and similar extensions of credit in the
ordinary course of business which is managed independently from any competitor
of Holdings or any of its Subsidiaries); provided that “Disqualified
Institutions” shall exclude any Person that the Borrowers’ Agent has designated
as no longer being a “Disqualified Institution” by written notice delivered to
Administrative Agent from time to time; provided, further, that any designation
of a Disqualified Institution pursuant to clause (b) of this definition on or
prior to the Closing Date shall not apply to retroactively disqualify any Person
that has previously been allocated a Commitment in connection with the primary
syndication of the Facilities.

 

“Documentation Agent” means each of Barclays Bank PLC, Coöperatieve Rabobank,
U.A., New York Branch, Goldman Sachs Lending Partners LLC, HSBC Securities USA,
Inc. and TD Bank, N.A. in its capacity as documentation agent under this
Agreement.

 

“Dollar” and “$” mean lawful money of the United States of America.

 

“Dollar Commercial Letter of Credit” has the meaning assigned to that term in
Section 2.11(a)(ii).

 

“Dollar Commitment Fee” has the meaning assigned to that term in Section
3.2(b)(i).

 

“Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount thereof at such time, (b) as to any amount denominated in an
Alternative Currency or Canadian Dollars, the equivalent amount in Dollars as
determined by Administrative Agent at such time on the basis of the Exchange
Rate for the purchase of Dollars with such Alternative Currency or Canadian
Dollars (as applicable) on the most recent Computation Date provided for in
Section 2.9(a) and (c) as to any amount denominated in any other currency, the
equivalent in Dollars of such amount determined by Administrative Agent using
the Exchange Rate then in effect.

 

“Dollar LC Commission” has the meaning assigned to that term in Section
2.11(g)(ii).

 

“Dollar LC Obligations” means, at any time, an amount equal to the sum of (a)
the aggregate Stated Amount of the then outstanding Dollar Letters of Credit and
(b) the aggregate amount of Unpaid Drawings under the Dollar Letters of Credit
which have not then been reimbursed pursuant to Section 2.11(f). The Dollar LC
Obligation of any Dollar Revolving Lender at any time shall mean its Dollar
Revolver Pro Rata Share of the aggregate Dollar LC Obligations outstanding at
such time.

 

“Dollar Letters of Credit” means, collectively, the irrevocable Letters of
Credit issued pursuant to Section 2.11(a)(ii) in form acceptable to the
applicable Issuing Lender, together with any increases or decreases in the
Stated Amount thereof and any renewals, amendments and/or extensions thereof,
and “Dollar Letter of Credit” means any one of such Dollar Letters of Credit.

 

“Dollar Revolver Pro Rata Share” means, when used with reference to any Dollar
Revolving Lender and any described aggregate or total amount, an amount equal to
the result obtained by multiplying such described aggregate or total amount by a
fraction the numerator of which shall be such Dollar Revolving Lender’s Dollar
Revolving Commitment or, if the Revolver Termination Date for the Dollar
Revolving Facility has occurred, the Effective Amount of such Dollar Revolving
Lender’s then outstanding Dollar Revolving Loans and Dollar LC Obligations and
the denominator of which shall be the Dollar Revolving Commitments or, if the
Revolver Termination Date for the Dollar Revolving Facility has occurred, the
Effective Amount of all then outstanding Dollar Revolving Loans and Dollar LC
Obligations.

 



17

 

 

“Dollar Revolving Commitment” means, with respect to any Dollar Revolving
Lender, the obligation of such Dollar Revolving Lender to make Dollar Revolving
Loans as such commitment may be adjusted from time to time pursuant to this
Agreement, which commitment as of the Closing Date is the amount set forth
opposite such lender’s name on Schedule 1.1(a) hereto under the caption “Amount
of Dollar Revolving Commitment” as the same may be adjusted from time to time
pursuant to the terms hereof and “Dollar Revolving Commitments” means such
commitments collectively, which commitments equal $300,000,000 in the aggregate
as of the Closing Date.

 

“Dollar Revolving Facility” means the credit facility under this Agreement
evidenced by the Dollar Revolving Commitments and the Dollar Revolving Loans.

 

“Dollar Revolving Lender” means any Lender which has a Dollar Revolving
Commitment or is owed an Dollar Revolving Loan (or a portion thereof).

 

“Dollar Revolving Loan” and “Dollar Revolving Loans” have the meanings given in
Section 2.1(b)(i).

 

“Dollar Standby Letter of Credit” has the meaning given in Section 2.11(a)(ii).

 

“Domestic Borrowers’ Guaranty” means that certain Amended and Restated Domestic
Borrowers’ Guaranty amended and restated as of April 22, 2015, a copy of which
is attached hereto as Exhibit 5.1(a)(ii), as amended, amended and restated,
supplemented or otherwise modified from time to time (including, without
limitation, pursuant to the Reaffirmation Agreements), pursuant to which (x)
Owens-Brockway shall guarantee all Obligations of the Offshore Borrowers; and
(y) Owens-Brockway shall guarantee the Other Lender Guarantied Obligations.

 

“Domestic Collateral Documents” means the Pledge Agreement and the Security
Agreement.

 

“Domestic Overdraft Account” means the account established by Owens-Brockway
with the applicable Domestic Overdraft Provider and referenced in the Domestic
Overdraft Agreement.

 

“Domestic Overdraft Agreement” means that certain overdraft agreement dated as
of April 22, 2015, between Owens-Brockway and Administrative Agent, and any
successor Overdraft Agreement substantially in the form attached hereto as
Exhibit 2.1(d) with such modifications as may be approved by Administrative
Agent, executed and delivered by Owens-Brockway and any successor Administrative
Agent pursuant to Section 11.6(f), as any such Overdraft Agreement may hereafter
be amended, amended and restated, supplemented or otherwise modified from time
to time.

 

“Domestic Overdraft Amount” means, as at any date of determination, the
aggregate principal amount of outstanding overdrafts charged to the Domestic
Overdraft Account.

 

“Domestic Overdraft Provider” means (i) as of the Closing Date and for so long
as the Domestic Overdraft Account is effective, Administrative Agent and (ii)
thereafter, any other provider of such services that has entered into a Domestic
Overdraft Agreement pursuant to the terms hereof.

 

“Domestic Subsidiaries” means all Subsidiaries of Company other than (A) the
Foreign Subsidiaries and (B) Subsidiaries organized under the laws of a state of
the United States of America but owned, directly or indirectly, in whole or in
part as of the date hereof by a Foreign Subsidiary other than ACI America
Holdings, Inc.

 



18

 

 

“DQ List” has the meaning specified in Section 12.8(k)(D).

 

“Drawing” has the meaning given in Section 2.11(d)(ii).

 

“Dutch Collateral Documents” means any of the Collateral Documents governed by
the laws of the Netherlands.

 

“Dutch Guarantors” means OI Canada Holdings B.V. and each other Dutch Subsidiary
that becomes an Offshore Guarantor under Section 7.9(b).

 

“Dutch Overdraft Account” means an account established by OIEG with Dutch
Overdraft Provider and referenced in a Dutch Overdraft Agreement.

 

“Dutch Overdraft Agreement” means that certain overdraft agreement between OIEG
and Crédit Agricole Corporate and Investment Bank, dated on or about the date of
this Agreement, and any Offshore Overdraft Agreement between OIEG, OI Europe and
any successor Dutch Overdraft Provider, in substantially the form of Exhibit
2.1(e) annexed hereto, with such modifications thereto as may be approved by
Administrative Agent and any successor Offshore Overdraft Agreement executed and
delivered by OIEG and such successor Dutch Overdraft Provider pursuant to
Section 12.8(d), as any such Offshore Overdraft Agreement may hereafter be
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof and hereof.

 

“Dutch Overdraft Amount” means, as at any date of determination, the aggregate
principal amount of outstanding overdrafts charged to the Dutch Overdraft
Account.

 

“Dutch Overdraft Provider” means Crédit Agricole Corporate and Investment Bank
or any successor Dutch Overdraft Provider pursuant to Section 12.8(d); provided,
however, that no such Lender shall be a successor Dutch Overdraft Provider until
OIEG and such Lender have executed and delivered a Dutch Overdraft Agreement to
Administrative Agent.

 

“Dutch Parallel Debt” has the meaning given in Section 12.18(a).

 

“Dutch Secured Parties” means Administrative Agent, Collateral Agent, the
Lenders, the Issuing Lenders and any other holders of Obligations owed by any
Offshore Borrowers.

 

“Dutch Subsidiary” means any Subsidiary of OIEG organized under the laws of the
Netherlands.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 



19

 

 

“Effective Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal Dollar Equivalent amount thereof after giving
effect to any borrowings and prepayments or repayments of Loans occurring on
such date, (b) with respect to any outstanding Multicurrency LC Obligations on
any date, the Dollar amount (or, if applicable, the Dollar Equivalent amount) of
such Multicurrency LC Obligations on such date after giving effect to any
issuances of Multicurrency Letters of Credit occurring on such date and any
other changes in the aggregate amount of the Multicurrency LC Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Multicurrency Letters of Credit or any reductions in the
maximum amount available for drawing under Multicurrency Letters of Credit
taking effect on such date and (c) with respect to any Overdraft Amount on any
date, the Dollar amount (or, if applicable, the Dollar Equivalent amount) of
such Overdraft Amount on such date after giving effect to any borrowing under an
Overdraft Agreement on such date.

 

“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States of America or any state thereof; (ii) a savings and loan
association or savings bank organized under the laws of the United States of
America or any state thereof; (iii) a commercial bank organized under the laws
of any other country or a political subdivision thereof; provided that (x) such
bank is acting through a branch or agency located in the United States of
America or (y) such bank is organized under the laws of a country that is a
member of the Organization for Economic Cooperation and Development or a
political subdivision of such country; and (iv) any other entity which is an
“accredited investor” (as defined in Regulation D under the Securities Act)
which extends credit or buys or invests in loans as one of its businesses
including, but not limited to, insurance companies, mutual funds and lease
financing companies, in each case (under clauses (i) through (iv) above) that is
reasonably acceptable to Administrative Agent and Company; provided, that,
“Eligible Assignee” shall not include a natural person, Company, any Borrower or
any of their Affiliates. For the avoidance of doubt, any Disqualified
Institution is subject to Section 12.8(k).

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA (other than a Multiemployer Plan) which is or was, within the
preceding six (6) years, maintained or contributed to by Holdings, any of its
Restricted Subsidiaries or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, any of their respective ERISA
Affiliates, but excluding, for the avoidance of doubt, any Foreign Plan.

 

“Environment” means ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, or as otherwise
defined in any Environmental Law.

 

“Environmental Laws” means any and all applicable treaties, laws (including
common law), rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the Environment, preservation or
reclamation of natural resources, the management, Release or threatened Release
of, or exposure to, any Hazardous Material or to health and safety matters,
including but not limited to CERCLA.

 

“Environmental Liability” means any liability, contingent or otherwise
(including, but not limited to, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any Loan Party or any of their Restricted
Subsidiaries directly or indirectly resulting from or based upon (a) any
violation of any Environmental Law, (b) the generation, use, handling,
transportation or arrangement, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the Environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for (i)
any liability under Environmental Laws, or licenses, authorizations, or
directions of any Governmental Authority or court, or (ii) damages relating to,
or costs incurred by such Governmental Authority in response to, a Release or
threatened Release of a Hazardous Material into the Environment.

 



20

 

 

“Environmental Permits” means any permit, approval, authorization, certificate,
license, variance, filing or permission required by or from any Governmental
Authority pursuant to any Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as from time
to time amended.

 

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which, together with such Person, is under common
control as described in Section 414(c) of the Code, or is a member of a
“controlled group,” as defined in Section 414(b) of the Code, which includes
such Person or, solely for purposes of Section 302 of ERISA and Section 412 of
the Code, is treated as a single employer under Section 414(m) of the Code.
Unless otherwise qualified, all references to an “ERISA Affiliate” in this
Agreement shall refer to an ERISA Affiliate of Holdings or any Restricted
Subsidiary.

 

“ERISA Event” means: (i) a Reportable Event with respect to a Pension Plan; (ii)
the failure of any Pension Plan to meet the minimum funding standard of Section
412 or Section 430 of the Code or Section 302 or 303 of ERISA, in each case,
whether or not waived, or the failure to make by its due date a required
installment under Section 430(j) of the Code or Section 303(j) of ERISA with
respect to a Pension Plan; (iii) a withdrawal by Holdings, any of its Restricted
Subsidiaries or any ERISA Affiliate from a Pension Plan subject to Section 4063
of ERISA during a plan year in which it was a “substantial employer” (as defined
in Section 4001(a)(2) of ERISA), or a cessation of operation which is treated as
such a withdrawal under Section 4062(e) of ERISA; (iv) a complete or partial
withdrawal (within the meanings of Sections 4203 and 4205 of ERISA) by Holdings,
any of its Restricted Subsidiaries or any ERISA Affiliate from a Multiemployer
Plan or the receipt by Holdings, any of its Restricted Subsidiaries or any ERISA
Affiliate of notification from a Multiemployer Plan that it is in
“reorganization” or “insolvency” pursuant to Section 4241 or 4245 of ERISA,
respectively; (v) the determination that any Pension Plan is in at-risk status
(within the meaning of Section 430(i) of the Code or Section 303(i) of ERISA) or
that a Multiemployer Plan is in endangered or critical status (within the
meaning of Section 432(b) of the Code or Section 305(b) of ERISA); (vi) the
filing of a notice by the plan administrator of intent to terminate a Pension
Plan, the treatment of a plan amendment as a termination of a Pension Plan under
Section 4041 of ERISA or the commencement of proceedings by the PBGC to
terminate under Section 4042 of ERISA a Pension Plan or receipt by Holdings, any
of its Restricted Subsidiaries or any ERISA Affiliate of notice of the
termination of a Multiemployer Plan under Section 4041A of ERISA; (vii) the
institution of proceedings under Section 4042 of ERISA for the termination of,
or the appointment of a trustee to administer, any Pension Plan or, to the
knowledge of Holdings, any Multiemployer Plan; (viii) the imposition of any
liability under Title IV of ERISA (other than with respect to PBGC premiums due
but not delinquent under Section 4007 of ERISA) upon Holdings, any of its
Restricted Subsidiaries or any ERISA Affiliate; (ix) the imposition of a Lien
pursuant to Section 430(k) of the Code or pursuant to ERISA with respect to any
Pension Plan; (x) receipt from the IRS of notice of the failure of any Employee
Benefit Plan intended to qualify under Section 401(a) of the Code to qualify
under Section 401(a) of the Code, or the failure of any trust forming part of
any such Employee Benefit Plan to qualify for exemption from taxation under
Section 501(a) of the Code; or (xi) the occurrence of an event substantially
similar to any of the foregoing events with respect to a Foreign Plan that is
not subject to regulation under ERISA by reason of Section 4(b)(4) of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” or “€” means the lawful currency of Participating Member States.

 



21

 

 

“EURIBOR Screen Rate” has the meaning assigned to such term in the definition of
“Eurocurrency Rate.”

 

“Eurocurrency Loan” means any Loan bearing interest at a rate determined by
reference to the Eurocurrency Rate.

 

“Eurocurrency Rate” means the aggregate of (1) and (2) below:

 

(1)       (a) in the case of Dollar denominated Loans, (i) the rate per annum
equal to the rate determined by Administrative Agent to be the offered rate that
appears on the appropriate page of the Reuters screen that displays the ICE
Benchmark Administration Limited rate for deposits in Dollars (for delivery on
the first day of the applicable Interest Period) with a term equivalent to such
Interest Period (or the successor thereto if ICE Benchmark Administration
Limited is no longer making the applicable interest settlement rate available)
(the “US LIBOR Screen Rate”), determined as of approximately 11:00 a.m. (London
time) on the applicable Interest Rate Determination Date or, (ii) in the event
that the rate referenced in preceding clause (i) is not available for any
reason, the rate shall be determined through the use of straight-line
interpolation by reference to two such rates, one of which shall be determined
as if the length of the period of such deposits were the period of time for
which the rate for such deposits are available is the period next shorter than
the length of such Interest Period and the other of which shall be determined as
if the period of time for which the rate for such deposits are available is the
period next longer than the length of such Interest Period as determined by
Administrative Agent or (iii) in the event that the rates referenced in
preceding clause (i) and (ii) are not available in the rate per annum (rounded
up to the nearest 1/100th of 1%) at which Administrative Agent could borrow
funds in the London interbank market were it to do so by asking for and then
accepting offers in Dollars of amounts in immediately available funds with a
term equivalent comparable to the Interest Period for which a Eurocurrency Rate
is determined, as of 11:00 a.m. (London time) on the applicable Interest Rate
Determination Date; provided that at no time shall the Eurocurrency Rate under
this clause (1)(a) be deemed to be less than 0.00% per annum; or

 

(b)       in the case of Euro denominated Loans, (i) the rate per annum equal to
the rate determined by Administrative Agent to be the offered rate that appears
on the appropriate page of the Reuters Screen for Euro (for delivery on the
first day of the applicable Interest Period) with a term equivalent to such
Interest Period (the “EURIBOR Screen Rate”), determined as of approximately
11:00 a.m. (London time) on the applicable Interest Rate Determination Date or,
(ii) in the event that the rate referenced in preceding clause (i) does not
appear on such Reuters page, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate or a successor rate as shall be selected by
Administrative Agent from time to time in its reasonable discretion and, in the
event such rate is not available and, in the event such rate is not available,
the rate shall be determined through the use of straight-line interpolation by
reference to two such rates, one of which shall be determined as if the length
of the period of such deposits were the period of time for which the rate for
such deposits are available is the period next shorter than the length of such
Interest Period and the other of which shall be determined as if the period of
time for which the rate for such deposits are available is the period next
longer than the length of such Interest Period as determined by Administrative
Agent or (iii) in the event that the rates referenced in preceding clauses (i)
and (ii) are not available, in the rate per annum (rounded up to the nearest
1/100th of 1%) at which Administrative Agent could borrow funds in the European
interbank market were it to do so by asking for and then accepting offers in
Euros of amounts in immediately available funds with a term equivalent
comparable to the Interest Period for which a Eurocurrency Rate is determined,
as of 11:00 a.m. (London time) on the applicable Interest Rate Determination
Date; provided that at no time shall the Eurocurrency Rate under this clause
(1)(b) be deemed to be less than 0.00% per annum; or

 



22

 

 

(c)       in the case of ADollar denominated Loans, (i) the rate per annum equal
to the average of the bid rates shown on page “BBSY” on the appropriate page of
the Reuters Screen (the “AUD LIBOR Screen Rate”) at approximately 11:00 a.m.
(Melbourne, Australia time) on the date which is two Business Days prior to the
beginning of such Interest Period for a period equal to such Interest Period or
(ii) in the event that the rate referenced in preceding clause (i) does not
appear on either of such Reuters page, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate or a successor rate as shall be
selected by Administrative Agent from time to time in its reasonable discretion,
the rate shall be determined through the use of straight-line interpolation by
reference to two such rates, one of which shall be determined as if the length
of the period of such deposits were the period of time for which the rate for
such deposits are available is the period next shorter than the length of such
Interest Period and the other of which shall be determined as if the period of
time for which the rate for such deposits are available is the period next
longer than the length of such Interest Period as determined by Administrative
Agent or (iii) in the event that the rates referenced in preceding clauses (i)
and (ii) are not available, in the rate per annum (rounded up to the nearest
1/100th of 1%) at which Administrative Agent could borrow funds in the European
interbank market were it to do so by asking for and then accepting offers in
ADollar of amounts in immediately available funds with a term comparable to the
Interest Period for which a Eurocurrency Rate is determined, as of 11:00 a.m.
(Melbourne, Australia time) on the applicable Interest Rate Determination Date,
provided that at no time shall the Eurocurrency Rate under this clause (1)(c) be
deemed to be less than 0.00% per annum; or

 

(d)       (i) for any interest calculation with respect to a Base Rate Loan on
any date, the US LIBOR Screen Rate, determined as of approximately 11:00 a.m.
(London time) on the applicable Interest Rate Determination Date for Dollar
deposits for a term of one month or, (ii) in the event that the rate referenced
in preceding clause (i) is not available for any reason, the rate for such
Interest Period shall be the interest rate per annum reasonably determined by
Administrative Agent in good faith to be the rate per annum at which deposits in
Dollars for delivery on the first day of such Interest Period in immediately
available funds in the approximate amount of the Eurocurrency Loan being made,
continued or converted by Administrative Agent and with a term of one month
would be offered to Administrative Agent by major banks in the London interbank
market for Dollars at their request at approximately 11:00 a.m. (London time) on
the applicable Interest Rate Determination Date provided that at no time shall
the Eurocurrency Rate under this clause (1)(d) be deemed to be less than 0.00%
per annum.

 

(2)       the then current cost of the Lenders of complying with any
Eurocurrency Reserve Requirements.

 

Notwithstanding the foregoing, the Eurocurrency Rate shall not in any event be
less than zero.

 

“Eurocurrency Reserve Requirements” means, for any day as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve liquid asset or similar
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto),
including without limitation, under regulations issued from time to time by (a)
the Board, (b) any Governmental Authority of the jurisdiction of the relevant
currency or (c) any Governmental Authority of any jurisdiction in which advances
in such currency are made to which banks in any jurisdiction are subject for any
category of deposits or liabilities customarily used to fund loans in such
currency or by reference to which interest rates applicable to loans in such
currency are determined.

 

“Event of Default” has the meaning assigned to that term in Section 10.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended and as
codified in 15 U.S.C. 78a et seq., and as hereafter amended.

 



23

 

 

 

“Exchange Rate” means, on any day, (a) with respect to conversions between any
Alternative Currency and Dollars, the Spot Rate and (b) with respect to
conversions between Canadian Dollars and Dollars, the spot rate set forth on the
Reuters World Currency Page for Canadian Dollars (or, if not so quoted, the spot
rate of exchange quoted for wholesale transactions made by Administrative Agent)
at 12:00 Noon (New York time), on such day; provided that, if at the time of any
such determination, for any reason, no such spot rate is being quoted,
Administrative Agent may use any reasonable method it deems applicable to
determine such rate, and such determination shall be conclusive absent manifest
error. For purposes of determining the Exchange Rate in connection with an
Alternative Currency Borrowing, such Exchange Rate shall be determined as of the
Exchange Rate Determination Date for such Borrowing. Administrative Agent shall
provide Borrowers’ Agent with the then current Exchange Rate from time to time
upon Borrowers’ Agent’s request therefor.

 

“Exchange Rate Determination Date” means for purposes of the determination of
the Exchange Rate of any stated amount on any Business Day in relation to any
Alternative Currency Borrowing, the date which is two Business Days prior to
such Borrowing.

 

“Excluded Swap Obligation” means, with respect to any Guarantor (excluding OI
Europe), any Swap Obligation if, and to the extent that, all or a portion of the
Obligations guaranteed by such Guarantor or the grant by such Guarantor of a
security interest to secure, such Swap Obligation (or any Obligations guaranteed
by such Guarantor thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 14.7 and any other “keepwell, support or other agreement” for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Obligations guaranteed
by such Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Obligations guaranteed by such Guarantor or security interest is
or becomes excluded in accordance with the first sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a Recipient
under any Loan Document: (i) Taxes based upon, or measured by, net income
(however denominated) or net profits, including franchise Taxes and other Taxes
imposed in lieu of net income Taxes and branch profit taxes, in each case (A)
imposed as a result of such Recipient being a resident of, organized under the
laws of, or having its principal office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof), (B) in the case of each Lender
or Issuing Lender imposed as a result of such Recipient having its applicable
lending office located in such jurisdiction (or any political subdivision
thereof), or (C) imposed as a result of any other present or former connection
between such Recipient and the jurisdiction imposing such Tax (other than
connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document); (ii) in the case of a Lender (other than an assignee pursuant to
a request by Borrowers’ Agent or Borrower under Section 3.7(b)), any U.S.
federal withholding Tax imposed on amounts payable to or for the account of such
Lender, in respect of any Loans, Letters of Credit, or Commitments provided to
U.S. Borrower pursuant to a law in effect on the date on which (A) such Lender
becomes a party to this Agreement, or (B) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 4.7, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office; (iii) any Taxes (other than
Taxes imposed, levied, collected, withheld or assessed by or within Australia,
Canada, Mexico, the Netherlands, New Zealand, Switzerland or any political
subdivision thereof), including FATCA, that are in effect and would apply to a
payment to a Tax Transferee as of the date of acquisition of any Loans by such
Tax Transferee or the date of and as a result of the change of lending office of
such Tax Transferee, as the case may be (provided, however, that a Person shall
not be considered a Tax Transferee for purposes of this clause (iii) as a result
of a change of its lending office or the taking of any other steps pursuant to
Section 3.7(a) or as a result of an exchange and reallocation pursuant to the
Re-Allocation Agreement), except in each case to the extent that such transferor
to such Tax Transferee is entitled at the time of acquisition or the Tax
Transferee is entitled at the time of the change in the Tax Transferee’s
applicable lending office, as the case may be, to receive additional amounts
from any Borrower or any other Person under this Agreement with respect to such
Taxes pursuant to Section 4.7, and provided that this clause (iii) shall not
apply to treat as an Excluded Tax any Taxes imposed as a result of an Additional
Foreign Subsidiary Borrower being organized under the laws of a jurisdiction
other than Australia, Canada, Mexico, New Zealand, the Netherlands or
Switzerland; (iv) Taxes attributable to a Recipient’s failure to comply with
Section 4.7(d) (other than Section 4.7(d)(iii)); (v) with respect to any Loans,
Letters of Credit, or Commitments provided to U.S. Borrower, any Taxes imposed
pursuant to FATCA; or (vi) any Canadian federal withholding Taxes imposed under
the ITA because such Lender, Arranger, Documentation Agent, Senior Managing
Agent, Administrative Agent or Tax Transferee is not dealing at arm’s length for
purposes of the ITA with the applicable Loan Party at the time of such payment
or deemed payment or is a “specified shareholder” (as such term is defined in
subsection 18(5) of the ITA) of the applicable Loan Party or does not deal at
arm’s length for purposes of the ITA with a “specified shareholder” (as such
term is defined in subsection 18(5) of the ITA) of the applicable Loan Party.

 



24

 

 

“Executive Order” has the meaning assigned to that term in Section 6.17(a).

 

“Existing Credit Agreement” means the Second Amended and Restated Credit
Agreement and Syndicated Facility Agreement dated as of June 27, 2018, among
Owens-Brockway, Company, O-I Australia, O-I NZ, OIEG, OI Europe, O-I Canada, O-I
General, DB as administrative agent thereunder and the other lenders, issuing
lenders, overdraft providers and agents party thereto from time to time, as in
effect immediately prior to the Closing Date.

 

“Existing Letters of Credit” has the meaning assigned to that term in Section
2.11(j).

 

“Existing Owens-Brockway Senior Unsecured Notes” means the 2022 Senior Notes,
the 2023 Senior Notes and the 2025 Senior Notes, in each case to the extent not
repaid, redeemed or repurchased on the Closing Date (and, for avoidance of
doubt, any notes issued in exchange or replacement thereof on substantially
identical terms).

 

“Existing Revolver Tranche” has the meaning set forth in Section 2.15(b).

 

“Existing Term Loan Tranche” has the meaning set forth in Section 2.15(a).

 

“Extended Revolving Commitments” has the meaning set forth in Section 2.15(b).

 

“Extended Revolving Loans” means revolving credit under a Revolver Extension
Series loans that results from an Extension Amendment.

 

“Extended Term Loans” has the meaning set forth in Section 2.15(a).

 

“Extending Revolving Lender” has the meaning set forth in Section 2.15(c).

 

“Extending Term Lender” has the meaning set forth in Section 2.15(c).

 

“Extension Amendment” has the meaning set forth in Section 2.15(d).

 

“Extension Election” has the meaning set forth in Section 2.15(c).

 



25

 

 

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

 

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

 

“Extension” means the establishment of an Extension Series by amending a Loan or
Commitment pursuant to the terms of Section 2.15 and the applicable Extension
Amendment.

 

“Facility” means any of the credit facilities established under this Agreement.

 

“Farm Credit Lender” means any Lender that is a lending institution chartered or
otherwise organized and existing pursuant to the provisions of the Farm Credit
Act of 1971 and under the regulation of the Farm Credit Administration.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Rate” means on any one day, the rate per annum equal to the
weighted average (rounded upwards, if necessary, to the nearest 1/100th of 1%)
of the rate on overnight federal funds transactions with members of the Federal
Reserve System, as published as of such day by the Federal Reserve Bank of New
York; provided that if the Federal Funds Rate shall be less than zero, such rate
shall be deemed to be zero for the purpose of this Agreement.

 

“Financial Officer” of any corporation, partnership or other entity means the
chief financial officer, the principal accounting officer, Treasurer,
Controller, or a director having similar responsibilities, of such corporation,
partnership or other entity.

 

“First Amendment” means that certain Amendment No. 1 to the Third Amended and
Restated Credit Agreement and Syndicated Facility Agreement, dated as of the
First Amendment Effective Date, among the Loan Parties party thereto, the
Lenders party thereto, the Administrative Agent and the Collateral Agent.

 

“First Amendment Effective Date” means December 13, 2019.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (i) such Lien is perfected
and such Lien (other than floating charges with respect to certain Collateral
(the use of which with respect to such Collateral has been approved by
Administrative Agent)), has priority over any other Lien on such Collateral
(other than Liens permitted pursuant to Section 8.2(a)) and (ii) such Lien is
the only Lien (other than Liens permitted pursuant to Section 8.2(a)) to which
such Collateral is subject.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Company and its Restricted Domestic
Subsidiaries ending on December 31 of each calendar year.

 

“Foreign Collateral” means that portion of the Collateral securing the Foreign
Obligations.

 

“Foreign Obligations” means all of the Obligations owing by any Offshore
Borrower.

 



26

 

 

“Foreign Plan” means any plan, agreement, fund (including, without limitation,
any super-annuation fund) or other similar program, arrangement or agreement
established or maintained outside of the United States of America by a Loan
Party or one or more of its Subsidiaries that provides employee benefits,
including medical, hospital care, dental, sickness, accident, disability, life
insurance, pension, supplemental pension, retirement or savings benefits to any
employee of a Loan Party or any of its Subsidiaries, in either case, residing
outside of the United States of America.

 

“Foreign Subsidiary” means, (i) any Subsidiary of Company identified as such on
Schedule 1.1(b) annexed hereto, (ii) any Subsidiary of any Subsidiary described
in clause (i), (iii) any Foreign Subsidiary Holdco, and (iv) any Subsidiary
acquired, incorporated or otherwise established by Company or any of its
Subsidiaries on or after the Closing Date which is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“Foreign Subsidiary Holdco” means any Restricted Subsidiary organized under the
laws of a state of the United States of America, substantially all of whose
assets consist, directly or indirectly, of equity interests and/or intercompany
indebtedness in Foreign Subsidiaries.

 

“Fund” means a Person that is a fund that makes, purchases, holds or otherwise
invests in commercial loans or similar extensions of credit in the ordinary
course of its existence.

 

“GAAP” means generally accepted accounting principles in the U.S. and the
Netherlands applied on a consistent basis.

 

“Government Acts” has the meaning assigned to that term in Section 2.11(h).

 

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

 

“Governmental Authority” means any federal, state, provincial, territorial,
local or foreign court or governmental agency, authority, instrumentality or
regulatory body, including any central bank and any supra- national body
exercising such powers or functions, such as the European Union or the European
Central Bank.

 

“Ground Leasehold Interest” as applied to any Person, means any lease by which
such Person leases the fee interest in real property and owns the improvements
thereon (until the termination of the lease).

 

“Guarantee Agreements” means, collectively, the Company Guaranty, the Domestic
Borrowers’ Guaranty, the Subsidiary Guaranty and the Offshore Guaranties.

 

“Guarantied Obligations” has the meaning assigned to that term in Section 14.1.

 

“Guarantors” means, collectively, Company, the Subsidiary Guarantors and the
Offshore Guarantors.

 

“Harbor Capital Subsidiaries” means, collectively, OI Advisors, Inc. (f/k/a
Harbor Capital Advisors, Inc.), OI Securities, Inc. (f/k/a HCA Securities, Inc.)
and OI Transfer, Inc. (f/k/a Harbor Transfer, Inc.).

 

“Hazardous Materials” means all pollutants, contaminants, wastes, substances,
chemicals, materials and other constituents, including, without limitation,
crude oil, petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls (“PCBs”) or PCB-containing materials or any
other substances, wastes or equipment of any nature which can give rise to
Environmental Liability under, or are regulated pursuant to, any Environmental
Law.

 



27

 

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement and
all other similar agreements or arrangements designed to alter the risks of any
Person arising from fluctuations in interest rate, currency values or commodity
prices.

 

“Holdings” means Owens Illinois, Inc., a Delaware corporation.(i) prior to the
consummation of the Specified Modernization Transaction, Old Holdings and (ii)
after the consummation of the Specified Modernization Transaction, New Holdings.

 

“Holdings Ordinary Course Payments” means dividends or other distributions by,
or payments of intercompany indebtedness from, Company or any of its Restricted
Subsidiaries to Holdings, any Parent or Survivor Party necessary to permit
Holdings, any Parent or Survivor Party to pay (or to permit any Parent to make
payments to Survivor Party to pay any of the following items which are then due
and payable): (i) payments in respect of Permitted Holdings Hedging Obligations,
(ii) claims of persons for exposure to asbestos-containing products and fees,
costs and expenses related thereto, (iii) so long as no Unmatured Event of
Default arising under Sections 10.1(a), (i), and (k) or Event of Default shall
exist (or shall be caused by such payment), (A) cash dividends on Permitted
Preferred Stock after the Closing Date with an aggregate liquidation preference
or redemption price not exceeding $250,000,000 used (or the proceeds of which
are used directly or indirectly within 180 days of receipt) as consideration for
an Acquisition not prohibited hereunder and (B) share repurchases of, or common
dividends on, Holdings’ Capital Stock after the Closing Date in an aggregate
amount not exceeding $100,000,000, (iv) consolidated Tax liabilities of Holdings
and its, any Parent or Survivor Party and their respective Restricted
Subsidiaries and (v) general administrative costs and other on-going expenses of
Holdings, any Parent or Survivor Party in the ordinary course of business.

 

“Incremental Cap” has the meaning assigned to that term in Section 2.10(a).

 

“Indebtedness” as applied to any Person, means (i) all indebtedness for borrowed
money, (ii) that portion of obligations with respect to Capitalized Leases which
is properly classified as a liability on a balance sheet in conformity with GAAP
(for the avoidance of doubt, subject to Section 1.2(d) hereof), (iii) notes
payable and drafts accepted representing extensions of credit whether or not
representing obligations for borrowed money (other than such notes or drafts for
the deferred purchase price of property or services to the extent not
constituting Indebtedness pursuant to clause (v) below), (iv) the amount of all
honored but unreimbursed drawings under letters of credit, (v) any obligation
owed for all or any part of the deferred purchase price of property or services
(other than (x) trade payables and other accrued liabilities incurred in the
ordinary course of business, (y) deferred compensation arrangements and (z)
earn-out obligations unless such earn-out obligations have been liquidated and
are not paid when due), which purchase price is (a) due more than six months
from the date of incurrence of the obligation in respect thereof or (b)
evidenced by a note or similar written instrument and (vi) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person; provided,
however, that with respect to any indebtedness of the type described in the
foregoing clause (vi) which has not been assumed by that Person or is otherwise
nonrecourse to the credit of that Person, the amount of such indebtedness shall
be deemed to be the lesser of the outstanding principal amount of such
indebtedness and the fair market value of the property or assets of such Person
securing such indebtedness.

 

“Indemnified Person” has the meaning assigned to that term in Section 12.4(b).

 

“Indemnified Taxes” means (a) any and all Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

 

“Industry Standards” has the meaning given in Section 7.4(a).

 



28

 

 

“Initial Collateral Release Conditions” means, as of any applicable date of
determination, (i) Holdings has achieved (and as of such date maintains) the
Threshold Debt Ratings specified in clause (i) of the definition thereof, (ii)
the indentures or other agreements governing any Permitted Secured Debt provide
for the release of all liens securing such notes on the Collateral (other than
any such Collateral consisting of Capital Stock) upon the release of the liens
on such Collateral securing the Obligations, (iii) no Event of Default is
continuing and (iv) Administrative Agent shall have received a certificate from
Company certifying to the foregoing in a manner reasonably acceptable to
Administrative Agent.

 

“Initial Collateral Release Period” means each period commencing with the
satisfaction of the Initial Collateral Release Conditions and continuing until
the occurrence of the next Collateral Reinstatement Event, if any, immediately
following the satisfaction of such Initial Collateral Release Conditions.

 

“Insolvency Proceeding” means, whether voluntary or involuntary (a) any case,
proceeding or other action commenced by the Borrowers or any Guarantor (i) under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, concurso mercantil, insolvency, reorganization, restructuring, power
of sale, compromise, foreclosure or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it as bankrupt
or insolvent, or seeking reorganization, arrangement, adjustment, wind-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (ii) seeking appointment of a Receiver, trustee, custodian,
conciliador or other similar official for it or for all or any substantial part
of its assets; or (b) there shall be commenced against the Borrowers or any
Guarantor any such case, proceeding or other action referred to in clause (a) of
this definition which results in the entry of an order for relief or any such
adjudication or appointment remains undismissed, undischarged or unbonded for a
period of sixty (60) days; or (c) there shall be commenced against the Borrowers
or any Guarantor any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within sixty (60) days from the entry thereof; or (d) in
relation to an Offshore Borrower or Offshore Guarantor incorporated in New
Zealand, it, or any associated person (as that term is defined in the CIMA NZ)
is declared to be at risk pursuant to the CIMA NZ; or it, or any associate
person (as that term is defined in the CIMA NZ) becomes subject to a
recommendation made by the New Zealand Financial Markets Authority to the
Minister (as that term is defined in the CIMA NZ), supporting the appointment of
a statutory manager, or that person is declared to be under statutory management
pursuant to the CIMA NZ.

 

“Intellectual Property” means all patents, trademarks, tradenames, copyrights,
know-how, trade secrets, technology and software, used in or necessary for the
conduct of the business of Company and its Subsidiaries as currently conducted
that are material to the condition (financial or otherwise), business or
operations of Company and its Subsidiaries, taken as a whole.

 

“Intercreditor Agreement” means the Fourth Amended and Restated Intercreditor
Agreement dated as of June 27, 2018, among Collateral Agent, Administrative
Agent, such Lenders or Affiliates of Lenders which are holders of Other
Permitted Credit Exposure and have executed appropriate acknowledgments to the
Intercreditor Agreement (or predecessor versions thereof) or in the future
execute acknowledgments to such Intercreditor Agreement, and, such other Persons
who may become parties to the Intercreditor Agreement in accordance with the
terms thereof, which in the future execute acknowledgments to the Intercreditor
Agreement, in the form attached hereto as Exhibit 5.1(j), and as such
Intercreditor Agreement may hereafter be amended, supplemented or modified from
time to time (including, without limitation, as contemplated by Section 5.1(k)).

 

“Interest Payment Date” means (i) as to any Base Rate Loan, each Quarterly
Payment Date to occur while such Loan is outstanding, (ii) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of the Interest Period applicable thereto and (iii) as to any Eurocurrency
Loan having an Interest Period longer than three months, each day which is a
three (3) month anniversary of the first day of the Interest Period applicable
thereto and the last day of the Interest Period applicable thereto; provided,
however, that, in addition to the foregoing, each of (A) the date upon which
both the Revolving Commitments have been terminated and the Revolving Loans have
been paid in full and (B) the applicable Term Loan Maturity Date shall be deemed
to be an “Interest Payment Date” with respect to any interest which is then
accrued hereunder for such Loan.

 



29

 

 

“Interest Period” has the meaning assigned to that term in Section 3.4.

 

“Interest Rate Determination Date” means the date for calculating the
Eurocurrency Rate for an Interest Period, which date shall be (i) in the case of
any Eurocurrency Loan in Dollars, the second Business Day prior to first day of
the related Interest Period for such Loan or (ii) in the case of any
Eurocurrency Loan in an Alternative Currency, the date on which quotations would
ordinarily be given by prime banks in the relevant interbank market for deposits
in the Applicable Currency for value on the first day of the related Interest
Period for such Eurocurrency Loan; provided, however, that if for any such
Interest Period with respect to an Alternative Currency Loan, quotations would
ordinarily be given on more than one date, the Interest Rate Determination Date
shall be the last of those dates.

 

“Investment” means, as applied to any Person, (i) any purchase or other
acquisition by that Person of, or a beneficial interest in, Securities of any
other Person, or a capital contribution by that Person to any other Person, (ii)
any loan or advance to any other Person (other than (v) prepaid expenses or any
Receivable created or acquired in the ordinary course of business, (w) advances
to employees for moving and travel expenses, (x) drawing accounts, (y)
intercompany loans or advances in the ordinary course of business consistent
with past practice to the extent that such intercompany loans or advances have a
term of 364 days or less (inclusive of any rollover or extension of the term)
and (z) other expenditures in the ordinary course of business similar to the
expenditures described in the foregoing clauses (v) through (y)) or (iii) any
Acquisition. The amount of any Investment shall be the original cost (which
shall not include (i) the amount of any Indebtedness of the Person that is the
subject of such Investment that is assumed by the Person making such Investment
or (ii) the value of any Common Stock issued as all or a portion of the
consideration payable in connection with such Investment) or, in the case of an
Investment consisting of non-cash consideration received in connection with an
Asset Sale or other sale of assets, the original value of such Investment, plus
the cost of all additions thereto, and less returns of capital to the Person
making the Investment, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment.

 

“IP Collateral” means, collectively, the Intellectual Property of Borrower and
its Restricted Domestic Subsidiaries that constitutes Collateral under the
Collateral Documents.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Lender” means (i) with respect to Existing Letters of Credit, the
issuing lenders set forth on Schedule 2.11(j) and (ii) with respect to any other
Letters of Credit, DB, BofA, JPM, Scotiabank, BNP, Wells Fargo and Credit
Agricole, each in accordance with their Letter of Credit Issuer Sublimit, and
any other Lender which agrees or is otherwise obligated to issue such Letter of
Credit, determined as provided in Section 2.11(b); provided that, including with
respect to the Existing Letters of Credit, an Issuing Lender may delegate the
issuance of the applicable Letter of Credit to an Affiliate (DB having done so
with respect to Existing Letters of Credit), provided, further, that in the
event of any such delegation by an Issuing Lender, an Issuing Lender shall be
deemed to be the Issuing Lender for purposes relating to the utilization of the
Dollar Revolving Commitments or Multicurrency Revolving Commitments, as the case
may be, under this Agreement, although such Affiliate shall be entitled to all
rights of reimbursement relating to such Letter of Credit or an Issuing Lender
and such Affiliate may apportion all rights and obligations relating to such
Letter of Credit as they may agree and such apportionment shall be binding for
all purposes hereunder; provided, further, that DB’s resignation as
Administrative Agent in accordance with Section 11.6 shall also constitute DB’s
resignation as an Issuing Lender with respect to any Letters of Credit (other
than Letters of Credit issued by DB prior to such resignation).

 



30

 

 

“ITA” means the Income Tax Act (Canada), as amended, and any successor thereto,
and any regulations promulgated thereunder.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership, limited liability company or other legal
form; provided that, as to any such arrangement in corporate form, such
corporation shall not, as to any Person of which such corporation is a
Subsidiary, be considered to be a Joint Venture to which such Person is a party.

 

“JPM” has the meaning assigned to that term in the introductory paragraph
hereof.

 

“LC Obligations” means, at any time, an amount equal to the sum of the aggregate
Multicurrency LC Obligations and Dollar LC Obligations.

 

“LC Participant” has the meaning assigned to that term in Section 2.11(e).

 

“LC Supportable Indebtedness” means (i) obligations of Holdings or its
Restricted Subsidiaries incurred in the ordinary course of business with respect
to insurance obligations and workers’ compensation, surety bonds and other
similar statutory obligations, (ii) obligations of Holdings or any of its
Restricted Subsidiaries with respect to capital calls or similar requirements in
respect of Joint Ventures to which Holdings or such Restricted Subsidiary is a
party, (iii) obligations of Holdings or any of its Restricted Subsidiaries
imposed by statute or by a court of competent jurisdiction to post appeal bonds
or other security in connection with litigation appeals, and other performance,
payment, deposit or surety obligations of Holdings or any of its Restricted
Subsidiaries, in any such other case if required by law or governmental rule or
regulation or in accordance with custom and practice in the industry, (iv)
obligations of Owens Insurance Limited with respect to certain self-insurance
and reinsurance programs, including obligations under insurance treaties, (v)
Restricted Standby Letter of Credit Purposes and (vi) such other obligations of
Holdings or any of its Restricted Subsidiaries as are reasonably acceptable to
Administrative Agent and the respective Issuing Lender and otherwise not
restricted pursuant to the terms of this Agreement.

 

“Lender” and “Lenders” have the respective meanings assigned to those terms in
the introduction to this Agreement and shall include any Person that becomes a
“Lender” (i) pursuant to Section 12.8, (ii) in connection with the incurrence of
an Additional Facility pursuant to Section 2.10, (iii) in connection with the
incurrence of any Refinancing Term Loans pursuant to Section 2.1(c) and (iv) in
connection with the incurrence of any Replacement Term Loans pursuant to Section
12.1(g).

 

“Letters of Credit” means, Multicurrency Letters of Credit and Dollar Letters of
Credit, collectively or separately as the context requires, and “Letter of
Credit” means any one of such Letters of Credit.

 

“Letter of Credit Amendment Request” has the meaning assigned to that term in
Section 2.11(c).

 

“Letter of Credit Exposure” means, with respect to a Revolving Lender, such
Lender’s Multicurrency Revolver Pro Rata Share or Dollar Revolver Pro Rata
Share, as the case may be, of the aggregate LC Obligations.

 

“Letter of Credit Issuer Sublimit” means, with respect to any Issuing Lender,
the obligation of such Issuing Lender to issue Letters of Credit as such
obligation may be adjusted from time to time pursuant to this Agreement, which
obligation as of the Closing Date is the amount set forth opposite such lender’s
name on Schedule 1.1(a) hereto under the caption “Letter of Credit Issuer
Sublimit” as the same may be adjusted from time to time pursuant to the terms
hereof.

 



31

 

 

“Lien” means any lien, mortgage, pledge, security interest, hypothec, assignment
by way of security, charge or encumbrance of any kind (including any conditional
sale or other title retention agreement, any lease in the nature thereof, any
statutory trust or deemed trust and any security interest or deemed security
interest under the PPSA Laws) and any other agreement intended to create any of
the foregoing.

 

“Limited Condition Acquisition” means any Acquisition permitted under Section
8.3 which Company or any of its Restricted Subsidiaries is contractually
committed to consummate, the consummation of which is not conditioned on the
availability of, or on obtaining, third party financing.

 

“Loan” means any Term Loan, Dollar Revolving Loan, Multicurrency Revolving Loan,
Additional Domestic Subsidiary Borrower Loan, Additional Foreign Subsidiary
Borrower Loan, Additional Term Loan Refinancing Term Loan, Extended Term Loan,
Extended Revolving Loan, Replacement Term Loan or any combination thereof, and
“Loans” means all such Loans collectively.

 

“Loan Documents” means, collectively, this Agreement, the Notes, each Letter of
Credit, the Domestic Overdraft Agreement, each Offshore Overdraft Agreement, the
Intercreditor Agreement, the Re-Allocation Agreement, each Collateral Document
and each Guarantee Agreement.

 

“Loan Party” means each of the Borrowers, Company, the Guarantors and, upon
execution of a Loan Document thereby, any of Company’s other Subsidiaries from
time to time executing such Loan Document, and “Loan Parties” means all such
Persons, collectively.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means a materially adverse effect on (i) the business,
operations or financial condition, of Company and its Restricted Subsidiaries,
taken as a whole, (ii) the ability of the Loan Parties, taken as a whole, to
perform their material obligations under the Loan Documents (taken as a whole)
or (iii) the rights of or benefits available to Administrative Agent, Collateral
Agent or the Lenders taken as a whole to enforce the Obligations.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of Company and its Restricted Subsidiaries (other than any Restricted
Subsidiary of Holdings that is not a Material Subsidiary), in an individual
principal amount of $100,000,000 or more or an aggregate principal amount of
$175,000,000 or more. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of Company or any Subsidiary in respect of
any Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that such Person would be required to pay if
such Hedging Agreement were terminated at such time.

 

“Material Subsidiary” means each indirect or direct Restricted Subsidiary of
Holdings now existing or hereafter acquired or formed indirectly or directly by
Holdings which (x) for the most recent Fiscal Year of Holdings, accounted for
more than 7% of the consolidated revenues of Holdings or (y) as at the end of
such Fiscal Year, was the owner of more than 8% of the consolidated assets of
Holdings.

 

“Maximum Commitment” means, when used with reference to any Lender, the
aggregate of such Lender’s Term Loan Commitments, Dollar Revolving Commitments
or Multicurrency Revolving Commitments in the amounts not to exceed those set
forth opposite the name of such Lender on Schedule 1.1(a) hereto, subject to
reduction from time to time in accordance with the terms of this Agreement.

 



32

 

 

“Merger Party” has the meaning assigned to that term in the definition of
“Specified Modernization Transaction”.

 

“Mexican Financial Institution” means an institución de banca múltiple or an
institución de banca de desarrollo organized or created, as appropriate, and
existing pursuant to and in accordance with the laws of Mexico and authorized to
engage in the business of banking by the Ministry of Finance and Public Credit
(Secretaría de Hacienda y Crédito Público) or the National Banking and
Securities Commission of Mexico (Comisión Nacional Bancaria y de Valores).

 

“Mexico” means the United Mexican States (Estados Unidos Mexicanos).

 

“Minimum Borrowing Amount” means (i) with respect to Base Rate Loans, $5,000,000
and (ii) with respect to Eurocurrency Loans, $5,000,000 in the case of a
Borrowing in Dollars, €5,000,000 in the case of a Borrowing in Euros, and
A$5,000,000 in the case of a Borrowing in ADollars.

 

“Minimum Borrowing Multiple” means, (i) in the case of a Borrowing in Dollars,
$1,000,000, (ii) in the case of a Borrowing in Euros, €1,000,000 and (iii) in
the case of a Borrowing in ADollars, A$1,000,000.

 

“MITL” means the Mexican Income Tax Law in force for 2019 or any other successor
provision thereof.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

 

“MTR” means the Mexican Miscellaneous Tax Resolutions (Resolución Miscelánea
Fiscal) in force for 2019 or any other successor provision thereof.

 

“Multicurrency Commercial Letter of Credit” has the meaning assigned to that
term in Section 2.11(a)(i).

 

“Multicurrency Commitment Fee” has the meaning assigned to that term in Section
3.2(b)(ii).

 

“Multicurrency LC Commission” has the meaning assigned to that term in Section
2.11(g)(ii).

 

“Multicurrency LC Obligations” means, at any time, an amount equal to the sum of
(i) the aggregate Stated Amount of the then outstanding Multicurrency Letters of
Credit and (ii) the aggregate amount of Unpaid Drawings under Multicurrency
Letters of Credit which have not then been reimbursed pursuant to Section
2.11(f). The Multicurrency LC Obligation of any Lender at any time shall mean
its Multicurrency Revolver Pro Rata Share of the aggregate Multicurrency LC
Obligations outstanding at such time.

 

“Multicurrency Letters of Credit” means, collectively, all Commercial Letters of
Credit and Multicurrency Standby Letters of Credit, in each case, issued
pursuant to Section 2.11(a)(i) or listed on Schedule 2.11(j), and “Multicurrency
Letter of Credit” means any one of such Letters of Credit.

 

“Multicurrency Letter of Credit Exposure” means, with respect to a Revolving
Lender, such Lender’s Multicurrency Revolver Pro Rata Share of the aggregate
Multicurrency LC Obligations.

 

“Multicurrency Revolver Pro Rata Share” means, when used with reference to any
Multicurrency Revolving Lender and any described aggregate or total amount, an
amount equal to the result obtained by multiplying such described aggregate or
total amount by a fraction the numerator of which shall be such Multicurrency
Revolving Lender’s Multicurrency Revolving Commitment or, if the Revolver
Termination Date for the Multicurrency Revolving Facility has occurred, the
Effective Amount of such Multicurrency Revolving Lender’s then outstanding
Multicurrency Revolving Loans and Multicurrency LC Obligations and the
denominator of which shall be the Multicurrency Revolving Commitments or, if the
Revolver Termination Date for the Multicurrency Revolving Facility has occurred,
the Effective Amount of all then outstanding Multicurrency Revolving Loans and
Multicurrency LC Obligations.

 



33

 

 

“Multicurrency Revolving Borrower” means each of Owens-Brockway, OIEG, O-I
Australia, O-I Canada, OI Europe, O-I Mexico, any Additional Domestic Subsidiary
Borrower and any Additional Foreign Subsidiary Borrower, and “Multicurrency
Revolving Borrowers” mean any combination thereof collectively.

 

“Multicurrency Revolving Commitment” means, with respect to any Multicurrency
Revolving Lender, the obligation of such Multicurrency Revolving Lender to make
Multicurrency Revolving Loans and to participate in Multicurrency Letters of
Credit and Overdraft Amounts, as such commitment may be adjusted from time to
time pursuant to this Agreement, which commitment as of the Closing Date is the
amount set forth opposite such lender’s name on Schedule 1.1(a) under the
caption “Amount of Multicurrency Revolving Commitment” as the same may be
adjusted from time to time pursuant to the terms hereof and “Multicurrency
Revolving Commitments” means such commitments collectively, which commitments
equal $1,200,000,000 in the aggregate as of the Closing Date.

 

“Multicurrency Revolving Credit Exposure” means, with respect to a Revolving
Lender, the sum (without duplication) of (i) the outstanding principal amount of
Multicurrency Revolving Loans made by such Revolving Lender, (ii) the
Multicurrency Letter of Credit Exposure of such Revolving Lender, (iii) in the
case of Administrative Agent (in its capacity as a Lender), the Domestic
Overdraft Amount (net of any participations therein purchased by other Lenders),
(iv) the aggregate amount of all participations purchased by such Revolving
Lender in the Domestic Overdraft Amount, (v) the Dollar Equivalent of all
participations purchased by such Revolving Lender in the Offshore Overdraft
Amount (net of any participations therein purchased by other Lenders) and (vi)
in the case of any Offshore Overdraft Provider with respect to a particular
Alternative Currency, the Dollar Equivalent of the relevant Offshore Overdraft
Amount (net of any participations therein purchased by other Lenders).

 

“Multicurrency Revolving Facility” means the credit facility under this
Agreement evidenced by the Multicurrency Revolving Commitments and the
Multicurrency Revolving Loans.

 

“Multicurrency Revolving Lender” means any Lender which has a Multicurrency
Revolving Commitment or is owed a Multicurrency Revolving Loan (or a portion
thereof).

 

“Multicurrency Revolving Loan” and “Multicurrency Revolving Loans” have the
meanings given in Section 2.1(b)(ii).

 

“Multicurrency Revolving Sublimit” means, (i) when used in reference to
Owens-Brockway or an Additional Domestic Subsidiary Borrower, the Total
Multicurrency Revolving Commitment and (ii) when used in reference to an
Offshore Borrower, the Offshore Sublimit.

 

“Multicurrency Standby Letters of Credit” means any of the irrevocable standby
letters of credit issued pursuant to Section 2.11(a)(i), in form acceptable to
the Issuing Lender, together with any increases or decreases in the Stated
Amount thereof and any renewals, amendments and/or extensions thereof.

 

“Multiemployer Plan” means a “multiemployer plan,” within the meaning of Section
4001(a)(3) of ERISA, with respect to which Holdings, any of its Subsidiaries or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six (6) years, has made or been obligated to make contributions.

 

“Net Indebtedness” means, at any date and with respect to any Person,
Indebtedness of such Person on such date less Cash and Cash Equivalents of such
Person on such date, in each case determined by reference to the consolidated
balance sheet of such Person determined in accordance with GAAP.

 



34

 

 

“Net Insurance/Condemnation Proceeds” means, any Cash payments or proceeds
received by Company or any of its Restricted Subsidiaries (i) under any casualty
insurance policy (but excluding, for the avoidance of doubt, any personal injury
insurance or business interruption insurance) in respect of a covered loss
thereunder or (ii) as a result of the taking of any assets of Company or any of
its Restricted Subsidiaries by any Person pursuant to the power of eminent
domain, condemnation or other similar event, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, in each
case net of any actual and reasonable documented costs incurred by Company or
any of its Restricted Subsidiaries in connection with the adjustment or
settlement of any claims of Company or such Subsidiary in respect thereof and,
in each case, only to the extent such cash payments or proceeds following any
single occurrence of the events set forth in (i) and (ii) above, net of the
foregoing documented costs, exceed $100,000,000 after the Closing Date;
provided, that, for the avoidance of doubt, (x) any insurance proceeds received
by Holdings or any(I) prior to the consummation of the Specified Modernization
Transaction, Old Holdings, (II) after the consummation of the Specified
Modernization Transaction, Survivor Party or (III) any Restricted Subsidiary for
asbestos claims and (y) any O-I Venezuela Proceeds, in each case, shall not
constitute Net Insurance/Condemnation Proceeds hereunder.

 

“Net Proceeds” means, with respect to the incurrence of any Indebtedness or any
Asset Sale (i) the cash proceeds actually received in respect of such event,
including any cash received in respect of any non-cash proceeds, but only as and
when received, net of (ii) the sum of (A) bona fide costs incurred in connection
with such event, including reasonable commissions and other fees and expenses
(or, if such costs have not yet then been incurred or invoiced, Company’s good
faith estimates thereof), (B) the amount of all Taxes (including any Taxes
imposed as a result of the actual repatriation of any such proceeds) paid (or
reasonably estimated to be payable or held in reserve in accordance with GAAP or
other applicable accounting rules) in connection with such event, (C) in the
case of an Asset Sale, the amount of all payments required to be made as a
result of such event to repay Indebtedness (including any premium or penalty, if
any, and interest) (other than Loans, any Other Permitted Credit Exposure, any
Permitted Secured Debt or any other Indebtedness secured by a lien that is pari
passu with or expressly subordinated to the Liens on the Collateral (or any
portion thereof) securing all or any portion of the Obligations) secured on such
assets and refinancings thereof permitted hereunder or a Lien permitted by
Section 8.2(a)(vi), (D) the amount of any reserves established by Holdings or
any of its Subsidiaries to fund contingent liabilities, purchase price
adjustment and fixed indemnification payments reasonably estimated to be
payable, in each case during the year that such event occurred or the next
succeeding two years and that are directly attributable to such event (as
determined reasonably and in good faith by Company); provided that any amount by
which such reserves are reduced for reasons other than payment of any such
contingent liabilities shall be considered “Net Proceeds” upon such reduction,
(E) in the case of proceeds arising out of the sublease or sublicense of any
property, amounts required to be paid in respect of the lease or license of such
property, (F) any liabilities associated with such asset or assets and retained
by Holdings or any of its Subsidiaries after such Asset Sale, including pension
and other post-employment benefit liabilities and liabilities related to
Environmental Liabilities or against any indemnification obligations associated
with such Asset Sale; provided that any amount by which such reserves are
reduced for reasons other than payment of any such liabilities shall be
considered “Net Proceeds” upon such reduction, and (G) all distributions and
other payments required to be made to minority interest holders in Subsidiaries,
Unrestricted Subsidiaries or joint ventures as a result of such Asset Sale, or
to any other Person (other than Holdings or any of its Subsidiaries) owning a
beneficial interest in the assets disposed of in such Asset Sale; provided,
that, any O-I Venezuela Proceeds shall not constitute Net Proceeds hereunder.
Any proceeds received in a currency other than Dollars shall, for purposes of
the calculation of the amount of Net Proceeds, be in an amount equal to the
Dollar Equivalent thereof as of the date of receipt thereof by Company or any
Subsidiary of Company.

 

“New Holdings” has the meaning assigned to that term in the definition of
“Specified Modernization Transaction”.

 



35

 

 

“New Zealand Guarantors” means any Subsidiary organized under the laws of New
Zealand that becomes an Offshore Guarantor pursuant to Section 7.9(b).

 

“NewCo LLC” has the meaning assigned to that term in the definition of
“Specified Modernization Transaction”.

 

“Non-Bank Rules” means the Ten Non-Qualifying Bank Creditor Rule and the Twenty
Non-Qualifying Bank Creditor Rule.

 

“Non-Defaulting Lender” means each Lender which is not a Defaulting Lender.

 

“Non-Public Lender” means any entity that does not belong to the “public” within
the meaning of CRD IV/CRR.

 

“Non-Recourse Receivables Financing Indebtedness” means any Indebtedness with
respect to any Permitted Factoring or otherwise constituting Receivables Sale
Indebtedness, in each case, solely to the extent that (a) no Loan Party or any
Restricted Subsidiary guarantees any obligations (contingent or otherwise) under
such transactions, (b) no property or asset (other than Receivables subject to
such transactions or the Capital Stock of any special purpose vehicle
contemplated by the definition of Receivables Sale Indebtedness (any such
special purpose vehicle, a “Receivables Subsidiary”)) of any Loan Party or any
Restricted Subsidiary (other than a Receivables Subsidiary) is, directly or
indirectly, contingently or otherwise, subject to claims for the satisfaction of
obligations for any such transaction and (c) there shall be no recourse to any
Loan Party or any Restricted Subsidiary (other than a Receivables Subsidiary) in
connection with such transactions, in the case of each of the foregoing clauses
(a), (b) or (c), except to the extent customary (as determined by Company in
good faith) for similar transactions in the applicable jurisdictions (including,
to the extent applicable, in a manner consistent with the delivery of a “true
sale”/“absolute transfer” opinion with respect to any transfer by any Loan Party
or any Restricted Subsidiary (other than a Receivables Subsidiary)).

 

“Non-refundable Portion” has the meaning given in Section 3.1(i).

 

“Non-U.S. Lender” means any Lender, Overdraft Provider or Issuing Lender that is
not a United States person within the meaning of Section 7701(a)(30) of the
Code.

 

“Note” means a note substantially in the form of Exhibit 2.2(a)(1), Exhibit
2.2(a)(2) or Exhibit 2.2(a)(3) and “Notes” means all of such Notes collectively.

 

“Notice Address” means with respect to Administrative Agent, the office of
Administrative Agent located at Deutsche Bank AG New York Branch, 5022 Gate
Parkway, Suite 400, Jacksonville, FL 32256, Attn: Sheila Lee, email:
sheila.lee@db.com; with a copy to: 60 Wall Street, Mail Stop NYC60-0220, New
York, New York 10005, Attn: Matthew Snyder, email: matthew.snyder@db.com or such
other office as Administrative Agent may hereafter designate in writing as such
to the other parties hereto.

 

“Notice of Borrowing” has the meaning assigned to that term in Section 2.5.

 

“Notice of Conversion or Continuation” has the meaning assigned to that term in
Section 2.7.

 

“Notice of Issuance” has the meaning given in Section 2.11(c).

 

“NZ PPSA” means the Personal Property Securities Act 1999 (New Zealand).

 

“Obligations” means all obligations of every nature of any Loan Party from time
to time owed to Administrative Agent, the Lenders or any of them under or in
respect of this Agreement, the Notes, the Letters of Credit, the Offshore
Overdraft Agreements, the Domestic Overdraft Agreement or any of the other Loan
Documents whether for principal, interest, premium, fees, indemnification or
otherwise (including interest accruing during the pendency of any Insolvency
Proceeding, whether or not allowed in such Insolvency Proceeding, excluding, for
the avoidance of doubt, all obligations under or in respect of Other Lender
Guarantied Obligations and Other Permitted Credit Exposure). Notwithstanding the
foregoing, the “Obligations” exclude Excluded Swap Obligations.

 



36

 

 

“OFAC” has the meaning assigned to that term in Section 6.17(a).

 

“OFAC Regulations” has the meaning assigned to that term in Section 6.17(a).

 

“Officers’ Certificate” means, as applied to any corporation, limited liability
company, partnership or trust, a certificate executed on behalf of such entity
by any one of its Chairman of the Board (if an officer) or its President or one
of its Vice Presidents or, if applicable, its managing member, general partner
or trustee or, in the case of any Offshore Borrower or Offshore Guarantor, any
director or, except in relation to an Offshore Borrower or Offshore Guarantor
incorporated in New Zealand, any attorney appointed by power of attorney, or its
Chief Financial Officer, its Treasurer, any of its Assistant Treasurers, its
Controller or any of its Assistant Controllers or, in the case of any Offshore
Borrower or Offshore Guarantor, any other director or, except in relation to an
Offshore Borrower or Offshore Guarantor incorporated in New Zealand, attorney
appointed by power of attorney (or such other customary instrument of delegation
in the jurisdiction of organization of such Offshore Borrower or Offshore
Guarantor).

 

“Offshore Associate” means an Associate: (i) which is a non-resident of
Australia and does not become a Lender or receive a payment in carrying on a
business in Australia at or through a permanent establishment of the Associate
in Australia; or (ii) which is a resident of Australia and which becomes a
Lender or receives a payment in carrying on a business in a country outside
Australia at or through a permanent establishment of the Associate in that
country; and which does not become a Lender and receive payment in the capacity
of a clearing house, custodian, funds manager or responsible entity of a
registered scheme.

 

“Offshore Borrower” means O-I Australia, O-I Canada, OIEG, OI Europe, O-I NZ,
O-I Mexico and any Additional Foreign Subsidiary Borrower, and “Offshore
Borrowers” means O-I Australia, O-I Canada, OIEG, OI Europe, O-I NZ, O-I Mexico
and each such Additional Foreign Subsidiary Borrower collectively.

 

“Offshore Collateral Documents” means the Offshore Security Agreements.

 

“Offshore Currency Equivalent” means, at any time as to any amount denominated
in Dollars, the equivalent amount in the applicable Alternative Currency as
determined by Administrative Agent at such time on the basis of the Spot Rate
for the purchase of such Alternative Currency with Dollars on the most recent
Computation Date.

 

“Offshore Currency Loan” means any Loan denominated in an Alternative Currency.

 

“Offshore Guaranties” means the guaranties entered into by each of the Offshore
Borrowers (other than OI Europe) of the Obligations of the other Offshore
Borrowers and by each of the Offshore Guarantors of the Obligations of the
Offshore Borrowers, in each case in a form satisfactory to Administrative Agent,
as the same may be amended, amended and restated or otherwise modified from time
to time (including, without limitation, pursuant to the Reaffirmation
Agreements).

 

“Offshore Guarantors” means, collectively, the Australian Guarantors, the New
Zealand Guarantors, the Canadian Guarantors, the Dutch Guarantors and, if
applicable, any Additional Foreign Subsidiary Borrower and any of its Material
Subsidiaries which are required to become Offshore Guarantors pursuant to
Section 7.9(b). As of the Closing Date, the Offshore Guarantors are set forth on
Schedule 1.1(e).

 



37

 

 

“Offshore Overdraft Account” means the Australian Overdraft Account, the
Canadian Overdraft Account, the Dutch Overdraft Account or the Swiss Overdraft
Account, and “Offshore Overdraft Accounts” means the Australian Overdraft
Account, the Canadian Overdraft Account, the Dutch Overdraft Account and the
Swiss Overdraft Account, collectively.

 

“Offshore Overdraft Agreement” means the Australian Overdraft Agreement, the
Canadian Overdraft Agreement, the Dutch Overdraft Agreement and the Swiss
Overdraft Agreement, and “Offshore Overdraft Agreements” means the Australian
Overdraft Agreement, the Canadian Overdraft Agreement, the Dutch Overdraft
Agreement and the Swiss Overdraft Agreement, collectively.

 

“Offshore Overdraft Amount” means the Australian Overdraft Amount, the Canadian
Overdraft Amount, the Dutch Overdraft Amount and the Swiss Overdraft Amount and
“Offshore Overdraft Amounts” means the Australian Overdraft Amount, the Canadian
Overdraft Amount, the Dutch Overdraft Amount and the Swiss Overdraft Amount,
collectively.

 

“Offshore Overdraft Provider” means Australian Overdraft Provider, Canadian
Overdraft Provider, Dutch Overdraft Provider and Swiss Overdraft Provider, and
“Offshore Overdraft Providers” means Australian Overdraft Provider, Canadian
Overdraft Provider, Dutch Overdraft Provider and Swiss Overdraft Provider,
collectively.

 

“Offshore Security Agreements” means, collectively, (i) the security agreements
executed by O-I Australia, each Australian Guarantor, OIEG, each Dutch
Guarantor, O-I NZ, each New Zealand Guarantor and, as applicable, each
Additional Foreign Subsidiary Borrower and any Material Subsidiary of such
Additional Foreign Subsidiary Borrower which is required to become an Offshore
Guarantor under Section 7.9, as executed and delivered, or amended and restated,
as the case may be, on or prior to (a) the date of this Agreement or (b) with
respect to an Additional Foreign Subsidiary Borrower, the date on which such
Additional Foreign Subsidiary Borrower has been designated as such pursuant to
Section 12.1(c)(i), (ii) with respect to any Material Subsidiary of an
Additional Foreign Subsidiary Borrower which is required to become an Offshore
Guarantor under Section 7.9, the date on which such Material Subsidiary executes
a counterpart to the applicable Offshore Collateral Document, or (iii) the
security agreements executed by O-I Mexico and, where applicable, Owens América,
S. de R.L. de C.V., (a sociedad de responsabilidad limitada de capital
variable), pursuant to, and in accordance with the timing set out in, Section
7.13, in each case as the same may be amended, amended and restated or otherwise
modified in a form satisfactory to Administrative Agent from time to time in
accordance with the terms thereof and hereof.

 

“Offshore Sublimit” means, at any time, (i) as to O-I Australia, the lesser of
(a) $300,000,000 (or the Offshore Currency Equivalent thereof) and (b) the
Multicurrency Revolving Commitments then in effect, (ii) as to O-I Canada, the
lesser of (a) $20,000,000 (or the Offshore Currency Equivalent thereof) and (b)
the Multicurrency Revolving Commitments then in effect, (iii) as to OIEG, the
lesser of (a) $600,000,000 (or the Offshore Currency Equivalent thereof) and (b)
the Multicurrency Revolving Commitments then in effect, (iv) as to OI Europe,
the lesser of (a) $425,000,000 (or the Offshore Currency Equivalent thereof) and
(b) the Multicurrency Revolving Commitments then in effect, (v) as to O-I
Mexico, the lesser of (a) $100,000,000 (or the Offshore Currency Equivalent
thereof) and (b) the Multicurrency Revolving Commitments then in effect and (vi)
as to an Additional Foreign Subsidiary Borrower, the lesser of (a) the
Additional Foreign Subsidiary Borrower Sublimit designated pursuant to Section
12.1(c)(ii) (or the Offshore Currency Equivalent thereof) and (b) the
Multicurrency Revolving Commitments then in effect; provided that such Offshore
Sublimits may be from time to time decreased pursuant to Section 4.1 and
increased pursuant to Section 2.10.

 

“O-I Australia” has the meaning assigned to that term in the introductory
paragraph hereof.

 

“O-I Canada” has the meaning assigned to that term in the introductory paragraph
hereof.

 



38

 

 

“OI Europe” has the meaning assigned to that term in the introductory paragraph
hereof.

 

“O-I General” has the meaning assigned to that term in the introductory
paragraph hereof.

 

“O-I Mexico” has the meaning assigned to that term in the introductory paragraph
hereof.

 

“O-I NZ” has the meaning assigned to that term in the introductory paragraph
hereof.

 

“OIEG” has the meaning assigned to that term in the introductory paragraph
hereof.

 

“O-I Venezuela Proceeds” means all proceeds received by Company or any of its
Subsidiaries related to the seizure/expropriation by the Venezuelan government
of bottling plants in Venezuela.

 

“Old Holdings” means Owens-Illinois, Inc., a Delaware corporation.

 

“Operating Lease” of any Person, means any lease (including, without limitation,
leases which may be terminated by the lessee at any time) of any property
(whether real, personal or mixed) by such Person, as lessee, which is not a
Capitalized Lease.

 

“Organic Documents” means (i) relative to each Person that is a corporation, its
charter, articles of incorporation, articles of amendment, articles of
amalgamation, by-laws and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its authorized shares of capital stock, (ii)
relative to each Person that is a partnership, its partnership agreement and any
other similar arrangements applicable to any partnership or other equity
interests in the Person, (iii) in respect of any Person incorporated under the
laws of Mexico, the escritura constitutiva and estatutos sociales and
(iv) relative to any Person that is any other type of legal entity, such
documents as shall be comparable to the foregoing.

 

“Other Lender Guarantied Obligations” means the obligations owed to the Lenders
and their Affiliates pursuant to Other Permitted Credit Exposure which are
guaranteed pursuant to one or more of the Guarantee Agreements.

 

“Other Permitted Credit Exposure” means the obligations of Company or any
Restricted Subsidiaries of Company owed to the Lenders or Affiliates of Lenders
arising out of loans, advances, overdrafts, interest rate, currency or hedge
products and other derivative exposures (including under interest rate
agreements, currency agreements and commodities agreements) and other extensions
of credit to Company or such Restricted Subsidiaries; provided, that “Other
Permitted Credit Exposure” shall not include Excluded Swap Obligations.

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Excluded
Taxes imposed with respect to any assignment.

 

“Overdraft Agreement” means the Australian Overdraft Agreement, the Canadian
Overdraft Agreement, the Domestic Overdraft Agreement, the Dutch Overdraft
Agreement or the Swiss Overdraft Agreement, as applicable.

 

“Overdraft Amount” means a Domestic Overdraft Amount or Offshore Overdraft
Amount, as applicable.

 

“Overdraft Provider” means the Domestic Overdraft Provider or an Offshore
Overdraft Provider, as applicable.

 

“Owens-Brockway” means Owens-Brockway Glass Container Inc., a Delaware
corporation.

 



39

 

 

“Packaging” means Owens-Brockway Packaging, Inc., a Delaware corporation and the
parent corporation of Owens-Brockway.

 

“Parent” means any of Holdings and any Other Parent and any other Person that is
a Subsidiary of Parent or any Other Parent and of which Company is a Subsidiary.
As used herein, “Other Parent” means a Person of which Company becomes a
Subsidiary after the Closing Date; provided that immediately after Company first
becomes a Subsidiary of such Person, more than 50% of the Voting Securities of
such Person shall be held by one or more Persons that held more than 50% of the
Voting Securities of Company or a Parent of Company immediately prior to Company
first becoming such Subsidiary.

 

“Participant Register” has the meaning assigned to that term in Section 12.8(c).

 

“Participants” has the meaning assigned to that term in Section 12.8(b).

 

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“Payment Office” means the office of Administrative Agent located at 90 Hudson
Street, Jersey City, New Jersey 07302.

 

“PBGC” means the Pension Benefit Guaranty Corporation created by Section 4002(a)
of ERISA.

 

“Pension Plan” means an “employee pension benefit plan”, as defined in Section
3(2) of ERISA (other than a Multiemployer Plan), which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code and which is
sponsored, maintained, contributed to or required to be contributed to by
Company, any of its Subsidiaries or any ERISA Affiliate.

 

“Permitted Canadian Liens” means all Liens created by applicable statutory law
in Canada, including for amounts owing in respect of the Wage Earners Protection
Program of Canada or otherwise for salary wages, vacation pay, employee
deductions and contributions, goods and services taxes, sales taxes, harmonized
sales taxes, realty taxes, business taxes, workers’ compensation, employment
insurance or Canada Pension Plan or similar obligations, Quebec corporate taxes,
pension plan or fund obligations or otherwise under or in respect of any
Canadian Foreign Plan and overdue rents.

 

“Permitted Covenant” means (i) any periodic reporting covenant, (ii) any
covenant restricting payments by Holdings with respect to any securities of
Holdings which are junior to the applicable Permitted Preferred Stock, (iii) any
covenant the default of which can only result in an increase in the amount of
any redemption price, repayment amount, dividend rate or interest rate, (iv) any
covenant providing board observance rights with respect to Holdings’ board of
directors and (v) any other covenant that does not adversely affect the
interests of the Lenders (as reasonably determined by Administrative Agent).

 

“Permitted Encumbrances” means the following types of Liens:

 

(i)       Liens for Taxes, assessments or governmental charges or claims the
payment of which is not at the time required by Section 7.3 or as to which the
grace period has not yet expired (not to exceed 60 days);

 

(ii)      Permitted Canadian Liens and other statutory Liens and rights of
set-off of banks, Liens of landlords (including in Quebec, pursuant to any
hypothec to secure rent payments) and Liens of carriers, warehousemen,
suppliers, mechanics, materialmen and other Liens imposed by law incurred in the
ordinary course of business (including title retention agreements arising in the
ordinary course of business) for sums not yet delinquent or that are not overdue
for a period of more than 60 days or are being contested in good faith, if such
reserve or other appropriate provision, if any, as shall be required by GAAP
(subject to Section 1.2) shall have been made therefor;

 



40

 

 

(iii)     Liens (other than any Lien imposed pursuant to Section 401(a)(29) or
430(k) of the Code or Section 303(k) of ERISA) incurred or deposits made in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance, old age pensions and other types of social security, or
to secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return-of-money bonds
and other similar obligations (exclusive of obligations for the payment of
borrowed money);

 

(iv)     any attachment or judgment Lien not resulting in an Event of Default
under Section 10.1(f);

 

(v)      leases, subleases or licenses of occupancy granted to others not
interfering in any material respect with the business of Company and its
Restricted Subsidiaries, taken as a whole;

 

(vi)     easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, minor defects or irregularities in title and other similar
charges or encumbrances not interfering in any material respect with the
ordinary conduct of the business of Company and its Restricted Subsidiaries,
taken as a whole;

 

(vii)   any (a) interest or title of a lessor under any lease not prohibited by
this Agreement, (b) restriction or encumbrance that the interest or title of
such lessor or sublessor may be subject to, or (c) subordination of the interest
of the lessee or sublessee under such lease to any restriction or encumbrance
referred to in the preceding clause (b), so long as the holder of such
restriction or encumbrance agrees to recognize the rights of such lessee or
sublessee under such lease;

 

(viii)  Liens arising from UCC financing statements regarding leases or charges
not prohibited by this Agreement or indicated to be “precautionary filings”;

 

(ix)     Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

 

(x)      Liens incurred in the ordinary course of business encumbering deposits
made to secure obligations arising from statutory, regulatory, contractual or
warranty requirements of Company and its Restricted Subsidiaries (excluding
deposits securing the repayment of Indebtedness);

 

(xi)     Liens (i) on cash or deposits granted in favor of an Issuing Lender to
cash collateralize any Defaulting Lender’s participation in Letters of Credit,
and (ii) encumbering customary initial deposits and margin deposits securing
obligations under Hedging Agreements and other Liens incurred in the ordinary
course of business and which are within the general parameters customary in the
industry securing obligations under Hedging Agreements, including, but not
limited to, Liens created pursuant to a Credit Support Annex in a form published
by International Swaps and Derivatives Association, Inc.;

 

(xii)    Liens securing reimbursement obligations under Commercial Letters of
Credit or bankers’ acceptance facilities, which Liens encumber documents and
other property to be acquired by drawings under such Commercial Letters of
Credit or drafts accepted under such bankers’ acceptance facilities;

 

(xiii)   Liens arising out of any lease for a term of more than 12 months so
long as such Liens do not secure any Indebtedness;

 

(xiv)   Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business of Company and its Restricted Subsidiaries provided that there has
occurred and is continuing no default in the obligations related thereto;

 



41

 

 

(xv)    Liens arising in countries other than the United States of America
substantially comparable to the foregoing and/or to the Liens described in
clauses (xvii), (xviii) or (xix) below;

 

(xvi)   Liens created over credit balances in Dutch or Canadian bank accounts of
any Restricted Subsidiaries in the ordinary course of their banking arrangements
pursuant to the general conditions of such bank;

 

(xvii)  licenses and sublicenses of Intellectual Property rights not
interfering, individually or in the aggregate, in any material respect, with the
conduct of the business of Company or any of its Subsidiaries;

 

(xviii) Liens solely on any earnest money deposits made by any Borrower or any
of their Restricted Subsidiaries in connection with any letter of intent or
purchase agreement entered into by it to the extent such acquisition is not
prohibited hereunder;

 

(xix)   Liens on Cash and Cash and Cash Equivalents arising in respect of any
cash pooling, netting or composite account arrangements in the ordinary course
of business between any one or more Borrowers and any of their Restricted
Subsidiaries or between any one or more of such entities and one or more banks
or other financial institutions where any such entity maintains deposits; and

 

(xx)    customary rights of set off, revocation, refund or chargeback, Liens or
similar rights under agreements with respect to deposits of cash, securities
accounts, deposit disbursements, concentration accounts or comparable accounts
under the laws of any foreign jurisdiction (including, for the avoidance of
doubt, any Lien or set-off arrangements entered into by OIEG or any other Dutch
Subsidiary which arise pursuant to any general banking conditions (algemene
bankvoorwaarden)) or under the UCC (or comparable foreign law) or arising by
operation of law of banks or other financial institutions at which any Borrower
or any of its Restricted Subsidiaries maintains such securities accounts,
deposit disbursements, concentration accounts or comparable accounts under the
law of any foreign jurisdiction in the ordinary course of business permitted by
this Agreement.

 

“Permitted European Senior Debt” means (i) OI European Group B.V.’s 4 7/8%
Senior Notes due 2021 (including guarantees thereof required by the indenture
governing the same), (ii) OI European Group B.V.’s 6 3/4% Senior Notes due 2020
(including guarantees thereof required by the indenture governing the same),
(iii) OI European Group B.V.’s 4.00% Senior Notes due 2023 (including guarantees
thereof required by the indenture governing the same), (iv) OI European Group
B.V.’s Euro-denominated 3.125% Senior Notes due 2024 (including guarantees
thereof required by the indenture governing the same), and (v) additional
Indebtedness (including guarantees thereof and Indebtedness and guarantees
issued in exchange or in replacement thereof containing substantially similar
terms); provided that any additional Indebtedness incurred pursuant to the
preceding clause (v) hereof shall have the following characteristics: (w) the
sole issuer or borrower shall be OIEG or another Restricted Foreign Subsidiary
reasonably acceptable to Administrative Agent, (x) any other obligors (whether
guarantors or other credit support parties) shall include only Company, Owens
Brockway and/or the Subsidiary Guarantors and no other Persons, (y) such
Indebtedness (and any guaranties thereof) shall be unsecured or constitute
Subordinated Indebtedness or both and (z) such Indebtedness is at
then-prevailing market terms and conditions, in each case, determined by Company
in good faith.

 

“Permitted Factoring” means the factoring or sale at a discount (or any such
arrangement similar to the foregoing) of accounts receivable of Company or any
of its Restricted Subsidiaries on a non-recourse basis in the ordinary course of
business.

 

“Permitted Holdings Hedging Obligations” means obligations under Hedging
Agreements entered into by Holdings which could have been entered into by
Owens-Brockway under Section 8.4(iii).

 



42

 

 

 

“Permitted Preferred Stock” means any preferred stock of Holdings (or any equity
security of Holdings that is convertible or exchangeable into any preferred
stock of Holdings), so long as the terms of any such preferred stock or equity
security of Holdings (i) do not provide any collateral security, (ii) do not
provide any guaranty or other support by Company or any of its Subsidiaries,
(iii) do not contain any mandatory put, redemption, repayment, sinking fund or
other similar provision occurring before the date that is 91 days after the
fifth anniversary of the Closing Date, (iv) do not contain any covenants other
than any Permitted Covenant, (v) do not grant the holders thereof any voting
rights except for (w) voting rights required to be granted to such holders under
applicable law, (x) customary voting rights on fundamental matters such as
mergers, consolidations, sales of substantial assets, or liquidations involving
Holdings and matters that could adversely affect the rights, preferences,
qualifications, limitations or restrictions of such Permitted Preferred Stock
and any other voting rights that are customary in the market at the time of
issuance of such Permitted Preferred Stock, as determined by Administrative
Agent in its reasonable judgment, (y) other voting rights to the extent not
greater than or superior to those allocated to Holdings Common Stock on a per
share basis, and (z) voting rights with respect to the election of directors
arising from dividends in arrears, and (vi) are otherwise reasonably
satisfactory to Administrative Agent.

 

“Permitted Real Property Encumbrances” means (i) as to any particular real
property at any time, such easements, encroachments, covenants, rights of way,
minor defects, irregularities or encumbrances on title which do not, (1) secure
Indebtedness or (2) in the reasonable opinion of Administrative Agent,
materially impair such real property for the purpose for which it is held by the
owner thereof, the marketability thereof or the Lien held by Collateral Agent,
(ii) municipal and zoning ordinances, which are not violated in any material
respect by the existing improvements and the present use made by the owner
thereof of the premises (iii) landlord’s liens, or mechanics’, carriers’,
workers’, repairers’ and similar encumbrances arising or incurred in the
ordinary course of business for amounts which are not delinquent, (iv)
encumbrances for Taxes, assessments and governmental charges not yet due and
payable, and (v) with respect to leasehold interests in real property,
mortgages, obligations, liens and other encumbrances incurred, created, assumed
or permitted to exist and arising by, through or under a landlord or owner of
such leased property encumbering the landlord’s or owner’s interest in such
leased property.

 

“Permitted Refinancing Indebtedness” means a replacement, renewal, refinancing,
extension, defeasance, restructuring, refunding, amendment, restatement,
supplementation or other modification of any Indebtedness by the Person that
originally incurred such Indebtedness, provided that:

 

(i)         the principal amount of such Indebtedness does not exceed the
principal amount of the Indebtedness refinanced thereby on such date plus all
accrued interest and premiums and the amounts of all fees, expenses, penalties
(including prepayment penalties) and premiums incurred in connection with such
replacement, renewal, refinancing, extension, defeasance, restructuring,
refunding, repayment, amendment, restatement, supplementation or modification,
plus, without duplication, any additional amount that would otherwise be
permitted to be incurred under Section 8.1 (and, if applicable, secured under
Section 8.2, so long as any such additional amount complies with the
requirements of, and is treated as a utilization of the applicable provisions of
Sections 8.1 and 8.2 (as applicable);

 

(ii)        the final maturity date of such Indebtedness shall be no earlier
than the final maturity date of the Indebtedness being renewed, replaced or
refinanced, extended, defeased, restructured, refunded, repaid, amended,
restricted, supplemented or modified;

 

(iii)       the Weighted Average Life to Maturity of such Indebtedness is not
less than the Weighted Average Life to Maturity of the Indebtedness being
replaced, renewed, refinanced, extended, defeased, restructured, refunded,
repaid, amended, restated, supplemented or modified;

 



43

 

 

(iv)       such Indebtedness is not guaranteed by any Loan Party or any
Subsidiary of any Loan Party except to the extent such Person guaranteed such
Indebtedness being replaced, renewed, refinanced, extended, defeased,
restructured, refunded, repaid, amended, restated, supplemented or modified;

 

(v)        such Indebtedness is not secured by any assets other than those
securing such originally incurred Indebtedness; and

 

(vi)       to the extent such Indebtedness refinances Subordinated Indebtedness,
such Refinancing Indebtedness is subordinated to the Loans or the Guaranty
thereof at least to the same extent as such Indebtedness being replaced,
renewed, refinanced, extended, defeased, restructured, refunded, repaid,
amended, restated, supplemented or modified.

 

“Permitted Secured Debt” means Indebtedness (including Permitted Refinancing
Indebtedness) of Company, Owens-Brockway or one or more of the Subsidiary
Guarantors having the following characteristics: (v) no collateral (other than
all or any portion of the Collateral granted pursuant to the Domestic Collateral
Documents) shall secure such Indebtedness and the Liens on the Collateral, if
any, shall rank subordinate to or pari passu with the Liens securing the
Obligations in accordance with the term of the Intercreditor Agreement, (w) such
Indebtedness shall not have any scheduled payment of principal, mandatory
prepayment, mandatory redemption or sinking fund payment in excess of 1% of the
outstanding principal amount per year prior to the date that is 91 days after
the fifth anniversary of the Closing Date, except for provisions requiring any
permitted obligor referred to above to repurchase all or a portion of Permitted
Secured Debt from the holders thereof upon the occurrence of a “change of
control” or following an “asset sale” (such terms to be defined in documentation
governing such Permitted Secured Debt), (y) the Net Proceeds of such
Indebtedness shall be applied as required by Section 4.4(e) and (z) such
Indebtedness is at then-prevailing market terms and conditions, in each case,
determined by Company in good faith.

 

“Permitted Unsecured Debt” means Indebtedness (including guarantees thereof and
Permitted Refinancing Indebtedness) having the following characteristics: (u)
the obligors (whether borrowers, issuers, guarantors, pledgors or other support
parties) shall include Company, Owens-Brockway and one or more Subsidiary
Guarantors (it being understood and agreed that the right of any such obligor to
satisfy its obligations in respect of such Indebtedness with, or the rights of
any holder thereof to convert or exchange such Indebtedness into, Holdings
Common Stock, or any obligation of Holdings, as a party to the indenture
governing such Indebtedness, to issue Holdings Common Stock in satisfaction of
any such Indebtedness, shall not render Holdings an ‘obligor’ in respect of such
Indebtedness for purposes of this clause (u)), (v) such Indebtedness shall be
unsecured or constitute Subordinated Indebtedness or both, (w) such Indebtedness
shall not have any scheduled payment of principal, mandatory prepayment,
mandatory redemption or sinking fund payment prior to the date that is 91 days
after the fifth anniversary of the Closing Date, except for provisions requiring
an obligor (A) with respect to any such Indebtedness in the form of a bridge
facility, to make such a payment, prepayment or redemption in connection with a
refinancing of such bridge facility with Indebtedness that otherwise meets the
requirements of this definition or (B) to repurchase all or a portion of
Permitted Unsecured Debt from the holders thereof (i) upon the occurrence of a
‘change of control’ or following an ‘asset sale’ or, (ii) in the case of any
such Indebtedness that may, in whole or in part, be converted into, exchanged
for, or which may, in whole or in part, be satisfied by delivery of Holdings
Common Stock upon the occurrence of a conversion or exchange event relating to
the price of Holdings Common Stock, the trading price of such Indebtedness, a
‘fundamental change’ or other specified corporate transaction or corporate
event, or (iii) upon the occurrence of any special and/or mandatory redemption
event (such terms in this clause (B) (or similar or equivalent terms) to be
defined in the documentation governing such Permitted Unsecured Debt) and (x)
such Indebtedness is at then-prevailing market terms and conditions, in each
case, determined by Company in good faith.  Permitted Unsecured Debt shall also
mean and include the Existing Owens-Brockway Senior Unsecured Notes and related
guaranties.

 



44

 

 

“Person” means an individual or a corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

 

“Pledge Agreement” means the Fourth Amended and Restated Pledge Agreement
amended and restated as of April 22, 2015, by and between Company, Packaging and
Collateral Agent, a copy of which is attached hereto as Exhibit 5.1(j)(B), as
such Pledge Agreement may hereafter be amended, restated, amended and restated,
supplemented or otherwise modified from time to time (including, without
limitation, pursuant to the Reaffirmation Agreements).

 

“PPSA” means the Personal Property Securities Act 2009 (Cth) of Australia.

 

“PPSA Laws” means the PPSA and/or the NZ PPSA (as applicable).

 

“Pro Forma Basis” means, as of any date of determination, (a) if the date of
determination is not the last day of a Test Period, the Secured Leverage Ratio
or Total Leverage Ratio will be calculated based on Consolidated EBITDA for the
most recent Test Period, and Net Indebtedness as of such date of determination
(other than Revolving Outstandings, which, solely for purposes of calculating
the Total Leverage Ratio, shall be calculated in a manner consistent with the
definition of Total Leverage Ratio), (b) any Pro Forma Events that have occurred
(or will have occurred) after the first day of the applicable Test Period and on
or before such date of determination shall be given pro forma effect in the
calculation of Consolidated EBITDA, as if they occurred on the first day of such
Test Period, and (c) for purposes of calculating Consolidated EBITDA in
connection with any Acquisition, any historical extraordinary non-recurring
costs or expenses or other verifiable costs or expenses that will not continue
after the Acquisition or disposition date may be eliminated and other expenses,
and cost reductions, synergies and business optimization expenses may be
reflected, in each case, without duplication, (a) on a basis consistent with
Regulation S-X promulgated by the Securities and Exchange Commission, (b)
otherwise to the extent factually supportable and identifiable, pro forma cost
savings directly attributable to operational efficiencies expected to be created
with respect to such Acquisition, which can be reasonably computed (based on the
four (4) fiscal quarters immediately preceding the proposed acquisition) and are
approved by Administrative Agent in its reasonable discretion or (c) on the
basis set forth in clause (xi) of the definition of Consolidated EBITDA.

 

“Pro Forma Event” means and includes (i) any disposition to third parties by
Company and its Restricted Subsidiaries of assets the fair market value of which
equals or exceeds $25,000,000 or (ii) any Acquisition in which the aggregate
consideration paid or given (including, without limitation, cash paid, Acquired
Indebtedness or assumed Indebtedness and the value of any other consideration
paid or given) to third parties equals or exceeds $25,000,000.

 

“Pro Rata Share” means, when used with reference to any Lender and any described
aggregate or total amount of any Facility or Facilities, an amount equal to the
result obtained by multiplying such described aggregate or total amount by a
fraction the numerator of which shall be such Lender’s Maximum Commitment with
respect to such Facility or Facilities and the denominator of which shall be the
Total Commitment with respect to such Facility or Facilities or, if no
Commitments are then outstanding, such Lender’s aggregate Term Loans and
Revolving Credit Exposure to the aggregate Term Loans and Revolving Credit
Exposure hereunder with respect to such Facility.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“PTO” means the United States Patent and Trademark Office or any successor or
substitute office in which filings are necessary or, in the opinion of
Collateral Agent, desirable in order to create or perfect Liens on any IP
Collateral.

 



45

 

 

“Purchase Money Indebtedness” means Indebtedness incurred simultaneously with or
within 180 days after the acquisition, construction, leasing or improvement of
real property or tangible personal property to finance such acquisition,
construction or improvement of such property (in each case, whether directly or
through the purchase of equity interests of a Person owning such real property
or tangible personal property that is or becomes a Restricted Subsidiary), and
any Permitted Refinancing Indebtedness with respect thereto.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualifying Bank” means a person or entity including any commercial bank or
financial institution (irrespective of its jurisdiction of organization) which
effectively conducts banking activities with its own infrastructure and staff as
its principal business purpose and which has a banking license in full force and
effect issued in accordance with the banking laws in force in its jurisdiction
of incorporation, or if acting through a branch, issued in accordance with the
banking laws in the jurisdiction of such branch, all in accordance with the
Swiss Guidelines.

 

“Qualifying Intragroup Creditors” means creditors of receivables (Guthaben) owed
by another member of the same group of companies, all in accordance with article
14a of the Swiss Withholding Tax Ordinance of 19 December 1966, SR 642.211 as
amended from time to time.

 

“Quarterly Payment Date” means March 15, June 15, September 15 and December 15
of each year following the Closing Date.

 

“Re-Allocation Agreement” means that certain Re-Allocation Agreement dated as of
June 27, 2018, between Administrative Agent, Collateral Agent, each Lender and
each Issuing Lender, as such Re-Allocation Agreement may hereafter be amended,
amended and restated, supplemented or otherwise modified from time to time
(including, without limitation, as amended on the date hereof pursuant to that
certain First Amendment to Re-Allocation Agreement executed by the
Administrative Agent and acknowledged by each other party thereto).

 

“Re-Allocation Event” means the first date after the Closing Date on which there
shall occur (i) any event described in clause (i) of Section 10.1 with respect
to any Borrower or (ii) any acceleration of the maturity of the Loans (or any
Event of Default under Section 10.1(a) resulting from a failure to pay any Loan
or other Obligation at the final maturity thereof).

 

“Reaffirmation Agreement” has the meaning assigned to that term in Section
5.1(i)(vi).

 

“Real Property” means all right, title and interest of any Loan Party or any of
its respective Subsidiaries in and to a parcel of real property owned, leased or
operated (including, without limitation, any leasehold estate) by any Loan Party
or any of its respective Subsidiaries together with, in each case, all
improvements and, to the extent deemed real property under applicable laws,
appurtenant fixtures, equipment, personal property, easements and other property
and rights incidental to the ownership, lease or operation thereof.

 

“Receivables Sale Indebtedness” means Indebtedness incurred or deemed incurred
or cash consideration received from the sale of Receivables by Company or any of
its Restricted Subsidiaries or a special purpose vehicle established by any of
them to purchase and sell such receivables. Solely for purposes of Section
8.1(xiv), “Receivables Sale Indebtedness” shall be deemed to include the face
amount of any account receivable subject to Permitted Factoring until the
earlier of (x) the date on which such account receivable becomes due and payable
and (y) the payment in full of such account receivable by the applicable account
debtor.

 



46

 

 

“Receivable(s)” means and includes all of Company’s and its Subsidiaries’
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of Company and its Subsidiaries to
payment for goods sold or leased or for services rendered (except those
evidenced by instruments or chattel paper), whether or not they have been earned
by performance, and all rights in any merchandise or goods which any of the same
may represent, and all rights, title, security and guaranties with respect to
each of the foregoing, including, without limitation, any right of stoppage in
transit.

 

“Receivables Subsidiary” has the meaning assigned to such term in the definition
of “Non-Recourse Receivables Financing Indebtedness”.

 

“Receiver” means a receiver, interim receiver, receiver and manager, liquidator,
trustee in bankruptcy, administrator, or a statutory manager appointed under the
CIMA NZ or similar person.

 

“Recipient” means any Agent, any Issuing Lender, any Lender or any Overdraft
Provider, as applicable.

 

“Recovery Event” means the receipt by Holdings (or any of its Restricted
Subsidiaries) of any insurance or condemnation proceeds payable (i) by reason of
any theft, physical destruction or damage or any other similar event with
respect to any properties or assets of Holdings or any of its Restricted
Subsidiaries, (ii) by reason of any condemnation, taking, seizing or similar
event with respect to any properties or assets of Holdings or any of its
Restricted Subsidiaries or (iii) under any policy of insurance required to be
maintained under Section 7.4; provided, however, that in no event shall payments
made under personal injury or business interruption insurance or rent insurance
constitute a Recovery Event.

 

“Reference Lender” means DB.

 

“Refinanced Term Loans” has the meaning assigned to that term in Section
12.1(g).

 

“Refinancing Term Loans” has the meaning assigned to that term in Section
2.1(c).

 

“Register” has the meaning assigned to that term in Section 12.12.

 

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor provision to all or a portion thereof establishing reserve
requirements.

 

“Related Fund” means, with respect to any Lender which is a Fund, any other Fund
that is administered or managed by the same investment advisor of such Lender or
by an Affiliate of such investment advisor.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material in, into, onto or
through the Environment.

 

“Replaced Lender” has the meaning assigned to that term in Section 3.7(b).

 

“Replacement Lender” has the meaning assigned to that term in Section 3.7(b).

 

“Replacement Term Loans” has the meaning assigned to that term in Section
12.1(g).

 



47

 

 

“Reportable Event” means a “reportable event” described in Section 4043(c) of
ERISA or in the regulations thereunder with respect to a Pension Plan, excluding
any event for which the thirty (30) day notice requirement has been waived.

 

“Requirement of Law” means, as to any Person, any law (including common law),
treaty, rule or regulation or judgment, criteria, decree, determination or award
of an arbitrator or a court or other Governmental Authority, including without
limitation, any Environmental Law, in each case imposing a legal obligation or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

 

“Requisite Lenders” means, at any time of determination, (i) where such term is
used with respect to any particular Facility, Non-Defaulting Lenders the sum of
whose Effective Amount of outstanding Loans and Commitments under such Facility
(or, if after the Commitments under such Facility have been terminated,
outstanding Loans and Pro Rata Share of LC Obligations and outstanding Overdraft
Amounts, in each case under such Facility) then in effect constitute greater
than 50% of the sum of (i) the total Effective Amount of outstanding Loans under
such Facility and (ii) the total Commitments under such Facility less the
aggregate Commitments under such Facility of Defaulting Lenders (or, if after
the Commitments under such Facility have been terminated, the total Effective
Amount of outstanding Loans under such Facility of Non-Defaulting Lenders and
the aggregate Pro Rata Share of all Non-Defaulting Lenders of the total
outstanding Overdraft Amounts and LC Obligations under such Facility (if
applicable to such Facility) at such time) and (ii) in all other cases,
Non-Defaulting Lenders the sum of whose Effective Amount of outstanding Term
Loans, Dollar Revolving Commitments and Multicurrency Revolving Commitments (or,
if after the Total Dollar Revolving Commitment or Total Multicurrency Revolving
Commitment, as applicable, has been terminated (or any Facility thereof),
outstanding Dollar Revolving Loans, Dollar Revolver Pro Rata Share of Dollar LC
Obligations, Multicurrency Revolving Loans and Multicurrency Revolver Pro Rata
Share of outstanding Overdraft Amounts and Multicurrency LC Obligations) then in
effect constitute greater than 50% of the sum of (i) the total Effective Amount
of outstanding Term Loans and (ii) the Total Revolving Commitment less the
aggregate Revolving Commitments of Defaulting Lenders (or, if after the Total
Revolving Commitment has been terminated, the total Effective Amount of
outstanding Revolving Loans of Non-Defaulting Lenders and the aggregate Revolver
Pro Rata Share of all Non-Defaulting Lenders of the total outstanding Overdraft
Amounts, Dollar LC Obligations and Multicurrency LC Obligations at such time).

 

“Reset Date” has the meaning assigned to that term in Section 1.3.

 

“Responsible Financial Officer” means the Chief Financial Officer, Principal
Accounting Officer, Controller or Treasurer of Company, or, if being applied to
a Subsidiary, of the applicable Subsidiary.

 

“Responsible Officer” means any of the Chairman or Vice Chairman of the Board of
Directors, the President, any Executive Vice President, any Senior Vice
President, the Chief Financial Officer, any Vice President or the Treasurer of
Company or, if being applied to a Subsidiary, of the Subsidiary.

 

“Restricted Domestic Subsidiary” means a Restricted Subsidiary which is a
Domestic Subsidiary.

 

“Restricted Foreign Subsidiary” means a Restricted Subsidiary which is a Foreign
Subsidiary.

 

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of Company now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock to the holders of that class, (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of stock of Company now or hereafter
outstanding, (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of Company now or hereafter outstanding, and (iv) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, any Subordinated Indebtedness
(other than Permitted Refinancing Indebtedness with respect thereto).

 



48

 

 

“Restricted Standby Letter of Credit Purposes” means any Standby Letter of
Credit issued for the purpose of supporting (i) Indebtedness incurred by any
Restricted Foreign Subsidiary or any Joint Venture to which Holdings or any of
its Restricted Subsidiaries is a party for working capital and general business
purposes, (ii) Indebtedness of Holdings or any of its Restricted Subsidiaries in
respect of industrial revenue or development bonds or financings, (iii)
obligations with respect to leases of Holdings or any of its Restricted
Subsidiaries, or (iv) other obligations of Holdings or any of its Restricted
Subsidiaries for which letter of credit support would be used in the ordinary
course of Holdings’ or such Restricted Subsidiary’s business or otherwise
consistent with custom and practice in the industry.

 

“Restricted Subsidiary” means any Subsidiary of Holdings other than an
Unrestricted Subsidiary.

 

“Revolver Extension Request” has the meaning set forth in Section 2.15(b).

 

“Revolver Extension Series” has the meaning set forth in Section 2.15(b).

 

“Revolver Pro Rata Share” means, when used with reference to any Revolving
Lender and any described aggregate or total amount, an amount equal to the
result obtained by multiplying such described aggregate or total amount by a
fraction the numerator of which shall be such Revolving Lender’s Revolving
Commitment or, if the Revolver Termination Date for any Revolving Facility has
occurred, the Effective Amount of such Revolving Lender’s then outstanding
Revolving Loans and the denominator of which shall be the Revolving Commitments
or, if the Revolver Termination Date for any Facility has occurred, the
Effective Amount of all then outstanding Revolving Loans for such terminated
Facility and LC Obligations.

 

“Revolver Termination Date” means (i) with respect to the Dollar Revolving
Facility and the Multicurrency Revolving Facility, the five-year anniversary of
the Closing Date or such earlier date as the Revolving Commitments shall have
been terminated or otherwise reduced to $0 pursuant to this Agreement and (ii)
with respect to any Revolver Extension Series, the date specified thereof in the
applicable Extension Amendment.

 

“Revolving Commitment” means, with respect to any Revolving Lender, such
Lender’s Dollar Revolving Commitment and/or Multicurrency Revolving Commitment
and “Revolving Commitments” means such commitments collectively.

 

“Revolving Credit Exposure” means, with respect to a Revolving Lender, the sum
of (i) the outstanding principal amount of the Revolving Loans made by such
Revolving Lender, (ii) the Letter of Credit Exposure of such Revolving Lender
and (iii) the Overdraft Amount of such Revolving Lender.

 

“Revolving Facilities” means the Dollar Revolving Facility, the Multicurrency
Revolving Facility and any Revolver Extension Series.

 

“Revolving Lender” means any Lender which has a Revolving Commitment or is owed
a Revolving Loan (or a portion thereof).

 

“Revolving Loan” means a Dollar Revolving Loan or a Multicurrency Revolving Loan
as the case may be and “Revolving Loans” means such Loans collectively.

 

“Revolving Outstandings” means, at any time, the sum of the aggregate Revolving
Credit Exposure of all Revolving Lenders then outstanding; provided, however,
that (i) the term Revolving Outstandings shall not include any Revolving Credit
Exposure the proceeds of which were not used for working capital or other
ordinary course corporate purposes (and in any event excluding, without
limitation or duplication, any Revolving Credit Exposure then outstanding the
proceeds of which were used to finance (A) an Acquisition (other than an
Acquisition of a Person that, immediately prior to such Acquisition, is a
Restricted Subsidiary) (including to refinance any Indebtedness assumed as part
of any such Acquisition), (B) an Investment in a Person (other than an
Investment in a Person that, immediately prior to such Investment, is a
Restricted Subsidiary), (C) a payment under a Contingent Obligation with respect
to any Person other than a Restricted Subsidiary, (D) a Restricted Payment
pursuant to Section 8.5(v) or (vi) or (E) a voluntary or optional payment of
Subordinated Indebtedness (other than intercompany indebtedness by and among
Company and its Restricted Subsidiaries) pursuant to Section 8.12(b)) and (ii)
for the period through, and including, December 31, 2018, the Revolving
Outstandings amount shall be $0.

 



49

 

 

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of comprehensive economic or trade Sanctions (which, as of
the Closing Date, is Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any EU member
state or Her Majesty’s Treasury, (b) any Person located, organized or resident
in a Sanctioned Country, (c) any Person who is at such time subject to Sanctions
or (d) any Person owned or controlled by any such Person or Persons described in
the foregoing (a) through (c).

 

“Sanctions” has the meaning assigned to that term in Section 6.17.

 

“Scotiabank” has the meaning assigned to that term in the introductory paragraph
hereof.

 

“S&P” means S&P Global Ratings, a division of the McGraw-Hill Companies, Inc.,
or any successor to the rating agency business thereof.

 

“Scheduled Term Repayments” means, from the Closing Date, with respect to the
principal payments on the Tranche A Term Loans, Tranche B Term Loans, Tranche C
Term Loans and Tranche D Term Loans for each date set forth below, the
percentage of the original aggregate principal amount of such Tranche A Term
Loans, Tranche B Term Loans, Tranche C Term Loans or Tranche D Term Loans (as
applicable) outstanding on the Closing Date set forth opposite thereto, as the
amount of such installment may be reduced from time to time pursuant to Sections
4.3 and 4.4:

 

Date  Scheduled Term Loan Repayment
Percentage  December 31, 2019  1.25% December 31, 2020  2.50% December 31, 2021 
3.75% December 31, 2022  5.00% December 31, 2023  5.00% Term Loan Maturity Date 
82.50%

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(a) Net Indebtedness as of such date that is then secured by Liens on property
or assets of Holdings and its Restricted Subsidiaries to (b) Consolidated EBITDA
of Holdings and its Restricted Subsidiaries for the most recently completed Test
Period.

 



50

 

 

“Secured Parties” has the meaning provided in the respective Collateral
Documents to the extent such term or any equivalent term is defined therein and
shall include any Person who is granted a Lien or security interest pursuant to
any Loan Document.

 

“Securities” means any stock, shares, voting trust certificates, bonds,
debentures, options, warrants, notes, or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” means the Amended and Restated Security Agreement amended
and restated as of April 22, 2015, by and among Company, Owens-Brockway, the
Subsidiary Guarantors and Collateral Agent, a copy of which is attached hereto
as Exhibit 5.1(j)(i)(A), as such Security Agreement may hereafter be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time (including, without limitation, pursuant to the Reaffirmation Agreements or
any amendments effectuating the addition of an Additional Domestic Subsidiary
Borrower appointed pursuant to Section 7.9(c) hereof).

 

“Senior Managing Agents” means each of Credit Industrual et Commercial, New York
Branch; Citizens Bank, N.A.; Industrial and Commercial Bank of China Limited,
New York; UniCredit Bank AG, New York Branch, Banco de Sabadell, S.A., Miami
Branch; Fifth Third Bank, National Association, an Ohio Banking Corporation.

 

“Solvent” means, (A) with respect to any Person organized under the laws of a
state of the United States of America, means that as of the date of
determination both (i)(a) the then fair saleable value of the property of such
Person is (1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to such Person; (b) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (c) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (ii) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances; (B) with respect to any
Person incorporated or organized under the laws of Australia, the Netherlands or
Canada means that such Person is able to pay its debts as such debts become due
and payable and, in the case of any Person organized under the laws of Canada,
is not an “insolvent person” within the meaning of the BIA; (C) with respect to
any Person organized under the laws of Switzerland means that as of the date of
determination, (i) the value of the assets of such Person is higher than the sum
of (a) the liabilities of such Person and (b) half of the share capital of such
Person, and (ii) such Person disposes of cash or cash equivalents in an amount
that is not less than the total of the short-term liabilities; (D) with respect
to any Person incorporated under the laws of New Zealand means (i) such Person
is able to pay its debts as they become due in the normal course of business;
and (ii) the value of such Person’s assets is greater than the value of its
liabilities, including contingent liabilities; and (E) with respect to any
Person organized under the laws of Mexico, that such person is not in any of the
circumstances provided in articles 9 and 10 of the Mexican Bankruptcy Law (Ley
de Concursos Mercantiles) by which it may be declared in an insolvency
proceeding (concurso mercantil) or bankruptcy (quiebra). For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 



51

 

 

“Specified Modernization Transaction” means at any time on or after the First
Amendment Effective Date, a series of transactions pursuant to which (i) Old
Holdings will form (1) a new holding company, which shall be a corporation
organized under the laws of Delaware (“New Holdings”) as a direct wholly-owned
subsidiary of Old Holdings and sister company to Company and (2) a second new
holding company, which shall be a limited liability company organized under the
laws of Delaware (“NewCo LLC”) as a direct wholly-owned subsidiary of Old
Holdings and sister company to Company and New Holdings, (ii) New Holdings will
form a subsidiary (“Merger Party”) as a direct wholly-owned subsidiary of New
Holdings, (iii) Old Holdings will merge with and into Merger Party, with Merger
Party as the surviving entity (such entity, “Survivor Party”), as a result of
which (1) Survivor Party will be a wholly-owned direct subsidiary of New
Holdings and (2) each of the Company and NewCo LLC will be wholly-owned direct
subsidiaries of Survivor Party and (iv) Survivor Party will distribute 100% of
the Capital Stock of Company to New Holdings, as a result of which (1) Company
will be a direct wholly-owned subsidiary of New Holdings and sister company to
Survivor Party, (2) NewCo LLC will remain as a direct wholly-owned subsidiary of
Survivor Party and (3) Survivor Party will remain as a wholly-owned direct
subsidiary of New Holdings. The definition of “Specified Modernization
Transaction” shall include any transaction or series of related transactions
(whether or not such transactions occur before, concurrently or after other
transactions), reasonably related or complementary to the transactions described
in the foregoing sentence as well as entry by the applicable parties into
documentation evidencing the foregoing, including any documentation entered into
by Old Holdings, New Holdings, Survivor Party or NewCo LLC necessary to ensure
the solvency of, or satisfy the funding obligations with respect to, Survivor
Party and the performance by the parties thereto of their respective obligations
thereunder, and the making of any governmental or similar filings in connection
therewith.

 

“Specified Representations” means the representations and warranties made by
Company and the Borrowers, in or pursuant to Sections 6.1 6.2(a), 6.2(b) (solely
with respect to the Organic Documents of each Loan Party, the Existing
Owens-Brockway Senior Unsecured Notes and the Permitted European Senior Debt),
6.2(d), 6.7, 6.8, 6.13, 6.14, 6.17 and 6.18.

 

“Standby Letters of Credit” has the meaning given in Section 2.11(a)(ii).

 

“Spot Rate” means, with respect to any foreign exchange computation in respect
of any Alternative Currency or otherwise or, with respect to a Letter of Credit,
other non-Dollar currency, the rate quoted by Administrative Agent in accordance
with its customary procedures as the spot rate for the purchase by
Administrative Agent of Dollars with such currency or the purchase by
Administrative Agent of such Alternative Currency with Dollars, as the case may
be, through its FX Trading Office at 10:30 A.M. (New York time) on such date as
of which the applicable foreign exchange computation is made for delivery two
Business Days later.

 

“Standby Letters of Credit” has the meaning given in Section 2.11(a)(ii).

 

“Stated Amount” or “Stated Amounts” means (i) with respect to any Letter of
Credit issued in Dollars, the stated or face amount of such Letter of Credit (to
the extent) available at the time for drawing (subject to presentment of all
requisite documents), and (ii) with respect to any Letter of Credit issued in
any currency other than Dollars, the Dollar Equivalent of the stated or face
amount of such Letter of Credit (to the extent) available at the time for
drawing (subject to presentment of all requisite documents), in either case as
the same may be increased or decreased from time to time in accordance with the
terms of such Letter of Credit. For purposes of calculating the Stated Amount of
any Letter of Credit at any time:

 

(i)       any increase in the Stated Amount of any Letter of Credit by reason of
any amendment to any Letter of Credit shall be deemed effective under this
Agreement as of the date Issuing Lender actually issues an amendment purporting
to increase the Stated Amount of such Letter of Credit, whether or not Issuing
Lender receives the consent of the Letter of Credit beneficiary or beneficiaries
to the amendment, except that if a Borrower has required that the increase in
Stated Amount be given effect as of an earlier date and Issuing Lender issues an
amendment to that effect, then such increase in Stated Amount shall be deemed
effective under this Agreement as of such earlier date requested by such
Borrower; and

 



52

 

 

(ii)       any reduction in the Stated Amount of any Letter of Credit by reason
of any amendment to any Letter of Credit shall be deemed effective under this
Agreement as of the later of (x) the date Issuing Lender actually issues an
amendment purporting to reduce the Stated Amount of such Letter of Credit,
whether or not the amendment provides that the reduction be given effect as of
an earlier date, or (y) the date Issuing Lender receives the written consent
(including by authenticated telex, cable, SWIFT messages or facsimile
transmission with, in the case of a facsimile transmission, a follow-up original
hard copy) of the Letter of Credit beneficiary or beneficiaries to such
reduction, whether written consent must be dated on or after the date of the
amendment issued by Issuing Lender purporting to effect such reduction.

 

“Subordinated Indebtedness” means any Indebtedness of Company or any of its
Restricted Subsidiaries that is expressly subordinated in right of payment to
the Obligations.

 

“Subsequent Collateral Release Conditions” means, as of any applicable date of
determination, (i) Holdings has achieved (and as of such date maintains) the
Threshold Debt Ratings specified in clause (ii) of the definition thereof, (ii)
the indentures or other agreements governing any Permitted Secured Debt provide
for the release of all liens securing such notes on the Collateral upon the
release of the liens on such Collateral securing the Obligations, (iii) no Event
of Default is continuing and (iv) Administrative Agent shall have received a
certificate from Company certifying to the foregoing in a manner reasonably
acceptable to Administrative Agent.

 

“Subsequent Collateral Release Period” means each period commencing with the
satisfaction of the Subsequent Collateral Release Conditions and continuing
until the occurrence of the next Collateral Reinstatement Event, if any,
immediately following the satisfaction of such Subsequent Collateral Release
Conditions.

 

“Subsidiary” means, with respect to any Person (i) any corporation of which more
than 50% of the outstanding Capital Stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person; (ii) any partnership or limited liability
company of which more than 50% of the outstanding partnership interests or
limited liability company interest, as applicable, having the power to act as a
general partner of such partnership (irrespective of whether at the time any
partnership interests other than general partnership interests of such
partnership shall or might have voting power upon the occurrence of any
contingency) or the managing member or members of such limited liability company
are at the time directly or indirectly owned by such Person, by such Person and
one or more other Subsidiaries of such Person, or by one or more other
Subsidiaries of such Person; (iii) any other legal entity the accounts of which
would or should be consolidated with those of such Person on a consolidated
balance sheet of such Person prepared in accordance with GAAP; (iv) in relation
to any entity incorporated or established in the Netherlands shall include a
“dochtermaatschappij” within the meaning of section 2:24a of the Dutch Civil
Code; and (v) in relation to any Person incorporated in New Zealand shall
include a subsidiary as defined in section 5 of the Companies Act; provided,
that, notwithstanding the foregoing, Owens-Illinois de Venezuela C.A. and
Fabrica de Vidrio Los Andes C.A. shall not constitute Subsidiaries. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of Company.

 



53

 

 

“Subsidiary Guarantor” means any Restricted Domestic Subsidiary of Company that
executes and delivers a counterpart of the Subsidiary Guaranty. As of the
Closing Date, the Subsidiary Guarantors are set forth on Schedule 1.1(d).

 

“Subsidiary Guaranty” means the Amended and Restated Subsidiary Guaranty dated
as of April 22, 2015, by and among the Subsidiary Guarantors as of the Closing
Date (excluding Owens-Brockway, the Harbor Capital Subsidiaries, Bolivian
Investments, Inc., Sovereign Air, LLC, Maumee Air Associates Inc., ACI Ventures,
Inc., OI Caribbean Sales and Distributions Inc., OI International Holdings Inc.
and O-I US Procurement Company, Inc.), a copy of which is attached hereto as
Exhibit 7.9, and as supplemented hereafter under certain circumstances by
certain Restricted Domestic Subsidiaries of Company in accordance with Section
7.9, and as such Subsidiary Guaranty may hereafter be amended, restated, amended
and restated, supplemented or otherwise modified from time to time (including,
without limitation, pursuant to the Reaffirmation Agreements).

 

“Survivor Party” has the meaning assigned to that term in the definition of
“Specified Modernization Transaction”.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swiss Guidelines” means, collectively, the guidelines S-02.122.1 in relation to
bonds of April 1999 as issued by the Swiss Federal Tax Administration (Merkblatt
S-02.122.1 vom April 1999 betreffend “Obligationen”), S-02.122.2 in relation to
customer credit balances of April 1999 as issued by the Swiss Federal Tax
Administration (Merkblatt S-02.122.2 vom April 1999 betreffend “Kundenguthaben”)
and S-02.123 in relation to interbank transactions of 22 September 1986 as
issued by the Swiss Federal Tax Administration (Merkblatt S-02.123 vom 22.
September 1986 betreffend Zinsen von Bankguthaben, deren Gläubiger Banken sind
(“Interbankguthaben”)), S-02.128 in relation to syndicated credit facilities of
January 2000 (Merkblatt S-02.128 vom Januar 2000 “Steuerliche Behandlung von
Konsortialdarlehen, Schuldscheindarlehen, Wechseln und Unterbeteiligungen”), and
S-02.130.1 in relation to accounts receivable of Swiss debtors of April 1999
(Merkblatt S-02.130.1 vom April 1999 “Geldmarktpapiere und Buchforderungen
inländischer Schuldner”) and the circular letter no. 15 (1-015-DVS-2017) of
October 3, 2017 in relation to bonds and derivative financial instruments as
subject matter of taxation of Swiss federal income tax, Swiss federal
withholding tax and Swiss federal stamp taxes (Kreisschreiben Nr. 15
“Obligationen und derivative Finanzinstrumente als Gegenstand der direkten
Bundessteuer, der Verrechnungssteuer und der Stempelabgaben” vom 3. Oktober
2017) as issued, and as amended or replaced from time to time, by the Swiss
Federal Tax Administration or as substituted or superseded and overruled by any
law, statute, ordinance, regulation, court decision or the like as in force from
time to time.

 

“Swiss Overdraft Account” means an account established by OI Europe with Swiss
Overdraft Provider and referenced in a Swiss Overdraft Agreement.

 

“Swiss Overdraft Agreement” means that certain agreement between OI Europe and
Crédit Agricole Corporate and Investment Bank, dated as of April 22, 2015, and
any Offshore Overdraft Agreement between OI Europe, OIEG and any successor Swiss
Overdraft Provider, in substantially the form of Exhibit 2.1(e) annexed hereto,
with such modifications thereto as may be approved by Administrative Agent and
any successor Offshore Overdraft Agreement executed and delivered by OI Europe
and such successor Swiss Overdraft Provider pursuant to Section 12.8(d), as any
such Offshore Overdraft Agreement may hereafter be amended, restated, amended
and restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof and hereof.

 

“Swiss Overdraft Amount” means, as at any date of determination, the aggregate
principal amount of outstanding overdrafts charged to the Swiss Overdraft
Account.

 



54

 

 

“Swiss Overdraft Provider” means Crédit Agricole Corporate and Investment Bank
or any successor Swiss Overdraft Provider pursuant to Section 12.8(d); provided,
however, that no such Lender shall be a successor Swiss Overdraft Provider until
OI Europe and such Lender have executed and delivered a Swiss Overdraft
Agreement to Administrative Agent.

 

“Swiss Withholding Tax Statute” means the Swiss Federal Act on Withholding Tax
of 13 October 1965 (Bundesgesetz über die Verrechnungssteuer, SR 642.21)
together with the related regulations and guidelines, all as amended and
applicable from time to time.

 

“Swiss Withholding Tax” means the tax levied pursuant to the Swiss Withholding
Tax Statute, as amended from time to time.

 

“Tax Act” means the Income Tax Assessment Act 1936 (Commonwealth of Australia).

 

“Tax Transferee” means any Person who acquires any interest in the Loans (other
than any Person listed on Schedule 1.1(a) or Schedule 12.8(j)) (whether or not
by operation of law) or the new office to which a Lender or Agent has
transferred its Loans for purposes of determining where the Loans are made,
accounted for or booked.

 

“Taxes” means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings imposed by any Governmental
Authority, and any and all liabilities (including interest, inflationary
adjustments and penalties and other additions to taxes) with respect to the
foregoing.

 

“TCA” has the meaning assigned to that term in Section 1.4(c).

 

“Ten Non-Qualifying Bank Creditor Rule” means the rule that the aggregate number
of creditors of OI Europe under any credit facility which are not Qualifying
Banks must not exceed 10 (ten), all in accordance within the meaning of the
Swiss Guidelines.

 

“Term Loan” means a loan made pursuant to Section 2.1(a).

 

“Term Loan Commitments” means, with respect to any Lender, the Tranche A Term
Loan Commitment, Tranche B Term Loan Commitment, Tranche C Term Loan Commitment
and Tranche D Term Loan Commitment, collectively, which commitments equal
$1,500,000,000 in the aggregate as of the Closing Date.

 

“Term Loan Extension Request” has the meaning set forth in Section 2.15(a).

 

“Term Loan Extension Series” has the meaning set forth in Section 2.15(a).

 

“Term Loan Facility” means any term loan facility established under this
Agreement (including, as of the Closing Date, the Tranche A Term Loan Facility,
the Tranche B Term Loan Facility, the Tranche C Term Loan Facility and the
Tranche D Term Loan Facility, as well as any Additional Term Loans, Extended
Term Loans, Refinancing Term Loans and Replacement Term Loans, in each case
established after the date hereof).

 

“Term Loan Lender” means any Lender which has a Term Loan Commitment or is owed
a Term Loan (or a portion thereof).

 

“Term Loan Maturity Date” means (i) with respect to the Tranche A Term Loans,
the Tranche B Term Loans, the Tranche C Term Loans and the Tranche D Term Loans,
the date that is the fifth anniversary of the Closing Date, (ii) with respect to
any Term Loan Extension Series, the date specified therefor in the applicable
Extension Amendment, (iii) with respect to any Additional Term Loans, the date
specified therefor in the applicable amendment executed pursuant to Section
2.10(b), (iv) with respect to any Refinancing Term Loans, the date specified
therefor in the applicable amendment executed pursuant to Section 2.1(c)(ii) and
(v) with respect to any Replacement Term Loans, the date specified therefor in
the applicable amendment executed pursuant to Section 12.1(g).

 



55

 

 

“Term Loan Pro Rata Share” means, with respect to any Term Loan Facility, when
used with reference to any Lender and any described aggregate or total amount,
an amount equal to the result obtained by multiplying such described aggregate
or total amount by a fraction the numerator of which shall be such Lender’s then
outstanding Loans under such Term Loan Facility and the denominator of which
shall be the amount of all then outstanding Loans under such Term Loan Facility.

 

“Test Period” means the four consecutive Fiscal Quarters of Holdings then last
ended.

 

“Third Australian Acknowledgement Side Deed” means the document entitled Third
Australian Acknowledgement Side Deed between O-I Australia, each of the
Australian Guarantors, Deutsche Bank AG, Sydney Branch, as sub-agent,
Administrative Agent and Collateral Agent.

 

“Threshold Debt Ratings” means (i) for purpose of the Initial Collateral Release
Conditions, a corporate credit rating of Holdings of BB+ or higher by S&P and a
corporate family rating of Ba1 or higher by Moody’s and (ii) for purpose of the
Subsequent Collateral Release Conditions, a corporate credit rating of Holdings
of BBB- or higher by S&P and a corporate family rating of Baa3 or higher by
Moody’s.

 

“Total Available Dollar Revolving Commitment” means, at the time any
determination thereof is made, the sum of the respective Available Dollar
Revolving Commitments of the Lenders at such time.

 

“Total Available Multicurrency Revolving Commitment” means, at the time any
determination thereof is made, the sum of the respective Available Multicurrency
Revolving Commitments of the Lenders at such time.

 

“Total Available Revolving Commitment” means, at any date, the sum of (i) the
Total Available Dollar Revolving Commitment on such date, plus (ii) the Total
Available Multicurrency Revolving Commitment on such date.

 

“Total Commitment” means, at the time any determination thereof is made, the sum
of the Term Loan Commitments and the Revolving Commitments of each of the
Lenders at such time.

 

“Total Dollar Revolving Commitment” means, at any time, the sum of the Dollar
Revolving Commitments of each of the Lenders at such time.

 

“Total Leverage Ratio” means, for any Test Period, the ratio of (a) the sum of
(x) Net Indebtedness of Holdings and its Restricted Subsidiaries (excluding from
such calculation the Revolving Outstandings and any Non-Recourse Receivables
Financing Indebtedness) as of the last day of such Test Period plus (y) the
Revolving Outstandings on the December 31 immediately preceding such date (or,
in the case of a Test Period ended on December 31 in any Fiscal Year of Company,
the Revolving Outstandings on such December 31), to (b) Consolidated EBITDA of
Holdings and its Restricted Subsidiaries for such Test Period.

 

“Total Multicurrency Revolving Commitment” means, at any time, the sum of the
Multicurrency Revolving Commitments of each of the Lenders at such time.

 

“Total Revolving Commitment” means, at any time, the sum of the Revolving
Commitments of each of the Lenders at such time.

 

“Trade Date” has the meaning assigned to that term in Section 12.8.

 

“Tranche A Term Loan” means a loan made pursuant to Section 2.1(a)(i).

 



56

 

 

“Tranche A Term Loan Commitment” means, with respect to any Lender, the
principal amount set forth opposite such Lender’s name in the Register or in any
Assignment and Assumption Agreement under the caption “Amount of Tranche A Term
Loan Commitment,” which commitment as of the Closing Date is the amount set
forth opposite such lender’s name on Schedule 1.1(a) hereto under the caption
“Amount of Tranche A Term Loan Commitments” as the same may be adjusted from
time to time pursuant to the terms hereof, and “Tranche A Term Loan Commitments”
means all such commitments collectively, which commitments equal $600,000,000 in
the aggregate as of the Closing Date.

 

“Tranche A Term Loan Facility” means the credit facility under this Agreement
evidenced by the Tranche A Term Loan Commitments and the Tranche A Term Loans.

 

“Tranche A Term Loan Lender” means any Lender which has a Tranche A Term Loan
Commitment or is owed a Tranche A Term Loan (or a portion thereof).

 

“Tranche B Term Loan” means a loan made pursuant to Section 2.1(a)(ii).

 

“Tranche B Term Loan Commitment” means, with respect to any Lender, the
principal amount set forth opposite such Lender’s name in the Register or in any
Assignment and Assumption Agreement under the caption “Amount of Tranche B Term
Loan Commitment,” which commitment as of the Closing Date is the amount set
forth opposite such lender’s name on Schedule 1.1(a) hereto under the caption
“Amount of Tranche B Term Loan Commitments” as the same may be adjusted from
time to time pursuant to the terms hereof, and “Tranche B Term Loan Commitments”
means all such commitments collectively, which commitments equal $200,000,000 in
the aggregate as of the Closing Date.

 

“Tranche B Term Loan Facility” means the credit facility under this Agreement
evidenced by the Tranche B Term Loan Commitments and the Tranche B Term Loans.

 

“Tranche B Term Loan Lender” means any Lender which has a Tranche B Term Loan
Commitment or is owed a Tranche B Term Loan (or a portion thereof).

 

“Tranche C Term Loan” means a loan made pursuant to Section 2.1(a)(iii).

 

“Tranche C Term Loan Commitment” means, with respect to any Lender, the
principal amount set forth opposite such Lender’s name in the Register or in any
Assignment and Assumption Agreement under the caption “Amount of Tranche C Term
Loan Commitment,” which commitment as of the Closing Date is the amount set
forth opposite such lender’s name on Schedule 1.1(a) hereto under the caption
“Amount of Tranche C Term Loan Commitments” as the same may be adjusted from
time to time pursuant to the terms hereof, and “Tranche C Term Loan Commitments”
means all such commitments collectively, which commitments equal $110,000,000 in
the aggregate as of the Closing Date.

 

“Tranche C Term Loan Facility” means the credit facility under this Agreement
evidenced by the Tranche C Term Loan Commitments and the Tranche C Term Loans.

 

“Tranche C Term Loan Lender” means any Lender which has a Tranche C Term Loan
Commitment or is owed a Tranche C Term Loan (or a portion thereof).

 

“Tranche D Term Loan” means a loan made pursuant to Section 2.1(a)(iv).

 

“Tranche D Term Loan Commitment” means, with respect to any Lender, the
principal amount set forth opposite such Lender’s name in the Register or in any
Assignment and Assumption Agreement under the caption “Amount of Tranche D Term
Loan Commitment,” which commitment as of the Closing Date is the amount set
forth opposite such lender’s name on Schedule 1.1(a) hereto under the caption
“Amount of Tranche D Term Loan Commitments” as the same may be adjusted from
time to time pursuant to the terms hereof, and “Tranche D Term Loan Commitments”
means all such commitments collectively, which commitments equal $590,000,000 in
the aggregate as of the Closing Date.

 



57

 

 

“Tranche D Term Loan Facility” means the credit facility under this Agreement
evidenced by the Tranche D Term Loan Commitments and the Tranche D Term Loans.

 

“Tranche D Term Loan Lender” means any Lender which has a Tranche D Term Loan
Commitment or is owed a Tranche D Term Loan (or a portion thereof).

 

“Transactions” means and includes (i) each of the Credit Events occurring on the
Closing Date, (ii) the repayment in full of the loans and other obligations
outstanding under the Existing Credit Agreement and (iii) the payment of fees
and expenses in connection with the foregoing.

 

“Transferee” has the meaning assigned to that term in Section 12.8(g).

 

“Trigger Quarter” has the meaning assigned to that term in Section 9.1.

 

“Triggering Asset Sale” means an Asset Sale that generates Net Proceeds equal to
or in excess of $100,000,000.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Loan.

 

“Twenty Non-Qualifying Bank Creditor Rule” means the rule that the aggregate
number of creditors (including the Lenders), other than Qualifying Banks and
Qualifying Intragroup Creditors, of OI Europe under all outstanding loans,
facilities and/or private placements (including under this Agreement) must not
at any time exceed twenty (20), in each case in accordance with the meaning of
the Guidelines.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
relevant jurisdiction.

 

“Unmatured Event of Default” means an event, act or occurrence which with the
giving of notice or the lapse of time (or both) would constitute an Event of
Default if that condition or event were not cured or removed within any
applicable grace or cure period.

 

“Unfunded Pension Liability” means, with respect to any Pension Plan, the
“amount of unfunded benefit liabilities” (as defined in Section 4001(a)(18) of
ERISA) of such Pension Plan, determined as of the then most recent actuarial
valuation report for such Pension Plan based on the assumption relied on in such
actuarial valuation for the applicable plan year.

 

“Unpaid Drawing” has the meaning set forth in Section 2.11(d).

 

“Unrestricted Subsidiary” means (i) any Subsidiary of Company designated by the
board of directors of Company as an Unrestricted Subsidiary pursuant to Section
7.10 subsequent to the Closing Date and (ii) any Subsidiary of an Unrestricted
Subsidiary.

 

“USA Patriot Act” means the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act)
Act of 2001, P.L. 107-56.

 

“U.S. Borrower” means Owens-Brockway.

 

“U.S. Collateral” means that portion of the Collateral securing the U.S.
Obligations.

 

“U.S. Obligations” means all of the Obligations owing by the U.S. Borrower.

 

“U.S. Tax Compliance Certificate” has the meaning given in Section 4.7(d).

 



58

 

 

 

“VAT” means any Tax imposed by EC Directive 2006/112/EC on the Common System of
value added tax, and any national legislation implementing that directive,
together with any legislation supplemental thereto, and any other Tax of a
similar nature imposed by any Governmental Authority and all interest, additions
to tax or penalties related thereto.

 

“Voting Participant” has the meaning assigned to that term in Section 12.8(j).

 

“Voting Participant Notification” has the meaning assigned to that term in
Section 12.8(j).

 

“Voting Securities” means any class of Capital Stock of a Person pursuant to
which the holders thereof have, at the time of determination, the general voting
power under ordinary circumstances to vote for the election of directors,
managers, trustees or general partners of such Person (irrespective of whether
or not at the time any other class or classes will have or might have voting
power by reason of the happening of any contingency).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the total of the product obtained
by multiplying (x) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof by (y) the number of years (calculated to the
nearest one-twelfth) that will elapse between such date and the making of such
payment.

 

“Wells Fargo” has the meaning assigned to that term in the introductory
paragraph hereof.

 

“Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person, all of the outstanding shares of Capital Stock of which (other than
qualifying shares required to be owned by directors) are at the time owned
directly or indirectly by such Person and/or one or more Wholly-Owned
Subsidiaries of such Person; provided that (i) OI Manufacturing Italy SpA shall
be deemed a Wholly-Owned Subsidiary of OI Europe and (ii) O-I Glasspack GmbH &
Co. KG shall be deemed to be a Wholly-Owned Subsidiary of O-I Glasspack
Beteiligungs Verwaltungs GmbH.

 

“Withholding Agent” means the Borrowers and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“written” or “in writing” means any form of written communication or a
communication by means of telecopier device or authenticated telex, telegraph or
cable.

 

“WURA” means the Winding-Up and Restructuring Act (Canada), as amended.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding.” The
words “herein,” “hereof” and words of similar import as used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision in
this Agreement. References to “Articles,” “Sections,” “paragraphs,” “Exhibits”
and “Schedules” in this Agreement shall refer to Articles, Sections, paragraphs,
Exhibits and Schedules of this Agreement unless otherwise expressly provided;
references to Persons include their respective permitted successors and assigns
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such persons; and all references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations. Unless otherwise expressly provided herein, references to
constitutive and Organic Documents and to agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document.

 



59

 

 

1.2         Terms Generally; Financial Statements.

 

(a)                Except as otherwise expressly provided herein, all accounting
terms used herein but not expressly defined in this Agreement, all computations
and determinations for purposes of determining compliance with the financial
requirements of this Agreement shall have the respective meanings given to them
or shall be made in accordance with GAAP and on a basis consistent with the
presentation of the financial statements and projections delivered pursuant to,
or otherwise referred to in, Sections 7.1(a), 7.1(b) and 7.1(h). Notwithstanding
the foregoing sentence, the financial statements required to be delivered
pursuant to Section 7.1 shall be prepared in accordance with GAAP in the United
States of America as in effect on the respective dates of their preparation.
Unless otherwise provided for herein, wherever any computation is to be made
with respect to any Person and its Subsidiaries, such computation shall be made
so as to exclude all items of income, assets and liabilities attributable to any
Person which is not a Subsidiary of such Person. For purposes of this Agreement,
amounts of Indebtedness shall be determined according to the face or principal
amount thereof, based on the amount owing under the applicable Obligation
(without regard to any election by Holdings or any of its Restricted
Subsidiaries to measure an item of indebtedness using fair value or any other
discount that may be applicable under GAAP). In the event that any changes in
generally accepted accounting principles in the U.S. occur after the date of
this Agreement or the application thereof from that used in the preparation of
the financial statements referred to in Section 6.3 hereof occur after the
Closing Date and such changes or such application result in a material variation
in the method of calculation of financial covenants or other terms of this
Agreement, then such changes shall not be given effect for purposes of
calculations in connection with the financial covenant, standards or term found
in this Article I, Article VII or Article VIII until such time as Company,
Administrative Agent and the Lenders shall enter into and diligently pursue
negotiations in good faith in order to amend such provisions of this Agreement
so as to equitably reflect such changes so that the criteria for evaluating
Holdings’ financial condition will be the same after such changes as if such
changes had not occurred.

 

(b)                For purposes of computing ratios in the financial covenants
in Article IX, as of the end of any Test Period, all components of such ratios
for the applicable Test Period shall be calculated on a Pro Forma Basis as
determined in good faith by Company and certified to by a Responsible Officer of
Company to Administrative Agent.

 

(c)                For purposes of the limitations, levels and baskets in
Articles IV, VII, VIII and X stated in Dollars, non-Dollar currencies will be
converted into Dollars at the time of incurrence or receipt, as the case may be,
using the methodology set forth in the definition of Dollar Equivalent.

 

(d)                Notwithstanding any other provision contained herein, any
lease that is or would be characterized as an operating lease for purposes of
GAAP prior to the issuance of FASB ASU No. 2016-02 shall continue to be
accounted for as an operating lease for purposes of this Agreement (whether or
not such operating lease was in effect on such date) notwithstanding the fact
that such lease is required in accordance with such ASU (on a prospective or
retroactive basis or otherwise) to be treated as a Capitalized Lease in the
financial statements to be delivered pursuant to Section 7.1.

 



60

 

 

(e)                Any references herein to “Holdings and its Restricted
Subsidiaries”, “Restricted Subsidiaries of Holdings” or like language shall
exclude Survivor Party and its Subsidiaries.

 

1.3         Calculation of Exchange Rate. On each Exchange Rate Determination
Date, Administrative Agent shall (a) determine the Exchange Rate as of such
Exchange Rate Determination Date and (b) give notice thereof to each Borrower
and to each Lender that shall have requested such information. The Exchange
Rates so determined shall become effective on the first Business Day immediately
following the relevant Exchange Rate Determination Date (each, a “Reset Date”)
and shall remain effective until the next succeeding Reset Date, and shall for
all purposes of this Agreement (other than any provision expressly requiring the
use of a current Exchange Rate) be the Exchange Rate employed in converting
amounts between Dollars and Canadian Dollars or Alternative Currencies as
applicable.

 

1.4         Dutch Terms. In relation to any entity that is incorporated, or
where applicable, has its centre of main interest in the Netherlands, and in
relation to any assets in the Netherlands a reference to:

 

(a)               a moratorium includes (voorlopige) surseance van betaling;

 

(b)               winding up, liquidation, dissolution and reorganization (and
any of those terms) includes an entity being declared bankrupt (failliet
verklaard), dissolved (ontbonden) or subjected to emergency regulations
(noodregeling) on the basis of the Dutch Act on Financial Supervision (Wet op
het Financieel Toezicht);

 

(c)               any proceedings relation to an insolvency, a moratorium, a
winding up, liquidation or dissolution includes an entity having filed (i) for
surseance van betaling or voorlopige surseance van betaling or (ii) any notice
under section 36 of the Tax Collection Act of the Netherlands (Invorderingswet
1990) (“TCA”) or section 60 paragraphs 2 and/or 3 of the Social Insurance
Financing Act of the Netherlands (Wet Financiering Sociale Verzekeringen) in
conjunction with section 36 of the TCA;

 

(d)               a Lien includes any privilege (voorrecht), right of retention
(recht van retentie), right to reclaim goods (recht van reclame), and any other
right created for the purpose of granting security (goederenrechtelijk
zekerheidsrecht);

 

(e)               a liquidator includes a curator;

 

(f)               an administrator includes a bewindvoerder; and

 

(g)              an attachment includes conservatoir and executoriaal beslag.

 

1.5               Cashless Settlement.  Notwithstanding anything to the contrary
contained in this Agreement, any Lender may exchange, continue or rollover all
or a portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrowers’ Agent,
Administrative Agent and such Lender.

 

1.6               Division.  For all purposes under the Loan Documents, in
connection with any division or plan of division under any applicable law: (a)
if any asset, right, obligation or liability of any Person becomes the asset,
right, obligation or liability of a different Person, then it shall be deemed to
have been transferred from the original Person to the subsequent Person, and (b)
if any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Capital
Stock at such time.

 



61

 

 

Article II

AMOUNT AND TERMS OF U.S. DOLLAR, EURO AND ALTERNATIVE CURRENCY CREDITS

 

2.1         The Commitments.

 

(a)                Term Loans.

 

(i)                 Tranche A Term Loans. Each Tranche A Term Loan Lender,
severally and for itself alone, hereby agrees, on the terms and subject to the
terms and conditions set forth herein and in reliance upon the representations
and warranties set forth herein and in the other Loan Documents to make a loan
to Owens-Brockway on the Closing Date in an aggregate principal amount equal to
the Tranche A Term Loan Commitment of such Lender. The Tranche A Term Loans (i)
shall be incurred by Owens-Brockway pursuant to a single drawing, (ii) shall be
denominated in Dollars and (iii) shall not exceed for any Lender at the time of
incurrence thereof on the Closing Date that aggregate principal amount which
equals the Tranche A Term Loan Commitment, if any, of such Lender at such time.
Each Lender’s Tranche A Term Loan Commitment shall expire immediately and
without further action on the Closing Date after giving effect to the Tranche A
Term Loans made thereon. No amount of any Tranche A Term Loan which is repaid or
prepaid by Owens-Brockway may be reborrowed hereunder.

 

(ii)               Tranche B Term Loans. Each Tranche B Term Loan Lender,
severally and for itself alone, hereby agrees, on the terms and subject to the
terms and conditions set forth herein and in reliance upon the representations
and warranties set forth herein and in the other Loan Documents to make a loan
to O-I Australia on the Closing Date in an aggregate principal amount equal to
the Tranche B Term Loan Commitment of such Lender. The Tranche B Term Loans (i)
shall be incurred by O-I Australia pursuant to a single drawing, (ii) shall be
denominated in Dollars and (iii) shall not exceed for any Lender at the time of
incurrence thereof on the Closing Date that aggregate principal amount which
equals the Tranche B Term Loan Commitment, if any, of such Lender at such time.
Each Lender’s Tranche B Term Loan Commitment shall expire immediately and
without further action on the Closing Date after giving effect to the Tranche B
Term Loans made thereon. No amount of any Tranche B Term Loan which is repaid or
prepaid by O-I Australia may be reborrowed hereunder.

 

(iii)             Tranche C Term Loans. Each Tranche C Term Loan Lender,
severally and for itself alone, hereby agrees, on the terms and subject to the
terms and conditions set forth herein and in reliance upon the representations
and warranties set forth herein and in the other Loan Documents to make a loan
to O-I NZ on the Closing Date in an aggregate principal amount equal to the
Tranche C Term Loan Commitment of such Lender. The Tranche C Term Loans (i)
shall be incurred by O-I NZ pursuant to a single drawing, (ii) shall be
denominated in Dollars and (iii) shall not exceed for any Lender at the time of
incurrence thereof on the Closing Date that aggregate principal amount which
equals the Tranche C Term Loan Commitment, if any, of such Lender at such time.
Each Lender’s Tranche C Term Loan Commitment shall expire immediately and
without further action on the Closing Date after giving effect to the Tranche C
Term Loans made thereon. No amount of any Tranche C Term Loan which is repaid or
prepaid by O-I NZ may be reborrowed hereunder.

 

(iv)              Tranche D Term Loans. Each Tranche D Term Loan Lender,
severally and for itself alone, hereby agrees, on the terms and subject to the
terms and conditions set forth herein and in reliance upon the representations
and warranties set forth herein and in the other Loan Documents to make a loan
to OIEG on the Closing Date in an aggregate principal amount equal to the
Tranche D Term Loan Commitment of such Lender. The Tranche D Term Loans (i)
shall be incurred by OIEG pursuant to a single drawing, (ii) shall be
denominated in Dollars and (iii) shall not exceed for any Lender at the time of
incurrence thereof on the Closing Date that aggregate principal amount which
equals the Tranche D Term Loan Commitment, if any, of such Lender at such time.
Each Lender’s Tranche D Term Loan Commitment shall expire immediately and
without further action on the Closing Date after giving effect to the Tranche D
Term Loans made thereon. No amount of any Tranche D Term Loan which is repaid or
prepaid by OIEG may be reborrowed hereunder.

 



62

 

 

(b)                Revolving Loans.

 

(i)                 Dollar Revolving Loan Facility. Each Dollar Revolving
Lender, severally and for itself alone, hereby agrees, on the terms and subject
to the conditions hereinafter set forth and in reliance upon the representations
and warranties set forth herein and in the other Loan Documents, to make loans
to Owens-Brockway or an Additional Domestic Subsidiary Borrower, as the case may
be, denominated in Dollars on a revolving basis from time to time during the
Commitment Period, in an amount not to exceed its Dollar Revolver Pro Rata Share
of the Total Available Dollar Revolving Commitment (each such loan by any
Lender, a “Dollar Revolving Loan” and collectively, the “Dollar Revolving
Loans”); provided, that no such Dollar Revolving Loan shall be made if after
giving effect thereto, the Total Available Dollar Revolving Commitments would
equal less than zero. All Dollar Revolving Loans comprising the same Borrowing
hereunder shall be made by the Dollar Revolving Lenders simultaneously and in
proportion to their respective Dollar Revolving Commitments. Prior to the
Revolver Termination Date for the Dollar Revolving Facility, Dollar Revolving
Loans may be repaid and reborrowed by U.S. Borrower or an Additional Domestic
Subsidiary Borrower (if applicable) in accordance with the provisions hereof
and, except as otherwise specifically provided in Section 3.6, all Dollar
Revolving Loans comprising the same Borrowing shall at all times be of the same
Type.

 

(ii)               Multicurrency Revolving Loan Facility. Each Multicurrency
Revolving Lender, severally and for itself alone, hereby agrees, on the terms
and subject to the conditions hereinafter set forth and in reliance upon the
representations and warranties set forth herein and in the other Loan Documents,
to make loans to any Multicurrency Revolving Borrower, denominated in Dollars or
an Alternative Currency as set forth below, on a revolving basis from time to
time during the Commitment Period for the Multicurrency Revolving Facility, in
an amount not to exceed its Multicurrency Revolver Pro Rata Share of (a) with
respect to all Borrowers the Total Available Multicurrency Revolving Commitment
and (b) with respect to any applicable Borrower, such Borrower’s Available
Multicurrency Revolving Sublimit (each such loan by any Lender, a “Multicurrency
Revolving Loan” and collectively, the “Multicurrency Revolving Loans”);
provided, that (v) no such Multicurrency Revolving Loan shall be made if after
giving effect thereto, the Total Available Multicurrency Revolving Commitments
would equal less than zero, (v) Multicurrency Revolving Loans made to O-I
Australia shall be made in ADollars or Euro, (w) Multicurrency Revolving Loans
made to OIEG shall be made in Dollars, ADollars or Euro, (x) Multicurrency
Revolving Loans made to OI Europe shall be made in Euro, (y) Multicurrency
Revolving Loans made to O-I Mexico shall be made in Dollars and (z)
Multicurrency Revolving Loans made to O-I Canada shall be made in Dollars
(provided that Lenders shall not be obligated to make Multicurrency Revolving
Loans to O-I Canada, and O-I Canada may not request any such Multicurrency
Revolving Loans at any time a Canadian Overdraft Agreement is in effect, except
to repay the Canadian Overdraft Amount upon notice from the Canadian Overdraft
Provider pursuant to Section 2.1(e)). All Multicurrency Revolving Loans
comprising the same Borrowing hereunder shall be made by the Multicurrency
Revolving Lenders simultaneously and in proportion to their respective
Multicurrency Revolving Commitments. Prior to the Revolver Termination Date for
the Multicurrency Revolving Commitment, Multicurrency Revolving Loans may be
repaid and reborrowed by a Multicurrency Revolving Borrower in accordance with
the provisions hereof and, except as otherwise specifically provided in Section
3.6 all Multicurrency Revolving Loans comprising the same Borrowing shall at all
times be of the same Type. For the avoidance of doubt, the aggregate principal
amount of Multicurrency Revolving Loans made to Offshore Borrowers shall reduce
the availability of Multicurrency Revolving Loans made to Owens-Brockway and
other Additional Domestic Subsidiary Borrowers on a dollar-for-dollar basis to
the extent of the Dollar Equivalent of the Multicurrency Revolving Loans
outstanding.

 



63

 

 

(c)                Refinancing Term Loans. (i) Owens-Brockway, O-I Australia,
O-I NZ and OIEG shall have the right at any time (so long as (x) no Unmatured
Event of Default or Event of Default then exists and (y) Borrowers’ Agent shall
have delivered to Administrative Agent a Compliance Certificate for the period
of four full Fiscal Quarters immediately preceding the incurrence described
below (prepared in good faith and in a manner consistent with the requirements
of Section 7.1(c) giving pro forma effect to such incurrence and evidencing
compliance with the covenants referred to in such Compliance Certificate)), to
incur loans from one or more existing Lenders and/or other Persons that are
Eligible Assignees and which, in each case, agree to make such loans and
commitments to make loans to Owens-Brockway, O-I Australia, O-I NZ or OIEG as
applicable (the “Refinancing Term Loans”) in an aggregate principal amount not
to exceed the aggregate amount (together with accrued interest, premium and fees
in respect thereof) of Tranche A Term Loans, Tranche B Term Loans, Tranche C
Term Loans and Tranche D Term Loans theretofore made to such Borrower and
thereafter repaid (or to be repaid with the proceeds of such Refinancing Term
Loans). Refinancing Term Loans may be incurred as one or more tranches (of at
least $150,000,000, or if less, the aggregate principal amount of the Term Loans
to be refinanced) of Refinancing Term Loans as determined by Administrative
Agent that are pari passu in all respects with, have a Weighted Average Life to
Maturity of not less than, have a final maturity no earlier than and shall
otherwise be (except as to pricing and fees) on terms and conditions
substantially similar to, the applicable tranche of Term Loans such tranche of
Refinancing Term Loans is to replace or refinance.

 

(ii)               If Owens-Brockway, O-I Australia, O-I NZ or OIEG desires to
incur Refinancing Term Loans, Owens-Brockway, O-I Australia, O-I NZ or OIEG, as
applicable, will enter into an amendment with the applicable lenders (which
shall upon execution thereof become Lenders hereunder if not theretofore
Lenders) to provide for such Refinancing Term Loans, which amendment shall set
forth any terms and conditions of the Refinancing Term Loans not covered by this
Agreement as agreed by Owens-Brockway, O-I Australia, O-I NZ or OIEG, as
applicable, and such Lenders, and shall provide for the issuance of promissory
notes to evidence the Refinancing Term Loans if requested by the lenders
advancing Refinancing Term Loans (which notes shall constitute Notes for
purposes of this Agreement), with such amendment to be in form and substance
reasonably acceptable to Agents and consistent with the terms of this Section
2.1(c)(ii) and of the other provisions of this Agreement. Borrowers shall, and
shall cause the other Loan Parties to, execute and deliver such documents and
instruments and take such other actions as may be reasonably requested by
Administrative Agent in connection with the Refinancing Term Loans. In addition,
any Lenders providing Refinancing Term Loans shall become bound by the
Re-Allocation Agreement in a manner satisfactory to Administrative Agent, and
the Lenders and Issuing Lenders hereby authorize Administrative Agent and
Collateral Agent to enter into any amendment or supplement to the Re-Allocation
Agreement as Administrative Agent deem necessary or appropriate in order to give
effect to the foregoing. No consent of any Lender (other than any Lender making
Refinancing Term Loans) is required to permit the Loans contemplated by this
Section 2.1(c)(ii) or the aforesaid amendment to effectuate the Refinancing Term
Loans. No Lender shall have any obligation, whether express or implied, to
commit to provide any Refinancing Term Loans. This Section 2.1 shall supersede
any provisions contained in this Agreement, including, without limitation,
Section 12.1.

 



64

 

 

(d)                Domestic Overdraft Account. (i) The Lenders agree that
Owens-Brockway and Administrative Agent may establish and maintain the Domestic
Overdraft Account to be established pursuant to the Domestic Overdraft
Agreement; provided that (x) the Domestic Overdraft Amount shall not exceed at
any time $100,000,000, and (y) no extension of credit under the Domestic
Overdraft Agreement shall be made if the Total Available Multicurrency Revolving
Commitments equal less than zero. Notwithstanding anything contained in this
Agreement to the contrary (but subject, however, to the limitations set forth in
Section 2.1(b)(ii) with respect to the making of Multicurrency Revolving Loans),
the Lenders and Owens-Brockway further agree that Administrative Agent at any
time in its sole and absolute discretion may, upon notice to Owens-Brockway and
Multicurrency Revolving Lenders, require each Multicurrency Revolving Lender
(including Administrative Agent) on one Business Day’s notice to make a
Multicurrency Revolving Loan on behalf of Owens-Brockway in an amount equal to
that Lender’s Multicurrency Revolver Pro Rata Share, or, in the sole and
absolute discretion of Administrative Agent, require each other Multicurrency
Revolving Lender to purchase a participation in amounts due with respect to the
Domestic Overdraft Amount in an amount equal to that Lender’s Multicurrency
Revolver Pro Rata Share of the Domestic Overdraft Amount; provided, however,
that the obligation of each such Lender to make each such Multicurrency
Revolving Loan on behalf of Owens-Brockway is subject to the condition that at
the time such extension of credit under the Domestic Overdraft Agreement was
made the duly authorized officer of Administrative Agent responsible for the
administration of Administrative Agent’s credit relationship with Owens-Brockway
believed in good faith that (x) no Event of Default had occurred and was
continuing or (y) any Event of Default that had occurred and was continuing had
been waived by Requisite Lenders (or, if applicable under Section 12.1, all
Lenders or all Lenders directly affected, as applicable) at the time such
extension of credit under the Domestic Overdraft Agreement was made.

 

(ii)               In the case of Multicurrency Revolving Loans made by Lenders
other than Administrative Agent under Section 2.1(d)(i), each such Lender shall
make the amount of its Multicurrency Revolving Loan available to Administrative
Agent in accordance with Section 2.8. The proceeds of such Multicurrency
Revolving Loans shall be immediately delivered to Administrative Agent (and not
to Owens-Brockway or any other Loan Party) and applied to repay the Domestic
Overdraft Amount. On the day such Multicurrency Revolving Loans are made,
Administrative Agent’s Multicurrency Revolver Pro Rata Share of the Domestic
Overdraft Amount being refunded shall be deemed to be paid with the proceeds of
a Multicurrency Revolving Loan made by Administrative Agent and such portion of
the Domestic Overdraft Amount deemed to be so paid shall no longer be
outstanding.

 

(iii)             Owens-Brockway authorizes Administrative Agent to charge its
account with Administrative Agent (up to the amount available in such account)
in order to immediately pay Administrative Agent the amount of the Domestic
Overdraft Amount to be refunded to the extent amounts received from Lenders,
including amounts deemed to be received from Administrative Agent, are not
sufficient to repay in full the Domestic Overdraft Amount to be refunded and
provided further that Administrative Agent shall give Owens-Brockway notice of
such charges prior thereto or as soon as reasonably practicable thereafter.

 

(iv)              Each Multicurrency Revolving Loan made in accordance with this
Section 2.1(d) shall be made as a Base Rate Loan. If any portion of any such
amount paid to Administrative Agent should be recovered by or on behalf of
Owens-Brockway from Administrative Agent in bankruptcy, by assignment for the
benefit of creditors or otherwise, the loss of the amount so recovered shall be
ratably shared among all Multicurrency Revolving Lenders in the manner
contemplated by Section 4.5.

 



65

 

 

(v)                In the event that Administrative Agent requires the other
Multicurrency Revolving Lenders to purchase participations in the Domestic
Overdraft Amount, payment for such participations shall be made directly to
Administrative Agent at the applicable Payment Office not later than 1:00 P.M.
(New York time) on the Business Day next succeeding the date notice to purchase
such participations is given. Except as provided above in this Section 2.1(d)
(and, in the case of the obligation to make Multicurrency Revolving Loans,
except for the satisfaction of the conditions specified in Section 5.1 and 5.2)
each Lender’s obligation to make Multicurrency Revolving Loans pursuant to this
Section 2.1(d) and to purchase participations in the Domestic Overdraft Amount
pursuant to this Section 2.1(d) shall be absolute and unconditional and shall
not be affected by any circumstance, including, without limitation, (v) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against Administrative Agent, any Loan Party or any other Person for any
reason whatsoever; (w) the occurrence or continuance of an Event of Default or
an Unmatured Event of Default; (x) any adverse change in the condition
(financial or otherwise) of any Loan Party; (y) any breach of this Agreement by
any Loan Party or any other Multicurrency Revolving Lender; or (z) any other
circumstance, happening, or event whatsoever, whether or not similar to any of
the foregoing; provided that in the event that the obligations of Lenders to
make Multicurrency Revolving Loans are terminated in accordance with Article X,
Lenders having a Multicurrency Revolving Commitment shall thereafter only be
obligated to purchase participations in the Domestic Overdraft Amount as
provided in this Section 2.1(d). In the event that any Lender fails to make
available to Administrative Agent the amount of any of such Lender’s
Multicurrency Revolving Loans required to be made pursuant to this Section
2.1(d) or the amount of any participations in the Domestic Overdraft Amount
which are required to be purchased from Administrative Agent by such Lender
pursuant to this Section 2.1(d), Administrative Agent shall be entitled to
recover such amount on demand from such Lender together with interest at the
customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Base Rate. Nothing in this
Section 2.1(d) shall be deemed to prejudice the right of any Lender to recover
from Administrative Agent any amounts made available by such Lender to
Administrative Agent pursuant to this Section 2.1(d) in respect of any extension
of credit by Administrative Agent under the Domestic Overdraft Agreement in the
event that it is determined by a court of competent jurisdiction in a final and
non-appealable judgment that such extension of credit by Administrative Agent
constituted gross negligence or willful misconduct on the part of Administrative
Agent.

 

(vi)              Any notice given by Administrative Agent to Lenders pursuant
to the immediately preceding paragraph shall be concurrently given by
Administrative Agent to Owens-Brockway or Borrowers’ Agent.

 

(e)                Offshore Overdraft Accounts. (i) The Lenders agree that O-I
Australia, O-I Canada, OIEG, O-I Mexico and OI Europe may each establish and
maintain an Offshore Overdraft Account with an Offshore Overdraft Provider
pursuant to an Offshore Overdraft Agreement; provided that (a) (1) the
Australian Overdraft Amount shall not exceed at any time the Offshore Currency
Equivalent of $30,000,000, (2) the Canadian Overdraft Amount shall not exceed at
any time the Offshore Currency Equivalent of $20,000,000 and (3) the aggregate
of the Dutch Overdraft Amount and the Swiss Overdraft Amount shall not exceed at
any time the Offshore Currency Equivalent of $60,000,000, and (b) in no event
shall an Offshore Borrower request an extension of credit under an Offshore
Overdraft Agreement (and no Offshore Overdraft Provider shall be obligated to
extend credit under an Offshore Overdraft Agreement) if, after giving effect to
such extension of credit the Total Available Multicurrency Revolving Commitments
or such Borrower’s Available Multicurrency Revolving Sublimit would equal less
than zero.

 



66

 

 

(ii)               Notwithstanding anything contained in this Agreement to the
contrary (but subject, however, to the limitations set forth in Section
2.1(b)(ii) with respect to the making of Multicurrency Revolving Loans), Lenders
and each Offshore Borrower further agree that any Offshore Overdraft Provider at
any time in its sole and absolute discretion may, upon notice to the relevant
Offshore Borrower, Administrative Agent and the Lenders, require each
Multicurrency Revolving Lender (including such Offshore Overdraft Provider) on
three Business Days’ notice to (a) make a Multicurrency Revolving Loan in
Dollars (in the case of such a Loan to O-I Canada), ADollars (in the case of
such a Loan to O-I Australia) or Euro (in the case of such a Loan to OIEG or OI
Europe) in an amount equal to that Lender’s Multicurrency Revolver Pro Rata
Share (determined with respect to such type of Multicurrency Revolving
Commitments) of the relevant Offshore Overdraft Amount (calculated in the case
of such a Loan to O-I Canada by reference to the applicable Spot Rate on the
date such Multicurrency Revolving Loan is to be made) or, (b) in the event the
relevant type of Multicurrency Revolving Commitment has terminated or the
conditions for the making of such Multicurrency Revolving Loans under Section
5.2 are not satisfied, require each Multicurrency Revolving Lender to purchase a
participation in Dollars (in the case of the Canadian Overdraft Amount),
ADollars (in the case of the Australian Overdraft Amount) or Euro (in the case
of the Dutch Overdraft Amount or Swiss Overdraft Amount) in amounts due with
respect to the relevant Offshore Overdraft Account in an amount equal to that
Lender’s Multicurrency Revolver Pro Rata Share of the relevant Offshore
Overdraft Amount (calculated in the case of a participation in the Canadian
Overdraft Amount by reference to the applicable Spot Rate on the date such
participation is to be purchased); provided, however, that the obligation of
each Multicurrency Revolving Lender to make each such Multicurrency Revolving
Loan is subject to the condition that at the time such extension of credit under
the applicable Offshore Overdraft Agreement was made the duly authorized officer
of such Offshore Overdraft Provider responsible for the administration of such
Offshore Overdraft Provider’s credit relationship with the relevant Offshore
Borrower believed in good faith that (a) no Event of Default had occurred and
was continuing, or (b) any Event of Default that had occurred and was continuing
had been waived by Requisite Lenders (or, if applicable under Section 12.1, all
Lenders or all Lenders with Obligations directly affected, as applicable) at the
time such extension of credit under such Offshore Overdraft Agreement was made.

 

(iii)             In the case of Multicurrency Revolving Loans or participation
purchases made by Lenders other than Administrative Agent under Section
2.1(e)(ii), each such Lender shall make the amount of its Multicurrency
Revolving Loan or the amount of its participation, as applicable, available to
Administrative Agent in accordance with Section 2.8. The proceeds of such
Multicurrency Revolving Loans or participation purchases shall be delivered by
Administrative Agent to such Offshore Overdraft Provider (and not to any
Borrower or other Loan Party) as soon as practicable and applied to repay the
relevant Offshore Overdraft Amount. On the day such Multicurrency Revolving
Loans are made or such participations are purchased, such Offshore Overdraft
Provider’s Multicurrency Revolver Pro Rata Share of the Offshore Overdraft
Amount being refunded shall be deemed to be paid with the proceeds of a
Multicurrency Revolving Loan made by such Offshore Overdraft Provider and such
portion of the Offshore Overdraft Amount deemed to be so paid shall no longer be
outstanding.

 

(iv)              Each Offshore Borrower authorizes the Offshore Overdraft
Provider to charge such Offshore Borrower’s accounts with such Offshore
Overdraft Provider (up to the amount available in each such account) in order to
immediately pay such Offshore Overdraft Provider the amount of the Offshore
Overdraft Amount to be refunded to the extent amounts received from Lenders,
including amounts deemed to be received from such Offshore Overdraft Provider,
are not sufficient to repay in full the Offshore Overdraft Amount to be
refunded; provided that such Offshore Overdraft Provider shall give such
Offshore Borrower notice of such charges prior thereto or as soon as reasonably
practicable thereafter.

 



67

 

 

(v)                Each Multicurrency Revolving Loan made in accordance with the
foregoing shall be made (x) if denominated in Dollars, as a Base Rate Loan or
(y) if denominated in any other Alternative Currency, as a Eurocurrency Loan. If
any portion of any such amount paid to any Offshore Overdraft Provider should be
recovered by or on behalf of such Offshore Borrower from such Offshore Overdraft
Provider in bankruptcy, by assignment for the benefit of creditors or otherwise,
the loss of the amount so recovered shall be ratably shared among all Lenders in
the manner contemplated by Section 4.5.

 

(vi)              Except as provided above in this Section 2.1(e) (and, in the
case of the obligation to make Multicurrency Revolving Loans, except for the
satisfaction of the conditions specified in Sections 5.1 and 5.2), each Lender’s
obligation to make Multicurrency Revolving Loans pursuant to this Section 2.1(e)
and the obligation of each Multicurrency Revolving Lender to purchase
participations in any Offshore Overdraft Amount pursuant to this Section 2.1(e)
shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against such
Offshore Overdraft Provider, any Borrower or any other Person for any reason
whatsoever; (b) the occurrence or continuance of an Event of Default or an
Unmatured Event of Default; (c) any adverse change in the condition (financial
or otherwise) of any Loan Party; (d) any breach of this Agreement by any
Borrower or any other Lender; or (e) any other circumstance, happening, or event
whatsoever, whether or not similar to any of the foregoing; provided that in the
event that the obligations of Lenders to make Multicurrency Revolving Loans are
terminated in accordance with Article X, Multicurrency Revolving Lenders shall
thereafter only be obligated to purchase participations in the relevant Offshore
Overdraft Amount as provided in this Section 2.1(e). In the event that any
Lender fails to make available to the relevant Administrative Agent the amount
of any of such Lender’s Multicurrency Revolving Loans required to be made
pursuant to this Section 2.1(e) or to Administrative Agent the amount of any
participations in the relevant Offshore Overdraft Amount which are required to
be purchased from such Offshore Overdraft Provider by such Lender pursuant to
this Section 2.1(e), such Offshore Overdraft Provider shall be entitled to
recover such amount on demand from such Lender together with interest at the
customary rate set by such Offshore Overdraft Provider for the correction of
errors among banks in the relevant jurisdiction for three Business Days and
thereafter at the Base Rate. Nothing in this Section 2.1(e) shall be deemed to
prejudice the right of any Lender to recover from any Offshore Overdraft
Provider any amounts made available by such Lender to such Offshore Overdraft
Provider pursuant to this Section 2.1(e) in respect of any extension of credit
by such Offshore Overdraft Provider under the relevant Offshore Overdraft
Agreement in the event that it is determined by a court of competent
jurisdiction in a final and non-appealable judgment that such extension of
credit by such Offshore Overdraft Provider constituted gross negligence or
willful misconduct on the part of such Offshore Overdraft Provider.

 

(vii)            Any notice given by any Offshore Overdraft Provider to the
relevant Lenders pursuant to Section 2.1(e)(ii) shall be concurrently given by
such Offshore Overdraft Provider to Administrative Agent and the applicable
Offshore Borrower or Borrowers’ Agent.

 

(viii)          Not later than the end of the first and third week of each
month, and promptly upon request by Administrative Agent, each Offshore
Overdraft Provider shall deliver to Administrative Agent a written report in
form satisfactory to Administrative Agent setting forth activity with respect to
the applicable Offshore Overdraft Account since the last such report and the
applicable Offshore Overdraft Amount outstanding as of the end of the period
covered by such report.

 



68

 

 

(ix)              Anything contained in this Agreement to the contrary
notwithstanding, no amendment, modification, termination or waiver of any
provision of this Agreement or of the other Loan Documents, and no consent to
any departure by any Borrower therefrom, shall modify, terminate or waive in any
manner adverse to any Offshore Overdraft Provider any provision of this Section
2.1(e) or any other provision of this Agreement directly relating to the
Offshore Overdraft Accounts or the Offshore Overdraft Amounts (including any
provision directly relating to the repayment of the Offshore Overdraft Amounts
with the proceeds of Multicurrency Revolving Loans or directly relating to the
obligations of Lenders to purchase participations in the Offshore Overdraft
Amounts) without the written concurrence of the applicable Offshore Overdraft
Providers.

 

2.2         Evidence of Indebtedness; Repayment of Loans.

 

(a)                Evidence of Indebtedness. At the request of any Lender (which
request shall be made to Administrative Agent), each respective Borrower’s
obligation to pay the principal of and interest on all the Loans made to it by
such Lender shall be evidenced, (1) if Term Loans, by a promissory note duly
executed and delivered by such Borrower substantially in the form of Exhibit
2.2(a)(1) hereto, with blanks appropriately completed in conformity herewith,
(2) if Revolving Loans (other than Revolving Loans made or to be made to O-I
Mexico), by a promissory note duly executed and delivered by such Borrower
substantially in the form of Exhibit 2.2(a)(2) hereto, with blanks appropriately
completed in conformity herewith and (3) if Revolving Loans made or to be made
to O-I Mexico, by a non-negotiable promissory note (pagaré no negociable) duly
issued by O-I Mexico substantially in the form of Exhibit 2.2(a)(3) hereto. In
the event that O-I Mexico has issued a Note pursuant to clause (3) of the
immediately preceding sentence with respect to a Loan and the terms and
conditions of such Loan change in any way (including as a result of a conversion
or continuation pursuant to Section 2.7 or a change in the Applicable Base Rate
Margin or the Applicable Eurocurrency Margin), O-I Mexico shall issue the
applicable Lender a new Note that reflects such new terms (and which shall
otherwise be issued in accordance with clause (3) of the immediately preceding
sentence) within three (3) Business Days following the date in which such change
becomes effective.

 

(b)                Notation of Payments. Each Lender will note on its internal
records the amount of each Loan made by it, the Applicable Currency and tranche
of such Loan and each payment in respect thereof and will, prior to any transfer
of any of its Notes, endorse on the reverse side thereof the outstanding
principal amount of Loans evidenced thereby. Failure to make any such notation
shall not affect any Borrower’s or any guarantor’s obligations hereunder or
under the other applicable Loan Documents in respect of such Loans.

 

(c)                Repayment of Loans. Each Borrower hereby unconditionally
promises to pay to Administrative Agent for the account of the relevant Lenders
(i) in respect of Revolving Loans of such Borrower, on the applicable Revolver
Termination Date (or such earlier date as, and to the extent that, such
Revolving Loan becomes due and payable pursuant to the terms of this Agreement),
the unpaid principal amount of each Revolving Loan made to it by each such
Revolving Lender, in the Applicable Currency and (ii) in respect of Term Loans
of such Borrower under a particular Term Loan Facility, on the applicable Term
Loan Maturity Date (or such earlier date as, and to the extent that, such Term
Loan Facility becomes due and payable pursuant to the terms of this Agreement),
the unpaid principal amount of each Term Loan made to it under such Term Loan
Facility by each such Term Loan Lender, in the applicable Currency. Each
Borrower hereby further agrees to pay interest in immediately available funds
(in the Applicable Currency) at the applicable Payment Office on the unpaid
principal amount of the Revolving Loans and Term Loans made to it from time to
time from the Closing Date until payment in full thereof at the rates per annum,
and on the dates, set forth in Section 3.1.

 



69

 

 

2.3         Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing by any Borrower hereunder shall be
not less than the Minimum Borrowing Amount and, if greater, shall be in Minimum
Borrowing Multiples above such minimum (or, if less, the then Total Available
Dollar Revolving Commitment or the Total Available Multicurrency Revolving
Commitment). More than one Borrowing may be incurred on any date, provided that
at no time shall there be outstanding more than (i) six (6) Borrowings of
Eurocurrency Loans with weekly Interest Periods in the aggregate by any Borrower
(other than Owens-Brockway or any Additional Domestic Subsidiary Borrower) nor
more than one (1) Borrowing of Eurocurrency Loans with a weekly Interest Period
by Owens-Brockway or any Additional Domestic Subsidiary Borrower nor (ii) unless
approved by Administrative Agent in its reasonable discretion, twenty-five (25)
Borrowings of Eurocurrency Loans at any time.

 

2.4         Borrowing Options. The Term Loans and the Revolving Loans shall, at
the option of the applicable Borrower except as otherwise provided in this
Agreement, be (i) Base Rate Loans, (ii) Eurocurrency Loans, or (iii) part Base
Rate Loans and part Eurocurrency Loans. Notwithstanding anything to the contrary
herein, Base Rate Loans may only be incurred with respect to Loans denominated
in Dollars, and the Term Loans and Revolving Loans denominated in Alternative
Currencies shall be Eurocurrency Loans. Any Lender may, if it so elects, fulfill
its commitment by causing a foreign branch or affiliate with reasonable and
appropriate capacities to fund the applicable currency and without any increased
cost to Borrowers to make or continue any Loan, provided that in such event the
funding of that Lender’s Loan shall, for the purposes of this Agreement, be
considered to be the obligations of or to have been made by that Lender and the
obligation of the applicable Borrower to repay that Lender’s Loan shall
nevertheless be to that Lender and shall be deemed held by that Lender, for the
account of such branch or affiliate.

 

2.5         Notice of Borrowing. Whenever any Borrower desires to make a
Borrowing of any Loan hereunder, it shall give Administrative Agent at its
Notice Address (i) in the case of Dollar denominated Loans, at least one
Business Day’s prior written notice (or telephonic notice promptly confirmed in
writing), given not later than 12:00 p.m. (New York City time), of each Base
Rate Loan, and at least three Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) given not later than 12:00 p.m. (New York
City time), of each Eurocurrency Loan to be made hereunder, (ii) in the case of
Alternative Currency Loans (other than ADollar denominated Loans), at least
three Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing) given not later than 12:00 p.m. (London time); or (iii) in
the case of ADollar Loans, at least four Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) given not later than 12:00 p.m.
(Melbourne, Australia time); provided, however, that a Notice of Borrowing with
respect to Borrowings to be made on the Closing Date may, at the discretion of
Administrative Agent, be delivered later than the time specified above but no
later than 10:00 a.m. (New York City time) on the Business Day prior to the
Closing Date. Each such notice (each a “Notice of Borrowing”), which shall be in
the form of Exhibit 2.5 hereto, shall be irrevocable, shall be deemed a
representation by such Borrower that all conditions precedent to such Borrowing
have been satisfied and shall specify (i) the aggregate principal amount of the
Loans to be made pursuant to such Borrowing stated in the relevant currency,
(ii) the date of Borrowing (which shall be a Business Day), (iii) the Facility
under which the Loans being made pursuant to such Borrowing are to be Tranche A
Term Loans, Tranche B Term Loans, Tranche C Term Loans, Tranche D Term Loans,
Dollar Revolving Loans or Multicurrency Revolving Loans, as applicable, (iv)
whether such Loans are to be Base Rate Loans or Eurocurrency Loans and (v) with
respect to Eurocurrency Loans, the Interest Period and Applicable Currency to be
applicable thereto. Administrative Agent shall as promptly as practicable give
each Lender that would be required to fund a portion of a proposed Borrowing
written or telephonic notice (promptly confirmed in writing) of such proposed
Borrowing, such Lender’s Pro Rata Share thereof and of the other matters covered
by the Notice of Borrowing. Without in any way limiting any Borrower’s
obligation to confirm in writing any telephonic notice, Administrative Agent or
the respective Issuing Lender (in the case of Letters of Credit) may act without
liability upon the basis of telephonic notice believed by Administrative Agent
in good faith to be from a Responsible Officer of such Borrower prior to receipt
of written confirmation. Administrative Agent’s records shall, absent manifest
error, be final, conclusive and binding on each Borrower with respect to
evidence of the terms of such telephonic Notice of Borrowing. Each Borrower
hereby agrees not to dispute Administrative Agent’s or such Issuing Lender’s
record of the time of telephonic notice.

 



70

 

 

2.6      Public Offer.

 

(a)                Arrangers’ Representations, Warranties and Undertakings. The
Arrangers undertake, represent and warrant to O-I Australia as follows:

 

(i)        on behalf of O-I Australia, the Arrangers have made invitations (in
the form of a Lender Presentation) to become a Lender under the Tranche B Term
Loan Facility and the Multicurrency Revolving Facility to at least ten parties,
each of whom, as at the date the relevant invitation is made, the Arrangers’
relevant officers involved in the transaction contemplated by this Agreement on
a day-to-day basis believe carries on the business of providing finance or
investing or dealing in securities in the course of operating in financial
markets for the purposes of Section 128F(3A)(a)(i) of the Tax Act;

 

(ii)       at least 10 of the parties to whom the Arrangers have made
invitations referred to in clause (i) above are not, as at the date the
invitations are made, to the knowledge of the relevant officers of the Arrangers
involved in the transaction contemplated by this Agreement, Associates of any of
those 10 offerees or the Arrangers; and

 

(iii)       the Arrangers have not made and will not make offers or invitations
referred to in clause (i) to parties whom its relevant officers involved in the
transaction contemplated by this Agreement on a day-to-day basis are aware are
Offshore Associates of O-I Australia.

 

(b)                Lender’s Representations and Warranties. Each Person that is
a Lender under the Tranche B Term Loan Facility and/or the Multicurrency
Revolving Facility as of the Closing Date represents and warrants to O-I
Australia that if it received an invitation to become a Lender under the Tranche
B Term Loan Facility and/or the Multicurrency Revolving Facility, at the time it
received such invitation it was carrying on the business of providing finance,
or investing or dealing in securities, in the course of operating in financial
markets.

 

(c)                Information. Each Arranger, and each Lender under the Tranche
B Term Loan Facility and/or Multicurrency Revolving Facility, agrees to provide
to O-I Australia when reasonably requested by O-I Australia any factual
information in its possession or which it is reasonably able to provide to
assist O-I Australia to demonstrate (based upon tax advice received by O-I
Australia) that Section 128F of the Tax Act has been satisfied with respect to
the Tranche B Term Loan Facility and/or the Multicurrency Revolving Facility
where to do so will not in such Arranger’s or Lender’s reasonable opinion breach
any law or regulation or any duty of confidence.

 



71

 

 

(d)                Co-Operation if Section 128F requirements not satisfied. If,
for any reason, the requirements of Section 128F of the Tax Act have not been
satisfied in relation to interest payable on Loans by O-I Australia (except to
an Offshore Associate of O-I Australia), then on request by the Agent, an
Arranger or O-I Australia, each party shall co-operate and take steps reasonably
requested with a view to satisfying those requirements.

 

(e)                Certain Tax Provisions. Non-compliance by any Lender with
this Section 2.6 will not relieve O-I Australia of its obligations under Section
4.7(a).

 

2.7         Conversion or Continuation. Any Borrower may elect (i) on any
Business Day to convert Base Rate Loans or any portion thereof to Eurocurrency
Loans and (ii) at the end of any Interest Period with respect thereto, to
convert Loans denominated in Dollars that are Eurocurrency Loans or any portion
thereof into Base Rate Loans or to continue such Eurocurrency Loans or any
portion thereof for an additional Interest Period and (iii) at the end of any
Interest Period with respect thereto, to continue Loans denominated in an
Alternative Currency for an additional Interest Period; provided, however, that
the aggregate principal amount of the Eurocurrency Loans for each Interest
Period therefor must be in an aggregate principal amount equal to the Minimum
Borrowing Amount for Eurocurrency Loans or Minimum Borrowing Multiples in excess
thereof. Each conversion or continuation of Loans of a Facility shall be
allocated among the Loans of the Lenders in such Facility in accordance with
their respective Pro Rata Shares. Each such election shall be in substantially
the form of Exhibit 2.7 hereto (a “Notice of Conversion or Continuation”) and
shall be made by giving Administrative Agent at least three Business Days’ prior
written notice thereof to the Notice Address given not later than 12:00 p.m.
(New York City time) (12:00 p.m. London time in the case of a continuation of an
Alternative Currency Loan) specifying (i) the amount and type of conversion or
continuation, (ii) in the case of a conversion to or a continuation of
Eurocurrency Loans, the Interest Period therefor, and (iii) in the case of a
conversion, the date of conversion (which date shall be a Business Day).
Notwithstanding the foregoing, no conversion in whole or in part of Base Rate
Loans to Eurocurrency Loans, and no continuation in whole or in part of
Eurocurrency Loans other than Loans denominated in Alternative Currencies, shall
be permitted at any time at which an Unmatured Event of Default or an Event of
Default shall have occurred and be continuing. Borrowers shall not be entitled
to specify an Interest Period in excess of one month for any Alternative
Currency Loan if an Unmatured Event of Default or an Event of Default has
occurred and is continuing. If, within the time period required under the terms
of this Section 2.7, Administrative Agent does not receive a Notice of
Conversion or Continuation from the applicable Borrower containing a permitted
election to continue any Eurocurrency Loans for an additional Interest Period or
to convert any such Loans, then, upon the expiration of the Interest Period
therefor, such Loans will be automatically converted to Base Rate Loans or, in
the case of an Alternative Currency Loan, Eurocurrency Loans in the same
Applicable Currency with an Interest Period of one month. Each Notice of
Conversion or Continuation shall be irrevocable.

 



72

 

 

2.8         Disbursement of Funds. No later than 9:00 a.m. (New York time) on
the date specified in each Notice of Borrowing, each applicable Lender will make
available its Pro Rata Share of Loans, of the Borrowing requested to be made on
such date in the Applicable Currency and in immediately available funds, at the
Payment Office (for the account of such non-U.S. office of Administrative Agent
as Administrative Agent may direct in the case of Eurocurrency Loans) and
Administrative Agent will make available to the applicable Borrower at its
Payment Office the aggregate of the amounts so made available by the Lenders not
later than 10:00 a.m. (New York time). Unless Administrative Agent shall have
been notified by any Lender at least one (1) Business Day prior to the date of
Borrowing that such Lender does not intend to make available to Administrative
Agent such Lender’s portion of the Borrowing to be made on such date,
Administrative Agent may assume that such Lender has made such amount available
to Administrative Agent on such date of Borrowing and Administrative Agent may,
but shall not be required to, in reliance upon such assumption, make available
to the applicable Borrower a corresponding amount. If such corresponding amount
is not in fact made available to Administrative Agent by such Lender on the date
of Borrowing, Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon Administrative Agent’s demand therefor,
Administrative Agent shall promptly notify the applicable Borrower and, if so
notified, the applicable Borrower shall immediately pay such corresponding
amount to Administrative Agent. Administrative Agent shall also be entitled to
recover from the applicable Borrower interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by Administrative Agent to the applicable Borrower to the date such
corresponding amount is recovered by Administrative Agent, at a rate per annum
equal to the rate for Base Rate Loans or Eurocurrency Loans, as the case may be,
applicable during the period in question; provided, however, that any interest
paid to Administrative Agent in respect of such corresponding amount shall be
credited against interest payable by Borrower to such Lender under Section 3.1
in respect of such corresponding amount. Any amount due hereunder to
Administrative Agent from any Lender which is not paid when due shall bear
interest payable by such Lender, from the date due until the date paid, at the
Federal Funds Rate for amounts in Dollars (and, at Administrative Agent’s cost
of funds for amounts in any Alternative Currency) for the first three days after
the date such amount is due and thereafter at the Federal Funds Rate (or such
cost of funds rate) plus 1%, together with Administrative Agent’s standard
interbank processing fee. Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Loans, amounts due
with respect to its Letters of Credit (or its participations therein) and any
other amounts due to it hereunder first to Administrative Agent to fund any
outstanding Loans made available on behalf of such Lender by Administrative
Agent pursuant to this Section 2.8 until such Loans have been funded (as a
result of such assignment or otherwise) and then to fund Loans of all Lenders
other than such Lender until each Lender has outstanding Loans equal to its Pro
Rata Share of all Loans (as a result of such assignment or otherwise). Such
Lender shall not have recourse against such Borrower with respect to any amounts
paid to Administrative Agent or any Lender with respect to the preceding
sentence, provided that, such Lender shall have full recourse against such
Borrower to the extent of the amount of such Loans it has so been deemed to have
made. Nothing herein shall be deemed to relieve any Lender from its obligation
to fulfill its Commitment hereunder or to prejudice any rights which such
Borrower may have against the Lender as a result of any default by such Lender
hereunder.

 

2.9         Utilization of Revolving Commitments in an Alternative Currency.

 

(a)                Administrative Agent will determine the Dollar Equivalent
amount with respect to any (i) Credit Event comprised of a borrowing of
Revolving Loans denominated in an Alternative Currency as of the requested
Credit Event date, (ii) outstanding Revolving Loans denominated in an
Alternative Currency as of the last Business Day of each Interest Period for
such Loan, (iii) Multicurrency Letters of Credit denominated in an Alternative
Currency, as of each Determination Date, (iv) outstanding Revolving Loans and
Unpaid Drawings denominated in an Alternative Currency as of any redenomination
date pursuant to this Agreement, and (v) the Offshore Overdraft Amount as of
receipt of any notice with regard to any Overdraft Agreement (other than the
Domestic Overdraft Agreement) pursuant to Section 2.1(e)(viii) (each such date
under clauses (i) through (v) a “Computation Date”). Upon receipt of any Notice
of Borrowing, with respect to any Revolving Loans, Administrative Agent shall,
as promptly as practicable, notify each applicable Revolving Lender thereof and
of the amount of such Lender’s Revolver Pro Rata Share of the Borrowing. In the
case of a Borrowing comprised of Revolving Loans denominated in an Alternative
Currency, such notice will provide the approximate amount of each Lender’s
Revolver Pro Rata Share of the Borrowing, and Administrative Agent will, upon
the determination of the Dollar Equivalent amount of the Borrowing as specified
in the Notice of Borrowing, promptly notify each Lender of the exact amount of
such Lender’s Revolver Pro Rata Share of the Borrowing.

 



73

 

 

(b)                A Borrower shall be entitled to request that Multicurrency
Revolving Loans hereunder also be permitted to be made in any other lawful
currency constituting a eurocurrency (other than Dollars), in addition to the
eurocurrencies specified in the definition of “Alternative Currency” herein,
that in the reasonable opinion of each of the Multicurrency Revolving Lenders is
at such time freely traded in the offshore interbank foreign exchange markets
and is freely transferable and freely convertible into Dollars (an “Agreed
Alternative Currency”). The applicable Borrower shall deliver to Administrative
Agent any request for designation of an Agreed Alternative Currency in
accordance with Section 12.3, to be received by Administrative Agent not later
than 11:00 a.m. (New York City time) at least ten (10) Business Days in advance
of the date of any Borrowing hereunder proposed to be made in such Agreed
Alternative Currency. Upon receipt of any such request Administrative Agent will
promptly notify the applicable Multicurrency Revolving Lenders thereof, and each
applicable Multicurrency Revolving Lender will use commercially reasonable
efforts to respond to such request within two (2) Business Days of receipt
thereof. Each Multicurrency Revolving Lender may grant or accept such request in
its sole discretion. Administrative Agent will promptly notify Borrowers’ Agent
of the acceptance or rejection of any such request.

 

(c)                In the case of a proposed Borrowing comprised of
Multicurrency Revolving Loans denominated in an Agreed Alternative Currency, the
Multicurrency Revolving Lenders shall be under no obligation to make such Loans
in the requested Agreed Alternative Currency as part of such Borrowing if
Administrative Agent has received notice from any of the Multicurrency Revolving
Lenders by 3:00 p.m. (New York City time) three (3) Business Days prior to the
day of such Borrowing that such Lender cannot provide Loans in the requested
Agreed Alternative Currency (or if any Multicurrency Revolving Lender has failed
to respond to a request for an Agreed Alternative Currency pursuant to clause
(b) above), in which event Administrative Agent will give notice to Borrowers’
Agent no later than 9:00 a.m. (London time) on the second Business Day prior to
the requested date of such Borrowing that the Borrowing in the requested Agreed
Alternative Currency is not then available, and notice thereof also will be
given promptly by Administrative Agent to the Multicurrency Revolving Lenders.
If Administrative Agent shall have so notified Borrowers’ Agent that any such
Borrowing in a requested Agreed Alternative Currency is not then available, the
applicable Borrower may, by notice to Administrative Agent not later than 2:00
p.m. (London time) two (2) Business Days prior to the requested date of such
Borrowing, withdraw the Notice of Borrowing relating to such requested
Borrowing. If a Borrower does so withdraw such Notice of Borrowing, the
Borrowing requested therein shall not occur and Administrative Agent will
promptly so notify each Multicurrency Revolving Lender. If such Borrower does
not so withdraw such Notice of Borrowing, Administrative Agent will promptly so
notify each Multicurrency Revolving Lender and such Notice of Borrowing shall be
deemed to be a Notice of Borrowing that requests a Borrowing comprised of Base
Rate Loans in an aggregate amount equal to the Dollar Equivalent of the
originally requested Borrowing in the Notice of Borrowing; and in such notice by
Administrative Agent to each Lender will state such aggregate amount of such
Borrowing in Dollars and such Lender’s Pro Rata Share thereof.

 

(d)                In the case of a proposed continuation of Revolving Loans
denominated in an Agreed Alternative Currency for an additional Interest Period
pursuant to Section 2.7, the Multicurrency Revolving Lenders shall be under no
obligation to continue such Loans if Administrative Agent has received notice
from any of the Multicurrency Revolving Lenders by 4:00 p.m. (New York City
time) four (4) Business Days prior to the day of such continuation that such
Lender cannot continue to provide Loans in the Agreed Alternative Currency, in
which event Administrative Agent will give notice to Borrowers’ Agent not later
than 9:00 a.m. (New York City time) on the third Business Day prior to the
requested date of such continuation that the continuation of such Loans in the
Agreed Alternative Currency is not then available, and notice thereof also will
be given promptly by Administrative Agent to the Multicurrency Revolving
Lenders. If Administrative Agent shall have so notified Borrowers’ Agent that
any such continuation of Loans is not then available, any Notice of
Continuation/Conversion with respect thereto shall be deemed withdrawn and such
Loans shall be redenominated into Base Rate Loans in Dollars with effect from
the last day of the Interest Period with respect to any such Loans.
Administrative Agent will promptly notify Borrowers’ Agent and the Multicurrency
Revolving Lenders of any such redenomination and in such notice by
Administrative Agent to each Lender will state the aggregate Dollar Equivalent
amount of the redenominated Alternative Currency Loans as of the Computation
Date with respect thereto and such Lender’s Revolver Pro Rata Share thereof.

 



74

 

 

2.10     Additional Facility.

 

(a)                Any Borrower (other than OI Europe or O-I Canada) shall have
the right at any time (so long as (x) no Unmatured Event of Default or Event of
Default then exists; provided, that, in the case of Additional Facilities (as
defined below) incurred to consummate an Acquisition permitted pursuant to
Section 8.3, no Event of Default under Section 10.1(a) or Section 10.1(i) then
exists and (y) Company shall have delivered to Administrative Agent a Compliance
Certificate for the period of four (4) full Fiscal Quarters immediately
preceding the incurrence described below (prepared in good faith and in a manner
and using such methodology which is consistent with the most recent financial
statements delivered pursuant to Section 7.1) giving pro forma effect to such
incurrence and the application of the proceeds thereof (excluding the cash
proceeds of such incurrence and, with respect to any Additional Revolving
Commitment, assuming a borrowing of the maximum amount of Loans available
thereunder) and evidencing compliance with the covenant set forth in
Article IX); provided, that, in the case of Additional Facilities (as defined
below) incurred to consummate an Acquisition permitted pursuant to Section 8.3,
such Compliance Certificate may, at Company’s election, be delivered at the time
of entry into definitive documentation for an Acquisition permitted pursuant to
Section 8.3 evidencing compliance with the covenant set forth in Article IX (on
a Pro Forma Basis giving pro forma effect to such incurrence and the application
of the proceeds thereof (excluding the cash proceeds of such incurrence and,
with respect to any Additional Revolving Commitment, assuming a borrowing of the
maximum amount of Loans available thereunder)) as of the last day of the Fiscal
Quarter immediately preceding the entry into such definitive documentation, and
from time to time after the Closing Date to incur from one or more existing
Lenders and/or other Persons that are Eligible Assignees and which, in each
case, agree to make such commitments and loans to such Borrower, in Dollars or
in an Alternative Currency, in an aggregate principal amount not to exceed an
amount equal to the sum of (A)(i) $1,500,000,000 (or the Dollar Equivalent
thereof in an Alternative Currency at the time of funding) minus (ii) the total
amount of Accordion-Reducing Permitted Secured Debt incurred through such date
plus (B) the amount of any optional prepayment of any Loan, including any Loan
under any Additional Facility (other than, in each case, incurred pursuant to
clause (C) below) (accompanied, to the extent such prepayments are of Loans
under any Revolving Facility and/or any Additional Revolving Commitments, by a
permanent commitment reduction in the like amount under such Revolving Facility
and/or Additional Revolving Commitments) so long as, in the case of any such
optional prepayment, such prepayment was not funded with the proceeds of a
contemporaneous refinancing with new long-term Indebtedness plus (C) an amount
such that, at the time of the incurrence of the applicable Additional Facility
(after giving effect to the full utilization of the applicable Additional
Facility and the application of the proceeds thereof, excluding the cash
proceeds of such incurrence) the Secured Leverage Ratio (calculated as though
the total amount of Accordion-Reducing Permitted Secured Debt incurred through
such date was outstanding on such date) does not exceed 2.00:1.00 (such amount,
the “Incremental Cap”) (it being acknowledged that each Additional Facility
under this Section shall be incurred under clause (C) if clause (C) is available
at the time of such incurrence up to the maximum amount available, and any
additional amounts incurred at any time that clause (C) is unavailable shall be
incurred under clauses (A) and/or (B), and any simultaneous incurrence under
clauses (A) and/or (B) shall not be given pro forma effect for purposes of
determining the Secured Leverage Ratio with respect to any incurrence under
clause (C)), which may be incurred as (i) commitments to increase any tranche of
Revolving Commitments (“Additional Revolving Commitments”), (ii) one or more
tranches of additional term loans substantially similar to the Term Loans of a
particular Term Loan Facility (the “Additional Term Loans”) that are pari passu
in all respects to the Term Loans made under such Term Loan Facility that would
provide that the Additional Term Loans would have a Weighted Average Life to
Maturity of not less than the Term Loans with the then longest Weighted Average
Life to Maturity and a final maturity date no earlier than the latest Term Loan
Maturity Date and/or (iii) increases to one or more existing Term Loan
Facilities (collectively, “Additional Facilities”); provided, that no Additional
Term Loans, Additional Revolving Commitments or Additional Facilities shall be
guaranteed by entities other than the Loan Parties (other than OI Europe) and
the terms and conditions of any Additional Term Loans shall be substantially
similar to those applicable to the existing Term Loan Facilities (other than as
to pricing, fees and other economic terms, and provided, that the applicable
Borrower shall have the right to unilaterally provide the existing Term Loan
Lenders with additional rights and benefits (such rights and benefits
“Additional Incremental Rights”) and the “substantially similar” requirement of
this proviso and compliance therewith shall be determined after giving effect to
such additional rights and benefits); provided further, that any existing Lender
approached to provide all or a portion of the Additional Facilities may elect or
decline, in its sole discretion, to provide such Additional Facilities.

 



75

 

 

(b)                In the event that a Borrower desires to create an Additional
Facility or Additional Revolving Commitments, such Borrower will enter into an
amendment with the lenders (who shall by execution thereof become Lenders
hereunder if not theretofore Lenders) to provide for such Additional Facility or
Additional Revolving Commitments, which amendment shall set forth any terms and
conditions of the Additional Facility or Additional Revolving Commitments not
covered by this Agreement as agreed by the applicable Borrower and such Lenders,
and shall provide for the issuance of promissory notes to evidence the
Additional Facility or Additional Revolving Commitments if requested by the
Lenders making advances under the Additional Facility or providing Additional
Revolving Commitments (which notes shall constitute Notes for purposes of this
Agreement), with such amendment to be in form and substance reasonably
acceptable to Administrative Agent to the extent the terms thereof are
inconsistent with the terms of this Section 2.10(b) and of the other provisions
of this Agreement. In addition, any Lenders providing commitments or Term Loans
under any Additional Facility or Additional Revolving Commitment shall become
bound by the Re-Allocation Agreement in a manner satisfactory to Administrative
Agent, and the Lenders and Issuing Lenders hereby authorize Administrative Agent
and Collateral Agent to enter into any amendment or supplement to the
Re-Allocation Agreement as Administrative Agent deems necessary or appropriate
in order to give effect to the foregoing. Notwithstanding anything herein to the
contrary, no consent of any Lender (other than any Lender making loans or whose
commitment is increased under the Additional Facility or Additional Revolving
Commitments) is required to permit the Loans or commitments contemplated by this
Section 2.10(b) or the aforesaid amendment to effectuate the Additional Facility
or Additional Revolving Commitments. No Lender shall have any obligation,
whether express or implied, to commit to provide any Additional Facility or
Additional Revolving Commitments.

 

(c)                On the effective date of any Additional Revolving
Commitments, the participations held by the Revolving Lenders in the LC
Obligations, with respect to the applicable tranche of Revolving Commitments
immediately prior to such increase will be reallocated so as to be held by the
Revolving Lenders ratably in accordance with their respective Revolving
Commitment percentages after giving effect to such Additional Revolving
Commitments. If, on the date of an Additional Revolving Commitment, there are
any Revolving Loans outstanding under the applicable tranche of the Revolving
Commitments, the applicable Borrowers shall prepay such Revolving Loans in
accordance with this Agreement on the date of effectiveness of such Additional
Revolving Commitment (but the applicable Borrowers may finance such prepayment
with a concurrent borrowing of Revolving Loans under the applicable tranche of
the Revolving Commitments from the Revolving Lenders in accordance with their
Revolver Pro Rata Share after giving effect to such Additional Revolving
Commitment).

 



76

 

 

(d)                Notwithstanding the foregoing provisions of this
Section 2.10(a), (b) or (c) or any other provision of any Loan Document:

 

(i)                 If the proceeds of any Additional Facility are intended to
be applied to finance a Limited Condition Acquisition, (A) the requirements of
clause (x) of Section 2.10(a) above shall, at the election of Company, be
determined as of the date the definitive agreements for such Limited Condition
Acquisition are entered into, (B) the representations and warranties required to
be made in connection with the initial Loans made under such Additional Facility
pursuant to Section 5.2(b)(i) shall, at the election of Company, be limited to
the Specified Representations and (C) to the extent that such Additional
Facilities are to be incurred in reliance on clause (C) of Section 2.10(a)
above, the Secured Leverage Ratio test specified therein shall, at the election
of Company, be determined as of the date the definitive agreements for such
Limited Condition Acquisition are entered into.

 

(ii)               If Company has made an election under clause (i)(C) of this
Section 2.10(d) for any Limited Condition Acquisition permitted pursuant to
Section 8.3, then in connection with any subsequent calculation of any ratio
with respect to the incurrence of Indebtedness or Liens, or the making of
Restricted Payments, mergers, dispositions, Investments, the prepayment,
redemption, purchase, defeasance or other satisfaction of Subordinated Debt, or
the designation of an Unrestricted Subsidiary on or following the relevant date
of determination and prior to the earlier of the date on which such Limited
Condition Acquisition is consummated or the date that the definitive agreement
for such Limited Condition Acquisition is terminated or expires without
consummation of such Limited Condition Acquisition, any such ratio shall be
calculated on a Pro Forma Basis assuming such Limited Condition Acquisition and
other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have been consummated except to
the extent such calculation on a Pro Forma Basis would result in a lower ratio
than if calculated without giving effect to such Limited Condition Acquisition
and the other transactions in connection therewith.

 

2.11     Letters of Credit.

 

(a)                Letter of Credit Commitments.

 

(i)                 Multicurrency Letters of Credit. Subject to and upon the
terms and conditions herein set forth, Borrowers’ Agent may request, on behalf
of itself or any Multicurrency Revolving Borrower (other than O-I Canada;
provided, however, that Borrowers’ Agent may request that a Letter of Credit be
issued for the account of Owens-Brockway which will support an obligation of O-I
Canada), that any Issuing Lender issue (and the Issuing Lenders hereby agree to
issue), at any time and from time to time on and after the Closing Date, and
prior to the 30th Business Day preceding the Revolver Termination Date for the
Multicurrency Revolving Facility (x) for the account of such Borrower and for
the benefit of any holder (or any trustee, agent or other similar representative
for any such holder) of LC Supportable Indebtedness of such Borrower or any of
its Subsidiaries, an irrevocable standby letter of credit in Dollars or an
Alternative Currency, in a form customarily used by such Issuing Lender, or in
such other form as has been approved by such Issuing Lender (each such standby
letter of credit, a “Multicurrency Standby Letter of Credit”), in support of LC
Supportable Indebtedness and (y) for the account of such Borrower and in support
of trade obligations of such Borrower or any of its Subsidiaries, an irrevocable
sight letter of credit in a form customarily used by such Issuing Lender or in
such other form as has been approved by such Issuing Lender (each such
commercial letter of credit, a “Multicurrency Commercial Letter of Credit,” and
together with the Multicurrency Standby Letters of Credit, the “Multicurrency
Letters of Credit”) in support of commercial transactions of Company and its
Subsidiaries; provided, however, no Multicurrency Letter of Credit shall be
issued the Dollar Equivalent of the Stated Amount of which, (i) when added to
the Effective Amount of all Multicurrency LC Obligations (exclusive of Unpaid
Drawings relating to Multicurrency Letters of Credit which are repaid on or
prior to the date of, and prior to the issuance of, the respective Letter of
Credit at such time), would exceed either (x) when aggregated with all Dollar
Letters of Credit issued pursuant to Section 2.11(a)(ii) below, $350,000,000
(or, in the case of Multicurrency Standby Letters of Credit, when aggregated
with all Dollar Standby Letters of Credit issued pursuant to Section 2.11(a)(ii)
below for Restricted Standby Letter of Credit Purposes, $200,000,000), (y) when
added to the Dollar Equivalent of the aggregate principal amount of all
Multicurrency Revolving Loans, Overdraft Amounts and Multicurrency LC
Obligations then outstanding with respect to all Borrowers, the Total
Multicurrency Revolving Commitment at such time, or (z) without the consent of
the applicable Issuing Lender (other than with respect to the Existing Letters
of Credit on the Closing Date), with respect to Letters of Credit issued by such
Issuing Lender, the Letter of Credit Issuer Sublimit of such Issuing Lender or
(ii) when added to the Dollar Equivalent of the aggregate principal amount of
all Multicurrency Revolving Loans, Multicurrency LC Obligations and Overdraft
Amounts of such Borrower, such Borrower’s Multicurrency Revolving Sublimit.

 



77

 

 

(ii)               Dollar Letters of Credit. Subject to and upon the terms and
conditions herein set forth, Owens-Brockway may request, on behalf of itself,
that an Issuing Lender issue, at any time and from time to time on and after the
Closing Date, and prior to the 30th Business Day preceding the Revolver
Termination Date, (x) for the account of Owens-Brockway and for the benefit of
any holder (or any trustee, agent or other similar representative for any such
holder) of LC Supportable Indebtedness of Owens-Brockway or any of its
Subsidiaries, an irrevocable standby letter of credit in Dollars, in a form
customarily used and as provided from time to time by such Issuing Lender, or in
such other form as has been approved by such Issuing Lender (each such standby
letter of credit, a “Dollar Standby Letter of Credit” and, together with any
Multicurrency Standby Letters of Credit, the “Standby Letters of Credit”), in
support of LC Supportable Indebtedness and (y) for the account of Owens-Brockway
and in support of trade obligations of Owens-Brockway or any of its
Subsidiaries, an irrevocable sight letter of credit in a form customarily used
and as provided from time to time by such Issuing Lender or in such other form
as has been approved by such Issuing Lender (each such commercial letter of
credit, a “Dollar Commercial Letter of Credit,” and, together with any
Multicurrency Commercial Letters of Credit, the “Commercial Letters of Credit”)
in support of commercial transactions of Company and its Subsidiaries; provided,
however, no Dollar Letter of Credit shall be issued the Dollar Equivalent of the
Stated Amount of which, when added to the Effective Amount of all Dollar LC
Obligations (exclusive of Unpaid Drawings relating to Dollar Letters of Credit
which are repaid on or prior to the date of, and prior to the issuance of, the
respective Dollar Letter of Credit at such time), would exceed either (x) when
aggregated with all Multicurrency Letters of Credit issued pursuant to Section
2.11(a)(i) above, $350,000,000 (or, in the case of Standby Letters of Credit,
when aggregated with all Multicurrency Letters of Credit issued pursuant to
Section 2.11(a)(i) above for Restricted Standby Letter of Credit Purposes,
$200,000,000), (y) when added to the Dollar Equivalent of the aggregate
principal amount of all Dollar Revolving Loans and Dollar LC Obligations then
outstanding with respect to all Borrowers, the Total Dollar Revolving Commitment
at such time or (z) without the consent of the applicable Issuing Lender (other
than with respect to the Existing Letters of Credit on the Closing Date;
provided, that the consent of DB will be required for any modification,
extension, renewal or other change to the term or tenor of any of the Existing
Letters of Credit after the Closing Date), with respect to Letters of Credit
issued by such Issuing Lender, the Letter of Credit Issuer Sublimit of such
Issuing Lender.

 



78

 

 

(iii)             Borrowers’ Agent shall identify in the request for the
issuance of a Letter of Credit under which of the Multicurrency Revolving
Facility or the Dollar Revolving Facility such Letter of Credit shall be issued;
provided that Letters of Credit denominated in a currency other than Dollars may
only be requested to be issued under the Multicurrency Revolving Facility (and,
for the avoidance of doubt, Letters of Credit in Dollars may be issued under
either the Dollar Revolving Facility or the Multicurrency Revolving Facility).

 

(b)                Obligation of Issuing Lender to Issue Letter of Credit. Each
Issuing Lender agrees that it will (subject to the terms and conditions
contained herein), at any time and from time to time on or after the Closing
Date and prior to the Revolver Termination Date for the Revolving Facilities,
following its receipt of the respective Notice of Issuance, issue for the
account of the applicable Borrower one or more Letters of Credit under either
the Multicurrency Revolving Facility or the Dollar Revolving Facility, as
applicable (x) in the case of Standby Letters of Credit, in support of such LC
Supportable Indebtedness of the applicable Borrower or any of its Subsidiaries
as is permitted to remain outstanding without giving rise to an Event of Default
or Unmatured Event of Default hereunder and (y) in the case of Commercial
Letters of Credit, in support of trade obligations as referenced in Section
2.11(a)(i) or Section 2.11(a)(ii), provided, that the respective Issuing Lender
shall be under no obligation to issue any Letter of Credit of the types
described above if at the time of such issuance:

 

(i)                 any order, judgment or decree of any Governmental Authority
or arbitrator shall purport by its terms to enjoin or restrain such Issuing
Lender from issuing such Letter of Credit or any Requirement of Law applicable
to such Issuing Lender from any Governmental Authority with jurisdiction over
such Issuing Lender shall prohibit, or request that such Issuing Lender refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon such Issuing Lender with respect to such Letter
of Credit any restriction or reserve or capital requirement (for which such
Issuing Lender is not otherwise compensated) not in effect on the Closing Date,
or any unreimbursed loss, cost or expense which was not applicable, in effect or
known to such Issuing Lender as of the Closing Date and which such Issuing
Lender in good faith deems material to it; or

 

(ii)               such Issuing Lender shall have received notice from any
Lender prior to the issuance of such Letter of Credit of the type described in
Section 2.11(b)(ii)(A)(v).

 

(A)              Notwithstanding the foregoing, (i) each Standby Letter of
Credit shall have an expiry date occurring not later than one year after such
Letter of Credit’s date of issuance, provided, that (x) any Standby Letter of
Credit may be automatically extendable for periods of up to one year so long as
such Letter of Credit provides that the respective Issuing Lender retains an
option, satisfactory to such Issuing Lender, to terminate such Letter of Credit
within a specified period of time prior to each scheduled extension date and (y)
each Commercial Letter of Credit shall have an expiry date occurring not later
than 180 days after such Commercial Letter of Credit’s date of issuance; (ii)
(x) no Standby Letter of Credit shall have an expiry date occurring later than
10 days prior to the Revolver Termination Date for the Revolving Facilities and
(y) no Commercial Letter of Credit shall have an expiry date occurring later
than 30 days prior to the Revolver Termination Date for the applicable Revolving
Facility; (iii) each Multicurrency Letter of Credit shall be denominated in
Dollars, or in the respective Issuing Lender’s sole discretion, an Alternative
Currency, and be payable on a sight basis and each Dollar Letter of Credit shall
be denominated in Dollars and be payable on a sight basis; (iv) the Stated
Amount of each Letter of Credit shall not be less than the Dollar Equivalent of
$100,000 or such lesser amount as is acceptable to the respective Issuing
Lender; and (v) no Issuing Lender will issue any Letter of Credit after it has
received written notice from the applicable Borrower or the Requisite Lenders
stating that an Event of Default or Unmatured Event of Default exists until such
time as such Issuing Lender shall have received a written notice of (x)
rescission of such notice from the party or parties originally delivering the
same or (y) a waiver of such Event of Default or Unmatured Event of Default by
the Requisite Lenders (or all the Lenders to the extent required by Section
12.1).

 



79

 

 

(B)              Notwithstanding the foregoing, in the event there is a
Defaulting Lender, no Issuing Lender shall be required to issue any Letter of
Credit unless the respective Issuing Lender is satisfied that the related
exposure and the Defaulting Lender’s then outstanding Letter of Credit Exposure
will be 100% covered by the Revolving Commitments of the Non-Defaulting Lenders
and/or cash collateral will be provided by the Borrowers in a manner
satisfactory to it and Company to eliminate such Issuing Lender’s risk with
respect to the participation in Letters of Credit of the Defaulting Lender or
Lenders, including by cash collateralizing such Defaulting Lender or Lenders’
applicable Multicurrency Revolver Pro Rata Share or Dollar Revolver Pro Rata
Share of the applicable LC Obligations, and participating interests in any newly
issued or increased Letter of Credit shall be allocated among Non-Defaulting
Lenders in a manner consistent with Section 2.13(a)(i) (and such Defaulting
Lender shall not participate therein).

 

(c)                Procedures for Issuance and Amendments of Letter of Credit.
Whenever a Borrower desires that a Letter of Credit be issued, such Borrower
shall give Administrative Agent and the respective Issuing Lender written notice
thereof prior to 1:00 p.m. (New York City time) at least five (5) Business Days
(or such shorter period as may be acceptable to such Issuing Lender) prior to
the proposed date of issuance (which shall be a Business Day) which written
notice shall be in the form of Exhibit 2.11(c) (each, a “Notice of Issuance”)
and may be submitted via facsimile to the respective Issuing Lender (who may
rely upon such facsimile if it were an original thereof). Each such notice shall
specify (A) the proposed issuance date and expiration date, (B) the name(s) of
each obligor with respect to such Letter of Credit, (C) the applicable Borrower
as the account party, (D) the name and address of the beneficiary (which Person
shall be acceptable to the applicable Issuing Lender), (E) the Stated Amount in
Dollars or, if applicable, the Alternative Currency, of such proposed Letter of
Credit, (F) whether such Letter of Credit is to be a Standby Letter of Credit or
Commercial Letter of Credit and (G) the purpose of such Letter of Credit, which
must be a purpose permitted by Section 2.11(a) and such other information as
such Issuing Lender may reasonably request. In addition, each Letter of Credit
request shall contain a general description of the terms and conditions to be
included in such proposed Letter of Credit (all of which terms and conditions
shall be acceptable to the respective Issuing Lender). Unless otherwise
specified, all Letters of Credit will be governed by the Uniform Customs and
Practices for Documentary Credit Operations as in effect on the date of issuance
of such Letter of Credit. Each Notice of Issuance shall include any other
documents as the respective Issuing Lender customarily requires in connection
therewith. From time to time while a Letter of Credit is outstanding and prior
to the Revolver Termination Date for the applicable Revolving Facility, the
applicable Issuing Lender will, upon written request received by the Issuing
Lender (with a copy sent by Borrower to Administrative Agent) at least three (3)
Business Days (or such shorter time as the Issuing Lender and Administrative
Agent may agree in a particular instance in their sole discretion) prior to the
proposed date of amendment, amend any Letter of Credit issued by it. Each such
request for amendment of a Letter of Credit shall be made by facsimile or other
method permitted by Section 12.3, confirmed promptly in an original writing
(each a “Letter of Credit Amendment Request”) and shall specify in form and
detail reasonably satisfactory to the Issuing Lender: (i) the Letter of Credit
to be amended; (ii) the proposed date of amendment of the Letter of Credit
(which shall be a Business Day); (iii) the nature of the proposed amendment; and
(iv) such other matters as the Issuing Lender may require. The Issuing Lender
shall be under no obligation to amend any Letter of Credit if: (A) the Issuing
Lender would have no obligation at such time to issue such Letter of Credit in
its amended form under the terms of this Agreement, or (B) the beneficiary of
any such Letter of Credit does not accept the proposed amendment to the Letter
of Credit. In the case of Standby Letters of Credit, each Issuing Lender shall,
promptly after the issuance of or amendment or modification to such a Letter of
Credit, give Administrative Agent and the applicable Borrower written notice of
the issuance, amendment or modification of such Letter of Credit, accompanied by
a copy of such issuance, amendment or modification. Promptly upon receipt of
such notice, Administrative Agent shall give each Multicurrency Revolving Lender
or Dollar Revolving Lender, as applicable, written notice of such issuance,
amendment or modification, and if so requested by any such Lender,
Administrative Agent shall provide such Lender with copies of such issuance,
amendment or modification. As to any Letters of Credit issued by an Issuing
Lender other than DB, the respective Issuing Lender shall furnish to
Administrative Agent, on the first Business Day of each week, by facsimile or
other method permitted by Section 12.3 a report detailing the aggregate daily
total outstanding Commercial Letters of Credit for such Issuing Lender during
the prior week.

 



80

 

 

(d)                Agreement to Repay Letter of Credit Payments.

 

(i)                 The applicable Borrower hereby agrees to reimburse the
respective Issuing Lender, by making payment to Administrative Agent in
immediately available funds in Dollars at the Payment Office, for the Dollar
Equivalent of any payment or disbursement made by such Issuing Lender under and
in accordance with any Letter of Credit (each such amount so paid or disbursed
until reimbursed, an “Unpaid Drawing”), no later than one Business Day after the
date on which such Borrower receives notice of such payment or disbursement (if
such Unpaid Drawing was in an Alternative Currency, then in the Dollar
Equivalent amount of such Unpaid Drawing), with interest on the amount so paid
or disbursed by such Issuing Lender, to the extent not reimbursed prior to 12:00
Noon (New York City time) on the date of such payment or disbursement, from and
including the date paid or disbursed to but excluding the date such Issuing
Lender is reimbursed therefor by such Borrower at a rate per annum which shall
be the Base Rate in effect from time to time plus the Applicable Base Rate
Margin for Revolving Loans with respect to Multicurrency Letters of Credit in
Dollars, provided, however, that, anything contained in this Agreement to the
contrary notwithstanding, (i) unless such Borrower shall have notified
Administrative Agent and the applicable Issuing Lender prior to 10:00 a.m. (New
York City time) on the Business Day following receipt of such notice that the
applicable Issuing Lender will be reimbursed for the amount of such Unpaid
Drawing with funds other than the proceeds of Revolving Loans such Borrower
shall be deemed to have timely given a Notice of Borrowing to Administrative
Agent requesting each Multicurrency Revolving Lender or Dollar Revolving Lender,
as applicable, to make Multicurrency Revolving Loans or Dollar Revolving Loans,
as applicable, which are Base Rate Loans, on the date on which such Unpaid
Drawing is honored in an amount equal to the Dollar Equivalent of the amount of
such Unpaid Drawing and Administrative Agent shall, if such Notice of Borrowing
is deemed given, promptly notify the applicable Lenders thereof and (ii) unless
any of the events described in Section 10.1(i) shall have occurred (in which
event the procedures of Section 2.11(e) shall apply), each such Multicurrency
Revolving Lender or Dollar Revolving Lender, as applicable, shall, on the date
such drawing is honored, make Multicurrency Revolving Loans or Dollar Revolving
Loans, as applicable, which are Base Rate Loans in the amount of its
Multicurrency Revolver Pro Rata Share or Dollar Revolver Pro Rata Share of the
Dollar Equivalent of such Unpaid Drawing, the proceeds of which shall be applied
directly by Administrative Agent to reimburse the applicable Issuing Lender for
the amount of such Unpaid Drawing; and provided, further, that, if for any
reason, proceeds of Multicurrency Revolving Loans or Dollar Revolving Loans are
not received by the applicable Issuing Lender on such date in an amount equal to
the amount of the Dollar Equivalent of such drawing, the applicable Borrower
shall reimburse the applicable Issuing Lender, on the Business Day immediately
following the date such drawing is honored, in an amount in same day funds equal
to the excess of the amount of the Dollar Equivalent of such drawing over the
Dollar Equivalent of the amount of such Multicurrency Revolving Loans or Dollar
Revolving Loans, if any, which are so received, plus accrued interest on such
amount at the rate set forth in Section 3.1(a) or (g), as applicable; provided,
however, to the extent such amounts are not reimbursed prior to 12:00 Noon (New
York City time) on the fifth Business Day following such payment or
disbursement, interest shall thereafter accrue on the amounts so paid or
disbursed by such Issuing Lender (and until reimbursed by the applicable
Borrower) at a rate per annum which shall be the Base Rate in effect from time
to time plus the Applicable Base Rate Margin (plus an additional 2% per annum),
such interest also to be payable on demand. The respective Issuing Lender shall
give the applicable Borrower prompt notice of each Drawing under any Letter of
Credit, provided that the failure to give any such notice shall in no way
affect, impair or diminish any Loan Party’s obligations hereunder.

 



81

 

 

(ii)               The obligations of each Borrower under this Section 2.11(d)
to reimburse the respective Issuing Lender with respect to drawings on Letters
of Credit (each, a “Drawing”) (including, in each case, interest thereon) shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment which such Borrower may have
or have had against any Issuing Lender, Agent or any Lender (including in its
capacity as issuer of the Letter of Credit or as LC Participant), or any
non-application or misapplication by the beneficiary of the proceeds of such
Drawing, the respective Issuing Lender’s only obligation to Borrowers being to
confirm that any documents required to be delivered under such Letter of Credit
appear to have been delivered and that they appear to comply on their face with
the requirements of such Letter of Credit. Any action taken or omitted to be
taken by any Issuing Lender under or in connection with any Letter of Credit if
taken or omitted in the absence of gross negligence or willful misconduct as
determined by a final and non-appealable judgment rendered by a court of
competent jurisdiction, shall not create for such Issuing Lender any resulting
liability to any Borrower or any other Loan Party.

 

(e)                Letter of Credit Participations. Immediately upon the
issuance by any Issuing Lender of any Letter of Credit, such Issuing Lender
shall be deemed to have sold and transferred to (i) each Multicurrency Revolving
Lender with respect to each Multicurrency Letter of Credit and (ii) each Dollar
Revolving Lender with respect to each Dollar Letter of Credit, in each case,
other than such Issuing Lender (each such Lender, in its capacity under this
Section 2.11(e), an “LC Participant”), and each such LC Participant shall be
deemed irrevocably and unconditionally to have purchased and received from such
Issuing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such Revolving Lender’s Multicurrency Revolver
Pro Rata Share (with respect to Multicurrency Letters of Credit) and such Dollar
Revolver Lender’s Dollar Revolver Pro Rata Share (with respect to Dollar Letters
of Credit), as the case may be, in such Letter of Credit, each substitute Letter
of Credit, each Drawing made thereunder and the obligations of the Borrowers
under this Agreement with respect thereto (although Letter of Credit fees shall
be payable directly to Administrative Agent for the account of the LC
Participant as provided in Section 2.11(g) and the LC Participants shall have no
right to receive any portion of the issuing fees), and any security therefor or
guaranty pertaining thereto. Upon any change in the Multicurrency Revolving
Commitments of the Multicurrency Revolving Lenders or the Dollar Revolving
Commitments of the Dollar Revolving Lenders, it is hereby agreed that, with
respect to all outstanding Letters of Credit and Unpaid Drawings relating to
Letters of Credit, there shall be an automatic adjustment pursuant to this
Section 2.11(e) to reflect the new Multicurrency Revolver Pro Rata Share or
Dollar Revolver Pro Rata Share, as the case may be, of the assignor and assignee
Lender or of all Lenders with Multicurrency Revolving Commitments or Dollar
Revolving Commitments, as the case may be. In determining whether to pay under
any Letter of Credit, such Issuing Lender shall have no obligation relative to
the LC Participants other than to confirm that any documents required to be
delivered under such Letter of Credit appear to have been delivered and that
they appear to comply on their face with the requirements of such Letter of
Credit. Any action taken or omitted to be taken by any Issuing Lender under or
in connection with any Letter of Credit issued by it if taken or omitted in the
absence of gross negligence or willful misconduct as determined by a final and
non-appealable judgment rendered by a court of competent jurisdiction, shall not
create for such Issuing Lender any resulting liability to any Loan Party or any
Lender.

 



82

 

 

(f)                 Draws Upon Letter of Credit; Reimbursement Obligations. In
the event that any Issuing Lender makes any payment under any Letter of Credit
issued by it and the applicable Borrower shall not have reimbursed such amount
in full to such Issuing Lender pursuant to Section 2.11(d), such Issuing Lender
shall promptly notify Administrative Agent, and Administrative Agent shall
promptly notify each LC Participant of such failure, and each such LC
Participant shall promptly and unconditionally pay to Administrative Agent for
the account of such Issuing Lender, the amount of such LC Participant’s
applicable Multicurrency Revolver Pro Rata Share or Dollar Revolver Pro Rata
Share, as the case may be, of such payment in Dollars or, in the case of a
Letter of Credit denominated in an Alternative Currency, in such Alternative
Currency and in same day funds; provided, however, that no LC Participant shall
be obligated to pay to Administrative Agent its applicable Multicurrency
Revolver Pro Rata Share or Dollar Revolver Pro Rata Share of such unreimbursed
amount for any wrongful payment made by such Issuing Lender under a Letter of
Credit issued by it as a result of acts or omissions constituting willful
misconduct or gross negligence as determined by a final and non-appealable
judgment rendered by a court of competent jurisdiction on the part of such
Issuing Lender. If Administrative Agent so notifies any LC Participant required
to fund a payment under a Letter of Credit prior to 11:00 a.m. (New York City
time) or, in the case of a Letter of Credit denominated in an Alternative
Currency, 11:00 a.m. (London time) on any Business Day, such LC Participant
shall make available to Administrative Agent for the account of the respective
Issuing Lender such LC Participant’s applicable Multicurrency Revolver Pro Rata
Share or Dollar Revolver Pro Rata Share, as the case may be, of the amount of
such payment on such Business Day in same day funds. If and to the extent such
LC Participant shall not have so made its applicable Multicurrency Revolver Pro
Rata Share or Dollar Revolver Pro Rata Share, as the case may be, of the amount
of such payment available to Administrative Agent for the account of the
respective Issuing Lender, such LC Participant agrees to pay to Administrative
Agent for the account of such Issuing Lender, forthwith on demand such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to Administrative Agent for the account of such Issuing Lender at
the Federal Funds Rate. The failure of any LC Participant to make available to
Administrative Agent for the account of the respective Issuing Lender its
applicable Multicurrency Revolver Pro Rata Share or Dollar Revolver Pro Rata
Share, as the case may be, of any payment under any Letter of Credit issued by
it shall not relieve any other LC Participant of its obligation hereunder to
make available to Administrative Agent for the account of such Issuing Lender
its applicable Multicurrency Revolver Pro Rata Share or Dollar Revolver Pro Rata
Share, as the case may be, of any payment under any such Letter of Credit on the
day required, as specified above, but no LC Participant shall be responsible for
the failure of any other LC Participant to make available to Administrative
Agent for the account of such Issuing Lender such other LC Participant’s
applicable Multicurrency Revolver Pro Rata Share or Dollar Revolver Pro Rata
Share, as the case may be, of any such payment.

 



83

 

 

 

(i)                 Whenever any Issuing Lender receives a payment of a
reimbursement obligation as to which Administrative Agent has received for the
account of such Issuing Lender any payments from the LC Participants pursuant to
this Section 2.11(f), such Issuing Lender shall pay to Administrative Agent and
Administrative Agent shall pay to each LC Participant which has paid its
Multicurrency Revolver Pro Rata Share or Dollar Revolver Pro Rata Share, as the
case may be, thereof, in Dollars or, if in an Alternative Currency, in such
Alternative Currency and in same day funds, an amount equal to such LC
Participant’s Multicurrency Revolver Pro Rata Share or Dollar Revolver Pro Rata
Share, as the case may be, of the principal amount of such reimbursement
obligation and interest thereon accruing after the purchase of the respective
participations.

 

(ii)               The obligations of the LC Participants to make payments to
each Issuing Lender with respect to Letters of Credit issued by it shall be
irrevocable and not subject to any qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including, without limitation, any of the following
circumstances:

 

(A)              any lack of validity or enforceability of this Agreement or any
of the other Loan Documents;

 

(B)              The existence of any claim, setoff, defense or other right
which any Borrower or any of its Subsidiaries may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), Administrative
Agent, any LC Participant, or any other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between Company or
any of its Subsidiaries and the beneficiary named in any such Letter of Credit);

 

(C)              any draft, certificate or any other document presented under
any Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect to any statement therein being untrue or inaccurate in any
respect;

 

(D)              the surrender or impairment of any security for the performance
or observance of any of the terms of any of the Loan Documents; or

 

(E)               the occurrence of any Event of Default or Unmatured Event of
Default.

 

(g)                Fees for Letters of Credit.

 

(i)                 Issuing Lender Fees. The applicable Borrower agrees to pay
the following amount to the respective Issuing Lender with respect to the
Letters of Credit issued by it for the account of any Borrower or any of its
Subsidiaries:

 

(A)              with respect to payments made under any Letter of Credit,
interest, payable on demand, on the amount paid by such Issuing Lender in
respect of each such payment from the date of the payments through the date such
amount is reimbursed by such Borrower (including any such reimbursement out of
the proceeds of Revolving Loans pursuant to Section 2.11(c)) at a rate
determined in accordance with the terms of Section 2.11(d)(i);

 

(B)              with respect to the issuance or amendment of each Letter of
Credit and each payment made thereunder, documentary and processing charges in
accordance with Issuing Lender’s standard schedule for such charges in effect at
the time of such issuance, amendment, transfer or payment, as the case may be;
and

 



84

 

 

(C)              an issuing fee equal to one-eighth of one percent (0.125%) per
annum of the Stated Amount outstanding and undrawn LC Obligations payable in
arrears on each Quarterly Payment Date and on the Revolver Termination Date and
thereafter, on demand together with customary issuance and payment charges.

 

(ii)               Participating Lender Fees. Each Borrower agrees to pay to
Administrative Agent in the currency in which such Letter of Credit is
denominated for distribution to each LC Participant (A) in respect of all
Multicurrency Letters of Credit issued for the account of such Borrower
outstanding such Lender’s Multicurrency Revolver Pro Rata Share of a commission
equal to the then Applicable Eurocurrency Margin for Multicurrency Revolving
Loans with respect to the Effective Amount under such outstanding Letters of
Credit (the “Multicurrency LC Commission”) payable in arrears on each Quarterly
Payment Date, on the Revolver Termination Date for the Multicurrency Revolving
Facility and thereafter, on demand and (B) in respect of all Dollar Letters of
Credit issued for the account of such Borrower outstanding such Lender’s Dollar
Revolver Pro Rata Share of a commission equal to the then Applicable
Eurocurrency Margin for Dollar Revolving Loans with respect to the amount
outstanding under such Letters of Credit (the “Dollar LC Commission”) payable in
arrears on each Quarterly Payment Date, on the Revolver Termination Date and
thereafter, on demand. Each of the Multicurrency LC Commission and the Dollar LC
Commission shall be computed on a daily basis from the first day of issuance of
each Letter of Credit and on the basis of the actual number of days elapsed over
a year of 360 days.

 

Promptly upon receipt by the respective Issuing Lender or Administrative Agent
of any amount described in clause (i)(A) or (ii) of this Section 2.11(g), such
Issuing Lender or Administrative Agent shall distribute to each Lender that has
reimbursed such Issuing Lender in accordance with Section 2.11(d) its
Multicurrency Revolver Pro Rata Share or Dollar Revolver Pro Rata Share of such
amount. Amounts payable under clause (i)(B) and (C) of this Section 2.11(g)
shall be paid directly to such Issuing Lender.

 

(h)                Indemnification. In addition to amounts payable as elsewhere
provided in this Agreement, each Borrower hereby agrees to protect, indemnify,
pay and hold each Issuing Lender harmless from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable attorneys’ fees) which any Issuing Lender may incur or be subject to
as a consequence, direct or indirect, of (i) the issuance of the Letters of
Credit, other than as a result of the gross negligence or willful misconduct as
determined by a final and non-appealable judgment rendered by a court of
competent jurisdiction with respect to such Issuing Lender or (ii) the failure
of the applicable Issuing Lender to honor a Drawing under any Letter of Credit
as a result of any act or omission, whether rightful or wrongful, of any present
or future de jure or de facto government or Governmental Authority (all such
acts or omissions herein called “Government Acts”), provided that OI Europe
shall only be responsible to so indemnify with respect to Letters of Credit
issued for its own account. As between any Borrower and each Issuing Lender,
such Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit issued by any Issuing Lender by, the respective beneficiaries
of such Letters of Credit. In furtherance and not in limitation of the
foregoing, no Issuing Lender shall be responsible: (i) for the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of or any Drawing
under such Letters of Credit, even if it should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) for failure of the beneficiary
of any such Letter of Credit to comply fully with conditions required in order
to draw upon such Letter of Credit; (iv) for errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) for errors in
interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a Drawing
under any such Letter of Credit or of the proceeds thereof; (vii) for the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any Drawing under such Letter of Credit; and (viii) for any consequences
arising from causes beyond the control of the applicable Issuing Lender,
including, without limitation, any Government Acts. None of the above shall
affect, impair, or prevent the vesting of any of the applicable Issuing Lender’s
rights or powers hereunder. For the avoidance of doubt, this Section 2.11(h)
shall not apply to Taxes, except any Taxes that represent claims, demands,
liabilities, damages, losses, costs, charges and expenses arising from any
non-Tax claim.

 



85

 

 

In furtherance and extension and not in limitation of the specific provisions
hereinabove set forth, any action taken or omitted by any Issuing Lender under
or in connection with the Letters of Credit issued by it or the related
certificates, if taken or omitted in good faith, and in the absence of gross
negligence or willful misconduct as determined by a final and non-appealable
judgment rendered by a court of competent jurisdiction, shall not put any
Issuing Lender under any resulting liability to any Borrower or any other Loan
Party.

 

Notwithstanding anything to the contrary contained in this Agreement, no
Borrower shall have any obligation to indemnify any Issuing Lender in respect of
any liability incurred by such Issuing Lender to the extent arising out of the
gross negligence or willful misconduct of such Issuing Lender as determined by a
final and non-appealable judgment rendered by a court of competent jurisdiction.
The right of indemnification in the first paragraph of this Section 2.11(h)
shall not prejudice any rights that any Borrower may otherwise have against each
Issuing Lender with respect to a Letter of Credit issued hereunder.

 

(i)                 [Reserved.]

 

(j)                 Existing Letters of Credit. The letters of credit set forth
under the caption “Letters of Credit Outstanding on the Closing Date” on
Schedule 2.11(j) annexed hereto and made a part hereof which were issued
pursuant to the Existing Credit Agreement and which remain outstanding as of the
Closing Date are referred to as the “Existing Letters of Credit”. Each Borrower,
each Issuing Lender and each of the Lenders hereby agree with respect to the
Existing Letters of Credit that such Existing Letters of Credit, for all
purposes under this Agreement shall be deemed to be Letters of Credit (as
indicated on Schedule 2.11(j)), governed by the terms and conditions of this
Agreement. Each Lender agrees to participate in each Existing Letter of Credit
issued by any Issuing Lender in an amount equal to its Multicurrency Revolver
Pro Rata Share or Dollar Revolver Pro Rata Share, as the case may be, of the
Stated Amount of such Existing Letter of Credit.

 

(k)                Provisions Related to Extended Revolving Commitments. If the
expiration date with respect to Letters of Credit in respect of a particular
Revolving Facility occurs prior to the expiry date of any Letter of Credit
issued under such Revolving Facility, then, at Company’s option, (i) if one or
more classes of Extended Revolving Commitments in respect of which the
expiration date applicable to Letters of Credit issued thereunder shall not have
so occurred are then in effect, such Letters of Credit shall, to the extent such
Letters of Credit could have been issued under such other class or classes of
Extended Revolving Commitments in accordance with the terms of this Agreement at
such time, automatically be deemed to have been issued (including for purposes
of the obligations of the applicable Lenders to purchase participations therein
and to make Loans and fund participations in respect thereof pursuant to
Sections 2.11(d) and (f)) under (and ratably participated in by the applicable
Lenders pursuant to) the Commitments in respect of such non-terminating class or
classes of Extended Revolving Commitments up to an aggregate amount not to
exceed the aggregate principal amount of the unutilized Commitments thereunder
at such time (it being understood that no partial face amount of any Letter of
Credit may be so reallocated) and subject to the other applicable requirements
of this Section 2.11 and (ii) to the extent not reallocated pursuant to the
immediately preceding clause (i), Company shall cash collateralize any such
Letter of Credit on terms reasonably acceptable to the applicable Issuing
Lenders.  The sublimit for Letters of Credit under a Revolver Extension Series
shall be agreed solely with each Issuing Lender and set forth in the applicable
Extension Amendment.

 



86

 

 

2.12     Pro Rata Borrowings. Borrowings of Loans under this Agreement shall be
loaned by the applicable Lenders pro rata on the basis of their applicable
Commitments under the applicable Facility. No Lender shall be responsible for
any default by any other Lender in its obligation to make Loans hereunder and
each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
Commitments hereunder.

 

2.13     Defaulting Lenders.

 

(a)                Reallocation of Defaulting Lender Commitment, Etc. If a
Lender becomes, and during the period it remains, a Defaulting Lender, the
following provisions shall apply with respect to any outstanding Letter of
Credit Exposure and any outstanding obligations under Sections 2.1(d) and 2.1(e)
regarding Overdraft Amounts of such Defaulting Lender:

 

(i)                 so long as no Event of Default has occurred and is
continuing, the Letter of Credit Exposure and obligations under Sections 2.1(d)
and 2.1(e) regarding Overdraft Amounts of such Defaulting Lender will, subject
to the limitation in the proviso below, automatically be reallocated (effective
on the day such Lender becomes a Defaulting Lender) among the Non-Defaulting
Lenders pro rata in accordance with their respective Revolving Commitments under
the applicable Revolving Facility; provided that (a) after giving effect to such
reallocation, (x) the sum of each Non-Defaulting Lender’s total of the Revolving
Credit Exposure may not in any event exceed the Revolving Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation, (y) the sum
of each Non-Defaulting Lender’s total of the Multicurrency Revolving Credit
Exposure may not in any event exceed the Multicurrency Revolving Commitment of
such Non-Defaulting Lender as in effect at the time of such reallocation and (z)
the sum of each Non-Defaulting Lender’s total of the Dollar Revolving Credit
Exposure may not in any event exceed the Dollar Revolving Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation and (b)
subject to Section 12.20, neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrowers, Administrative Agent, the Issuing Lenders, the
Overdraft Providers or any other Lender may have against such Defaulting Lender
or cause such Defaulting Lender to be a Non-Defaulting Lender; and

 

(ii)               to the extent that any portion (the “unreallocated portion”)
of the Defaulting Lender’s Letter of Credit Exposure and obligations under
Sections 2.1(d) and 2.1(e) regarding Overdraft Amounts cannot be so reallocated,
whether by reason of the proviso in clause (i) above or otherwise, the
applicable Borrower will, not later than two Business Days after demand by
Administrative Agent (at the direction of any Issuing Lender and/or any
Overdraft Provider, as the case may be), (a) cash collateralize the obligations
of the Borrower to the Issuing Lenders and the Overdraft Providers in respect of
such Letter of Credit Exposure and the obligations under Sections 2.1(d) and
2.1(e) regarding Overdraft Amounts of such Defaulting Lender, as the case may
be, in an amount at least equal to the aggregate amount of the unreallocated
portion of such Letter of Credit Exposure and obligations under Sections 2.1(d)
and 2.1(e) regarding Overdraft Amounts or (b) in the case of such obligations
under Sections 2.1(d) and 2.1(e) regarding Overdraft Amounts, prepay in full the
unreallocated portion of the obligations under Sections 2.1(d) and 2.1(e)
regarding Overdraft Amounts of such Defaulting Lender.

 



87

 

 

(b)                Fees.

 

(i)                 Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to any Commitment Fee accruing during such period pursuant to Section
3.2(b) and the Borrowers shall no longer be required to pay the portion of the
Commitment Fee accruing during such period that would have been payable to such
Defaulting Lender.

 

(ii)               Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to any Letter of Credit fees accruing during such period (without
prejudice to the rights of the Non-Defaulting Lenders in respect of such fees to
the extent provided herein); provided that (x) to the extent that all or a
portion of the Letter of Credit Exposure of a Defaulting Lender is reallocated
to the Non-Defaulting Lenders pursuant to Section 2.13(a)(i), such fees that
would have accrued for the benefit of such Defaulting Lender will instead accrue
for the benefit of and be payable to such Non-Defaulting Lenders, pro rata in
accordance with their respective Revolving Commitments, and (y) to the extent
any portion of such Letter of Credit Exposure cannot be so reallocated, such
Letter of Credit fees will instead accrue for the benefit of and be payable to
the Issuing Lenders based on their pro rata share of the undrawn face amount of
Letters of Credit outstanding; provided that if at any time and so long as the
Borrowers shall have cash collateralized Letter of Credit Exposure of a
Defaulting Lender as required pursuant to Section 2.13(a)(ii), then the Borrower
shall no longer be required to pay Letter of Credit fees in respect of such cash
collateralized amounts in respect of the Letter of Credit Exposure of such
Defaulting Lender.

 

(c)                Termination of Defaulting Lender Commitment. So long as no
Unmatured Event of Default or Event of Default has occurred and is continuing,
the Borrowers may terminate the unused amount of the Revolving Commitment of a
Defaulting Lender upon not less than three Business Days’ prior notice to
Administrative Agent (which will promptly notify the Lenders thereof); provided
that (i) prior to any such termination, the Borrower shall have repaid in full
all outstanding Revolving Loans (without any reduction of the Revolving
Commitments) and all accrued but unpaid interest and fees hereunder owing to all
Lenders and (ii) such termination will not be deemed to be a waiver or release
of any claim the Borrowers, Administrative Agent, the Issuing Lenders, the
Overdraft Providers or any Lender may have against such Defaulting Lender;
provided further that in the case of the termination of a Defaulting Lender’s
Revolving Commitment, if such Defaulting Lender is a Issuing Lender with one or
more outstanding Letters of Credit, then the Borrowers shall be required to
fully cash collateralize such Letters of Credit.

 



88

 

 

(d)                Reallocation of Payments. If a Lender becomes, and during the
period it remains, a Defaulting Lender, except in connection with a termination
of such Defaulting Lender’s Revolving Commitments pursuant to Section 2.13(c)
above, any amount paid by the Borrowers for the account of such Defaulting
Lender (whether on account of principal, interest, fees, indemnity payments or
other amounts) will not be paid or distributed to such Defaulting Lender, but
will instead be retained by Administrative Agent in a segregated
non-interest-bearing account until (subject to Section 2.13(e)) the earlier of
(x) termination of the applicable Revolving Commitments and payment in full of
all obligations of the Borrowers under such Revolving Facility and (y) the
Revolver Termination Date applicable to such Defaulting Lender and payment in
full of all obligations of the Borrowers under such Revolving Facility to all
Lenders owing on such Revolver Termination Date and will be applied by
Administrative Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority: first to the
payment of any amounts owing by such Defaulting Lender to Administrative Agent
under this Agreement, second to the payment of any amounts owing by such
Defaulting Lender to the Issuing Lenders or the Overdraft Providers (pro rata as
to the respective amounts owing to each of them) under this Agreement, third as
the Borrowers’ Agent may request (so long as no Unmatured Event of Default or
Event of Default then exists), to the funding of any Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by Administrative Agent, and fourth after the
earlier of (x) termination of the applicable Revolving Commitments and payment
in full of all obligations of the Borrowers under such Revolving Facility and
(y) the Revolver Termination Date applicable to such Defaulting Lender and
payment in full of all obligations of the Borrowers under such Revolving
Facility to all Lenders owing on such Revolver Termination Date, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct. For the sake of clarity, it is understood and
agreed that any payment by the Borrowers on account of the obligations of a
Defaulting Lender shall be and be deemed to be a payment by the Borrowers to
such Defaulting Lender (and no interest will thereafter accrue on such amount)
whether or not such payment is paid to such Defaulting Lender or deposited in
the above- referenced non-interest bearing account.

 

(e)                Cure. If Borrowers’ Agent, Administrative Agent, the Issuing
Lenders and the Overdraft Providers agree in writing in their discretion that a
Lender that is a Defaulting Lender should no longer be deemed to be a Defaulting
Lender, Administrative Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any amounts then
held in the segregated account referred to in Section 2.13(d)), such Lender
will, to the extent applicable, purchase such portion of the outstanding
Revolving Loans of the other Lenders (together with any break funding incurred
by such other Lenders) and/or make such other adjustments as Administrative
Agent may determine to be necessary to cause the total Multicurrency Revolving
Commitments, Dollar Revolving Commitments, Revolving Commitments, Multicurrency
Revolving Loans, Dollar Revolving Loans, Revolving Loans, Letter of Credit
participation obligations and Overdraft Amount participation obligations of the
Lenders to be on a pro rata basis in accordance with their respective Revolving
Commitments under the applicable Revolving Facility, whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from such
Lender’s having been a Defaulting Lender.

 

(f)                 New Letters of Credit. So long as any Lender is a Defaulting
Lender, no Issuing Lender shall be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no unreallocated
portion after giving effect thereto.

 



89

 

 

2.14     Borrowers’ Agent. O-I General is hereby appointed Borrowers’ agent and
in the case of O-I NZ, as its attorney, hereunder by each Borrower (in such
capacity “Borrowers’ Agent”). Each Borrower hereby authorizes, directs and
empowers O-I General to act for and in the name of such Borrower and as its
agent hereunder and under the other instruments and agreements referred to
herein (including, without limitation, with respect to any service of process to
be effected with respect to such Borrower). O-I General hereby accepts each such
appointment. Each Borrower hereby irrevocably authorizes O-I General to take
such action on such Borrower’s behalf and to exercise such powers hereunder,
under the other Loan Documents, and under the other agreements and instruments
referred to herein or therein as may be contemplated being taken or exercised by
such Borrower by the terms hereof and thereof, together with such powers as may
be incidental thereto, including, without limitation, to borrow hereunder and
deliver Notices of Borrowing, Notices of Conversion or Continuation and
Compliance Certificates hereunder, to convert, continue, repay or prepay Loans
made hereunder, to reduce the Commitments, to pay interest, fees, costs and
expenses incurred in connection with the Loans, this Agreement, the other Loan
Documents, and the other agreements and instruments referred to herein or
therein, to receive from or deliver to any Agent any notices, statements,
reports, certificates or other documents or instruments contemplated herein, in
the other Loan Documents or in any other agreement or instrument referred to
herein and to receive from or transmit to any Agent any Loan proceeds or
payments and to enter into any amendments or waivers of this Agreement (except
to the extent that the execution of any such amendment or waiver by any Borrower
is reasonably requested by Administrative Agent, acting on the advice of local
counsel, where applicable). Each Agent, each Lender and each Issuing Lender
shall be entitled to rely on the appointment and authorization of O-I General
with respect to all matters related to this Agreement, the other Loan Documents
and any other agreements or instruments referred to herein or therein whether or
not any particular provision hereof or thereof specifies that such matters may
or shall be undertaken by Borrowers’ Agent. In reliance hereon, each Agent, each
Lender and each Issuing Lender may deal with O-I General alone with the same
effect as if such Agent, such Lender or such Issuing Lender had dealt with each
Borrower separately and individually.

 



90

 

 

2.15     Extension of Term Loans; Extension of Revolving Loans.

 

(a)                      Extension of Term Loans. The Borrowers’ Agent may at
any time and from time to time request that all or a portion of the Term Loans
of a given Term Loan Facility (each, an “Existing Term Loan Tranche”) be amended
to extend the scheduled Term Loan Maturity Date with respect to all or a portion
of any principal amount of such Term Loans (any such Term Loans which have been
so amended, “Extended Term Loans”) and to provide for other terms consistent
with this Section 2.15. In order to establish any Extended Term Loans, the
applicable Borrower shall provide a notice to Administrative Agent (who shall
provide a copy of such notice to each of the Lenders under the applicable
Existing Term Loan Tranche) (each, a “Term Loan Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
shall (x) be identical as offered to each Lender under such Existing Term Loan
Tranche (including as to the proposed interest rates and fees payable) and
offered pro rata to each Lender under such Existing Term Loan Tranche and (y)
(except as to interest rates, fees, amortization, final maturity date, optional
prepayments and redemptions, mandatory repayments, premium, required prepayment
dates and participation in prepayments, which shall be determined by the
applicable Borrower and the Extending Term Lenders and set forth in the relevant
Term Loan Extension Request), be substantially identical to, or (taken as a
whole) no more favorable to the Extending Term Lenders than those applicable to
the Existing Term Loan Tranche subject to such Term Loan Extension Request
(except for covenants or other provisions applicable only to periods after the
latest Term Loan Maturity Date that is in effect on the effective date of the
Extension Amendment (immediately prior to the establishment of such Extended
Term Loans)) (as reasonably determined by the applicable Borrower), including:
(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Tranche, to the extent provided in the applicable Extension Amendment; provided,
however, that at no time shall there be Term Loan Facilities hereunder
(including Additional Term Loans, Refinancing Term Loans, Replacement Term Loans
and Extended Term Loans) which have more than five different Term Loan Maturity
Dates; (ii) pricing, optional prepayment and redemptions and mandatory
repayments with respect to the Extended Term Loans (whether in the form of
interest rate margin, upfront fees, original issue discount or otherwise) may be
different than pricing, optional prepayments and redemptions and mandatory
repayments for the Term Loans of such Existing Term Loan Tranche, in each case,
to the extent provided in the applicable Extension Amendment; (iii) the
Extension Amendment may provide for other covenants and terms that apply solely
to any period after the latest Term Loan Maturity Date that is in effect on the
effective date of the Extension Amendment (immediately prior to the
establishment of such Extended Term Loans); and (iv) Extended Term Loans may
have call protection as may be agreed by the applicable Borrower and the Lenders
thereof; provided that no Extended Term Loans incurred by the applicable
Borrower with respect to Tranche A Term Loans, Tranche B Term Loans, Tranche C
Term Loans and Tranche D Term Loans may be optionally or mandatorily prepaid
prior to the date on which all such Tranche A Term Loans, Tranche B Term Loans,
Tranche C Term Loans or Tranche D Term Loans, and all other additional Term
Loans, Refinancing Term Loans, Replacement Term Loans, Extended Term Loans
incurred by the applicable Borrower, in each case with an earlier final stated
maturity (including Term Loans under the Existing Term Loan Tranche from which
they were amended) are repaid in full, unless such optional or mandatory
prepayment is accompanied by a pro rata optional or mandatory prepayment of such
other Term Loan Facility; provided, further, that (A) no Event of Default or
Unmatured Event of Default shall have occurred and be continuing at the time a
Term Loan Extension Request is delivered to Lenders, (B) in no event shall the
final maturity date of any Extended Term Loans of a given Term Loan Extension
Series at the time of establishment thereof be earlier than the Term Loan
Maturity Date of the applicable Existing Term Loan Tranche, (C) the Weighted
Average Life to Maturity of any Extended Term Loans of a given Term Loan
Extension Series at the time of establishment thereof shall be no shorter (other
than by virtue of amortization or prepayment of such Indebtedness prior to the
time of incurrence of such Extended Term Loans) than the remaining Weighted
Average Life to Maturity of the applicable Existing Term Loan Tranche, (D) all
documentation in respect of such Extension Amendment shall be consistent with
the foregoing, and (E) any Extended Term Loans incurred with respect to Tranche
A Term Loans, Tranche B Term Loans, Tranche C Term Loans or Tranche D Term Loans
may participate on a pro rata basis or less than a pro rata basis (but not
greater than a pro rata basis) in any voluntary or mandatory repayments or
prepayments hereunder with respect to any Tranche A Term Loans, Tranche B Term
Loans, Tranche C Term Loans or Tranche D Term Loans, and any other Additional
Term Loans, Refinancing Term Loans, Replacement Term Loans and Extended Term
Loans, incurred by the applicable Borrower, in each case as specified in the
respective Term Loan Extension Request. Any Extended Term Loans amended pursuant
to any Term Loan Extension Request shall be designated a series (each, a “Term
Loan Extension Series”) of Extended Term Loans for all purposes of this
Agreement; provided that any Extended Term Loans amended from an Existing Term
Loan Tranche may, to the extent provided in the applicable Extension Amendment,
be designated as an increase in any previously established Term Loan Extension
Series with respect to such Existing Term Loan Tranche (in which case scheduled
amortization with respect thereto shall be proportionally increased). Each Term
Loan Extension Series of Extended Term Loans incurred under this Section 2.15
shall be in an aggregate principal amount that is not less than $100,000,000
(or, if less, the entire principal amount of the Indebtedness being extended
pursuant to this Section 2.15(a)).

 



91

 

 

(b)                      Extension of Revolving Commitments. The Borrowers’
Agent may, at any time and from time to time, request that all or a portion of
any Revolving Facility (each, an “Existing Revolver Tranche”) be amended to
extend the Revolver Termination Date with respect to all or a portion of any
principal amount of the Revolving Commitments under such Revolving Facility (any
such Revolving Commitments under a Revolving Facility which have been so
amended, “Extended Revolving Commitments”) and to provide for other terms
consistent with this Section 2.11(k). In order to establish any Extended
Revolving Commitments, Company shall provide a notice to Administrative Agent
(who shall provide a copy of such notice to each of the Lenders under the
applicable Existing Revolver Tranche) (each, a “Revolver Extension Request”)
setting forth the proposed terms of the Extended Revolving Commitments to be
established, which shall (x) be identical as offered to each Lender under such
Existing Revolver Tranche (including as to the proposed interest rates and fees
payable) and offered pro rata to each Lender under such Existing Revolver
Tranche and (y) except as to interest rates, fees, optional redemption or
prepayment terms, final maturity, and after the final maturity date, any other
covenants and provisions (which shall be determined by Company and the Extending
Revolving Lenders and set forth in the relevant Revolver Extension Request), the
Extended Revolving Commitment extended pursuant to a Revolver Extension Request,
and the related outstandings, shall be a “Revolving Facility” (or related
outstandings, as the case may be) with such other terms substantially identical
to, or taken as a whole, no more favorable to the Extending Revolving Lenders,
as those applicable to the Existing Revolver Tranche subject to such Revolver
Extension Request (and related outstandings) (as reasonably determined by
Company), including: (i)  pricing, optional prepayment or redemption terms, with
respect to extensions of credit under the Extended Revolving Commitments
(whether in the form of interest rate margin, upfront fees, original issue
discount or otherwise) may be different than the pricing, optional redemption or
prepayment terms, for extensions of credit under any Revolving Facility of such
Existing Revolver Tranche, in each case, to the extent provided in the
applicable Extension Amendment; (ii) the Extension Amendment may provide for
other covenants (as determined by Company and Extending Revolving Lenders) and
terms that apply solely to any period after the latest Revolver Termination Date
that is in effect on the effective date of the Extension Amendment (immediately
prior to the establishment of such Extended Revolving Commitments); and
(iii) (1) the borrowing and repayment (except for (A) payments of interest and
fees at different rates on Extended Revolving Commitments (and related
outstandings), (B) repayments required upon the Revolver Termination Date of
such Revolving Facility (and related outstandings) or the Extended Revolving
Commitments of a given Extension Series (and related outstandings), in each case
having an earlier Revolver Termination Date and (C) repayments made in
connection with a permanent repayment and termination of commitments under such
Revolving Facility or the Extended Revolving Commitments of a given Extension
Series, in each case having an earlier Revolver Termination Date (subject to
clause (3) below)) of Loans with respect to Extended Revolving Commitments of a
given Extension Series after the date of obtaining such Extended Revolving
Commitments shall be made on a pro rata basis with the Existing Revolver
Tranche, (2) subject to the provisions of Section 2.11 to the extent dealing
with Letters of Credit which mature or expire after a maturity date when there
exist Extended Revolving Commitments of a given Extension Series, all Letters of
Credit issued under the Existing Revolver Tranche shall be participated on a pro
rata basis by all Lenders with Revolving Commitments under the Existing Revolver
Tranche and Extended Revolving Commitments in accordance with their percentage
of the Commitments under the applicable Revolving Facilities (and except as
provided in Section 2.1, without giving effect to changes thereto on an earlier
Revolver Termination Date with respect to Letters of Credit theretofore incurred
or issued), (3) the permanent repayment of Loans under, and termination of,
Extended Revolving Commitments of a given Extension Series after the date of
obtaining such Extended Revolving Commitments shall be made on a pro rata basis
with the Existing Revolver Tranche, except that Company shall be permitted to
permanently repay and terminate commitments of the Existing Revolver Tranche on
a greater than a pro rata basis as compared to any other such Revolving Facility
with a later Revolver Termination Date and (4) assignments and participations of
Extended Revolving Commitments and Extended Revolving Loans shall be governed by
the same assignment and participation provisions applicable to the Existing
Revolver Tranche (and related outstandings); provided, further, that (A) no
Event of Default or Unmatured Event of Default shall have occurred and be
continuing at the time a Revolver Extension Request is delivered to Lenders,
(B) in no event shall the final maturity date of any Extended Revolving
Commitments of a given Revolver Extension Series at the time of establishment
thereof be earlier than the Revolver Termination Date of the applicable Existing
Revolver Tranche, (C) at no time shall there be Commitments under revolving
credit facilities hereunder (including the Revolving Commitments and Extended
Revolving Commitments of each Extension Series) which have more than five
different Revolver Termination Dates and (D) all documentation in respect of
such Extension Amendment shall be consistent with the foregoing. Any Extended
Revolving Commitments amended pursuant to any Revolver Extension Request shall
be designated a series (each, a “Revolver Extension Series”) of Extended
Revolving Commitments for all purposes of this Agreement; provided that any
Extended Revolving Commitments amended from an Existing Revolver Tranche may, to
the extent provided in the applicable Extension Amendment, be designated as an
increase in any previously established Revolver Extension Series with respect to
such Existing Revolver Tranche. Each Revolver Extension Series of Extended
Revolving Commitments incurred under this Section 2.15 shall be in an aggregate
principal amount that is not less than $100,000,000 (or, if less, the entire
principal amount of the Revolving Commitments being extended pursuant to this
Section 2.15(b)).

 



92

 

 

(c)                      Extension Request. The Borrowers’ Agent shall provide
the applicable Extension Request at least five Business Days prior to the date
on which Lenders under the Existing Term Loan Tranche or Existing Revolver
Tranche, as applicable, are requested to respond (or such shorter period as
agreed by Administrative Agent), and shall agree to such procedures, if any, as
may be established by, or acceptable to, Administrative Agent and the applicable
Borrower, in each case acting reasonably to accomplish the purposes of this
Section 2.15. Subject to Section 3.7(b), no Lender shall have any obligation to
agree to have any of its Term Loans of any Existing Term Loan Tranche amended
into Extended Term Loans or any of its Revolving Commitments amended into
Extended Revolving Commitments, as applicable, pursuant to any Extension
Request. Any Lender holding a Loan under an Existing Term Loan Tranche (each, an
“Extending Term Lender”) wishing to have all or a portion of its Term Loans
under an Existing Term Loan Tranche subject to such Extension Request amended
into Extended Term Loans and any Revolving Lender (each, an “Extending Revolving
Lender”) wishing to have all or a portion of its Revolving Commitments under an
Existing Revolver Tranche subject to such Extension Request amended into
Extended Revolving Commitments, as applicable, shall notify Administrative Agent
(each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Term Loans under the Existing Term Loan
Tranche or Revolving Commitments under the Existing Revolver Tranche, as
applicable, which it has elected to request be amended into Extended Term Loans
or Extended Revolving Commitments, as applicable (subject to any minimum
denomination requirements imposed by Administrative Agent). In the event that
the aggregate principal amount of Term Loans under the Existing Term Loan
Tranche or Revolving Commitments under the Existing Revolver Tranche, as
applicable, in respect of which applicable Term Loan Lenders or Revolving
Lenders, as the case may be, shall have accepted the relevant Extension Request
exceeds the amount of Extended Term Loans or Extended Revolving Commitments, as
applicable, requested to be extended pursuant to the Extension Request, Term
Loans or Revolving Commitments, as applicable, subject to Extension Elections
shall be amended to Extended Term Loans or Revolving Commitments, as applicable,
on a pro rata basis (subject to rounding by Administrative Agent, which shall be
conclusive) based on the aggregate principal amount of Term Loans or Revolving
Commitments, as applicable, included in each such Extension Election.

 



93

 

 

(d)                      Extension Amendment. Extended Term Loans and Extended
Revolving Commitments shall be established pursuant to an amendment (each, an
“Extension Amendment”) to this Agreement among the Borrowers, Administrative
Agent and each Extending Term Lender or Extending Revolving Lender, as
applicable, providing an Extended Term Loan or Extended Revolving Commitment, as
applicable, thereunder, which shall be consistent with the provisions set forth
in Section 2.15(a) or 2.15(b) above, respectively (but which shall not require
the consent of any other Lender). The effectiveness of any Extension Amendment
shall be subject to the satisfaction (or waiver in accordance with such
Extension Amendment) on the date thereof of each of the conditions set forth in
Section 5.2 and, to the extent reasonably requested by Administrative Agent,
receipt by Administrative Agent of (i) legal opinions, board resolutions and
officers’ certificates consistent with those delivered on the Closing Date other
than changes to such legal opinion resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to
Administrative Agent and (ii) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by Administrative Agent
in order to ensure that the Extended Term Loans or Extended Revolving
Commitments, as applicable, are provided with the benefit of the applicable Loan
Documents. Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension Amendment. Each of the parties hereto hereby
agrees that this Agreement and the other Loan Documents may be amended pursuant
to an Extension Amendment, without the consent of any other Lenders, to the
extent (but only to the extent) necessary to (i) reflect the existence and terms
of the Extended Term Loans or Extended Revolving Commitments (and related
outstandings), as applicable, incurred pursuant thereto, (ii) modify the
scheduled repayments set forth in Section 4.4(b) with respect to any Existing
Term Loan Tranche subject to an Extension Election to reflect a reduction in the
principal amount of the Term Loans of the applicable Term Loan Facility
thereunder in an amount equal to the aggregate principal amount of the Extended
Term Loans amended pursuant to the applicable Extension (with such amount to be
applied ratably to reduce scheduled repayments of such Term Loans required
pursuant to Section 4.4(b)), (iii) modify the prepayments set forth in Section
4.3 to reflect the existence of the Extended Term Loans and the application of
prepayments with respect thereto and (iv) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of Administrative Agent and the Borrowers, to effect the
provisions of this Section 2.15 (including, without limitation, such amendments
as may be considered necessary or appropriate to integrate any Extended Term
Loan as a new Term Loan Facility or any Extended Revolving Commitments as a new
Revolving Facility), and the Requisite Lenders hereby expressly authorize
Administrative Agent to enter into any such Extension Amendment. In addition,
any Extended Term Lender or Extended Revolving Lender shall become bound by the
Re-Allocation Agreement in a manner satisfactory to Administrative Agent, and
the Lenders and Issuing Lenders hereby authorize Administrative Agent and
Collateral Agent to enter into any amendment or supplement to the Re-Allocation
Agreement as Administrative Agent deemed as appropriate, in order to give effect
to the foregoing.

 

(e)                      No Prepayment. No conversion or extension of Loans or
Commitments pursuant to any Extension Amendment in accordance with this Section
2.15 shall constitute a voluntary or mandatory prepayment or repayment for
purposes of this Agreement. This Section 2.15 shall supersede any provisions in
Section 4.5 or 12.1 to the contrary.

 

Article III
INTEREST AND FEES

 

3.1         Interest.

 

(a)                Base Rate Loans. Each applicable Borrower agrees to pay
interest in respect of the unpaid principal amount of each Base Rate Loan from
the date the proceeds thereof are made available to such Borrower (or, if such
Base Rate Loan was converted from a Eurocurrency Loan, the date of such
conversion) until the earlier of (i) the maturity (whether by acceleration or
otherwise) of such Base Rate Loan or (ii) the conversion of such Base Rate Loan
to a Eurocurrency Loan pursuant to Section 2.7 at a rate per annum equal to the
relevant Base Rate plus the Applicable Base Rate Margin.

 



94

 

 

(b)                Eurocurrency Loans. Each applicable Borrower agrees to pay
interest in respect of the unpaid principal amount of such Borrower’s
Eurocurrency Loans from the date the proceeds thereof are made available to such
Borrower (or, if such Eurocurrency Loan was converted from a Base Rate Loan, the
date of such conversion) until the earlier of (i) the maturity (whether by
acceleration or otherwise) of such Eurocurrency Loan or (ii) the conversion of
such Eurocurrency Loan to a Base Rate Loan pursuant to Section 2.7 at a rate per
annum equal to the relevant Eurocurrency Rate plus the Applicable Eurocurrency
Margin.

 

(c)                [Reserved.]

 

(d)                [Reserved.]

 

(e)                Payment of Interest. Interest on each Loan shall be payable
in arrears on each Interest Payment Date; provided, however, that interest
accruing pursuant to Section 3.1(g) shall be payable from time to time on
demand. Interest shall also be payable on all then outstanding Revolving Loans
on the applicable Revolver Termination Date and on all Loans on the date of
repayment (including prepayment) thereof (except that voluntary prepayments of
Revolving Loans that are Base Rate Loans made pursuant to Section 4.3 on any day
other than a Quarterly Payment Date or the applicable Revolver Termination Date
need not be made with accrued interest from the most recent Quarterly Payment
Date, provided such accrued interest is paid on the next Quarterly Payment Date)
and on the date of maturity (by acceleration or otherwise) of such Loans. During
the existence of any Event of Default, interest on any Loan shall be payable on
demand.

 

(f)                 Notification of Rate. Administrative Agent, upon determining
the interest rate for any Borrowing of Eurocurrency Loans for any Interest
Period, shall promptly notify the applicable Borrowers and the applicable
Lenders thereof. Such determination shall, absent manifest error and subject to
Section 3.6, be final, conclusive and binding upon all parties hereto.

 

(g)                Default Interest. Notwithstanding the rates of interest
specified herein, effective immediately upon any failure to make principal
payments on any Loans, whether by acceleration or otherwise, the principal
balance of each Loan then due and outstanding and, to the extent permitted by
applicable law, any interest payment on each Loan not paid when due or other
amounts then due and payable shall bear interest payable on demand, after as
well as before judgment at a rate per annum equal to the Default Rate.

 

(h)                Maximum Interest. If any interest payment or other charge or
fee payable hereunder exceeds the maximum amount then permitted by applicable
law, the applicable Borrower shall be obligated to pay the maximum amount then
permitted by applicable law and the applicable Borrower shall continue to pay
the maximum amount from time to time permitted by applicable law until all such
interest payments and other charges and fees otherwise due hereunder (in the
absence of such restraint imposed by applicable law) have been paid in full. To
the extent necessary to comply with applicable usury law, provisions of any
Collateral Documents related to maximum rates of interest are incorporated
herein by reference and shall control and supersede any provision hereof or of
any other Loan Document to the contrary. In no event shall the aggregate
“interest” (as defined in Section 347 (the “Criminal Code Section”) of the
Criminal Code (Canada)), payable to any Lender under this Agreement or any other
Loan Document exceed the effective annual rate of interest lawfully permitted
under the Criminal Code Section. Further, if any payment, collection or demand
pursuant to this Agreement or any other Loan Document in respect of such
“interest” is determined to be contrary to the provisions of the Criminal Code
Section, such payment, collection, or demand shall be deemed to have been made
by mutual mistake of the applicable Lender and the applicable Borrower and such
“interest” shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in the receipt by the applicable Lender of
interest at a rate not in contravention of the Criminal Code Section.

 



95

 

 

 

(i)                 Minimum Interest. The rates of interest provided for in this
Agreement, including, without limitation, in this Section 3.1, are minimum
interest rates. When entering into this Agreement, the parties have assumed that
the interest payable at the rates set out in this Section 3.1 or in other
sections of this Agreement is not and will not become subject to Swiss
Withholding Tax. Notwithstanding that the parties do not anticipate that any
payment of interest will be subject to Swiss Withholding Tax, they agree that,
in the event that Swiss Withholding Tax should be imposed on interest payments
by an obligor and if Section 4.7(a) is unenforceable for any reason, the payment
of interest due by such obligor shall be increased to an amount which (after
making any deduction of the Non-refundable Portion (as defined below) of Swiss
Withholding Tax) results in a payment to each Lender entitled to such payment of
an amount equal to the payment which would have been due had no deduction of
Swiss Withholding Tax been required. For this purpose, the Swiss Withholding Tax
shall be calculated on the full grossed-up interest amount. For the purposes of
this Section 3.1(i), “Non-refundable Portion” of Swiss Withholding Tax shall
mean Swiss Withholding Tax at the standard rate (being, as at the date hereof,
35 per cent.) unless a tax ruling issued by the Swiss Federal Tax Administration
confirms that, in relation to a specific Lender based on an applicable double
tax treaty, the Non-refundable Portion is a specified lower rate in which case
such lower rate shall be applied in relation to such Lender. If requested by a
Lender, the relevant obligor shall provide to Administrative Agent the documents
required by law or applicable double taxation treaties for the Lenders to
prepare claims for the refund of any Swiss Withholding Tax so deducted.

 

(j)                 Interest Act (Canada) Disclosure. For the purposes of the
Interest Act (Canada) and disclosure thereunder, whenever any interest or fee to
be paid hereunder or in connection herewith is to be calculated on the basis of
a 360-day year or any other period of time that is less than a calendar year,
the yearly rate of interest to which the rate used in such calculation is
equivalent is the rate so used multiplied by the actual number of days in the
calendar year in which the same is to be ascertained (365 or 366, as applicable)
and divided by 360 or such other period of time, as applicable. The rates of
interest under this Agreement are nominal rates, and not effective rates or
yields. The principle of deemed reinvestment of interest does not apply to any
interest calculation under this Agreement. Each applicable Borrower confirms
that it understands and is able to calculate the rate of interest applicable to
Loans based on methodology for calculating per annum rates provided for in this
Agreement. Each applicable Borrower irrevocably agrees not to plead or assert,
whether by way of defence or otherwise, in any proceeding relating to this
Agreement or any transaction documents, that interest payable under this
Agreement and the calculation thereof has not been adequately disclosed to each
applicable Borrower as required pursuant to Section 4 of the Interest Act
(Canada).

 

3.2         Fees.

 

(a)                Upfront Fees. Each of Company and Owens-Brockway shall pay
(or cause to be paid) such fees as have been separately agreed between them and
the Arrangers (or any of them) at the times and otherwise in accordance with any
such agreement.

 

(b)                Commitment Fees; Agency Fees.

 

(i)                 Commitment Fees. U.S. Borrower agrees to pay (or cause to be
paid) to Administrative Agent for pro rata distribution to each Non-Defaulting
Lender having a Dollar Revolving Commitment (based on its Dollar Revolver Pro
Rata Share) a commitment fee in Dollars (the “Dollar Commitment Fee”) for the
period commencing on the Closing Date to and including the Revolver Termination
Date for the Dollar Revolving Facility or the earlier termination of the Dollar
Revolving Commitments (and, in either case, repayment in full of the Dollar
Revolving Loans and payment in full, or collateralization (by the deposit of
cash into the Collateral Account or otherwise) in amounts and pursuant to
arrangements satisfactory to Administrative Agent and the applicable Issuing
Lenders, of the Dollar LC Obligations), computed at a rate equal to the
Applicable Commitment Fee Percentage per annum on the average daily Total
Available Dollar Revolving Commitment. Unless otherwise specified, accrued
Dollar Commitment Fees shall be due and payable in arrears (A) on each Quarterly
Payment Date, (B) on the Revolver Termination Date for the Dollar Revolving
Facility and (C) upon any reduction or termination in whole or in part of the
Dollar Revolving Commitments (but only, in the case of a reduction, on the
portion of the Dollar Revolving Commitments then being reduced); and

 



96

 

 

(ii)               U.S. Borrower agrees to pay (or cause to be paid) to
Administrative Agent for pro rata distribution to each Non-Defaulting Lender
having a Multicurrency Revolving Commitment (based on its Multicurrency Revolver
Pro Rata Share) a commitment fee in Dollars (the “Multicurrency Commitment Fee”)
for the period commending on the Closing Date to and including the Revolver
Termination Date for the Multicurrency Revolving Facility or the earlier
termination of the Multicurrency Revolving Commitments (and, in either case,
repayment in full of the Multicurrency Revolving Loans and payment in full, or
collateralization (by the deposit of cash into the Collateral Account or
otherwise) in amounts and pursuant to arrangements satisfactory to
Administrative Agent and the applicable Issuing Lenders, of the Multicurrency LC
Obligations), computed at a rate equal to the Applicable Commitment Fee
Percentage per annum on the average daily Total Available Multicurrency
Revolving Commitment. Unless otherwise specified, accrued Multicurrency
Commitment Fees shall be due and payable (A) on each Quarterly Payment Date, (B)
on the Revolver Termination Date for the Multicurrency Revolving Facility and
(C) upon any reduction or termination in whole or in part of the Multicurrency
Revolving Commitments (but only, in the case of a reduction, on the portion of
the Multicurrency Revolving Commitments then being reduced).

 

(c)                Agency Fees. U.S. Borrower shall pay or cause to be paid to
Administrative Agent for its own account, agency and other Loan fees in the
amount and at the times set forth in the Agency Fee Letter.

 

3.3         Computation of Interest and Fees. Interest on all Loans and fees
payable hereunder shall be computed on the basis of the actual number of days
elapsed over a year of 360 days; provided that (i) interest on all Base Rate
Loans shall be computed on the basis of the actual number of days elapsed over a
year of 365 or 366 days, as applicable and (ii) interest on all Loans
denominated in ADollars shall be computed on the basis of the actual number of
days elapsed over a year of 365 days. Each determination of an interest rate by
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on each Borrower and the Lenders in the absence of
manifest error. Administrative Agent shall, at any time and from time to time
upon request of Borrowers’ Agent, deliver to Borrowers’ Agent a statement
showing the quotations used by Administrative Agent in determining any interest
rate applicable to Loans pursuant to this Agreement. Each change in the
Applicable Base Rate Margin or Applicable Eurocurrency Margin or the Applicable
Commitment Fee Percentage as a result of a change in the Applicable Leverage
Ratio shall become effective on the date upon which such change in such ratio
occurs.

 

3.4         Interest Periods. At the time it gives any Notice of Borrowing or a
Notice of Conversion or Continuation with respect to Eurocurrency Loans, the
applicable Borrower shall elect, by giving Administrative Agent written notice,
the interest period (each an “Interest Period”) which Interest Period shall, at
the option of the applicable Borrower, be (x) one, two or three weeks (provided
that such Interest Periods shall only be available in the case of Eurocurrency
Loans made to O-I NZ if requested by O-I NZ in order to accommodate a
refinancing event), (y) one, two, three or six months or, (z) if available to
each of the applicable Lenders (as determined by each such applicable Lender in
its sole discretion) a twelve-month period; provided that:

 



97

 

 

(a)                all Eurocurrency Loans comprising a Borrowing shall at all
times have the same Interest Period;

 

(b)                the initial Interest Period for any Eurocurrency Loan shall
commence on the date of such Borrowing of such Eurocurrency Loan (including the
date of any conversion thereto from a Loan of a different Type) and each
Interest Period occurring thereafter in respect of such Eurocurrency Loan shall
commence on the last day of the immediately preceding Interest Period;

 

(c)                if any Interest Period relating to a Eurocurrency Loan begins
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period, such Interest Period shall end on the
last Business Day of such calendar month;

 

(d)                if any Interest Period would otherwise expire on a day which
is not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, however, that if any Interest Period for a Eurocurrency
Loan would otherwise expire on a day which is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the next preceding Business Day;

 

(e)                no Interest Period may be selected at any time when an Event
of Default is then in existence; provided, that Alternative Currency Loans shall
continue with Interest Periods of one month if any Event of Default is then in
existence;

 

(f)                 no Interest Period shall extend beyond the applicable Term
Maturity Date for any Term Loan or the applicable Revolver Termination Date for
any Revolving Loan;

 

(g)                no Interest Period in respect of any Borrowing of Term Loans
of any Facility shall be selected which extends beyond any date upon which a
mandatory repayment of such Term Loan Facility will be required to be made under
Section 4.4(b) or (c) as the case may be, if the aggregate principal amount of
Term Loans of such Facility, which have Interest Periods which will expire after
such date will be in excess of the aggregate principal amount of Term Loans of
such Facility then outstanding less the aggregate amount of such required
prepayment; and

 

(h)                if any Borrower requests any Eurocurrency Loan having an
Interest Period with a duration other than one week or one, two, three or six
months (but not longer than twelve months), the applicable interest rate for
such period shall be the rate determined by Administrative Agent by means of
straight-line interpolation (rounded upwards, if necessary to the next 1/100th
of 1%) of (i) the rate that would be applicable for the next closest Interest
Period otherwise available with a duration shorter than the requested period and
(ii) the rate that would be applicable for the next closest Interest Period
otherwise available with a duration longer than the requested period; provided
that if the requested Interest Period extends over any year-end, the higher of
the two rates will apply.

 

3.5         Compensation for Funding Losses. The applicable Borrower shall
compensate each Lender, upon its written request (which request shall set forth
the basis for requesting such amounts), for all losses, expenses and liabilities
(including, without limitation, any interest paid by such Lender to lenders of
funds borrowed by it to make or carry its Eurocurrency Loans to the extent not
recovered by the Lender in connection with the liquidation or re-employment of
such funds and including the compensation payable by such Lender to a
Participant) and any loss sustained by such Lender in connection with the
liquidation or re-employment of such funds (including, without limitation, a
return on such liquidation or re-employment that would result in such Lender
receiving less than it would have received had such Eurocurrency Loan remained
outstanding until the last day of the Interest Period applicable to such
Eurocurrency Loans but excluding Excluded Taxes and loss of anticipated profits
and any loss of the Applicable Eurocurrency Margin on the relevant Loans) which
such Lender may sustain as a result of:

 



98

 

 

(a)                for any reason (other than a default by such Lender or
Administrative Agent) a continuation or Borrowing of, or conversion from or
into, Eurocurrency Loans does not occur on a date specified therefor in a Notice
of Borrowing or Notice of Conversion or Continuation (whether or not withdrawn);

 

(b)                any payment, prepayment or conversion or continuation of any
of its Eurocurrency Loans occurring for any reason whatsoever (including as a
result of an Event of Default or any mandatory prepayment) on a date which is
not the last day of an Interest Period applicable thereto;

 

(c)                any repayment of any of its Eurocurrency Loans not being made
on the date specified in a notice of payment given by such Borrower; or

 

(d)                (i) any other failure by such Borrower to repay such
Borrower’s Eurocurrency Loans by the terms of this Agreement or (ii) an election
made by Borrower pursuant to Section 3.7. A written notice setting forth in
reasonable detail the basis of the incurrence of additional amounts owed such
Lender under this Section 3.5 and delivered to such Borrower and Administrative
Agent by such Lender shall, absent manifest or demonstrable error, be final,
conclusive and binding for all purposes. Calculation of all amounts payable to a
Lender under this Section 3.5 shall be made as though that Lender had actually
funded its relevant Eurocurrency Loan through the purchase of a Eurocurrency
deposit bearing interest at the Eurocurrency Rate in an amount equal to the
amount of that Loan, having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurocurrency deposit from an offshore
office of that Lender to a domestic office of that Lender in the United States
of America; provided, however, that each Lender may fund each of its
Eurocurrency Loans in any manner it sees fit and the foregoing assumption shall
be utilized only for the calculation of amounts payable under this Section 3.5.

 

(e)                For the avoidance of doubt, this Section 3.5 shall not apply
to Taxes, except any Taxes that represent losses, expenses and liabilities
arising from any non-Tax claim.

 

3.6               Increased Costs, Illegality, Etc. 

 

(a)                In the event that any Lender or Issuing Lender shall have
determined (which determination shall, absent manifest or demonstrable error, be
final and conclusive and binding upon all parties hereto but, with respect to
clause (i) below, may be made only by Administrative Agent):

 

(i)                 on any Interest Rate Determination Date that, by reason of
any changes arising after the date of this Agreement affecting the interbank
Eurocurrency market, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in the definition of
Eurocurrency Rate; or

 

(ii)               at any time, that any Recipient shall incur increased costs
or reduction in the amounts received or receivable hereunder with respect to any
Loan because of (x) any Change in Law having general applicability to all
comparably situated Lenders or Issuing Lenders within the jurisdiction in which
such Lender or Issuing Lender operates since the date of this Agreement such as,
for example, but not limited to: (A) the imposition of any Tax of any kind with
respect to this Agreement or any Loan (other than (I) Indemnified Taxes and (II)
Excluded Taxes); provided, that, if such increased costs are determined by a
court of competent jurisdiction in a final non-appealable judgment to have been
imposed as a result of a Lender’s or Issuing Lender’s gross negligence or
willful misconduct, such Lender or Issuing Lender will promptly repay to the
applicable Borrower the amount of any increased costs paid to such Lender or
Issuing Lender by such Borrower under this Section 3.6, or (B) a change in
official reserve, special deposit, compulsory loan, insurance charge or similar
requirements by any Governmental Authority (but, in all events, excluding
reserves required under Regulation D to the extent included in the computation
of the Eurocurrency Rate) and/or (y) other circumstances since the date of this
Agreement affecting such Lender or Issuing Lender or the interbank Eurocurrency
market or the position of such Lender or Issuing Lender in such market
(excluding, however, differences in a Lender’s or Issuing Lender’s cost of funds
from those of Administrative Agent which are solely the result of credit
differences between such Lender or Issuing Lender and Administrative Agent);
provided, that, any increased cost arising as a result of any of the foregoing
other than in respect of Taxes shall apply only to Eurocurrency Loans; or

 



99

 

 

(iii)             at any time, that the making or continuance of any
Eurocurrency Loan has been made (x) unlawful by any law, directive or
governmental rule, regulation or order, (y) impossible by compliance by any
Lender in good faith with any governmental request (whether or not having force
of law) or (z) impracticable as a result of a contingency occurring after the
date of this Agreement which materially and adversely affects the interbank
Eurocurrency market;

 

then, and in any such event, such Lender or Issuing Lender (or Administrative
Agent, in the case of clause (i) above) shall promptly give notice (by telephone
confirmed in writing) to Borrowers. Thereafter, (x) in the case of clause (i)
above, Eurocurrency Loans shall no longer be available until such time as
Administrative Agent notifies Borrowers’ Agent and the Lenders that the
circumstances giving rise to such notice by Administrative Agent no longer
exist, and any Notice of Borrowing or Notice of Conversion or Continuation given
by any Borrower with respect to Eurocurrency Loans (other than with respect to
conversions to Base Rate Loans, which shall be calculated without regard to
clause (iii) of the definition thereof) which have not yet been incurred
(including by way of conversion) shall be deemed rescinded by such Borrower and,
in the case of Alternative Currency Loans, such Loans shall thereafter bear
interest at a rate equal to Administrative Agent’s cost of funds for such
Alternative Currency plus the Applicable Eurocurrency Margin, (y) in the case of
clause (ii) above, such Borrower shall pay to such Lender or Issuing Lender,
within ten days of written demand therefor, such additional amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender or Issuing Lender in its sole discretion shall
determine) as shall be required to compensate such Lender or Issuing Lender for
such increased costs or reductions in amounts received or receivable hereunder
(any written notice as to the additional amounts owed to such Lender or Issuing
Lender, showing in reasonable detail the reasonable basis for the calculation
thereof, submitted to Borrowers’ Agent by such Lender or Issuing Lender shall,
absent manifest or demonstrable error, be final and conclusive and binding;
provided, that, no Lender or Issuing Lender shall be entitled to receive
additional amounts pursuant to this Section 3.6 for periods occurring prior to
the 135th day before the giving of such notice, except that if the Change in Law
giving rise to such additional amounts is retroactive, then the 135 day period
referred to above shall be extended to include the period of retroactive effect
thereof); and (z) in the case of clause (iii) above, such Borrower shall take
one of the actions specified in Section 3.6(b) as promptly as possible and, in
any event, within the time period required by law. In determining such
additional amounts pursuant to clause (y) of the immediately preceding sentence,
each Lender and Issuing Lender shall act reasonably and in good faith and will,
to the extent the increased costs or reductions in amounts receivable relate to
such Lender’s or Issuing Lender’s loans or letters of credit in general and are
not specifically attributable to a Loan hereunder, use averaging and attribution
methods which are reasonable and which cover all loans similar to the Loans made
by or Letters of Credit participated, such Lender or Letters of Credit issued by
such Issuing Lender whether or not the loan documentation for such other loans
or letters of credit permits the Lender to receive increased costs of the type
described in this Section 3.6(a).

 



100

 

 

(b)                Eurocurrency Loans. (i) At any time that any Eurocurrency
Loan is affected by the circumstances described in Section 3.6(a)(ii) or (iii),
any Borrower may (and, in the case of a Eurocurrency Loan affected by the
circumstances described in Section 3.6(a)(iii), shall) either (A) if the
affected Eurocurrency Loan is then being made initially or pursuant to a
conversion, by giving Administrative Agent telephonic notice (confirmed in
writing) on the same date that the Borrowers’ Agent or the applicable Borrower
was notified by the affected Lender or Administrative Agent pursuant to Section
3.6(a)(ii) or (iii), cancel the respective Borrowing, or (B) if the affected
Eurocurrency Loan is then outstanding, upon at least three Business Days’
written notice to Administrative Agent, (A) if such Eurocurrency Loan is
denominated in Dollars, require the affected Lender to convert such Eurocurrency
Loan into a Base Rate Loan (which shall be calculated without regard to clause
(iii) of the definition thereof) or (B) if such Eurocurrency Loan is denominated
in an Alternative Currency, prepay such Eurocurrency Loan in accordance with
Section 4.3, provided, that if more than one Lender is affected at any time,
then all affected Lenders must be treated the same pursuant to this Section
3.6(b).

 

(ii) If at any time Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
Section 3.6(a)(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in Section 3.6(a)(i) have not
arisen but the supervisor for the administrator of the US LIBOR Screen Rate, the
EURIBOR Screen Rate, the AUD LIBOR Screen Rate or a Governmental Authority
having jurisdiction over Administrative Agent has made a public statement
identifying a specific date after which the US LIBOR Screen Rate, the EURIBOR
Screen Rate or the AUD LIBOR Screen Rate shall no longer be used for determining
interest rates for loans, then Administrative Agent and the applicable Borrowers
shall endeavor to establish an alternate rate of interest to the Eurocurrency
Rate for each applicable currency that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans denominated in each such currency in the United States (or such other
applicable jurisdiction applicable to the currency in which such Loans are
denominated pursuant to the definition of “Eurocurrency Rate”) at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Eurocurrency Margin). Notwithstanding
anything to the contrary in Section 12.1, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as Administrative Agent shall not have received, within five Business Days
of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Requisite Lenders with respect to each
applicable Facility stating that such Requisite Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (b), (x) any Notice of Borrowing or Notice of Conversion or
Continuation that requests the conversion of any Borrowing to, or continuation
of any Borrowing as, a Eurocurrency Borrowing shall be ineffective, (y) if any
Notice of Borrowing or Notice of Conversion or Continuation requests a
Eurocurrency Borrowing, such Borrowing shall (A) if denominated in Dollars, be
made as a Base Rate Borrowing (calculated without regard to clause (iii) of the
definition thereof) and (B) if denominated in any Alternative Currency, shall be
deemed to be ineffective; provided that, if such alternate rate of interest
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.

 



101

 

 

(c)                Capital Requirements. Without duplication of Section 3.6(a),
if any Lender determines that any Change in Law concerning capital adequacy or
liquidity requirements by any Governmental Authority will have the effect of
increasing the amount of capital or liquidity required or expected to be
maintained by such Lender or any corporation controlling such Lender based on
the existence of such Lender’s Commitments hereunder or its obligations
hereunder, then the applicable Borrower shall pay to such Lender, within fifteen
days of its written demand therefor, such additional amounts as shall be
required to compensate such Lender or such other corporation for the increased
cost to such Lender or such other corporation or the reduction in the rate of
return to such Lender or such other corporation as a result of such increase of
capital or liquidity provided, that, such additional amounts shall be
proportionate to the amounts that such Lender charges other borrowers or account
parties for such additional costs incurred or reductions suffered on loans to
Persons similarly situated to Company in connection with substantially similar
facilities as reasonably determined by such Lender acting in good faith.

 

(d)                Certificates for Reimbursement. Each Lender, upon determining
that any additional amounts will be payable pursuant to this Section 3.6, will
give prompt written notice thereof to Borrowers’ Agent and Administrative Agent
(which notice Administrative Agent will promptly transmit to each of the other
Lenders), which notice shall show in reasonable detail the basis for calculation
of such additional amounts, although the failure to give any such notice shall
not release or diminish any of any Borrower’s obligations to pay additional
amounts pursuant to this Section 3.6; provided, that, no Lender shall be
entitled to receive additional amounts pursuant to this Section 3.6 (other than
pursuant to Section 3.6(a)(ii)) for periods occurring prior to the 135th day
before the giving of such notice, except that if the Change in Law giving rise
to such increased costs is retroactive, then the 135-day period referred to
above shall be extended to include the period of retroactive effect thereof. In
determining such additional amounts, each Lender will act reasonably and in good
faith and will use averaging and attribution methods which are reasonable and
which will, to the extent the increased costs or reduction in the rate of return
relates to such Lender’s commitments, loans or obligations in general and are
not specifically attributable to the Commitments, Loans and obligations
hereunder, cover all commitments, loans and obligations similar to the
Commitments, Loans and obligations of such Lender hereunder whether or not the
loan documentation for such other commitments, loans or obligations permits the
Lender to make the determination specified in this Section 3.6. Such
determination shall, absent manifest error, be final and conclusive and binding
on all parties hereto. Each Lender, upon determining that any additional amounts
will be payable pursuant to this Section 3.6(d), will give prompt written notice
thereof to Borrowers, which notice shall show in reasonable detail the basis for
calculation of such additional amounts.

 

3.7         Mitigation Obligations; Replacement of Affected Lenders.

 

(a)                Change of Lending Office. Each Lender which is or will be
owed compensation pursuant to Section 3.6(a) or (c), Section 4.7(a) or (c) will,
if requested by Borrowers’ Agent, use commercially reasonable efforts (subject
to overall policy considerations of such Lender) to cause a different branch or
Affiliate to make or continue a Loan or Letter of Credit or to assign its rights
and obligations hereunder to another of its branches or Affiliates if in the
judgment of such Lender such designation or assignment will avoid the need for,
or materially reduce the amount of, such compensation to such Lender and will
not, in the judgment of such Lender, be otherwise disadvantageous in any
significant respect to such Lender. Company hereby agrees to pay, or to cause
the applicable Borrower to pay, all reasonable and documented costs and expenses
incurred by any Lender in connection with such designation or assignment.
Nothing in this Section 3.7(a) shall affect or postpone any of the obligations
of any Borrower or the right of any Lender provided for herein.

 



102

 

 

(b)                Replacement of Lenders. If (x) any Revolving Lender becomes a
Defaulting Lender or otherwise defaults in its obligations to make Loans or fund
Unpaid Drawings, (y) any Lender is owed increased costs under Section 3.6(a)(ii)
or (iii) or Section 3.6(c) or Section 4.7(a), (b) or (c) materially in excess of
increased costs owed to the other Lenders or (z) as provided in Section 12.1(b)
any Lender refuses to consent to certain proposed amendments, changes,
supplements, waivers, discharges or terminations with respect to this Agreement,
Company shall have the right to replace such Lender (the “Replaced Lender”) with
one or more other Eligible Assignee or Eligible Assignees, none of whom shall
constitute a Defaulting Lender or a Disqualified Institution at the time of such
replacement (collectively, the “Replacement Lender”), reasonably acceptable to
Administrative Agent, provided that (i) in the case of any replacement made
pursuant to clause (y), such replacement will reduce the amount of any
compensation payable by the Loan Parties under Section 3.6(a)(ii) or (iii) or
Section 3.6(c) or Section 4.7(a), (b), or (c), (ii) at the time of any
replacement pursuant to this Section 3.7, the Replacement Lender shall enter
into one or more assignment agreements, in form and substance reasonably
satisfactory to Administrative Agent, pursuant to which the Replacement Lender
shall acquire all of the Commitments and outstanding Loans of, and
participations in Letters of Credit and Overdraft Amounts by, the Replaced
Lender (or, at the option of Borrowers’ Agent if the respective Lender’s consent
is required with respect to less than all Loans, to replace only the respective
Loans of the respective non-consenting Lender which gave rise to the need to
obtain such Lender’s individual consent), (iii) Company shall have paid, or
shall have caused the applicable Borrower to pay, to Administrative Agent the
assignment fee specified in Section 12.8, and (iv) all obligations of all Loan
Parties owing to the Replaced Lender (including, without limitation, such
increased costs and excluding those specifically described in clause (ii) above
in respect of which the assignment purchase price has been, or is concurrently
being, paid) shall be paid in full to such Replaced Lender concurrently with
such replacement. Upon the execution of the respective assignment documentation,
the payment of amounts referred to in clauses (ii), (iii) and (iv) above and, if
so requested by the Replacement Lender, delivery to the Replacement Lender of
the appropriate Note or Notes executed by each applicable Borrowers, the
Replacement Lender shall become a Lender hereunder and, unless the Replaced
Lender continues to have outstanding Loans hereunder, the Replaced Lender shall
cease to constitute a Lender hereunder, except with respect to indemnification
provisions under this Agreement (including under Section 4.7), which shall
survive as to such Replaced Lender. Notwithstanding anything to the contrary
contained above, no Lender that acts as a Issuing Lender may be replaced
hereunder at any time when it has Letters of Credit outstanding hereunder unless
arrangements reasonably satisfactory to such Issuing Lender (including the
furnishing of a Letter of Credit in form and substance, and issued by an issuer
satisfactory to such Issuing Lender or the depositing of cash collateral into
the Collateral Account in amounts and pursuant to arrangements reasonably
satisfactory to such Issuing Lender) have been made with respect to such
outstanding Letters of Credit.

 

Article IV
REDUCTION OF COMMITMENTS; PAYMENTS AND PREPAYMENTS

 

4.1         Voluntary Reduction of Commitments. Upon at least three (3) Business
Days’ prior written notice (or telephonic notice confirmed in writing) (which
notice may be conditioned upon the happening of a future event) to
Administrative Agent at the Notice Address (which notice Administrative Agent
shall promptly transmit to each Lender), Borrowers’ Agent shall have the right,
without premium or penalty, to terminate the unutilized portion of the Dollar
Revolving Commitments or the Multicurrency Revolving Commitment in part or in
whole, provided that (x) any such voluntary termination of the Dollar Revolving
Commitment or Multicurrency Revolving Commitment shall apply to proportionately
and permanently reduce the Dollar Revolving Commitment or Multicurrency
Revolving Commitment of each Dollar Revolving Lender or Multicurrency Revolving
Lender, as the case may be, (y) any partial voluntary reduction pursuant to this
Section 4.1 shall be in the amount of at least $5,000,000 and integral multiples
of $1,000,000 in excess of that amount and (z) any such voluntary termination of
the Dollar Revolving Commitment or Multicurrency Revolving Commitment shall
occur simultaneously with a voluntary prepayment, pursuant to Section 4.3 to the
extent necessary such that the Total Dollar Revolving Commitment or Total
Multicurrency Revolving Commitment, as applicable, shall not be reduced below
(1) the aggregate principal amount of outstanding Dollar Revolving Loans plus
the aggregate amount of outstanding Dollar LC Obligations in the case of the
Dollar Revolving Commitment or (2) the Effective Amount of the aggregate
principal amount of outstanding Multicurrency Revolving Loans plus the aggregate
Effective Amount of Multicurrency LC Obligations and Overdraft Amounts, in the
case of Multicurrency Revolving Commitments.

 



103

 

 

4.2         Mandatory Reductions of Term Loan Commitments. Each of the Term Loan
Commitments shall automatically and permanently terminate on the Closing Date
after giving effect to the Borrowing of such Term Loans.

 

4.3         Voluntary Prepayments. Each Borrower shall have the right to prepay
the Loans without premium or penalty in whole or in part from time to time on
the following terms and conditions:

 

(a)                the applicable Borrower shall give Administrative Agent
irrevocable written notice (which notice may be conditioned upon the happening
of an event) at its Notice Address (or telephonic notice promptly confirmed in
writing) of its intent to prepay the Loans, whether such Loans are Term Loans
(and if so, the applicable Term Loan Facilities), Dollar Revolving Loans or
Multicurrency Revolving Loans, the amount of such prepayment and the specific
Borrowings to which such prepayment is to be applied, which notice shall be
given by the applicable Borrower to Administrative Agent by 12:00 Noon (New York
City time) at least three (3) Business Days prior in the case of Eurocurrency
Loans and at least one (1) Business Day prior in the case of Base Rate Loans to
the date of such prepayment and which notice shall promptly be transmitted by
Administrative Agent to each of the applicable Lenders;

 

(b)                each partial prepayment of any Borrowing shall be in an
aggregate principal amount of at least $1,000,000 or €1,000,000 (or the Dollar
Equivalent thereof in any other Alternative Currency); provided that no partial
prepayment of Eurocurrency Loans made pursuant to a single Borrowing shall
reduce the aggregate principal amount of the outstanding Loans made pursuant to
such Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto;

 

(c)                Eurocurrency Loans may only be prepaid pursuant to this
Section 4.3 on the last day of an Interest Period applicable thereto or on any
other day subject to Section 3.5;

 

(d)                each prepayment in respect of any Borrowing shall be applied
pro rata among the Loans comprising such Borrowing, provided, that such
prepayment shall not be applied to any Loans of a Defaulting Lender at any time
when the aggregate amount of Loans of any Non-Defaulting Lender exceeds such
Non-Defaulting Lender’s Pro Rata Share of all Loans then outstanding; and

 

(e)                each voluntary prepayment of Term Loans pursuant to this
Section 4.3 shall be applied (i) to the particular Term Loan Facilities as
specified by the applicable Borrower in the notice delivered pursuant to Section
4.3(a) (or in the absence of such direction, among the Term Loan Facilities on a
pro rata basis) and (ii) within each Term Loan Facility, as directed by the
applicable Borrower to any or all of the remaining Scheduled Term Repayments
with respect to such Term Loan Facility (in the amounts designated by such
Borrower); provided that in the absence of direction from the applicable
Borrower, Administrative Agent shall apply such prepayment to the remaining
Scheduled Term Repayments with respect to such Term Loan Facility in direct
order of maturity. Unless otherwise specified by the applicable Borrower, such
prepayment under a Term Loan Facility shall be applied first to the payment of
Base Rate Loans and second to the payment of such Eurocurrency Loans under such
Term Loan Facility.

 



104

 

 

The notice provisions, the provisions with respect to the minimum amount of any
prepayment and the provisions requiring prepayments in integral multiples above
such minimum amount of this Section 4.3 are for the benefit of Administrative
Agent and may be waived or modified unilaterally by Administrative Agent.

 

4.4         Mandatory Prepayments.

 

(a)                Prepayment Upon Overadvance.

 

(i)                 U.S. Borrower and/or any applicable Additional Domestic
Subsidiary Borrower shall prepay the outstanding principal amount of the Loans
under the Dollar Revolving Facility on any date on which the aggregate Effective
Amount of such Loans and all Dollar LC Obligations exceeds the aggregate Dollar
Revolving Commitment, in the amount of such excess. If, after giving effect to
the prepayment of all outstanding Dollar Revolving Loans, the aggregate
Effective Amount of Dollar LC Obligations exceeds the aggregate Dollar Revolving
Commitments then in effect, such Borrower shall cash collateralize Dollar LC
Obligations by depositing, pursuant to a cash collateral agreement to be entered
into in form and substance reasonably satisfactory to Administrative Agent, cash
with Administrative Agent in an amount equal to the positive difference, if any,
between the Effective Amount of such Dollar LC Obligations and the aggregate
Dollar Revolving Commitments then in effect. Administrative Agent shall
establish in its name for the benefit of the Dollar Revolving Lenders a cash
collateral account (the “Collateral Account”) into which it shall deposit such
cash to hold as collateral security for the Dollar LC Obligations.

 

(ii)               Each applicable Multicurrency Revolving Borrower shall prepay
the outstanding principal amount of the Loans under the Multicurrency Revolving
Facility on any date on which the aggregate Effective Amount of such Loans,
together with the aggregate Effective Amount of Multicurrency LC Obligations and
Effective Amount of Overdraft Amounts exceeds the aggregate Multicurrency
Revolving Commitments, in the amount of such excess. If, after giving effect to
the prepayment of all outstanding Multicurrency Revolving Loans, the aggregate
Effective Amount of Multicurrency LC Obligations, plus the aggregate Effective
Amount of Overdraft Amounts exceeds the aggregate Multicurrency Revolving
Commitments then in effect, each applicable Borrower shall cash collateralize
Multicurrency LC Obligations by depositing, pursuant to a cash collateral
agreement to be entered into in form and substance reasonably satisfactory to
Administrative Agent, cash with Administrative Agent in an amount equal to the
positive difference, if any, between the Effective Amount of such Multicurrency
LC Obligations and the aggregate Multicurrency Revolving Commitments then in
effect. Administrative Agent shall establish in its name for the benefit of the
Multicurrency Revolving Lenders a cash collateral account into which it shall
deposit such cash to hold as collateral security for the Multicurrency LC
Obligations.

 

(b)                Scheduled Term Repayments. The applicable Borrower shall
cause to be paid Scheduled Term Repayments for the Term Loans under each Term
Loan Facility until the Term Loans are paid in full in the amounts and
currencies and at the times specified in each of the Scheduled Term Repayment
definition to the extent that prepayments have not previously been applied to
such Scheduled Term Repayments (and such Scheduled Term Repayments have not
otherwise been reduced) pursuant to the terms hereof.

 



105

 

 

(c)                Mandatory Prepayment Upon Asset Sale. From and after the
Closing Date, (i) on the tenth Business Day after the date of receipt thereof by
Company or any of the other Loan Parties of any Net Proceeds in respect of any
Triggering Asset Sale pursuant to Section 8.7(iv) or Section 8.7(xiv) by Company
or any such other Loan Parties, except to the extent that the Net Proceeds of
such Triggering Asset Sale, when combined with the Net Proceeds of all such
Triggering Asset Sales, do not exceed $250,000,000 on or after the Closing Date
(the “Excluded Asset Sale Amount”), the Borrowers shall (A) prepay Term Loans in
an amount equal to the remainder of (such amount to not be less than zero) (1)
the lesser of (x) the portion of the Net Proceeds permitted to be applied to the
Term Loans under the terms of the Intercreditor Agreement, and (y) the aggregate
amount of Term Loans outstanding, minus (2) the Excluded Asset Sale Amount,
and/or (B) if and to the extent required hereunder, permanently reduce the
Dollar Revolving Commitments and the Multicurrency Revolving Commitments on a
pro rata basis by an amount equal to the respective Dollar Revolving Commitments
and Multicurrency Revolving Commitments, as the case may be, multiplied by the
positive difference (if any) between the Net Proceeds in excess of the Excluded
Asset Sale Amount permitted to be applied to the Term Loans under the terms of
the Intercreditor Agreement and amounts applied to the Term Loans under clause
(i)(A) of this clause (c), and (ii) in the event of a Triggering Asset Sale by a
foreign Wholly-Owned Subsidiary of Company that is not an Offshore Borrower or
Offshore Guarantor, not later than the tenth Business Day after receipt by such
Restricted Foreign Subsidiary of any Net Proceeds in excess of the Excluded
Asset Sale Amount, if and to the extent such Net Proceeds may be repatriated or
otherwise transferred (by reason of payment of intercompany note or otherwise)
to a Borrower or Borrowers with Term Loans outstanding without (in the
reasonable judgment of Company) resulting in a material tax or other liability
to Company or its Restricted Subsidiaries, such Net Proceeds shall be applied
pursuant to clause (i) above; provided, that, in the case of each of the
foregoing clauses (i) and (ii), any such Net Proceeds therefrom in excess of the
Excluded Asset Sale Amount shall not be required to be so applied on such date
to the extent that (A) no Loan Party would be obligated to make an offer to
purchase any Indebtedness if such Net Proceeds were not used to repay Term Loans
and (B) no Event of Default under Section 10.01(a), Section 10.1(c) (solely for
failure to comply with Section 9.1) or Section 10.1(i) then exists and is
continuing and such Loan Party uses such Net Proceeds to make Investments in
Restricted Subsidiaries, purchase assets or reinvest in the business of Company
and its Restricted Subsidiaries within 365 days of the date of such Asset Sale
(or if such Net Proceeds are contractually committed to be used within 365 days
after the date of such Asset Sale, within 180 days after the end of such 365-day
period); provided, further, that (A) if all or any portion of such Net Proceeds
in excess of the Excluded Asset Sale Amount not so applied to the repayment of
Term Loans are not so used within such 365 day period (or if contractually
committed to be used within 365 days of the date of such Asset Sale, not
actually used within 180 days after the end of such 365-day period), such
remaining portion shall be applied on the last day of the respective period as a
mandatory repayment of principal of outstanding Term Loans as provided above in
this Section 4.4(c) and (B) if all or any portion of such Net Proceeds in excess
of the Excluded Asset Sale Amount are not required to be applied on the 365th
day referred to in clause (i) above because such amount is contractually
committed to be used and subsequent to such date such contract is terminated or
expires without such portion being so used (or if such portion is not so used
within 180 days after the end of such 365-day period), then such remaining
portion shall be applied on the date of such termination or expiration as a
mandatory repayment of principal of outstanding Term Loans as provided in this
Section 4.4(c).

 

(d)                [Reserved].

 



106

 

 

(e)                Mandatory Prepayment with Proceeds of Indebtedness. From and
after the Closing Date, promptly on receipt of Net Proceeds by Company,
Owens-Brockway or any or the Subsidiary Guarantors from the issuance of
Permitted Secured Debt issued following the Closing Date, (i) the Borrowers of
Term Loans shall prepay the Term Loans in an amount equal to 100% of such Net
Proceeds and (ii) if, and to the extent required hereunder, the Dollar Revolving
Commitments and the Multicurrency Revolving Commitments shall be permanently
reduced on a pro rata basis by an amount equal to the positive difference (if
any) between the Net Proceeds and the amounts thereof applied to the Term Loans
under clause (i) of this clause (e); provided, that the Borrowers’ Agent may
elect by written notice to Administrative Agent following receipt of such Net
Proceeds with respect to Permitted Secured Debt, to reduce the amount of any
required prepayment or commitment reduction, as the case may be, under this
clause (e) by up to the maximum amount of Loans and Commitments permitted to be
added to this Agreement pursuant to Section 2.10 (any Permitted Secured Debt for
which such election is made being referred to as “Accordion-Reducing Permitted
Secured Debt”). Any mandatory prepayment under this clause (e) shall be applied
in the order set forth in Section 4.5.

 

(f)                 Mandatory Prepayment Upon Recovery Event. From and after the
Closing Date, within ten (10) Business Days following each date on which Company
or any other Loan Party receives any Net Insurance/Condemnation Proceeds from
any Recovery Event, except to the extent that the Net Proceeds of such Recovery
Event, when combined with the Net Proceeds of all such Recovery Events, do not
exceed $250,000,000 on or after the Closing Date (the “Excluded Recovery Event
Amount”), the Borrowers shall prepay the Term Loans in an amount equal to the
remainder of (such amount to not be less than zero) (1) the lesser of (A) the
portion of the Net Insurance/Condemnation Proceeds permitted to be applied to
the Loans under the terms of the Intercreditor Agreement and (B) the aggregate
amount of Term Loans outstanding, minus (2) the Excluded Recovery Event Amount;
provided that any such Net Insurance/Condemnation Proceeds therefrom in excess
of the Excluded Recovery Event Amount shall not be required to be so applied on
such date to the extent that (A) no Loan Party would be obligated to make an
offer to purchase any Indebtedness if such Net Insurance/Condemnation Proceeds
in excess of the Excluded Recovery Event Amount were not used to repay Term
Loans and (B) no Event of Default under Section 10.1(a), Section 10.1(c) (solely
for failure to comply with Section 9.1) or Section 10.1(i) then exists and is
continuing and such Loan Party uses such Net Proceeds in excess of the Excluded
Recovery Event Amount to make Investments in Restricted Subsidiaries, purchase
assets or reinvest in the business of Company and its Restricted Subsidiaries
within 365 days of the date on which Company or any Loan Party receives such Net
Insurance/Condemnation Proceeds in excess of the Excluded Recovery Event Amount
(or if such Net Insurance/Condemnation Proceeds are contractually committed to
be used within 365 days after the date of such Recovery Event, within 180 days
after the end of such 365-day period); and, provided, further, that:

 

(i)                 if all or any portion of such Net Insurance/Condemnation
Proceeds in excess of the Excluded Recovery Event Amount not required to be
applied to the repayment of Term Loans pursuant to the first proviso of this
Section 4.4(f) are not so used within 365 days after the day of the receipt of
such proceeds in excess of the Excluded Recovery Event Amount (or if
contractually committed to be used within 365 days after the date of such
Recovery Event, not actually used within 180 days after the end of such 365-day
period), such remaining portion shall be applied on the last day of such period
as a mandatory repayment of principal of the Term Loans provided in this Section
4.4(f); and

 

(ii)               if all or any portion of such Net Insurance/Condemnation
Proceeds in excess of the Excluded Recovery Event Amount are not required to be
applied on the 365th day referred to in clause (i) above because such amount in
excess of the Excluded Recovery Event Amounts is contractually committed to be
used and subsequent to such date such contract is terminated or expires without
such portion in excess of the Excluded Recovery Event Amount being so used (or
if such portion is not so used within 180 days after the end of such 365 day
period), then such remaining portion in excess of the Excluded Recovery Event
Amounts shall be applied on the date of such termination or expiration as a
mandatory repayment of principal of outstanding Term Loans as provided in this
Section 4.4(f).

 



107

 

 

 

(g)                Repatriation of Proceeds. Notwithstanding any other
provisions of Sections 4.4(c), 4.4(e) or 4.4(f) to the extent that any of or all
the Net Proceeds of any applicable Asset Sale or Net Insurance/Condemnation
Proceeds of any Recovery Event are received by a Foreign Subsidiary (in each
case, “Foreign Proceeds”) and the repatriation of such Foreign Proceeds to a
Borrower would (x) result in material adverse Tax consequences to Company or any
other Subsidiary that are not de minimis or (y) would be prohibited or
restricted by applicable law, rule or regulation or contract (each, a
“Repatriation Limitation”), the portion of such Foreign Proceeds so affected
will not be required to be applied by such Borrower to repay Loans or reduce any
Commitments hereunder but may be retained by the applicable Foreign Subsidiary
so long as such Repatriation Limitation exists (provided that (x) to the extent
such Foreign Subsidiary is itself a Borrower, such Foreign Subsidiary shall
comply with its own obligations to make any prepayments hereunder
notwithstanding any such Repatriation Limitation and (y) Company hereby agrees
to use commercially reasonable efforts to cause the applicable Foreign
Subsidiary to promptly take commercially reasonable actions required by the
applicable law, rule or regulation to overcome or mitigate the effect of the
Repatriation Limitation so as to permit such repatriation to the applicable
Borrower or to any other Borrower not subject to such Repatriation Limitation)
and once such Repatriation Limitation no longer exists, such Subsidiary shall
promptly repatriate an amount equal to such Foreign Proceeds to the applicable
Borrower which shall promptly (and in any event not later than 10 Business Days
after such repatriation) apply such amount to the repayment of the Loans to the
extent it would have otherwise been required pursuant to Section 4.4(c) and/or
Section 4.4(e) and/or Section 4.4(f).

 

4.5         Application of Prepayments; Waiver of Certain Prepayments.

 

(a)                Prepayments. Except as expressly provided in this Agreement,
all prepayments of principal made by Borrowers pursuant to Section 4.4 shall be
applied (i) first to the payment of the unpaid principal amount of all
outstanding Term Loans until paid in full, and second, if an Event of Default
then exists and is continuing, to the payment of the then outstanding balance of
the Revolving Loans, and the cash collateralization of LC Obligations and to the
payment of the then outstanding balance of Overdraft Amounts, on a pro rata
basis, with any excess being retained by the applicable Borrower; (ii) within
each of the foregoing Loans under a particular Facility, first to the payment of
Base Rate Loans under such Facility and second to the payment of Eurocurrency
Loans under such Facility; and (iii) with respect to Eurocurrency Loans, in such
order as Borrowers shall request (and in the absence of such request, as
Administrative Agent shall determine). Each prepayment of Term Loans made
pursuant to Section 4.4(c), (e) and (f) shall be applied (x) if no Event of
Default under Section 10.1(a), Section 10.1(c) (solely for failure to comply
with Section 9.1) or Section 10.1(i) has occurred and is continuing, to the Term
Loans of any or all Term Loan Facilities as may be elected by the Borrower’s
Agent and notified in writing to the Administrative Agent (or in the absence of
such election, to the Term Loans of each Term Loan Facility pro rata according
to the respective outstanding principal amounts of the Term Loans of each Term
Loan Facility) and (y) if an Event of Default under Section 10.1(a), Section
10.1(c) (solely for failure to comply with Section 9.1) or Section 10.1(i) has
occurred and is continuing, to the Term Loans of each Term Loan Facility pro
rata according to the respective outstanding principal amounts of the Term Loans
of each Term Loan Facility (in each case under preceding clauses (x) and (y),
within each Term Loan Facility ratably to the remaining Scheduled Term
Repayments thereof in forward order of maturity). If any prepayment of
Eurocurrency Loans, denominated in Dollars, made pursuant to a single Borrowing
shall reduce the outstanding Loans made pursuant to such Borrowing to an amount
less than the Minimum Borrowing Amount, such Borrowing shall immediately be
converted into Base Rate Loans denominated in Dollars. All prepayments shall
include payment of accrued interest on the principal amount so prepaid, shall be
applied to the payment of interest before application to principal and shall
include amounts payable, if any, under Section 3.5.

 



108

 

 

(b)                Payments. All regular installment payments of principal on
the Term Loans under a particular Term Loan Facility shall be applied (i) first
to the payment of Base Rate Loans under such Term Loan Facility (if any) and
second to the payment of Eurocurrency Loans under such Term Loan Facility and
(ii) with respect to Eurocurrency Loans, in such order as Borrowers shall
request (and in the absence of such request, as Administrative Agent shall
determine). All payments shall include payment of accrued interest on the
principal amount so paid, shall be applied to the payment of interest before
application to principal and shall include amounts payable, if any, under
Section 3.5.

 

4.6         Method and Place of Payment.

 

(a)                Except as otherwise specifically provided herein, all
payments under this Agreement shall be made to Administrative Agent, for the
ratable account of the Lenders entitled thereto, not later than 12:00 Noon
(local time in the city in which the Payment Office for the payment is located)
on the date when due and shall be made in immediately available funds in the
Applicable Currency and in each case to the account specified therefor for
Administrative Agent or if no account has been so specified at the Payment
Office, it being understood that with respect to payments in Dollars, written
telex or telecopy notice by U.S. Borrower to Administrative Agent to make a
payment from the funds in U.S. Borrower’s account at the Payment Office shall
constitute the making of such payment to the extent of such funds held in such
account. Administrative Agent will thereafter cause to be distributed on the
same day (if payment was actually received by Administrative Agent prior to
12:00 Noon or local time in the city in which the Payment Office for the payment
is located on such day) like funds relating to the payment of principal or
interest or fees ratably to the Lenders entitled to receive any such payment in
accordance with the terms of this Agreement. If and to the extent that any such
distribution shall not be so made by Administrative Agent in full on the same
day (if payment was actually received by Administrative Agent prior to 12:00
Noon or local time in the city in which the Payment Office for the payment is
located on such day), Administrative Agent shall pay to each Lender its ratable
amount thereof and each such Lender shall be entitled to receive from
Administrative Agent, upon demand, interest on such amount at the Federal Funds
Rate (or the applicable cost of funds with respect to amounts denominated in an
Alternative Currency) for each day from the date such amount is paid to
Administrative Agent until the date Administrative Agent pays such amount to
such Lender.

 

(b)                Any payments under this Agreement which are made by any
Borrower later than 12:00 Noon (local time in the city in which the Payment
Office for the payment is located) shall, for the purpose of calculation of
interest, be deemed to have been made on the next succeeding Business Day.
Whenever any payment to be made hereunder shall be stated to be due on a day
which is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable during such extension at the applicable rate in effect
immediately prior to such extension, except that with respect to Eurocurrency
Loans, if such next succeeding Business Day is not in the same month as the date
on which such payment would otherwise be due hereunder or under any Note, the
due date with respect thereto shall be the next preceding applicable Business
Day.

 



109

 

 

(c)                Unless Administrative Agent shall have received notice from
the applicable Borrower prior to the date on which any payment is due to
Administrative Agent for the account of the applicable Lenders or the applicable
Issuing Lenders hereunder that the applicable Borrower will not make such
payment, Administrative Agent may assume that the applicable Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or the applicable Issuing
Lenders, as the case may be, the amount due. In such event, if the applicable
Borrower has not in fact made such payment, then each of the applicable Lenders
or the applicable Issuing Lenders, as the case may be, severally agrees to repay
to Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Lender, with interest thereon, for each day from and
including the date such amount is distributed to it but excluding the date of
payment to Administrative Agent, at the Federal Funds Rate for amounts in
Dollars (and, at Administrative Agent’s cost of funds for amounts in any
Alternative Currency) for the first three days and thereafter at the Federal
Funds Rate (or such cost of funds rate) plus 1%.

 

4.7         Net Payments.

 

(a)                All payments made by or on account of any obligation of any
Loan Party under any Loan Document will be made without recoupment, setoff,
counterclaim, or other defense. To the extent permitted by applicable law, all
payments under any Loan Document (including, without limitation, payments on
account of principal and interest, and fees) shall be made by or on account of
any obligation of any Loan Party free and clear of and without deduction or
withholding for, or on account of, any Taxes. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires an applicable Withholding Agent to deduct or withhold any Tax from any
payment by or on account of any obligation of any Loan Party under any Loan
Document, then the applicable Withholding Agent shall make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, to the
extent such Tax is an Indemnified Tax, then the applicable Loan Party shall pay
such additional amounts as necessary so that after such deduction or withholding
has been made (including such deductions and withholdings applicable to
additional sums payable under this Section 4.7(a)), the applicable Recipient
receives, in aggregate, an amount equal to the sum it would have received had no
such deduction or withholding been made. Each Loan Party shall deliver to
Administrative Agent within 30 days after it has made any such payment to the
applicable Governmental Authority an original or certified receipt issued by
such Governmental Authority (or other evidence reasonably satisfactory to
Administrative Agent) evidencing the payment to such Governmental Authority of
all amounts so required to be deducted or withheld from such payment.

 

(b)                The Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(c)                The Loan Parties shall severally indemnify and hold harmless
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 4.7) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided, however, that if a
Recipient does not notify the applicable Borrower of any indemnification claim
under this Section 4.7(c) within 120 days after such Recipient has received
written notice of the claim of a Governmental Authority giving rise to such
indemnification claim, the Loan Parties shall not be required to indemnify such
Recipient for any incremental interest or penalties resulting from such
Recipient’s failure to notify the applicable Borrower within such 120-day
period. A certificate delivered to the applicable Borrower (showing in
reasonable detail the basis for such calculation) as to the amount of such
payment by a Recipient (with a copy to Administrative Agent if such Recipient is
not Administrative Agent), absent manifest error, shall be final, conclusive,
and binding upon on all parties.

 



110

 

 

(d)                (i) Subject to Section 4.7(e), each Lender shall deliver to
the applicable Borrower and Administrative Agent, at such times as are
reasonably requested by such Borrower or Administrative Agent, any documentation
prescribed by law or information required under any administrative policy or any
relevant Governmental Authority, or reasonably requested by such Borrower or
Administrative Agent, certifying as to any entitlement of such Lender to an
exemption from, or reduction in, any withholding Tax with respect to any
payments to be made to such Lender under any Loan Document or otherwise required
or reasonably necessary to establish such Lender’s status for withholding tax or
information reporting purposes in an applicable jurisdiction. Each Lender shall,
whenever a lapse in time or change in circumstances renders such documentation
(including any specific documents required below in this Section 4.7(d) or (e)
or information expired, obsolete or inaccurate in any material respect, deliver
promptly to the applicable Borrower and Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the applicable withholding agent) or promptly notify such Borrower and
Administrative Agent of its inability to do so. Notwithstanding anything to the
contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 4.7(d)(ii)(A), (B) and (C) below or of any documentation requested
pursuant to clause (d)(iii) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

(ii)                          Without limiting the generality of the foregoing,
with respect to each Lender receiving payments in respect of any Loans, Letters
of Credit, or Commitments provided to U.S. Borrower:

 

(A)              each such Lender, other than a Non-U.S. Lender, shall deliver
to U.S. Borrower and Administrative Agent on or before the date on which it
becomes a party to this Agreement, two duly executed, properly completed
originals or copies of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax,

 

(B)              each such Lender that is a Non-U.S. Lender entitled under the
Code or any applicable treaty to an exemption from or reduction of U.S. federal
withholding Tax with respect to any payments hereunder or under any other Loan
Document shall deliver to U.S. Borrower and Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Non-U.S. Lender becomes a Lender under this Agreement, whichever of
the following is applicable:

 

(I)                 duly executed, properly completed originals of IRS Form
W-8BEN or W-8BEN-E or any successor thereto claiming eligibility for benefits of
an income tax treaty to which the United States is a party;

 

(II)               duly executed, properly completed originals of IRS Form
W-8ECI or any successor thereto;

 

(III)            in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate (a “U.S. Tax Compliance Certificate”), in substantially the form of
Exhibit 4.7(d)-1, to the effect that (i) such Non-U.S. Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of U.S. Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and (ii) interest payments on the Loans are not
effectively connected with the Non-U.S. Lender’s conduct of a U.S. trade or
business, and (y) duly executed, properly completed copies of IRS Form W-8BEN or
W-8BEN-E;

 



111

 

 

(IV)            to the extent a Non-U.S. Lender is not the beneficial owner (for
example, where the Non-U.S. Lender is a partnership or a participating Lender),
duly executed, properly completed originals of IRS Form W-8IMY, or any successor
thereto, of the Non-U.S. Lender, accompanied by IRS Form W-9, Form W-8ECI, Form
W-8BEN or W-8BEN-E, U.S. Tax Compliance Certificate substantially in the form of
Exhibit 4.7(d)-2 or Exhibit 4.7(d)-3, Form W-8IMY, or any other required
information, or any successor forms, from each beneficial owner that would be
required under this Section 4.7(d) if such beneficial owner were a Lender, as
applicable (provided that, if the Non-U.S. Lender is a partnership for U.S.
federal income tax purposes (and not a participating Lender), and one or more
beneficial owners are claiming the portfolio interest exemption, the U.S. Tax
Compliance Certificate substantially in the form of Exhibit 4.7(d)-4 may be
provided by such Non-U.S. Lender on behalf of such beneficial owners, provided
such certificates are duly executed and properly completed originals), or any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding tax duly completed together with such
supplementary documentation as may be prescribed by applicable law to permit
U.S. Borrower and Administrative Agent to determine the withholding or deduction
required to be made; or

 

(V)              any other form prescribed by applicable requirements of U.S.
federal income tax law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit U.S. Borrower and
Administrative Agent to determine the withholding or deduction required to be
made.

 

(C)              If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to U.S. Borrower and Administrative Agent, at the time or
times prescribed by law and at such time or times reasonably requested by U.S.
Borrower or Administrative Agent, such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by U.S. Borrower or Administrative
Agent as may be necessary for U.S. Borrower or Administrative Agent to comply
with their obligations under FATCA, to determine whether such Lender or Issuing
Lender has complied with such Lender’s obligations under FATCA or to determine
or, if necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this clause (C), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Notwithstanding any other provision of this Section 4.7(d), a Lender shall not
be required to deliver any form that such Lender is not legally eligible to
deliver.

 

(iii)       The Administrative Agent (acting in the name of and on behalf of the
applicable Lenders) shall, upon written request by O-I Mexico, deliver to O-I
Mexico: (A) a tax invoice evidencing any payment made by O-I Mexico under this
Agreement or any other Loan Document pursuant to the Mexican Federal Fiscal Code
and rule 2.7.1.16 of the MTR (or any successor provision thereof) and any other
applicable Mexican tax provision (which invoice shall be in substantially the
form set forth in Exhibit 4.7(d)(iii) or such other form as may be reasonably
agreed by the Administrative Agent and O-I Mexico, which in any case shall
include the relevant information related to interest owing or paid to each of
the applicable Lenders and the tax information of each of the applicable
Lenders); and (B) in the case of any interest that has accrued with respect to
any Multicurrency Revolving Loan made to O-I Mexico but which has not and will
not become payable prior to December 31st of any given calendar year, a tax
invoice for such unpaid but accrued interest (which invoice shall be
substantially in the form of Exhibit 4.7(d)(iii) or such other form as may be
reasonably agreed by the Administrative Agent and O-I Mexico, which in any case
shall include the relevant information related to interest owing or paid to each
of the applicable Lenders and the tax information of each of the applicable
Lenders). Any tax invoice issued pursuant to clause (B) of the immediately
preceding sentence shall not be considered in any case as a payment receipt and
any such tax invoice shall not (subject to any requirements of applicable law)
generate any withholding obligation on the part of O-I Mexico at its issuance
date. If and to the extent that a payment of interest occurs with respect to
interest that was the subject of a tax invoice issued pursuant to clause (B) of
the second preceding sentence, O-I Mexico shall be entitled to request a tax
invoice for such payment pursuant to clause (A) of the second preceding sentence
and such second tax invoice shall constitute evidence for such payment and
(subject to any requirements of applicable law) shall give rise to a withholding
obligation on the part of O-I Mexico for the amount of such interest. Any
failure or delay on the part of the Administrative Agent to deliver any tax
invoice pursuant to this clause (iii) (or any inaccuracy or deficiency in any
such tax invoice) shall not affect the obligations of O-I Mexico under this
Agreement and the other Loan Documents (including, without limitation, its
obligations under Sections 4.7(a) or 4.7(c)). The Lenders shall provide the
Administrative Agent with any tax information reasonably requested by it to
enable it to complete any tax invoice requested pursuant to this clause (iii).
O-I Mexico shall provide the Administrative Agent with any tax information of
O-I Mexico reasonably requested by it and at disposal of O-I Mexico to enable it
to complete any tax invoice requested pursuant to this clause (iii).

 



112

 

 

(e)                          Each Agent, Lender, Documentation Agent and
Arranger will cooperate with O-I Australia, and will do or provide such other
things as may be reasonably requested from time to time by O-I Australia, to
demonstrate that the requirements of section 128F of the Income Tax Assessment
Act of 1936 (Commonwealth of Australia) were satisfied in relation to the issues
of Tranche B Term Loans and Revolving Loans made to O-I Australia and Notes
issued by O-I Australia under this Agreement, so that payment of interest under
each of the above-mentioned Loans will be exempt from withholding tax under the
Income Tax Assessment Act of 1936 (Commonwealth of Australia). Non-compliance by
any Arranger or Documentation Agent with this paragraph shall not relieve O-I
Australia of its obligations under Sections 4.7(a) or 4.7(c).

 

(f)                           Each Lender under the Tranche C Term Loan Facility
represents and warrants to O-I NZ that as of the Closing Date and on any date
that any interest (or any payment deemed by applicable law to be interest) is
payable in respect of the Tranche C Term Loans that if it receives any such
payment under this Agreement subject to the New Zealand resident withholding tax
rules, it holds an “RWT exemption certificate” (as defined in the New Zealand
Income Tax Act 2007 (New Zealand)) or otherwise has exempt status in respect of
New Zealand resident withholding tax. Non-compliance by any Lender with this
clause (f) shall not relieve O-I NZ of its obligations under Section 4.7(a).

 

(g)                          O-I NZ or any other Loan Party who makes a payment
under this Agreement subject to the New Zealand non-resident withholding tax
rules may at any time, and shall if requested by any Lender under the Tranche C
Term Loan Facility:

 

(i)                         if permitted by applicable law, register as an
“Approved Issuer” (as defined in the New Zealand Income Tax Act 2007 (New
Zealand)) and register this document with the New Zealand Inland Revenue
Department under section 86H of the Stamp and Cheque Duties Act 1971 (New
Zealand); and

 



113

 

 

(ii)                        in respect of each payment of interest (or any
payment deemed by applicable law to be interest) in respect of the Tranche C
Term Loans to a Lender that receives such payments subject to the New Zealand
non-resident withholding tax rules, make the relevant payment of “Approved
Issuer Levy” (as defined in the Stamp and Cheque Duties Act 1971 (New Zealand))
in accordance with section 86K of the Stamp and Cheque Duties Act 1971 (New
Zealand) in order to reduce (to the extent permitted by law) the applicable
level of non-resident withholding tax to zero per cent.

 

(h)                         Each Lender shall severally indemnify Administrative
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
12.8 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Administrative Agent to the Lender from
any other source against any amount due to Administrative Agent under this
paragraph (f).

 

(i)                           If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 4.7 (including by the payment
of additional amounts pursuant to this Section 4.7), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 4.7 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (i) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (i), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (i) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(j)                           For purposes of this Section 4.7, the term
“Lender” shall include any Overdraft Provider or Issuing Lender, and the term
“applicable law” shall include FATCA.

 

(k)                          Each party’s obligations under this Section 4.7
shall survive the resignation or replacement of any Agent or any assignment of
rights by, or the replacement of, a Lender.

 



114

 

 

Article V

CONDITIONS OF CREDIT

 

5.1         Conditions to Closing Date. In addition to the conditions precedent
specified in Sections 5.2 and 5.3, as applicable, the obligations of Lenders to
make the Loans and to issue Letters of Credit hereunder is subject to the prior
or concurrent satisfaction of the following conditions:

 

(a)                Loan Party Documents. On or before the Closing Date, Company
shall, and shall cause each other Loan Party to, deliver to Administrative Agent
and Wells Fargo (with such number of originally executed copies as
Administrative Agent or Wells Fargo may request which originals shall be
delivered promptly after the Closing Date) the following with respect to Company
or such other Loan Party, as the case may be, each, unless otherwise noted,
dated the Closing Date:

 

(i)                 Copies of the Organic Documents (with respect to OI Europe,
being its certified excerpt of the commercial register of the canton of Vaud and
its certified copy of the articles of association) of such Person, certified by
the Secretary of State of its jurisdiction of organization (or other applicable
authority) or, if such document is of a type that may not be so certified,
certified by the secretary or similar officer of such Person, together with a
good standing certificate from the Secretary of State (or other applicable
authority) of its jurisdiction of organization (if available from such
jurisdiction) and, to the extent generally available and customary in its
jurisdiction of organization, a certificate or other evidence of good standing
as to payment of any applicable franchise or similar taxes from the appropriate
taxing authority of such jurisdiction, each dated a recent date prior to the
Closing Date;

 

(ii)             Other than for O-I NZ and each New Zealand Guarantor,
resolutions of the board of directors or, if required, the shareholders of such
Person (with respect to OI Europe, being its resolution of the board of gérants,
and its resolution of the partners’ meeting) approving and authorizing the
execution, delivery and performance of the Loan Documents to which it is a
party, certified as of the Closing Date by the secretary or in the case of
foreign Loan Parties, a similar officer of such Person as being in full force
and effect without modification or amendment and to the extent required a
shareholders resolution in relation to each Dutch Borrower and Dutch Guarantor;

 

(iii)            For O-I NZ and each New Zealand Guarantor, a certificate signed
by a director of the relevant company confirming, among other things, that the
execution, delivery and performance of the Loan Documents to which it is a party
has been approved and authorized, accompanied by an entitled persons agreement
executed by O-I International Pty Ltd. (as sole shareholder of O-I NZ);

 

(iv)           Signature and incumbency certificates of the officers of such
Person executing the Loan Documents to which it is a party;

 

(v)            Executed copies of the Loan Documents to which such Person is a
party and which are to be executed on the Closing Date, including (without
limitation) this Agreement, duly executed by each Loan Party hereto and each
Lender (which shall constitute the “Requisite Lenders” under, and as defined in,
the Existing Credit Agreement) and each Issuing Lender; and

 

(vi)              Such other customary documents as Administrative Agent or
Wells Fargo may reasonably request with sufficient notice to the relevant Loan
Parties prior to the Closing Date.

 



115

 

 

(b)                Fees. Owens-Brockway shall have paid, or caused to have been
paid, to Administrative Agent, for distribution to (as appropriate) Lenders,
Agents and Arrangers, the fees payable on the Closing Date referred to in
Section 3.2.

 

(c)                Refinancing of Existing Credit Agreement. On the Closing
Date, Company and its Subsidiaries shall have (i) repaid in full all
Indebtedness and other amounts outstanding under the Existing Credit Agreement
(other than Existing Letters of Credit, which shall be subject to Section
2.11(j)) and (ii) terminated any commitments to lend or make other extensions of
credit thereunder, in each case in accordance with the terms thereof.

 

(d)                Representations and Warranties; Performance of Agreements.
Company and each Borrower shall have delivered to Administrative Agent and Wells
Fargo a certificate executed by a Financial Officer of each of the Borrowers, in
form and substance reasonably satisfactory to Agents and Wells Fargo, to the
effect that the representations and warranties in Article VI, are true, correct
and complete in all material respects on and as of the Closing Date to the same
extent as though made on and as of that date (or, to the extent such
representations and warranties specifically relate to an earlier date, that such
representations and warranties were true, correct and complete in all material
respects on and as of such earlier date) and that the appropriate Loan Party or
Loan Parties shall have performed in all material respects all agreements and
satisfied all conditions which this Agreement provides shall be performed or
satisfied by it on or before the Closing Date except as otherwise disclosed to
and agreed to in writing by Agents and Wells Fargo and except that no
certification need be made as to Administrative Agent’s or Wells Fargo
satisfaction with any documents, instrument or other matters.

 

(e)                Opinions of Counsel to Loan Parties. Administrative Agent and
Wells Fargo shall have received executed copies of one or more favorable written
opinions of Latham & Watkins LLP, special counsel to Company, in form and
substance reasonably satisfactory to Agents and Wells Fargo and their counsel,
dated as of the Closing Date (this Agreement constituting a written request by
Loan Parties to such counsel to deliver such opinions to Lenders).

 

(f)                 Opinions of Foreign Counsel. Administrative Agent and Wells
Fargo shall have received executed copies of one or more favorable written
opinions of Clayton Utz, Australian counsel to O-I Australia, Stewart McKelvey
or Osler, Hoskin & Harcourt LLP, as applicable, Canadian counsel to O-I Canada,
Houthoff London B.V., Dutch counsel to Administrative Agent, Minter Ellison Rudd
Watts, New Zealand counsel to Administrative Agent, Creel, García-Cuéllar, Aiza
y Enriquez, S.C., Mexican counsel to O-I Mexico and Deloitte SA, Swiss counsel
to OI Europe, in each case dated as of the Closing Date as to such matters as
Agents and Wells Fargo acting on behalf of Lenders may reasonably request.

 

(g)                Solvency Assurances. On the Closing Date, Administrative
Agent and the Lenders shall have received a certificate executed by a Financial
Officer of Company dated the Closing Date, in form and substance reasonably
satisfactory to Administrative Agent and Wells Fargo and with appropriate
attachments, demonstrating that, after giving effect to the consummation of the
transactions contemplated by the Loan Documents on the Closing Date, Company and
its Subsidiaries on a consolidated basis will be Solvent.

 

(h)                Evidence of Insurance. Administrative Agent and Wells Fargo
shall have received a certificate from Company’s and/or Borrowers’ respective
insurance brokers or other evidence satisfactory to it that all insurance
required to be maintained pursuant to Section 7.4 with respect to Company and
its Restricted Domestic Subsidiaries is in full force and effect and that
Collateral Agent on behalf of Lenders has been named as additional insured
and/or lender’s loss payee thereunder to the extent required under Section 7.4.

 



116

 

 

(i)                 Security Interests in Personal Property. Administrative
Agent and Wells Fargo shall have received evidence satisfactory to it that the
Loan Parties shall have taken or caused to be taken (or will have taken within
applicable perfection periods) all such actions, executed and delivered or
caused to be executed and delivered all such agreements, documents and
instruments, made or caused to be made all such filings and made (or
substantially concurrently with the Closing Date will make) any related payments
of filing fees, taxes or similar expenditures that may be necessary or, in the
opinion of Agents and Wells Fargo, desirable in order to create or reaffirm in
favor of Collateral Agent, for the benefit of Lenders, and holders of the Other
Lender Guarantied Obligations as of the Closing Date, a valid and (upon such
filing and recording or other means of perfection) perfected First Priority
security interest in substantially all present and after acquired personal
property Collateral. Such actions shall include the following:

 

(i)                 Stock Certificates and Instruments. Delivery to Collateral
Agent of (a) certificates (which certificates shall be accompanied by
irrevocable undated stock powers, duly endorsed in blank and otherwise
satisfactory in form and substance to Collateral Agent and Wells Fargo (or the
equivalent thereof in any applicable jurisdiction including, in the case of O-I
NZ, a certified copy of the share registers for each such entity, in each case
noting the interests of Collateral Agent)) representing all Capital Stock of
Subsidiaries required to be pledged pursuant to the Pledge Agreement, the
Security Agreement and, if required thereby, the Offshore Security Agreements
and (b) all intercompany notes (which intercompany notes shall be accompanied by
irrevocable undated instruments of transfer, duly executed in blank and
otherwise in form and substance reasonably satisfactory to Collateral Agent and
Wells Fargo (or the equivalent thereof in any applicable jurisdiction)) required
to be pledged pursuant to the Pledge Agreement or Security Agreement.

 

(ii)               Lien Searches and UCC Termination Statements. Delivery to
Collateral Agent of (a) the results of a recent search, by a Person satisfactory
to Collateral Agent and Wells Fargo, of all effective UCC financing statements
and fixture filings which may have been made with respect to any personal or
mixed property of any Company or any Domestic Subsidiary that is a Loan Party,
together with copies of all such filings disclosed by such search, and (b) UCC
termination statements for filing in all applicable jurisdictions as may be
necessary to terminate any effective UCC financing statements or fixture filings
disclosed in such search (other than any such financing statements or fixture
filings in respect of Liens created by the Collateral Documents or otherwise
permitted to remain outstanding pursuant to the terms of this Agreement).

 

(iii)             UCC Financing Statements. Delivery to Collateral Agent of UCC
financing statements and, where appropriate fixture filings, duly authorized by
each applicable Loan Party with respect to all personal and mixed property
Collateral of such Loan Party, for filing in all jurisdictions deemed necessary
by Collateral Agent to perfect the security interest created in such collateral
pursuant to the Collateral Documents.

 

(iv)              PPSA Laws and Other Financing Statements. Financing statements
(or the equivalent thereof in any applicable jurisdiction) with respect to all
present and after acquired personal property Collateral of any Loan Party (other
than O-I Canada and OI Europe) shall have been filed in all jurisdictions deemed
necessary or advisable by Collateral Agent to perfect the security interest
created in such collateral pursuant to the Collateral Documents.

 

(v)                Intellectual Property Filing. To the extent required by
Agents or Wells Fargo, delivery to Collateral Agent of all cover sheets or other
documents or instruments required to be filed with the U.S. Patent and Trademark
Office and the U.S. Copyright Office in order to create or perfect Liens in
respect of any IP Collateral, together with releases duly executed (if
necessary) of security interests by all applicable Persons for filing in all
applicable jurisdictions as may be necessary to terminate any effective filings
in the U.S. Patent and Trademark Office and the U.S. Copyright Office in respect
of any IP Collateral (other than any such filings in respect of Liens permitted
to remain outstanding pursuant to the terms of this Agreement).

 



117

 

 

(vi)              Reaffirmation Agreement. Each Loan Party shall have executed
and delivered to Administrative Agent a reaffirmation agreement with respect to
its applicable Guarantee Agreement and Collateral Documents in form and
substance reasonably satisfactory to Administrative Agent and Wells Fargo (each
such agreement, a “Reaffirmation Agreement”).

 

(j)              Australian Acknowledgment Side Deed. Administrative Agent shall
have received a duly executed and delivered copy of the Third Australian
Acknowledgment Side Deed, in form and substance reasonably satisfactory to
Administrative Agent and Wells Fargo.

 

(k)             Intercreditor Agreement. An amendment to the Intercreditor
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent and Wells Fargo, shall have been fully executed and delivered and shall be
in full force and effect.

 

(l)              Offshore Collateral Documents and Offshore Guaranties.
Administrative Agent shall have received duly executed and delivered copies of
the Offshore Collateral Documents and the Offshore Guaranties and all related
documentation, all in form, substance and scope satisfactory to Agents. In the
case of Offshore Collateral Documents to which any Mexican Loan Parties are a
party, such Offshore Collateral Documents shall be registered with the Sole
Registry of Movable Assets (Registro Único de Garantías Mobiliarias), or any
other applicable public registry required by the Administrative Agent for
perfection purposes.

 

(m)           Completion of Proceedings. All corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto not previously found acceptable by Agents and
Wells Fargo, acting on behalf of Lenders, and their counsel shall be
satisfactory in form and substance to Agents and such counsel, and Agents, Wells
Fargo and such counsel shall have received all such counterpart originals or
certified copies of such documents as Agents may reasonably request.

 

(n)                Material Adverse Effect. Since December 31, 2018, except as
publicly disclosed in filings by Holdings or any Borrower with the SEC prior to
the Closing Date, there has been no Material Adverse Effect with respect to any
Loan Party.

 

(o)                KYC Information.

 

(i)                 Upon the reasonable request of any Lender made at least ten
days prior to the Closing Date, the Borrowers shall have provided to such Lender
the documentation and other information so requested in connection with
applicable “know your customer” and anti-money-laundering rules and regulations,
including the USA Patriot Act, in each case at least five days prior to the
Closing Date.

 

(ii)               At least five days prior to the Closing Date, any Borrower
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall deliver a Beneficial Ownership Certification in relation to
such Borrower.

 

5.2         Conditions Precedent to All Loans. The obligations of Lenders to
make Loans on the date the Loan is funded are subject to the following further
conditions precedent:

 

(a)                Prior to making each Loan, Administrative Agent shall have
received, in accordance with the provisions of Section 2.5, an executed Notice
of Borrowing, in each case signed by a duly authorized officer of the applicable
Borrower.

 



118

 

 

(b)                As of that time the Loan is funded:

 

(i)                 The representations and warranties contained herein and in
the other Loan Documents shall be true, correct and complete in all material
respects (provided, that if a representation is qualified as to “materiality”,
Material Adverse Effect, “material adverse effect” or similar language, such
representation shall be true, correct and complete in all respects) on and as of
that time the Loan is funded to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true, correct and complete in all material respects on and as of
such earlier date; provided, that, in the case of any Loan made pursuant to an
Additional Facility in order to consummate a Limited Condition Acquisition, the
foregoing requirement shall be limited as specified in Section 2.10(d)(i); and

 

(ii)               Subject to Section 2.10(a), no event shall have occurred and
be continuing or would result from the consummation of the borrowing
contemplated by such Notice of Borrowing that would constitute an Event of
Default or an Unmatured Event of Default.

 

5.3         Conditions to Letters of Credit. The issuance of any Letter of
Credit (or amendment to any Letter of Credit that increases the Stated Amount of
such Letter of Credit) (other than Existing Letters of Credit) hereunder
(whether or not the applicable Issuing Lender is obligated to issue such Letter
of Credit) is subject to the following conditions precedent:

 

(a)                On or before the date of issuance of the initial Letter of
Credit pursuant to this Agreement, the initial Loans shall have been made.

 

(b)                On or before the date of issuance of such Letter of Credit,
Administrative Agent shall have received, in accordance with the provisions of
Section 2.11(c), an executed Notice of Issuance (or a facsimile copy thereof) in
each case signed by a duly authorized officer of the Borrower requesting the
Letter of Credit, together with all other information specified in Section
2.11(c) and such other documents or information as the applicable Issuing Lender
may reasonably require in connection with the issuance of such Letter of Credit.

 

(c)                On the date of issuance of such Letter of Credit, all
conditions precedent described in Section 5.2(b) shall be satisfied to the same
extent as if the issuance of such Letter of Credit were the making of a Loan and
the date of issuance of such Letter of Credit were the date the Loan was funded.

 

Article VI
REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders to enter into this Agreement, to induce the Lenders
to thereafter make Term Loans, Dollar Revolving Loans, Multicurrency Revolving
Loans hereunder, to induce Administrative Agent to make overdrafts under the
Domestic Overdraft Account, to induce the Offshore Overdraft Providers to make
overdrafts under the Offshore Overdraft Accounts, to induce Issuing Lenders to
issue Letters of Credit and to induce Lenders to purchase participations in
Letters of Credit, in the Domestic Overdraft Amount and in the Offshore
Overdraft Amounts, Company and each Borrower makes the following representations
and warranties to each Lender, on the Closing Date, and on the date of each
Credit Event, in each case, except to the extent such representations and
warranties are expressly made as of a specified date, in which case such
representations and warranties shall be true as of such specified date only
(which representations and warranties made by an Offshore Borrower shall be
limited to such Offshore Borrower and its Subsidiaries):

 



119

 

 

6.1         Organization, Powers, Good Standing, Business and Subsidiaries.

 

(a)                Organization and Powers. Each of the Loan Parties is a
company, duly organized (or incorporated), validly existing and, where
applicable, in good standing under the laws of its jurisdiction of formation.
Each of the Loan Parties has all requisite organizational power and authority to
own and operate its properties, to carry on its business as now conducted and
proposed to be conducted, to enter into each Loan Document to which it is a
party and to carry out the transactions contemplated hereby and thereby, and, in
the case of Borrowers, to issue the Notes.

 

(b)                Good Standing. Each of the Loan Parties is (to the extent
such concept is relevant) in good standing wherever necessary to carry on its
present business and operations, except in jurisdictions in which the failure to
be in good standing has not had and will not have, in the aggregate, a Material
Adverse Effect.

 

(c)                Subsidiaries. All of the Subsidiaries of Company and their
jurisdictions of organization or incorporation are identified in Schedule 6.1
annexed hereto, as said Schedule 6.1 may be supplemented from time to time
pursuant to the provisions of Section 7.1(i). The Capital Stock of each of the
Subsidiaries of Company identified in Schedule 6.1 annexed hereto (as so
supplemented), is duly authorized, validly issued, fully paid and nonassessable
and as of the Closing Date none of such Capital Stock constitutes Margin Stock.
Each of the Subsidiaries of Company identified in Schedule 6.1 annexed hereto
(as so supplemented) is a company duly organized (or incorporated), validly
existing and, where applicable, in good standing under the laws of its
respective jurisdiction of organization set forth therein, has all requisite
power and authority to own and operate its properties and to carry on its
business as now conducted and as proposed to be conducted, and is qualified to
do business and (to the extent such concept is relevant) in good standing where
applicable in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, in each case except where
failure to be so qualified or in good standing or a lack of such power and
authority has not had and could not reasonably be expected to result in a
Material Adverse Effect. Schedule 6.1 annexed hereto (as so supplemented)
correctly sets forth, as of the Closing Date, the ownership interest of Company
and each of its Subsidiaries in each of the Subsidiaries of Company identified
therein.

 

6.2         Authorization of Borrowing, Etc.

 

(a)                Authorization of Borrowing. The execution, delivery and
performance of the Loan Documents and the issuance, delivery and payment of the
Notes have been duly authorized by all necessary organizational action by each
Loan Party which is a party thereto.

 

(b)                No Conflict. The execution, delivery and performance by each
Loan Party of the Loan Documents to which it is a party and the issuance,
delivery and performance of the Notes do not (i) violate any provision of law
applicable to such Loan Party, the Organic Documents of such Loan Party, or any
order, judgment or decree of any court or other agency of government binding on
such Loan Party, (ii) conflict with, result in a material breach of or
constitute (with due notice or lapse of time or both) a material default under
any Contractual Obligation of such Loan Party, (iii) result in or require the
creation or imposition of any Lien (other than Liens in favor of Collateral
Agent) upon any of the properties or assets of such Loan Party, or (iv) require
any approval of stockholders or any approval or consent of any Person under any
Contractual Obligation of such Loan Party, other than those approvals and
consents which have been obtained or where the failure to obtain any such
approval or consent could not reasonably be expected to result in a Material
Adverse Effect.

 



120

 

 

(c)                Governmental Consents. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party and
the issuance, delivery and performance of the Notes do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any federal, state or other Governmental Authority or regulatory
body except for filings, consents or notices that have been or will be made
during the period in which they are required to be made or where the failure of
which could not reasonably be expected to result in a Material Adverse Effect.

 

(d)                Binding Obligations. This Agreement and the other Loan
Documents executed prior to the date of this Agreement are, and the other Loan
Documents and the Notes that are executed on and subsequent to the date of this
Agreement, when executed and delivered will be, the legally valid and binding
obligations of the applicable Loan Parties, enforceable against the applicable
Loan Parties in accordance with their respective terms, except as enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability.

 

(e)                Request for Borrowing. O-I NZ confirms and acknowledges that
its entry into this Agreement and each other Loan Document is as a result of
either it or its holding company on its behalf independently and proactively
requesting financial accommodation from one or more of the Lenders.

 

6.3         Financial Condition. Borrowers have heretofore delivered to Lenders,
at Lenders’ request, the audited consolidated balance sheet of Holdings and its
Subsidiaries as at December 31, 2018 and the related consolidated statements of
income, stockholders’ equity and cash flows of Holdings and its Subsidiaries for
the Fiscal Year then ended and the unaudited consolidated balance sheet of
Holdings and its Subsidiaries and the unaudited consolidated balance sheet of
Company and its Subsidiaries as of March 31, 2019 and the related unaudited
consolidated statements of income and cash flows of Company and its Subsidiaries
for the periods then ended. All such statements were prepared in conformity with
GAAP. All such consolidated financial statements fairly present in all material
respects the consolidated financial position of Holdings and its Subsidiaries as
at the date thereof and the consolidated results of operations and cash flows of
Holdings and its Subsidiaries for the period covered thereby subject to, in the
case of quarterly financial statements, year-end adjustments and the absence of
footnotes.

 

6.4         No Adverse Material Effect. Since December 31, 2018, except as
publicly disclosed in filings by Holdings or any Borrower with the SEC prior to
the Closing Date, there has been no Material Adverse Effect.

 

6.5         Litigation; Adverse Facts. Except as disclosed in Holdings’ annual
report on Form 10-K for the Fiscal Year ended December 31, 2018, there is no
action, suit, proceeding, governmental investigation or arbitration of which
Company has knowledge (whether or not purportedly on behalf of Company or any of
its Restricted Subsidiaries) at law or in equity or before or by any federal,
state, provincial, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, pending or, to
the knowledge of Company, threatened against or affecting Company or any of its
Restricted Subsidiaries or any property of Company or any of its Restricted
Subsidiaries which would reasonably be expected to result in a Material Adverse
Effect.

 



121

 

 

6.6         Payment of Taxes. Except to the extent permitted by Section 7.3, all
material Tax returns and reports of Holdings and each of its Restricted
Subsidiaries required to be filed by any of them have been timely filed, and all
material Taxes, assessments, fees and other governmental charges upon such
Persons and upon their respective properties, assets, income and franchises
which are due and payable have been paid when due and payable.

 

6.7         Governmental Regulation. Neither Holdings nor any of its Restricted
Subsidiaries an “investment company” or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940.

 

6.8         Securities Activities.

 

(a)                Neither Holdings nor any of its Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of any Borrowing will be used to purchase or carry, or to
extend credit to others for the purpose of purchasing or carrying, any Margin
Stock in violation of Regulation U or X of the Board.

 

(b)                Following application of the proceeds of each Loan, not more
than 25% of the value of the assets (either of Company only or of Company and
its Subsidiaries on a consolidated basis) subject to the provisions of Sections
8.2 or 8.7 or subject to any similar restriction contained in any agreement or
instrument between Company and any Lender or any Affiliate of any Lender
relating to Material Indebtedness and within the scope of Section 10.1(e), was
or will be attributable to Margin Stock.

 

6.9         Employee Benefit Plans.

 

(a)                Each Employee Benefit Plan (other than a Multiemployer Plan)
is in compliance with all applicable provisions of ERISA, the Code and other
applicable federal or state law, and each of Holdings and its Restricted
Subsidiaries has performed all of its obligations under each Employee Benefit
Plan, in each case, except to the extent that such noncompliance or failure to
perform, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, no
application for a funding waiver or extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Pension
Plan.

 

(b)                (i) No ERISA Event has occurred or is reasonably expected to
occur, that, either individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect; (ii) no Pension Plan
which is reasonably likely to be terminated within the next twelve (12) months
has any Unfunded Pension Liability in an amount which, individually or in the
aggregate for all such Pension Plans (excluding for purposes of such computation
any such Pension Plans with respect to which assets exceed benefit liabilities),
would reasonably be expected to have a Material Adverse Effect if such Pension
Plan or Pension Plans were then terminated; and (iii) none of Holdings, any of
its Restricted Subsidiaries or, to the Company’s knowledge, any ERISA Affiliate
has engaged in a transaction subject to Section 4069 or 4212(c) of ERISA that,
in any case, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

 

(c)                With respect to any Foreign Plan, (i) such Foreign Plan is in
compliance with all applicable foreign law, except to the extent that failure to
comply, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, and (ii) as of the date hereof, Company and its
Subsidiaries have made full payment when due of all required contributions to
such Foreign Plan, except to the extent that a failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 



122

 

 

6.10       Disclosure. (a) No representation or warranty of any Loan Party
contained in this Agreement, any Loan Document or any other document,
certificate or written statement (other than any projections, budgets delivered
pursuant to Section 7.1(h), general industry information and pro forma financial
information) furnished to Lenders by or on behalf of any Loan Party for use in
connection with the transactions contemplated by this Agreement, taken as a
whole, contains any untrue statement of a material fact or omits to state a
material fact (known to such Loan Party in the case of any document not
furnished by it) necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made. The projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by such
Loan Parties to be reasonable at the time made, it being recognized by Lenders
that uncertainty is inherent in any such projection and pro forma financial
information, such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from the projected results, and such differences may be
material.

 

(b)               As of the Closing Date, the information included in the
Beneficial Ownership Certification is true and correct in all material respects.

 

6.11     Environmental Protection. Company and each of its Subsidiaries are in
compliance with all applicable Environmental Laws in respect of the conduct of
its business and the ownership, lease, occupation, and operation of property,
except such noncompliance as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Without limiting the
effect of the preceding sentence:

 

(a)                neither Company nor any of its Subsidiaries has received a
complaint, order, citation, notice or other written communication with respect
to the existence or alleged existence of any Environmental Liability, the
outcome of which, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect; and

 

(b)                except, individually or in the aggregate, as would not
reasonably be expected to have a Material Adverse Effect, to the best of
Company’s knowledge there are no environmental, health or safety conditions or
Releases of any Hazardous Materials existing at (i) any real property currently
owned, operated or leased by Company or any of its Subsidiaries, or (ii) any
off-site treatment or disposal facilities used by Company or any of its
Subsidiaries for waste treatment or disposal, which in the case of (i) or (ii)
would reasonably be expected to require any construction or other capital costs
or Environmental Liability to be incurred by Company or any its Subsidiaries (or
any Person for whom Company or any of its Subsidiaries may have liability by law
or contract) prior to the final scheduled maturity of the Obligations in order
to assure compliance with any Environmental Law, including provisions regarding
clean-up.

 

6.12        Title to Properties; Liens; Intellectual Property.

 

(a)               Title to Properties; Liens. Company and its Material
Subsidiaries have (i) good and legal title to (in the case of fee or freehold
interests in Real Property), (ii) valid leasehold interests in (in the case of
Ground Leasehold Interests, or other leasehold interests in Real Property or
personal property), or (iii) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in the
financial statements referred to in Section 6.3 or in the most recent financial
statements delivered pursuant to Section 7.1, in each case except for (x) assets
disposed of since the date of such financial statements in the ordinary course
of business or as otherwise permitted under Section 8.7 and (y) such defects
that, individually or in the aggregate, would not have a Material Adverse
Effect.

 



123

 

 

 

(b)                Intellectual Property. As of the Closing Date, Company and
its Restricted Subsidiaries own or have the right to use all Intellectual
Property used in the conduct of their business, except where the failure to own
or have such right to use, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No claim has been
asserted and is pending by any Person challenging or questioning the use of any
such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, and Loan Parties do not know of any valid basis for any
such claim except for such claims that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. The use of
such Intellectual Property by Company and its Restricted Subsidiaries does not
infringe on the rights of any Person, except for such claims and infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

6.13     Solvency. As of the Closing Date, Company and its Subsidiaries on a
consolidated basis are, and upon the incurrence of any Obligations by any Loan
Party on the Closing Date, will be, Solvent.

 

6.14     Matters Relating to Collateral.

 

(a)                Creation, Perfection and Priority of Liens. Subject to
Section 7.13, as of the Closing Date, the execution and delivery of the
Collateral Documents by Loan Parties, together with (i) the actions taken on or
prior to or after the date hereof pursuant to Section 7.9, and (ii) the delivery
to Collateral Agent of any Collateral not delivered to Collateral Agent at the
time of execution and delivery of the applicable Collateral Document (all of
which Collateral has been so delivered) are effective to create in favor of
Collateral Agent for the benefit of Lenders, as security for the respective
Secured Obligations (as such term or any equivalent term is defined in the
applicable Collateral Document in respect of any Collateral), a valid First
Priority Lien on all of the Collateral (except for Collateral for which the
absence or failure of the Lien on such Collateral would not constitute an Event
of Default under Section 10.1(k)), and all filings and other actions necessary
to perfect and maintain the perfection and First Priority status of such Liens
have been duly made or taken and remain in full force and effect (or will be
duly made or taken within applicable time periods), other than the periodic
filing of UCC continuation statements and such other ongoing filings as may be
required in the other jurisdictions in which Collateral is located, in each
case, subject to the limitations set forth in the Collateral Documents and only
to the extent any such actions are required pursuant to the terms of the
Collateral Documents.

 

(b)                Governmental Authorizations. As of the Closing Date, no
authorization, approval or other action by, and no notice to or filing with, any
Governmental Authority is required for either (i) the pledge or grant by any
Loan Party of the Liens purported to be created in favor of Collateral Agent
pursuant to any of the Collateral Documents or (ii) the exercise by Collateral
Agent of any rights or remedies in respect of any Collateral (whether
specifically granted or created pursuant to any of the Collateral Documents or
created or provided for by applicable law), except for filings or recordings
contemplated by Section 6.14(a) and except as may be required, in connection
with the disposition of any Collateral, by laws generally affecting the offering
and sale of securities.

 

(c)                Absence of Third-Party Filings. Except such as may have been
filed in favor of Collateral Agent as contemplated by Section 6.14(a) or to
evidence permitted lease obligations and other Liens permitted pursuant to
Section 8.2, (i) no effective UCC financing statement, fixture filing or other
instrument similar in effect covering all or any part of the Collateral is on
file in any filing or recording office, (ii) no effective filing covering all or
any part of the IP Collateral is on file in the PTO or the U.S. Copyright Office
(or analogous foreign agencies with respect to Collateral secured by the
Offshore Collateral Documents), and (iii) no effective filings, registrations or
other notices of Liens exist in relation to any of the Loan Parties or any of
the Collateral at any agencies, registries offices or relevant governmental or
other regulatory bodies outside the United States of America.

 



124

 

 

6.15     Credit Agreement Under Indentures. This Agreement is the “Credit
Agreement” as described in (a) the indentures governing the Existing
Owens-Brockway Senior Unsecured Notes and (b) the Permitted European Senior Debt
(as applicable), and in each case, Borrowers’ Agent hereby designates this
Agreement as such.

 

6.16     Non-Bank Rules. In so far as it is a Borrower, OI Europe is at all
times in compliance with the Non-Bank Rules. For the purpose of its compliance
with the Non-Bank Rules under this Section 6.16, OI Europe shall assume that in
relation to the Multicurrency Revolving Facility or any Additional Facility the
aggregate maximum number of lenders which are not Qualifying Banks or Qualifying
Intragroup Creditors is 10 (irrespective of whether or not there are, at any
time, any such lenders).

 

6.17     Anti-Terrorism and Sanctions Laws.

 

(a)                None of the Loan Parties and, to the knowledge of the Loan
Parties, none of their Affiliates or their respective directors, officers, or
employees are in material violation of any Anti-Corruption Laws or any
applicable laws relating to terrorism, money laundering or economic sanctions
(“Anti-Terrorism Laws”), including (i) Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the USA
Patriot Act, (ii) the economic or financial sanctions or trade embargoes
imposed, administered or enforced by the United States Treasury Department’s
Office of Foreign Assets Control (“OFAC”) and its regulations at 31 C.F.R.
Subtitle B, Chapter V (“OFAC Regulations”) or the U.S. Department of State,
(iii) any anti-terror or economic sanctions legislation of Canada, including
those provided for pursuant to the Special Economic Measures Act (Canada) or the
United Nations Act (Canada), or published regulations under the foregoing or
(iv) economic or financial sanctions or trade embargoes imposed, administered or
enforced by the United Nations Security Council, the European Union, the
Netherlands, Her Majesty’s Treasury of the United Kingdom (collectively, the
“Sanctions”). No part of the proceeds of the Loans or Letters of Credit or any
Overdraft Amount will be used directly or indirectly by any Borrower for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
in any manner that would result in the violation of any Anti-Corruption Laws or
Sanctions applicable to any party hereto.

 

(b)                No Loan Party or, to the knowledge of the Loan Parties, any
of its directors, officers, employees or Affiliates is any of the following:

 

(A)              a Sanctioned Person; or

 

(B)              a Person or entity owned or controlled by, or acting for or on
behalf of, any Sanctioned Person.

 

6.18     USA Patriot Act; Foreign Corrupt Practices Act. To the extent
applicable, each of the Borrowers and to the Borrowers’ knowledge, each of their
respective Subsidiaries is in compliance, in all material respects, with (a) the
Trading with the Enemy Act, as amended, the OFAC Regulations, and any other
enabling legislation or executive order relating thereto, (b) the USA Patriot
Act, and (c) the Proceeds of Crime (Money Laundering) and Terrorist Financing
Act (Canada). No part of the proceeds of the Loans or Letters of Credit will be
used, directly or indirectly by any Borrower, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, the Corruption of Foreign Public Officials Act (Canada).

 



125

 

 

6.19     Mexican Withholding Tax. As of the Closing Date, there is no tax, levy,
impost, deduction, charge or withholding imposed, levied or made by or in Mexico
or any political subdivision or taxing authority thereof or therein either (a)
on or by virtue of the execution or delivery of the Loan Documents; or (b) on
any payment to be made pursuant to the Loan Documents to any Person, except that
payments considered interest pursuant to the MITL under this Agreement or the
Notes (including fees payable hereunder and under the Engagement Letter) will be
subject to a Mexican withholding tax at a 4.9% rate.

 

Article VII
AFFIRMATIVE COVENANTS

 

From and after the Closing Date, Company and each Borrower covenants and agrees
that, so long as any of the Commitments hereunder shall be in effect and until
payment in full of all of the Loans, the Offshore Overdraft Amounts and the
Domestic Overdraft Amount, the cancellation or expiration of all Letters of
Credit and the reimbursement of all amounts drawn thereunder, unless Requisite
Lenders shall otherwise give prior written consent, Company and each Borrower
shall perform, and to the extent expressly provided for in this Article VII
shall cause each of their respective Restricted Subsidiaries to perform, all
covenants in this Article VII.

 

7.1       Financial Statements. Company and Borrowers will maintain, and cause
Holdings and each of their respective Restricted Subsidiaries to maintain, a
system of accounting established and administered in accordance with sound
business practices to permit preparation of consolidated financial statements of
Holdings and Company in conformity with GAAP (except as approved by the
accountants preparing such statements or the Chief Financial Officer of Company
or Holdings, as the case may be, and disclosed therein). Company and Borrowers
will deliver, or cause to be delivered, to Administrative Agent (for
distribution to the Lenders):

 

(a)                Quarterly Financial Statements. as soon as practicable and in
any event within 45 days after the end of each Fiscal Quarter, other than
quarters which are the last quarter in a Fiscal Year, the consolidated balance
sheets of Holdings and Company as at the end of such period and the related
consolidated statements of income and cash flows of Holdings and Company for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in comparative form the corresponding figures for
the corresponding periods of the previous Fiscal Year, all in reasonable detail
and certified by any of the chief accounting officer, the chief financial
officer, the treasurer, an assistant treasurer, the controller or an assistant
controller of Company that they fairly present in all material respects the
consolidated financial condition of Holdings and Company as at the dates
indicated and the consolidated results of operations and cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments;

 

(b)                Annual Financial Statements. as soon as practicable and in
any event within 90 days after the end of each Fiscal Year of Company the
audited consolidated balance sheets of Holdings and Company as at the end of
such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of Holdings and Company for such Fiscal
Year, setting forth in comparative form the corresponding figures for the
previous year, all in reasonable detail, each accompanied by a report thereon of
an independent registered public accounting firm of recognized national standing
selected by Company which report shall be unqualified as to going concern and
scope of audit (other than a going concern statement, explanatory note or like
qualification resulting solely from an upcoming maturity date occurring within
one year from the time such opinion is delivered or any actual, prospective or
anticipated breach of any financial covenant in any agreement governing
indebtedness of the Borrower or any Subsidiary) and shall state that such
financial statements fairly present in all material respects the consolidated
financial position of Holdings and Company, respectively, at the dates indicated
and the consolidated results of their operations and cash flows for the periods
indicated in conformity with GAAP;

 

126

 

 

(c)                Compliance Certificates. together with each delivery of
financial statements of Holdings and/or Company pursuant to clauses (a) and (b)
above, (i) a compliance certificate of Company substantially in the form
attached hereto as Exhibit 7.1(c) (the “Compliance Certificate”) (A) stating
that no Event of Default or Unmatured Event of Default exists or, if any such
condition or event existed or exists, specifying the nature and period of
existence thereof and what action Company has taken, is taking and proposes to
take with respect thereto and (B) certifying compliance (as determined in
accordance with GAAP) during and at the end of such accounting periods with
respect to Section 9.1 and, in addition (ii) a written statement of the chief
accounting officer, chief financial officer, treasurer, any assistant treasurer,
controller or any assistant controller of Company describing in reasonable
detail the differences between the financial information contained in such
financial statements and the information contained in the Compliance Certificate
relating to Company’s compliance with Section 9.1;

 

(d)                [Reserved]Specified Modernization Transaction. promptly after
the occurrence thereof, written notice of the consummation of the Specified
Modernization Transaction;

 

(e)                SEC Filings and Press Releases. promptly after the sending or
filing thereof, copies of (i) all annual reports and proxy statements sent or
made available generally by Holdings to its security holders or by any
Restricted Subsidiary of Holdings to its security holders other than Holdings or
another Restricted Subsidiary and (ii) all reports (including, without
limitation, its Annual Report on Form 10-K and its Quarterly Report on Form
10-Q) and all registration statements of Holdings and Borrowers filed with the
SEC on Forms S-2, S-3, S-4 and 8-K provided that such materials filed with the
SEC shall be deemed delivered when posted to the SEC website;

 

(f)                 Events of Default. promptly upon any Responsible Officer of
Company or any Borrower obtaining knowledge of any condition or event which
constitutes an Event of Default or Unmatured Event of Default, an Officers’
Certificate specifying the nature and the period of existence of any such
condition or event, and what action Company or such Borrower has taken, is
taking and proposes to take with respect thereto;

 

(g)                Litigation or Other Proceedings. promptly upon any
Responsible Officer of Company or any Borrower obtaining knowledge of (i) the
institution of, or non-frivolous threat of, any action, suit, proceeding,
governmental investigation or arbitration against or affecting Company or any of
its Restricted Subsidiaries or any property of Company or any of its Restricted
Subsidiaries not previously disclosed by Company or a Borrower to Lenders, or
(ii) any material development in any such action, suit, proceeding, governmental
investigation or arbitration, which, in the case of either (i) or (ii), if
adversely determined, would reasonably be expected to cause a Material Adverse
Effect, written notice thereof to Lenders and provide such other information as
may be reasonably available to it to enable Lenders and their counsel to
evaluate such matters;

 

(h)                Financial Plans. as soon as practicable and in any event
within 90 days after the beginning of each Fiscal Year of Company, a
consolidated plan and financial forecast, prepared in accordance with Company’s
normal accounting procedures applied on a consistent basis, for such Fiscal Year
of Company and its Subsidiaries, including, without limitation, (i) a forecasted
consolidated balance sheet, consolidated statement of income and consolidated
statement of cash flows of Company for such Fiscal Year, and (ii) the amount of
forecasted capital expenditures for such Fiscal Year;

 



127

 

 

(i)                 New Subsidiaries. within 90 days of the end of each Fiscal
Year, a written notice setting forth with respect to all Persons that became
Subsidiaries of Company during the previous Fiscal Year, (i) the date on which
such Person became a Subsidiary of Company and (ii) all of the data required to
be set forth in Schedule 6.1 annexed hereto with respect to all Subsidiaries of
Company (it being understood that such written notice shall be deemed to
supplement Schedule 6.1 annexed hereto for all purposes of this Agreement);

 

(j)                 Overdraft Reporting. promptly upon request by Administrative
Agent, if any Offshore Overdraft Provider has not provided the information
required pursuant to Section 2.1(e) in a timely manner, a written report in form
satisfactory to Administrative Agent setting forth activity with respect to the
applicable Offshore Overdraft Accounts for the requested period and the
applicable Offshore Overdraft Amount outstanding as of the end of the period
covered by such report; and

 

(k)                Other Information. with reasonable promptness, (i) such other
information and data with respect to Company or any of its Subsidiaries as from
time to time may be reasonably requested by any Lender through Administrative
Agent; (ii) any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification; or (iii) such information
and documentation for purposes of compliance with applicable “know your
customer” requirements under the USA PATRIOT Act or other applicable anti-money
laundering laws as the Administrative Agent or any Lender may from time to time
reasonably request.

 

Company and Borrowers shall be deemed to have delivered reports referred to in
clauses (a), (b), (c) or (e) of this Section 7.1 when (A) such reports or other
information have been posted on the SEC website (http://www.sec.gov) or on its
own Internet website as previously identified to Agents and Lenders, and (B)
Company and Borrowers have notified Administrative Agent by electronic mail of
such posting; provided that if any Agent or any Lender reasonably requests such
information to be delivered in hard copies, Company and/or any Borrower, as
applicable, shall furnish to such Agent or Lender, as applicable, such
information accordingly.

 

7.2         Corporate Existence, Etc. Company and each Borrower will at all
times preserve and keep in full force and effect its corporate existence and
rights and franchises material to its business and the businesses of each of its
Restricted Subsidiaries, except, in each case with respect to any Restricted
Subsidiary, as would not reasonably be expected to result in a Material Adverse
Effect; provided that the foregoing shall not prohibit any merger, amalgamation,
consolidation, liquidation, dissolution or other transaction permitted under
Section 8.3 or Section 8.7.

 

7.3         Payment of Taxes and Claims; Tax Consolidation.

 

(a)                Company and each Borrower will, and will cause each of its
Material Subsidiaries to, pay all material Taxes, assessments and other
governmental charges imposed upon it or any of its properties or assets or in
respect of any of its franchises, business, income or property before any
material penalty accrues thereon, and all claims (including, without limitation,
claims for labor, services, materials and supplies) for sums which have become
due and payable and which by law have or may become a material Lien upon any of
its properties or assets, prior to the time when any material penalty or fine
shall be incurred with respect thereto; provided that no such charge or claim
need be paid if being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP (or
its equivalent in the relevant jurisdiction of the taxing authority with respect
thereto) shall have been made therefor, or to the extent that failure to pay
such obligations would not reasonably be expected to have a Material Adverse
Effect.

 



128

 

 

(b)                Company will not, nor will it permit any of its Subsidiaries
to, file or consent to the filing of any consolidated income Tax return with any
Person (other than Holdings or any of its Restricted Subsidiaries or Survivor
Party or such other Person as may be reasonably acceptable to Administrative
Agent).

 

7.4         Maintenance of Properties; Insurance; Application of Net
Insurance/Condemnation Proceeds.

 

(a)                Company and Borrowers will maintain or cause to be maintained
in good repair, working order and condition all material properties used or
useful in the business of Company and its Restricted Subsidiaries and from time
to time will make or cause to be made all appropriate repairs, renewals and
replacements thereof. Company and Borrowers will each maintain or cause to be
maintained, with financially sound and reputable insurers, insurance with
respect to its material properties and business, and the material properties and
business of its Material Subsidiaries against loss or damage of the kinds
customarily insured against by corporations of established reputation engaged in
the same or similar businesses and similarly situated, of such types and in such
amounts as are customarily carried under similar circumstances by such other
corporations (“Industry Standards”) and may self-insure to the extent, and only
to the extent, consistent with Industry Standards; provided that nothing in this
Section 7.4(a) shall prevent Company and Borrowers from discontinuing the
operation and maintenance of any of its properties or any of those of its
Subsidiaries if such discontinuance is, in the judgment of Company or Borrowers,
as the case may be, desirable in the conduct of its or their business and does
not in the aggregate have a Material Adverse Effect. Without limiting the
generality of the foregoing, Company will maintain or cause to be maintained
with financially sound and reputable insurance companies replacement value
casualty insurance on the Collateral against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons. Each such policy of insurance shall (i)
name Collateral Agent for the benefit of Lenders as an additional insured
thereunder as its interests may appear and (ii) in the case of each casualty
insurance policy, contain a lender’s loss payable clause or endorsement,
satisfactory in form and substance to Collateral Agent (it being agreed and
acknowledged by Collateral Agent that the loss payable clause or endorsement in
effect on the Closing Date is satisfactory to Collateral Agent), that names
Collateral Agent for the benefit of Lenders as the loss payee thereunder for any
covered loss in excess of $25,000,000 and provides for at least 30 days’ prior
written notice to Collateral Agent of any modification or cancellation of such
policy.

 

(b)                Application of Net Insurance/Condemnation Proceeds. Upon
receipt by Company or any other Loan Party, or by Collateral Agent as lender’s
loss payee, of any Net Insurance/Condemnation Proceeds, Company or such other
Loan Party shall comply with the requirements of Section 4.4(f), provided that
the Net Insurance/Condemnation Proceeds received by OI Europe shall only be
applied in connection with Loans drawn for its own account.

 

7.5         Inspection. Company and Borrowers shall permit any authorized
representatives designated by any Lender, at the expense of such Lender, to
visit and inspect any of the properties of Company or any of its Restricted
Subsidiaries, including its and their financial and accounting records, and to
make copies and take extracts therefrom, and to discuss its and their affairs,
finances and accounts with its and their officers and, if an Event of Default
has occurred and is continuing, independent public accountants, all upon
reasonable notice and at such reasonable times during normal business hours;
provided, that, notwithstanding anything to the contrary in this Section 7.5,
none of the Borrowers or any of their Restricted Subsidiaries will be required
to disclose, permit the inspection, examination or making copies or abstracts
of, or discussion of, any document, information or other matter that (x)
constitutes non-registered Intellectual Property, non-financial trade secrets or
non-financial proprietary information, (y) in respect of which disclosure to
Administrative Agent, Collateral Agent or any Lender (or their respective
representatives or contractors) is prohibited by law or any binding agreement or
(z) is subject to attorney-client or similar privilege or constitutes attorney
work product; provided that in the event that any Borrower or any of their
Restricted Subsidiaries does not provide information that otherwise would be
required to be provided hereunder in reliance on the exclusions in this proviso,
Company and Borrowers shall use commercially reasonable efforts to provide
notice to Administrative Agent promptly upon obtaining knowledge that such
information is being withheld and to provide such information in a manner that
does not violate such confidentiality obligations or without waiving such
attorney-client or similar privilege (as applicable).

 



129

 

 

7.6         Compliance with Laws. Company, Borrowers and their Restricted
Subsidiaries shall exercise all due diligence in order to comply with the
requirements of all applicable laws, rules, regulations and orders (including
all Environmental Laws) of any Governmental Authority, noncompliance with which
in any case or in the aggregate would reasonably be expected to result in a
Material Adverse Effect. The Loan Parties will maintain in effect and enforce
policies and procedures reasonably designed to ensure compliance by each of the
Loan Parties, its Subsidiaries and their respective directors, officers,
employees and agents with applicable Anti-Corruption Laws, Anti-Terrorism Laws
and Sanctions.

 

7.7         Securities Activities. Following the application of the proceeds of
any Loans, not more than 25% of the value of the assets (either of Company only
or of Company and its Subsidiaries on a consolidated basis) subject to the
provisions of Section 8.2 or 8.7, or subject to any similar restriction
contained in any agreement or instrument between Company and any Lender or any
Affiliate of any Lender relating to Material Indebtedness and within the scope
of Section 10.1(e), will be attributable to Margin Stock.

 

7.8         Environmental Matters.

 

(a)                Company will, and will cause each of its Subsidiaries to:

 

(i)                 use and operate all of its facilities and properties and
conduct all operations in compliance with all Environmental Laws, keep all
Environmental Permits in effect and remain in compliance therewith, and handle
all Hazardous Materials in compliance with all applicable Environmental Laws,
except for any such noncompliance that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect;

 

(ii)               promptly notify Administrative Agent and provide copies of
all written inquiries, claims, complaints, notices or other communications from
any Person relating to any Environmental Liability or the environmental
condition of its facilities and properties or compliance with or liability under
any Environmental Law which would reasonably be expected to have a Material
Adverse Effect, and promptly cure and, if applicable, have dismissed with
prejudice or contest in good faith any actions and proceedings relating thereto;

 

(iii)             promptly notify Administrative Agent of any of the following
that could reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect (a) any proposed acquisition of stock,
assets, or property by Company or any of its Subsidiaries that could reasonably
be expected to expose Company or any of its Subsidiaries to, or result in,
Environmental Liability, (b) any incident or circumstance that could affect the
ability of Company or any of its Subsidiaries to maintain in full force and
effect each and all material Environmental Permits for their respective
operations and properties, and (c) any proposed action to be taken by Company or
any of its Subsidiaries to modify current operations in a manner that could
reasonably be expected to subject Company or any of its Subsidiaries to any
material additional obligations or requirements under any Environmental Laws or
Environmental Liabilities; and

 



130

 

 

(iv)              provide such information and certifications which
Administrative Agent may reasonably request from time to time to evidence
compliance with this Section 7.8.

 

(b)                Company and each of its Subsidiaries shall promptly take, and
shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by Company
or any of their Subsidiaries that could reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect and (ii) make an
appropriate response to any allegation of Environmental Liability against
Company or any of its Subsidiaries and discharge any obligations it may have to
any Person thereunder where failure to do so could reasonably be expected to
result in, individually or in the aggregate, a Material Adverse Effect.

 

7.9         Execution of Subsidiary Guaranty and Security Agreement After the
Closing Date.

 

(a)                Execution of Subsidiary Guaranty and Security Agreement. If
(i) (x) any wholly-owned Restricted Domestic Subsidiary of Company existing on
the Closing Date (other than the Harbor Capital Subsidiaries, Owens-Brockway,
Bolivian Investments, Inc., Sovereign Air, LLC, and Maumee Air Associates Inc.)
that has not previously executed the Subsidiary Guaranty or (y) any Person
becomes a wholly-owned Restricted Domestic Subsidiary of Company after the
Closing Date (other than, in the case of each of the foregoing clauses (x) and
(y), (A) a Receivables Subsidiary, (B) a Restricted Domestic Subsidiary (1) that
owns or acquires assets with an aggregate fair market value (without netting
such fair market value against any liability of such Restricted Domestic
Subsidiary) not exceeding $50,000,000, (2) subject to a restriction permitted
under Section 8.2(b) or any other contractual, legal or regulatory restriction
prohibiting such Restricted Domestic Subsidiary’s execution of the Subsidiary
Guaranty or the Security Agreement (in each case, not entered into in
contemplation of this clause (2)), or (3) whose execution of the Subsidiary
Guaranty or the Security Agreement would require any governmental or regulatory
consent, approval, license or authorization (including from any supervisory
board, works council, regulator or supervisory board (or equivalent), or other
external body) (unless such consent, approval, license or authorization has been
obtained or could reasonably be expected to be obtained without undue cost or
delay), (C) any special purpose vehicle, project finance entity or captive
insurance subsidiary, (D) solely in the case of any obligation under any hedging
arrangement that constitutes a “swap” within the meaning of section 1(a)(47) of
the Commodity Exchange Act, any Subsidiary of Company that is not an “Eligible
Contract Participant” as defined under the Commodity Exchange Act or (E) any
Subsidiary of Company that, in accordance with Section 7.9(e), is not required
to guarantee the Obligations or pledge or grant a security interest in its
assets (including Capital Stock) on the Closing Date (or, if later, on the date
such Subsidiary is formed or acquired) or (ii) either OI International Holdings
Inc. or O-I Holding LLC cease to be a Foreign Subsidiary Holdco and would
otherwise meet the requirements set forth in clause (i)(B) of this Section
7.9(a), Borrowers’ Agent will promptly notify Administrative Agent of that fact
and cause such Restricted Domestic Subsidiary to execute and deliver to
Administrative Agent a counterpart of the Subsidiary Guaranty and (except during
a Collateral Release Period) a counterpart of the Security Agreement and to take
all such further actions and execute all such further documents and instruments
as may be necessary or, in the opinion of Collateral Agent, desirable to create
in favor of Collateral Agent, for the benefit of Lenders, a valid and perfected
First Priority Lien on substantially all of the personal property assets of such
Restricted Domestic Subsidiary to the extent required by the applicable forms of
Collateral Documents. To the extent any such Restricted Domestic Subsidiary is
owned by a Subsidiary Guarantor, unless a Subsequent Collateral Release Period
is then in effect, the Capital Stock of such Restricted Domestic Subsidiary
shall be pledged pursuant to the Security Agreement.

 



131

 

 

(b)                Restricted Foreign Subsidiaries. If (i) any Restricted
Foreign Subsidiary that is a direct Wholly-Owned Subsidiary of an Offshore
Borrower or Offshore Guarantor organized under the laws of the jurisdiction of
such Offshore Borrower or Offshore Guarantor, or (ii) any Person becomes a
direct Wholly-Owned Subsidiary of an Offshore Borrower or Offshore Guarantor
organized in the jurisdiction of such Offshore Borrower (other than the
jurisdiction of organization of OI Europe) or Offshore Guarantor (other than (A)
a Receivables Subsidiary, (B) a Restricted Foreign Subsidiary (x) subject to a
restriction permitted under Section 8.2(b) or any other contractual, legal or
regulatory restriction prohibiting such Restricted Foreign Subsidiary’s
execution of the applicable Offshore Guaranty or the applicable Offshore
Security Agreement (in each case, not entered into in contemplation of this
clause (x)) or (y) whose execution of the applicable Offshore Guaranty or the
applicable Offshore Security Agreement would require any governmental or
regulatory consent, approval, license or authorization (including from any
supervisory board, works council, regulator or supervisory board (or
equivalent), or other external body) (unless such consent, approval, license or
authorization has been obtained or could reasonably be expected to be obtained
without undue cost or delay), (C) any special purpose vehicle, project finance
entity or captive insurance subsidiary, (D) solely in the case of any obligation
under any hedging arrangement that constitutes a “swap” within the meaning of
section 1(a)(47) of the Commodity Exchange Act, any Subsidiary of Company that
is not an “Eligible Contract Participant” as defined under the Commodity
Exchange Act, (E) any Subsidiary of Company that, in accordance with Section
7.9(e), is not required to guarantee the Obligations or pledge or grant a
security interest in its assets (including Capital Stock) on the Closing Date
(or, if later, on the date such Subsidiary is formed or acquired) or (F) a
Restricted Foreign Subsidiary which is not a Material Subsidiary), Borrowers’
Agent will promptly notify Collateral Agent of that fact and cause such
Restricted Foreign Subsidiary, to the extent legally permissible, to execute and
deliver to Collateral Agent a counterpart of the applicable Offshore Guaranty
and (except during a Collateral Release Period) a counterpart of (or accession
document to) the applicable Offshore Security Agreement and such other documents
and instruments and take such further actions as may be necessary, or in the
reasonable opinion of Collateral Agent, desirable but, in each case, consistent
with market practice in the relevant jurisdiction for like companies in the
context of like credit facilities, to create in favor of Collateral Agent, for
the benefit of Lenders, a valid and perfected First Priority Lien on
substantially all of the personal property assets of such Restricted Foreign
Subsidiary described in the applicable forms of Collateral Documents. If, on or
after the Closing Date, a wholly-owned Restricted Foreign Subsidiary becomes a
Restricted Foreign Subsidiary which is a Subsidiary directly owned by a
Subsidiary Guarantor, unless a Subsequent Collateral Release Period is then in
effect, the Capital Stock of such Restricted Foreign Subsidiary shall be pledged
pursuant to the Security Agreement unless (1) such Restricted Foreign Subsidiary
is Receivables Subsidiary (2) such Restricted Foreign Subsidiary or the
Subsidiary Guarantor which is its direct parent is (x) subject to a restriction
permitted under Section 8.2(b) or any other contractual, legal or regulatory
restriction prohibiting such Restricted Foreign Subsidiary’s or Subsidiary
Guarantors’ execution of a stock pledge (in each case, not entered into in
contemplation of this clause (x)) or (y) whose execution of a stock pledge would
require any governmental or regulatory consent, approval or authorization
(unless such consent, approval or authorization has been obtained or could
reasonably be expected to be obtained without undue cost or delay), (3) in the
reasonable judgment of Administrative Agent and Company, the burden or cost or
other consequences (including any material adverse Tax consequences) of
executing the stock pledge shall be excessive in view of the benefits to be
obtained by the Lenders therefrom, or (4) such Restricted Foreign Subsidiary is
a special purpose securitization vehicle or captive insurance subsidiary.

 



132

 

 

(c)                Additional Domestic Subsidiary Borrower and/or Additional
Foreign Subsidiary Borrower.

 

(i)                 At any time at which an Additional Domestic Subsidiary
Borrower is designated as such pursuant to Section 12.1(c), such Additional
Domestic Subsidiary Borrower, if not already a Subsidiary Guarantor, shall
execute a counterpart of the Subsidiary Guaranty and (except during a Collateral
Release Period) a counterpart of the Security Agreement and take all such
further actions and execute all such further documents required to be taken
pursuant to the terms of the Subsidiary Guaranty and Security Agreement to
create in favor of Collateral Agent, for the benefit of Lenders, a valid and
perfected First Priority Lien on substantially all of the personal property
assets of such Additional Domestic Subsidiary Borrower described in the
applicable form of the Collateral Documents. Unless a Subsequent Collateral
Release Period is then in effect, the Capital Stock of such Additional Domestic
Subsidiary Borrower shall be pledged pursuant to the Security Agreement.

 

(ii)               At any time an Additional Foreign Subsidiary Borrower is
designated pursuant to Section 12.1(c), such Additional Foreign Subsidiary
Borrower, if not already an Offshore Guarantor, shall execute a guaranty
agreement (or, as applicable, a counterpart of an existing Offshore Guaranty),
and (except during a Collateral Release Period) a security agreement (or, as
applicable, a counterpart of an existing Offshore Security Agreement), in each
case, together with all such other documents and instruments as may be necessary
or, in the opinion of Collateral Agent, desirable to create in favor of
Collateral Agent, for the benefit of Lenders, a valid and perfected First
Priority Lien on substantially all of the personal property assets of such
Additional Foreign Subsidiary Borrower and to take all such further actions as
Collateral Agent deem desirable in order to effectuate the guaranty and the
First Priority Lien as per this subclause. If such Additional Foreign Subsidiary
Borrower is, or at any time becomes a directly Wholly-Owned Subsidiary of a
Subsidiary Guarantor, unless a Subsequent Collateral Release Period is then in
effect, the Capital Stock of such Additional Foreign Subsidiary Borrower shall
be pledged pursuant to the Security Agreement unless Collateral Agent agrees
otherwise due to the illegality or impracticability of such pledge or because
the costs of obtaining such pledge are excessive in relation to the value of the
security to be afforded thereby; provided that in no circumstances shall a
pledge of shares in the Common Stock or share capital of a Person organized in
the Netherlands be required to the extent, and only for so long as, such Common
Stock is held by another Person organized in the Netherlands.

 

(d)                Subsidiary Organic Documents, Legal Opinions, Etc. Company
and Borrowers shall deliver to Administrative Agent, together with such Loan
Documents, (i) certified copies of such Restricted Subsidiary’s Organic
Documents, together with, if such Subsidiary is a Restricted Domestic Subsidiary
or a Subsidiary organized in a jurisdiction where same (or its equivalent) is
generally available and customary, a good standing certificate from the
Secretary of State (or other applicable authority) of the jurisdiction of its
organization, each to be dated a recent date prior to their delivery to
Administrative Agent, (ii) a certificate executed by the secretary or, in the
case of a Foreign Subsidiary, similar officer of such Subsidiary as to (A) the
fact that the attached resolutions of the Governing Body of such Subsidiary
approving and authorizing the execution, delivery and performance of such Loan
Documents are in full force and effect and have not been modified or amended and
(B) the incumbency and signatures of the officers of such Subsidiary executing
such Loan Documents, and (iii) if such Subsidiary is a Material Subsidiary, a
customary opinion of counsel to such Subsidiary, in form and substance
reasonably satisfactory to Administrative Agent and its counsel, as to (A) the
due organization and (where applicable) good standing of such Subsidiary, (B)
the due authorization, execution and delivery by such Subsidiary of such Loan
Documents, (C) the enforceability of such Loan Documents against such Subsidiary
and (D) such other matters (including matters relating to the creation and
perfection of Liens in any Collateral pursuant to such Loan Documents) as
Administrative Agent may reasonably request, all of the foregoing to be
reasonably satisfactory in form and substance to Administrative Agent and its
counsel, subject to customary exceptions and qualifications.

 



133

 

 

(e)                Agreed Guaranty and Security Principles. With respect to any
Subsidiary incorporated or formed under the laws of any jurisdiction after the
Closing Date, that a guaranty of any of the Obligations or a pledge or grant of
a security interest in an asset (including Capital Stock) otherwise would be
required to be pledged under this Agreement or any other Loan Document, in each
case shall not be required to be given by such Subsidiary to the extent that
such guaranty, pledge or grant:

 

(i)                 is prohibited by or in breach of or could reasonably be
expected to be in breach of (i) any Requirement of Law (including, but not
limited to, any exchange control, financial assistance, corporate benefit,
corporate interest, minimum capitalization, fraudulent conveyance, “interest
stripping”, transfer pricing, thin capitalization, retention of title or similar
laws, rules or regulations) or (ii) any contractual obligation (including
pursuant to any joint venture or similar agreement) in effect as of the Closing
Date (or, if later, the date such Subsidiary is formed or acquired so long as
not entered into in contemplation of such formation or acquisition other than
pursuant to customary terms in the acquisition agreement pursuant to which such
Subsidiary was acquired) or otherwise entered into with a third party that is
not prohibited by this Agreement (and not entered into in contemplation of this
Agreement), or contractual obligations not more restrictive than any of the
foregoing in any material respect and not entered into in contemplation of this
Agreement;

 

(ii)               except in the case of a Domestic Subsidiary, could reasonably
be expected to result in a risk of (a) breach of the fiduciary duties of, or
personal civil or criminal liability on the part of, any of any Foreign
Subsidiary’s officers, directors, employees or similar persons or (b) criminal
liability on the part of any Foreign Subsidiary;

 

(iii)              could reasonably be expected to result in material adverse
tax consequences (including adverse effects in relation to interest
deductibility, stamp duty and the possibility to form a fiscal unity) to Company
or any of its Subsidiaries as determined in good faith by Company (acting
reasonably) in consultation with the Administrative Agent (acting reasonably);
or

 

(iv)              could reasonably be expected to result in costs (including
stamp duty, VAT, notarization and registration fees) or other consequences that
would be excessive in relation to the benefits afforded thereby, as determined
in good faith by Company (acting reasonably) in consultation with the
Administrative Agent (acting reasonably).

 

Notwithstanding the foregoing, in no event shall (z) any Loan Party as of the
Closing Date or (y) any Subsidiary of the Company that is an issuer or guarantor
of the Existing Owens-Brockway Senior Unsecured Notes and/or the Permitted
European Senior Debt, in each case be excluded from providing a guaranty of the
Obligations and/or granting a security interest in its assets constituting
Collateral due to the operation of this clause (e).

 

7.10     Designation of Unrestricted Subsidiaries.

 

The Borrowers’ Agent may at any time after the Closing Date designate any
Restricted Subsidiary (other than a Loan Party) as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary; provided that (a)
immediately before and after such designation, no Unmatured Event of Default or
Event of Default shall have occurred and be continuing, (b) immediately after
giving effect to such designation, Company shall be in compliance with the
covenants set forth in Sections 8.3 and 9.1, determined on a Pro Forma Basis as
of the last day of the most recently ended fiscal quarter, in each case, as if
such designation had occurred on the last day of such fiscal quarter of Company
and, as a condition precedent to the effectiveness of any such designation,
Company shall deliver to Administrative Agent a certificate setting forth in
reasonable detail the calculations demonstrating such compliance, (c) no
Restricted Subsidiary may be designated as an Unrestricted Subsidiary if it was
previously designated an Unrestricted Subsidiary and (d) Company shall cause
each Unrestricted Subsidiary to simultaneously be designated as an “Unrestricted
Subsidiary” under the Existing Owens-Brockway Senior Unsecured Notes, any
Permitted Secured Debt, any Permitted Unsecured Debt, any Permitted European
Senior Debt or any other Indebtedness the terms of which permits a similar
designation.

 



134

 

 

The designation of any Restricted Subsidiary as an Unrestricted Subsidiary after
the Closing Date shall constitute an Investment by the applicable Loan Party
therein at the date of designation in an amount equal to the fair market value
of the applicable Loan Party’s investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (x) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time, and (y) a return on any Investment by
the applicable Loan Party in such Unrestricted Subsidiary pursuant to the
preceding sentence in an amount equal to the fair market value at the date of
such designation of such Loan Party’s Investment in such Subsidiary.
Notwithstanding the foregoing, no existing or future Borrower shall be permitted
to be an Unrestricted Subsidiary.

 

7.11     Personal Property Securities Act.

 

(a)                PPSA Laws Further Steps. If Administrative Agent and/or
Collateral Agent determines that a Collateral Document (or a transaction in
connection with it) is or contains a security interest for the purposes of the
PPSA Laws, the Loan Parties party hereto agree to do anything (such as obtaining
consents, signing and producing documents, getting documents completed and
signed and supplying information) which Administrative Agent asks and considers
necessary (acting reasonably) for the purposes of:

 

(i)                 ensuring that such security interest is enforceable,
perfected (including, where possible, by control in addition to registration)
and otherwise effective;

 

(ii)               enabling Administrative Agent and/or Collateral Agent to
apply for any registration, or give any notification, in connection with the
security interest so that such security interest has the same priority which it
had prior to the introduction of the PPSA Laws; or

 

(iii)               enabling Administrative Agent and/or Collateral Agent to
exercise rights in connection with such security interest.

 

(b)                PPSA Laws Undertaking. If any Loan Party has granted any
security interest for the purposes of the PPSA Laws and if a failure by such
Loan Party to perfect some or all of such security interest would materially
adversely affect the business, operation, property, condition (financial or
otherwise), or prospects of the Loan Parties (taken as a whole), the Loan
Parties party hereto agree to implement, maintain and comply in all material
respects with, procedures for the perfection of those security interests. These
procedures shall include procedures designed to ensure that the applicable Loan
Parties take all reasonable steps under the PPSA Laws to perfect any such
security interest with the highest ranking priority reasonably possible (such as
perfecting a purchase money security interest, perfecting a security interest by
control (to the extent applicable) or including the serial number in a financing
statement for personal property that may or must be described by a serial
number). If Administrative Agent reasonably requests, each Loan Party party
hereto agrees to arrange at its expense an audit of the PPSA Laws procedures.
Administrative Agent may only make a request of a Loan Party pursuant to the
immediately preceding sentence if it reasonably suspects that such Loan Party is
not complying with this clause.

 



135

 

 

(c)                No PPSA Laws Notice Required Unless Mandatory. Administrative
Agent and/or Collateral Agent (as applicable) need not give any notice under the
PPSA Laws (including a notice of a verification statement or financing change
statement) unless the notice is required by the PPSA Laws and cannot be
excluded.

 

(d)                NZ PPSA waivers. Each Borrower, on behalf of itself and the
Guarantors, and Collateral Agent agree that, to the extent permitted by law and
in respect of each Collateral Document and each Lien created under a Collateral
Document:

 

(i)each Borrower and Guarantor and Collateral Agent contract out of sections
114(1)(a), 133 and 134 of the NZ PPSA; and

 

(ii)each Borrower and Guarantor and Collateral Agent contract out of the Loan
Party’s rights to (and each Loan Party waives its rights to):

 

(A)receive a statement of account under section 116 of the NZ PPSA;

 

(B)receive notice of Collateral Agent’s proposal to retain personal property (as
defined in the NZ PPSA) under section 120(2) of the NZ PPSA;

 

(C)object to Collateral Agent’s proposal to retain any personal property (as
defined in the NZ PPSA) under section 121 of the NZ PPSA;

 

(D)not have goods damaged when Collateral Agent (or any person on its behalf)
removes an accession under section 125 of the NZ PPSA;

 

(E)be reimbursed for damage caused when Collateral Agent (or any person on its
behalf) removes an accession under section 126 of the NZ PPSA;

 

(F)refuse permission to remove an accession under section 127 of the NZ PPSA;

 

(G)receive notice of the removal of an accession under section 129 of the NZ
PPSA; and

 

(H)apply to the applicable court for an order concerning the removal of an
accession under section 131 of the NZ PPSA.

 

7.12                     Use of Proceeds. Borrowers will use all proceeds of the
Loans as provided in Sections 6.8, 6.17 and 6.18. In addition, Borrowers will
use all proceeds of the Tranche A Term Loan Facility, the Tranche B Term Loan
Facility, the Tranche C Term Loan Facility, the Tranche D Term Loan Facility,
the Dollar Revolving Facility and the Multicurrency Revolving Facility (i) to
repay the loans under the Existing Credit Agreement and pay related fees and
expenses and (ii) to provide financing for general corporate purpose (including
working capital requirements) of Company, the Borrowers and their respective
Subsidiaries.

 

7.13                       Post-Closing Matters.        Company and Borrowers
shall on or prior to the date occurring ten (10) Business Days after the Closing
Date (or such later date as Administrative Agent may approve in its sole
discretion), deliver to Administrative Agent (a)(i) an equity interest pledge
agreement duly executed by O-I Mexico, as pledgor, and Collateral Agent, as
pledgee,  with the Capital Stock of Owens América, S. de R.L. de C.V. to be
pledged thereunder, in form and substance reasonably satisfactory to
Administrative Agent and (ii) a non-possessory pledge agreement duly executed by
O-I Mexico, as Pledgor, and Collateral Agent, as Pledgee, in form and substance
reasonably satisfactory to Administrative Agent, and (b) a copy of a favorable
written opinion of Creel, García-Cuéllar, Aiza y Enriquez, S.C., Mexican counsel
to O-I Mexico with respect to capacity, validity and enforceability in relation
to the documents set forth in clause (a) hereof, in form and substance
reasonably satisfactory to Administrative Agent.

 



136

 

 

Article VIII
NEGATIVE COVENANTS

 

Company and each Borrower covenants and agrees that, so long as any of the
Commitments hereunder shall remain in effect and until payment in full of all of
the Loans, the Notes, the Offshore Overdraft Amounts, the Domestic Overdraft
Amount and other Obligations (other than contingent indemnification obligations
not then due) and the cancellation or expiration of all Letters of Credit and
reimbursement of all amounts drawn thereunder, unless Requisite Lenders shall
otherwise give prior written consent, Company and each Borrower shall perform,
and shall cause each of its respective Restricted Subsidiaries (or Material
Subsidiaries in the case of Section 8.2(b) and Section 8.7(a)) to perform, all
covenants in this Article VIII. Notwithstanding anything to the contrary
contained in this Agreement, any usage under any “basket” set forth in any
covenant or exception in the Existing Credit Agreement shall not be included in
the determination of baskets set forth in this Article VIII or any other
covenant or exception in this Agreement (it being understood, for the avoidance
of doubt, that any Indebtedness or Liens incurred pursuant to the Existing
Credit Agreement shall still be taken into account in any determination of the
Total Leverage Ratio and Secured Leverage Ratio hereunder).

 

8.1         Indebtedness.

 

Company and each Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to create, incur, assume or guaranty, or otherwise become or remain
liable with respect to, any Indebtedness or any Receivables Sale Indebtedness,
except:

 

(i)                 Loan Parties may become and remain liable with respect to
the Obligations and may guaranty the Obligations and the Other Lender Guarantied
Obligations pursuant to their respective Guarantee Agreements;

 

(ii)               Company and its Restricted Subsidiaries may become and remain
liable with respect to Contingent Obligations permitted by Section 8.4 and, upon
any matured obligations actually arising pursuant thereto, the Indebtedness
corresponding to the Contingent Obligations so extinguished;

 

(iii)             Company and its Restricted Subsidiaries may become and remain
liable with respect to Indebtedness in respect of Capitalized Leases and
Purchase Money Indebtedness in an aggregate principal amount outstanding at any
time not exceeding the greater of (a) $700,000,000 and (b) 9.50% of Consolidated
Tangible Assets;

 

(iv)              Company may become and remain liable with respect to
Indebtedness to any of its Restricted Subsidiaries, and any Restricted
Subsidiary of Company may become and remain liable with respect to Indebtedness
to Company or any other Restricted Subsidiary of Company; provided that, all
such intercompany Indebtedness owed by Company or any Borrower shall be
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the applicable promissory notes or an intercompany
subordination agreement, and Company may become and remain liable with respect
to Indebtedness to Holdings;

 

(v)              Company and its Restricted Subsidiaries, as applicable, may
remain liable with respect to Indebtedness or the commitments therefor described
in Schedule 8.1 annexed hereto and any extensions, renewals and refinancing of
such Indebtedness and/or commitments therefor described in Part I of Schedule
8.1 to the extent that such extension, renewal or refinancing does not result in
an increase in the aggregate principal amount or commitment amount (other than
an increase in respect of accrued interest, fees or premium payable with respect
thereto) of such Indebtedness as described in such Part I;

 



137

 

 

(vi)              [Reserved];

 

(vii)            Company, Packaging, Owens-Brockway and Subsidiary Guarantors
may become and remain liable with respect to Permitted Secured Debt;

 

(viii)          Company and its Restricted Subsidiaries may become and remain
liable with respect to Indebtedness in respect of netting services, overdraft
protections and otherwise in connection with deposit accounts;

 

(ix)              Company, Packaging, Owens-Brockway and Subsidiary Guarantors
may become and remain liable with respect to Permitted Unsecured Debt on a
subordinated or unsecured basis or both;

 

(x)              OIEG or another Restricted Foreign Subsidiary reasonably
acceptable to Administrative Agent may become and remain liable with respect to
Permitted European Senior Debt;

 

(xi)              In addition to Indebtedness permitted by the other clauses of
this Section, Restricted Foreign Subsidiaries of Company may become and remain
liable with respect to other Indebtedness in an aggregate principal amount at
any time outstanding not to exceed the greater of (a) $700,000,000 and (b) 9.50%
of Consolidated Tangible Assets (inclusive of amounts outstanding or committed
under Schedule 8.1, Part II);

 

(xii)            In addition to Indebtedness permitted by the other clauses of
this Section, Company and its Restricted Subsidiaries may become and remain
liable with respect to other Indebtedness in an aggregate principal amount at
any time outstanding not to exceed the greater of (a) $400,000,000 and (b) 5.50%
of Consolidated Tangible Assets;

 

(xiii)          Company and its Restricted Subsidiaries may become and remain
liable with respect to Acquired Indebtedness and Permitted Refinancing
Indebtedness thereof;

 

(xiv)          Company and its Restricted Subsidiaries may become and remain
liable with respect to Receivables Sale Indebtedness in an aggregate principal
amount at any time outstanding not to exceed the greater of (a) $1,250,000,000
and (b) 17.0% of Consolidated Tangible Assets;

 

(xv)            A Subsidiary may remain liable for Indebtedness deemed incurred
by such Subsidiary as a result of a redesignation of such Subsidiary from an
Unrestricted Subsidiary to a Restricted Subsidiary pursuant to Section 7.10;
provided that after giving effect to the incurrence of the Indebtedness (and any
other Indebtedness incurred since the last day of the fiscal quarter for which
financial statements were delivered under Section 7.1(a) or (b)) on a Pro Forma
Basis, Company and its Restricted Subsidiaries would be in compliance with the
financial covenant in Article IX, and any Permitted Refinancing Indebtedness
thereof;

 

(xvi)          Company and its Restricted Subsidiaries may become and remain
liable for Indebtedness in respect of workers’ compensation claims, payment
obligations in connection with health or other types of social security
benefits, unemployment or other insurance or self-insurance obligations; and

 



138

 

 

 

(xvii)        Company and its Restricted Subsidiaries may become and remain
liable for Indebtedness arising from the honoring by a bank of a check or
similar instrument drawn against insufficient funds or overdraft protections in
respect of same, provided that such Indebtedness is covered by Company or any of
its Restricted Subsidiaries within ten Business Days.

 

For purposes of determining compliance with this Section 8.1, in the event that
an item of proposed Indebtedness meets the criteria of more than one of the
categories of permitted Indebtedness described in clauses (i) through (xvii)
above, Company and its Restricted Subsidiaries, in their sole discretion, will
be permitted to classify such item of Indebtedness on the date of its
incurrence, or later reclassify such item of Indebtedness, in any manner that
complies with this Section 8.1, so long as such Indebtedness (or any portion
thereof) is permitted to be incurred pursuant to such provision at the time of
reclassification. Notwithstanding the foregoing, Indebtedness incurred (a) under
the Loan Documents (including in respect of any Additional Facility, Additional
Revolving Commitments, Additional Term Loans, Extended Revolving Commitments,
Extended Term Loans, Refinancing Term Loans, Replacement Term Loans and any
other Obligations incurred under Sections 2.10 and 2.15 (and any extension
thereof pursuant to Section 2.15)) shall only be classified as incurred under
Section 8.1(i), and (b) pursuant to Section 8.1(v) and any permitted refinancing
thereof shall only be classified as incurred under Section 8.1(v).

 

 

8.2         Liens and Related Matters.

 

(a)                      Prohibition on Liens. Company and each Borrower shall
not, and shall not permit any of its Restricted Subsidiaries to create, incur,
assume or permit to exist any Lien on or with respect to any asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Company, any Borrower or any of their Restricted Subsidiaries,
whether now owned or hereafter acquired except:

 

(i)               Permitted Encumbrances;

 

(ii)              Liens granted pursuant to the Collateral Documents;

 

(iii)             Liens described in Schedule 8.2 annexed hereto and any
extensions, refinancings or renewals thereof, provided that (i) the property
covered thereby is not changed in any material respect, (ii) the amount secured
thereby is not increased and (iii) the direct and contingent obligors with
respect thereto are not changed (other than ceasing to be obligors);

 

(iv)             Liens securing Purchase Money Indebtedness permitted by Section
8.1(iii) and arising from the giving, simultaneously with or within 180 days
after the acquisition, construction or improvement of real property or tangible
personal property, of any purchase money Lien (including vendors’ rights under
purchase contracts under an agreement whereby title is retained for the purpose
of securing the purchase price thereof) on real property or tangible personal
property acquired, constructed or improved and not theretofore owned by Company,
any Borrower or any of its Restricted Subsidiaries, or from the acquiring of
real property or tangible personal property not theretofore owned by Company,
any Borrower or any of its Restricted Subsidiaries subject to any then-existing
Lien (whether or not assumed), or from the extension, renewal or replacement of
any Indebtedness secured by any of the foregoing Liens so long as the aggregate
principal amount thereof and the security therefor is not thereby increased;
provided, however, that in each case (a) such Lien is limited to such acquired,
constructed or improved real or tangible personal property and fixed
improvements, if any, then existing or thereafter erected thereon, and (b) the
principal amount of the Indebtedness secured by such Lien, together (without
duplication) with the principal amount of all other Indebtedness secured by
Liens on such property, shall not exceed the cost (which shall be deemed to
include, without duplication, the amount of Indebtedness secured by Liens,
including existing Liens, on such property) of such property to Company, any
Borrower or its applicable Restricted Subsidiary;

 



139

 

 

(v)              Permitted Real Property Encumbrances;

 

(vi)             Liens on acquired assets securing Acquired Indebtedness; and
Liens on any assets of any Person existing at the time such Person becomes a
Restricted Subsidiary or is merged or amalgamated with or into Company or
another Restricted Subsidiary of Company (so long as such Lien does not attach
to any assets of the surviving Person other than those assets subject to such
Liens prior to such amalgamation or merger); provided that such Liens were
created prior to and not in anticipation of the acquisition of such acquired
assets or acquired Restricted Subsidiary; or such merger or amalgamation;

 

(vii)            In addition to Liens permitted by the other clauses of this
Section, Liens on the assets of Restricted Foreign Subsidiaries securing
Indebtedness or other obligations of such Restricted Foreign Subsidiaries (other
than O-I Australia, O-I Canada, OIEG, O-I NZ, OI Europe, O-I Mexico any of the
Offshore Guarantors and/or, as applicable, an Additional Foreign Subsidiary
Borrower);

 

(viii)          In addition to Liens permitted by the other clauses of this
Section, Liens securing Indebtedness or other obligations of Company and any of
its Restricted Subsidiaries in an aggregate principal amount outstanding not to
exceed the greater of (A) $500,000,000 or (B) 7.50% of Consolidated Tangible
Assets;

 

(ix)              Liens securing Receivables Sale Indebtedness; provided that
such Liens encumber solely the receivables so sold and customary related assets
(including cash reserves and deposit accounts established in connection
therewith);

 

(x)              Liens on deposits of cash or Cash Equivalents securing
bona-fide hedging arrangements with Lenders or Affiliates thereof;

 

(xi)              Liens in respect of Indebtedness permitted under Section
8.1(xv) to the extent such Lien exists at the time of redesignation of the
applicable Person; and

 

(xii)            Liens incurred in connection with the issuance of letters of
credit permitted under Section 8.4(ii)(y).

 

(b)                No Restrictions on Restricted Subsidiary Distributions to
Company or Other Restricted Subsidiaries. Company and Borrowers will not, and
will not permit any of its or their Material Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Restricted
Subsidiary to (i) pay dividends or make any other distributions on any of such
Restricted Subsidiary’s Capital Stock owned by Company or any other Restricted
Subsidiary of Company, (ii) repay or prepay any Indebtedness owed by such
Restricted Subsidiary to Company or any other Restricted Subsidiary of Company,
(iii) make loans or advances to Company or any other Material Subsidiary, or
(iv) transfer any of its property or assets to Company or any other Material
Subsidiary (any such consensual encumbrance or restriction, a “Restriction”),
except for such Restrictions existing by reason of (a) any Restrictions existing
under any of the Loan Documents or any other agreements or contracts in effect
on the Closing Date, (b) any Restrictions with respect to any Person that
becomes a Restricted Subsidiary of Company after the Closing Date under any
agreement in existence at the time such Person becomes such a Restricted
Subsidiary (so long as such Restriction was not entered into in contemplation of
this clause (b)), (c) any Restrictions with respect to any Restricted Subsidiary
of Company imposed pursuant to an agreement which has been entered into for the
sale or disposition of all or substantially all of the Capital Stock or assets
of such Restricted Subsidiary, (d) any Restrictions with respect to any
Restricted Subsidiary of Company all or substantially all of whose assets are
property encumbered by Liens permitted under Section 8.2(a), (e) Restrictions
imposed by applicable laws, (f) Restrictions under licenses or other contracts
governing Intellectual Property rights, joint venture agreements, leases of, or
mortgages and other agreements relating to Liens on, specified property or
assets limiting or prohibiting transfers of such property or assets (including,
without limitation, non-assignment clauses, due-on-sale clauses and clauses
prohibiting junior Liens, subletting, sublicensing or other similar transfers of
property or assets), (g) any Restrictions under (1) indentures governing
Permitted Unsecured Debt, Permitted Secured Debt or Permitted European Senior
Debt or (2) any agreement evidencing Indebtedness pursuant to Sections 8.1(xi)
or (xii) which Restrictions (taken as a whole) are either not materially more
restrictive as those under this Agreement or clause (h) below or are
Restrictions similar to comparable transactions in the market at the time such
Indebtedness is issued, (h) any Restrictions under the indentures governing the
Existing Owens-Brockway Senior Unsecured Notes or the Permitted European Senior
Debt, (i) any Restrictions under any agreements evidencing or relating to
Acquired Indebtedness; (j) any Restrictions with respect to Receivables Sale
Indebtedness (including in connection with the creation of any Receivables
Subsidiary to purchase and sell accounts receivable), provided that such
Restrictions apply only to the accounts receivable which are the subject of any
accounts receivable transaction; and (k) any Restrictions existing under any
agreement (including in respect of Permitted Refinancing Indebtedness) that
amends, refinances, supplements, restates, renews or replaces any agreement
containing Restrictions permitted under the preceding clauses (a) through (j);
provided that the terms and conditions of any such agreement, as they relate to
any such Restrictions, are not materially more restrictive to Company, Borrowers
and such Restricted Subsidiaries, as applicable, taken as a whole, than those
under the agreement so amended, refinanced, supplemented, restated, renewed or
replaced.

 



140

 

 

8.3         Investments; Acquisitions.

 

Company and Borrowers shall not, and shall not permit any of its or their
Restricted Subsidiaries to, directly or indirectly, make or own any Investment
in any Person or acquire, by purchase or otherwise, all or substantially all the
business, property or fixed assets of, or Capital Stock or other ownership
interest of any Person, or any division or line of business of any Person (each
such acquisition, an “Acquisition”) except:

 

(i)               Company and its Restricted Domestic Subsidiaries may make and
own Investments in Cash Equivalents and the Restricted Foreign Subsidiaries may
make and own Investments in Cash Equivalents and short term investments similar
to Cash Equivalents customarily used in the countries in which they are located;

 

(ii)               Company and its Restricted Subsidiaries may continue to own
the Investments owned by them as of the Closing Date in any Restricted
Subsidiaries of Company, and Company and its Restricted Subsidiaries may make
and own additional equity Investments in Loan Parties (other than OI Europe or
O-I Canada), and Restricted Subsidiaries that are not Loan Parties may make and
own additional equity investments in other non-Loan Parties;

 

(iii)             Company and its Restricted Subsidiaries may make intercompany
loans to the extent permitted under Section 8.1(iv);

 

(iv)             Company and its Restricted Subsidiaries may continue to own the
Investments owned by them and described in Schedule 8.3 annexed hereto;

 

(v)              Company and its Restricted Subsidiaries may make Acquisitions
(and Company and its Restricted Domestic Subsidiaries may make Investments in
Restricted Foreign Subsidiaries necessary to consummate any such Acquisition) so
long as immediately after giving effect to such Acquisition, (i) the Borrowers
are in compliance with the financial covenant set forth in Article IX as of the
last day of the Fiscal Quarter most recently ended calculated on a Pro Forma
Basis after giving effect to such Acquisition; provided, that the determination
of compliance for this Section 8.3(v)(i) may be made as of either the signing of
the acquisition or purchase agreement or the closing of such Acquisition at the
Borrowers’ option; and (ii) with respect to any Acquisition for which the
purchase consideration is in excess of $100,000,000, the Total Available
Revolving Commitment is at least $150,000,000;

 



141

 

 

(vi)            Company and its Restricted Subsidiaries may make additional
Investments in their respective Restricted Foreign Subsidiaries;

 

(vii)           Company and its Restricted Subsidiaries may make and own
Investments arising in connection with Commodities Agreements entered into in
accordance with current industry practice (at the time of making any such
Investment) or the past practices of Company and its Restricted Subsidiaries;

 

(viii)          Company may acquire and hold obligations of one or more officers
or other employees of Company or its Restricted Subsidiaries in connection with
such officers’ or employees’ acquisition of shares of Holdings’ common stock, so
long as no cash is actually advanced by Company or any of its Restricted
Subsidiaries to such officers or employees in connection with the acquisition of
any such obligations;

 

(ix)             Company and its Restricted Subsidiaries may receive and hold
promissory notes and other non-cash consideration received in connection with
any Asset Sale or other sales of assets permitted by Section 8.7;

 

(x)              Company and its Restricted Subsidiaries may acquire Securities
in connection with the satisfaction or enforcement of Indebtedness or claims due
or owing to Company or any of its Restricted Subsidiaries or as security for any
such Indebtedness or claim;

 

(xi)              In addition to Investments permitted by the other clauses of
this Section, Company and its Restricted Subsidiaries may make and own other
Investments (including Investments in Unrestricted Subsidiaries) after the
Closing Date so long as (a) no Event of Default or Unmatured Event of Default
has occurred and is continuing or would result therefrom and (b) Company and its
Restricted Subsidiaries are in compliance with the covenant set forth in Article
IX (but without giving effect to any increase in the level set forth therein in
any Trigger Quarter or any subsequent Fiscal Quarter in which such increase
applies) as of the last day of the Fiscal Quarter most recently ended calculated
on a Pro Forma Basis after giving effect to such Investment; provided that
during a Trigger Quarter and any subsequent Fiscal Quarter in which an increase
to the financial covenant level set forth in Article IX applies, Investments
permitted by this clause (xi) shall increase by $250,000,000 less the aggregate
amount of Restricted Payments made as of such date of determination pursuant to
the proviso to Section 8.5(vi);

 

(xii)            other Investments made after the Closing Date not constituting
Acquisitions not in excess of $250,000,000 at any time outstanding; and

 

(xiii)          Company and its Restricted Subsidiaries may enter into and
consummate transactions described in Sections 8.7(i) and (ix).; and

 

(xiv)          Investments in Survivor Party pursuant to the Specified
Modernization Transaction substantially concurrently with the consummation
thereof.

 



142

 

 

8.4         Contingent Obligations.

 

Company and Borrowers shall not, and shall not permit any of its or their
Restricted Subsidiaries to create or become or remain liable with respect to any
Contingent Obligation, except:

 

(i)               Loan Parties may become and remain liable with respect to
Contingent Obligations under their respective Guarantee Agreements;

 

(ii)              Company, Borrowers and its and their Restricted Subsidiaries
may become and remain liable with respect to (x) Contingent Obligations in
respect of Letters of Credit in an aggregate amount not to exceed at any time
$350,000,000 and (y) Contingent Obligations in respect of other letters of
credit and surety bonds in an aggregate amount not to exceed at any time
$300,000,000;

 

(iii)             Company and its Restricted Subsidiaries may become and remain
liable with respect to Contingent Obligations under Hedging Agreements (other
than Commodities Agreements) with respect to Indebtedness or other obligations
of Company and its Restricted Subsidiaries;

 

(iv)            Company and its Restricted Subsidiaries may become and remain
liable with respect to Contingent Obligations in respect of customary
indemnification and purchase price adjustment obligations incurred in connection
with Asset Sales or other sales of assets of Company and its Restricted
Subsidiaries;

 

(v)             Company and its Restricted Subsidiaries may become and remain
liable with respect to Contingent Obligations under guarantees in the ordinary
course of business of the obligations of suppliers, customers, franchisees and
licensees of Company and its Restricted Subsidiaries in an aggregate amount not
to exceed at any time $200,000,000;

 

(vi)             Company and its Restricted Subsidiaries may become and remain
liable with respect to Contingent Obligations in respect of any Indebtedness of
Company or any of its Restricted Subsidiaries to the extent such Indebtedness is
specifically permitted by Section 8.1 (other than Permitted Secured Debt,
Permitted Unsecured Debt and except to the extent the obligors for any
particular issuance of Indebtedness are otherwise specifically restricted by
this Agreement);

 

(vii)           Company and its Restricted Subsidiaries, as applicable, may
remain liable with respect to Contingent Obligations described in Schedule 8.4
annexed hereto and Permitted Refinancing Indebtedness thereof;

 

(viii)          Company and its Restricted Subsidiaries may become and remain
liable with respect to Contingent Obligations in respect of any obligation of
Company or any of its Restricted Subsidiaries not prohibited under this
Agreement (other than any obligation with respect to Indebtedness);

 

(ix)              [Reserved];

 

(x)              Company, Packaging, Owens-Brockway and Subsidiary Guarantors
may become and/or remain liable with respect to Contingent Obligations in
respect of Permitted Unsecured Debt, Permitted Secured Debt and Permitted
European Senior Debt;

 

(xi)             Company and its Restricted Subsidiaries may become and remain
liable for any performance guaranties or bonds, statutory bonds, appeal bonds,
bid bonds or similar obligations (including any reimbursement or indemnity
obligations entered into with respect thereto) incurred by Company and its
Restricted Subsidiaries in the ordinary course of business;

 



143

 

 

(xii)            OIEG and the Dutch Guarantors may become and remain liable for
any joint and several liability arising as a result of the establishment of a
fiscal unity (fiscale eenheid); and

 

(xiii)          in addition to Contingent Obligations permitted by the other
clauses of this Section, Company and its Restricted Subsidiaries may become and
remain liable with respect to other Contingent Obligations; provided that the
maximum aggregate principal liability, contingent or otherwise, of Company and
its Restricted Subsidiaries in respect of all such Contingent Obligations shall
at no time exceed $400,000,000.

 

8.5         Restricted Payments.

 

Company and Borrowers shall not, and shall not permit any of its and their
Restricted Subsidiaries to declare, order, pay, make or set apart any sum for
any Restricted Payment; provided that Company and its Restricted Subsidiaries
may (i) make Holdings Ordinary Course Payments, so long as Holdings applies the
amount of any such Restricted Payment for such purpose; (ii) make Restricted
Payments to Holdings for purchases of Common Stock of Holdings in connection
with the administration of Holdings’ employee benefits program and repurchases
of employee shares; (iii) make regularly scheduled payments of principal and
interest (including any customary AHYDO catch up payments) in respect of any
Subordinated Indebtedness in accordance with the terms of, and only to the
extent required by, and subject to the subordination provisions contained in,
the indenture or other agreement pursuant to which such Subordinated
Indebtedness was issued, as such indenture or other agreement may be amended
from time to time to the extent not prohibited by Section 8.12(a); provided, in
the case of Company’s intercompany notes to Holdings, such payments of interest
shall be limited to non-cash payments on a basis consistent with past practices;
(iv) make payments of intercompany indebtedness other than payments of Company’s
intercompany Indebtedness to Holdings or any other direct or indirect parent
company of Company; and (v) otherwise make Restricted Payments so long as (a) no
Event of Default or Unmatured Event of Default has occurred and is continuing or
would result therefrom and (b) Company and its Restricted Subsidiaries are in
compliance with the covenant set forth in Article IX (but without giving effect
to any increase in the level set forth therein in any Trigger Quarter or any
subsequent Fiscal Quarter in which such increase applies) as of the last day of
the Fiscal Quarter most recently ended calculated on a Pro Forma Basis, after
giving effect to such Restricted Payment; provided that during a Trigger Quarter
and any subsequent Fiscal Quarter in which an increase to the financial covenant
level set forth in Article IX applies, Restricted Payments permitted by this
clause (v) shall increase by $250,000,000 less the aggregate amount of
Investments made as of such date of determination pursuant to the proviso to
Section 8.3(xi); and (vi) declare or make payments of dividends or distributions
pursuant to the Specified Modernization Transaction substantially concurrently
with the consummation thereof. The provisions of this Section 8.5 shall not be
breached by the payment of any Restricted Payments to Holdings for the purposes
of Holdings making a dividend payment under clause (iii) of the Holdings
Ordinary Course Payments definition within 60 days after the declaration of the
dividend by Holdings, if at such date of declaration, the making of such payment
would not have been in violation of this Section.

 

8.6         [Reserved]

 

8.7         Restriction on Fundamental Changes; Asset Sales.

 

Company and Borrowers shall not, and shall not permit (a) any of its and their
Material Subsidiaries to enter into any transaction of merger, amalgamation or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or (b) any of its and their Restricted Subsidiaries
to convey, sell, lease or sub-lease (as lessor or sublessor), transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
part of its business, property or assets (including its notes or receivables and
Capital Stock of a Subsidiary, whether newly issued or outstanding), whether now
owned or hereafter acquired, except:

 



144

 

 

(i)                 (x) any Restricted Subsidiary of Company (other than a
Borrower) may be merged or amalgamated with or into Company, any Borrower, any
Subsidiary Guarantor or any Offshore Guarantor, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of (including its
notes or receivables and Capital Stock), in one transaction or a series of
transactions, to Company, any Borrower, any Subsidiary Guarantor or any Offshore
Guarantor; provided that, in the case of such a merger or amalgamation, Company,
such Borrower, such Subsidiary Guarantor or such Offshore Guarantor shall be the
continuing or surviving Person and (y) a Borrower (other than Owens-Brockway)
may merge with and into any other Borrower incorporated or otherwise organized
in the same jurisdiction as the Borrower with or into which such Borrower is
merging if (a) the aggregate amount of outstanding Loans of the surviving
Borrower will not exceed such Borrower’s Multicurrency Revolving Sublimit and
(b) Administrative Agent determines that such merger would not be materially
adverse to the interests of the Lenders;

 

(ii)               Company and its Restricted Subsidiaries may sell, lease,
sublease or otherwise dispose of assets in transactions that do not constitute
Asset Sales and sell inventory and other personal and real property held for
resale in the ordinary course of business;

 

(iii)             Company and its Restricted Subsidiaries may dispose of
obsolete, worn out, uneconomical, unmerchantable, unsaleable or surplus property
in the ordinary course of business;

 

(iv)              Company and its Restricted Subsidiaries may make Asset Sales
of assets having an aggregate book value (at the time of disposition) not in
excess of 15% of Consolidated Tangible Assets in any Fiscal Year; provided that
(a) the consideration received for such assets shall be in an amount at least
equal to the fair market value thereof and (b) the Net Proceeds arising from
such Asset Sales shall be applied as required under Section 4.4(c); provided,
however, to the extent that the Net Proceeds of any Asset Sale that are not
required to be used to prepay the Loans pursuant to Section 4.4(c) are
reinvested in the manner and in the time periods prescribed in Section 4.4(c),
and if Company or such Restricted Subsidiary has complied (to the extent
applicable) with the provisions of Section 7.9 with respect to any assets
purchased with such reinvested proceeds, such Asset Sale shall be disregarded
for purposes of calculations pursuant to this Section 8.7(iv) (and shall
otherwise be deemed to be permitted under this Section 8.7(iv)) to the extent of
the reinvested proceeds, from and after the time of compliance with Section 7.9
with respect to the acquisition of such other property;

 

(v)                in order to resolve disputes that occur in the ordinary
course of business, Company and its Restricted Subsidiaries may discount or
otherwise compromise for less than the face value thereof, notes or accounts
receivable in accordance with past practice and Company and Restricted
Subsidiaries may sell accounts receivable in connection with Receivables Sale
Indebtedness permitted under Section 8.1(xiv);

 

(vi)              Company and its Restricted Subsidiaries may make Acquisitions
and Investments permitted by Section 8.3;

 

(vii)            Company or a Restricted Subsidiary may sell or dispose of
shares of Capital Stock of any of its Restricted Subsidiaries in order to
qualify members of the Governing Body of the Restricted Subsidiary if required
by applicable law;

 



145

 

 

(viii)          any Person (other than Holdings or a Borrower) may be merged or
amalgamated with or into Company or any Restricted Subsidiary if the acquisition
of the Capital Stock of such Person by Company or such Restricted Subsidiary
would not be prohibited pursuant to Section 8.3; provided that (a) in the case
of Company or a Borrower, Company or such Borrower shall be the continuing or
surviving Person, (b) if a Restricted Subsidiary is not the surviving or
continuing Person, the surviving Person becomes a Restricted Subsidiary and
complies with the provisions of Sections 7.9 and 7.10 and (c) no Unmatured Event
of Default or Event of Default shall have occurred or be continuing after giving
effect thereto;

 

(ix)              any Restricted Subsidiary of Company (other than a Borrower)
may be merged or amalgamated with or into any other Restricted Subsidiary of
Company (other than a Borrower) or be liquidated, wound up or dissolved, or all
or any part of its business, property or assets may be conveyed, sold, leased or
otherwise disposed of (including its notes or receivables and Capital Stock), in
one transaction or a series of transactions to any other Restricted Subsidiary
of Company (other than a Borrower), so long as, at the time of such event,
neither Restricted Subsidiary is a Subsidiary Guarantor or an Offshore
Guarantor;

 

(x)                Company and its Restricted Subsidiaries may lease, including
subleases and assignments of leases and subleases, real or personal property in
the ordinary course of business (except in connection with a sale and lease back
transaction);

 

(xi)              Company and its Restricted Subsidiaries may enter into
consignment arrangements (as consignor or as consignee) or similar arrangements
for the sale of goods in the ordinary course of business;

 

(xii)            Company and its Restricted Subsidiaries may sell, transfer or
otherwise dispose of any award, judgment or other rights related to the O-I
Venezuela Proceeds;

 

(xiii)          Company and its Restricted Subsidiaries may (y) enter into
licenses or sublicenses of Intellectual Property and general intangibles in the
ordinary course of business and which do not materially interfere with the
business of such Person and (z) abandon or dispose of intellectual property or
other proprietary rights of such Person that, in the reasonable business
judgment of such Person, is no longer practical to maintain or useful in the
conduct of its business;

 

(xiv)          Company and its Restricted Subsidiaries may enter into sale and
leaseback transactions permitted under Section 8.10;

 

(xv)            Company and its Restricted Subsidiaries may make Restricted
Payments permitted pursuant to Section 8.5;

 

(xvi)          Company and its Restricted Subsidiaries may make dispositions of
owned or leased vehicles in the ordinary course of business;

 

(xvii)         Company and its Restricted Subsidiaries may make dispositions
resulting from any casualty or other insured damage to, or any taking under
power of eminent domain or by condemnation or similar proceeding of any their
respective property or assets; and

 

(xviii)        Company and its Restricted Subsidiaries may surrender or waive
contractual rights to settle, release or surrender any contract or litigation
claims in the ordinary course of business; provided, that, notwithstanding any
of the foregoing clauses or anything else in this Agreement to the contrary, (i)
Owens-Brockway may not issue any new Capital Stock to any Person other than to
Packaging, and (ii) Packaging may not convey, sell, transfer or otherwise
dispose of any Capital Stock in Owens-Brockway, other than the security interest
therein pledged to Collateral Agent pursuant to the Pledge Agreement.; and

 



146

 

 

(xix)          Company and its Restricted Subsidiaries may consummate the
Specified Modernization Transaction.

 

8.8           [Reserved].

 

8.9           Transactions with Shareholders and Affiliates.

 

(i)               Company and Borrowers shall not, and shall not permit any of
its or their Restricted Subsidiaries to, directly or indirectly, enter into or
permit to exist any transaction (including the purchase, sale, lease or exchange
of any property or the rendering of any service) with any Affiliate of Company
or Holdings, on terms (taken as a whole) that are materially less favorable to
Company or that Restricted Subsidiary, as the case may be, than those that might
be obtained at the time from Persons who are not such a holder or Affiliate;
provided that the foregoing restriction shall not apply to (A) any transaction
between Company and any of its Restricted Subsidiaries or between any of its
Restricted Subsidiaries, (B) customary fees and compensation paid to officers
and members of the Board of Directors of Company and its Restricted
Subsidiaries, and customary indemnities provided on behalf of officers,
directors, employees or consultants of Company or any of its Restricted
Subsidiaries, (C) transactions approved by a majority of the disinterested
members of the Board of Directors or other similar governing body of Company or
the applicable Restricted Subsidiary, (D) transactions permitted under Sections
8.3, 8.5 and 8.7, (E) the payment by Owens Insurance, Ltd. to Holdings of
insurance settlement amounts received, (F) any transaction between or among
Holdings, Company, any Borrower or any other Restricted Subsidiary, subject to
the restrictions of Section 8.9(ii) below, and (G) any agreements in existence
on the Closing Date and disclosed in the Form 10-K for the period ended December
31, 2018, or the Form 10-Q for the period ended March 31, 2019, or otherwise set
forth on Schedule 8.9 hereto (as such agreements may be amended, modified,
restated, renewed, supplemented, refunded, replaced, refinanced or otherwise
continued in effect, in all cases, on terms no less favorable to such Borrower
or such Restricted Subsidiaries than on the date of this Agreement) and (H) any
transaction pursuant to the Specified Modernization Transaction.

 

(ii)               Except any transactions expressly permitted hereunder
(including transactions pursuant to the Specified Modernization Transaction),
Company and Borrowers shall not, and shall not permit any of its or their
Restricted Subsidiaries to, directly or indirectly, enter into or permit to
exist any transaction (including the purchase, sale, lease or exchange or any
property or the rendering of any service) between such Person and Holdings that
is materially adverse to the interests of the Lenders.

 

8.10     Sales and Lease Backs.

 

Company and Borrowers shall not, and shall not permit any of its or their
Restricted Subsidiaries to become or remain liable as lessee or as a guarantor
or other surety with respect to any lease entered into after the date hereof,
whether an Operating Lease or a Capitalized Lease, of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, (i) that
Company or any of its Restricted Subsidiaries has sold or transferred or is to
sell or transfer to any other Person (other than Company or any of its
Restricted Subsidiaries) or (ii) that Company or any of its Restricted
Subsidiaries intends to use for substantially the same purpose as any other
property that has been or is to be sold or transferred by Company or any of its
Restricted Subsidiaries to any Person (other than Company or any of its
Restricted Subsidiaries) in connection with such lease; provided that Company
and its Restricted Subsidiaries may become and remain liable as lessee,
guarantor or other surety with respect to any such lease if and to the extent
that Company or any of its Restricted Subsidiaries would be permitted to enter
into, and remain liable under, such lease to the extent that the transaction
would be permitted under Section 8.1, assuming the sale and lease back
transaction constituted Indebtedness in a principal amount equal to the gross
proceeds of the sale.

 



147

 

 

8.11         Conduct of Business.

 

From and after the Closing Date, Company and Borrowers shall not, and shall not
permit any of its or their Restricted Subsidiaries to, fundamentally or
substantively alter the character of its business from that conducted by Company
and its Restricted Subsidiaries, taken as a whole, as of the Closing Date.

 

8.12         Amendments of Documents Relating to Subordinated Indebtedness; No
Prepayments of Subordinated Indebtedness.

 

(a)                      Amendments of Documents Relating to Subordinated
Indebtedness. Company and Borrowers shall not, and shall not permit Holdings or
any of its or their Restricted Subsidiaries to, amend or otherwise change, or
consent to any amendment or change to, the terms of any Subordinated
Indebtedness (other than intercompany indebtedness among any of Company and its
Restricted Subsidiaries), or make any payment consistent with an amendment
thereof or change thereto, if the effect of such amendment or change, taken as a
whole, is materially adverse to the interests of the Lenders.

 

(b)                      No Prepayments of Subordinated Indebtedness. Company
and Borrowers shall not make, and shall not permit any of its or their
Restricted Subsidiaries to make, any voluntary or optional payment on
Subordinated Indebtedness or to make any Restricted Payment to Holdings to
permit Holdings to make any voluntary or optional payment on Subordinated
Indebtedness, except in each case as permitted under Section 8.5.

 

Article IX
FINANCIAL COVENANT

 

9.1         Total Leverage Ratio. Each Loan Party will not permit the Total
Leverage Ratio as of the last day of any Fiscal Quarter (other than a Trigger
Quarter and the following three (3) succeeding Fiscal Quarters as provided
below) to exceed the ratio set forth below opposite the last day of such Fiscal
Quarter.

 

Fiscal Quarter Ending     Ratio       June 30, 2019 through (and including)
March 31, 2020   5.00:1.00       June 30, 2020 and September 30, 2020  
4.75:1.00       December 31, 2020 and thereafter   4.50:1.00

 

Notwithstanding anything to the contrary contained herein, at Company’s election
(which shall be evidenced by delivery of a written notice by Borrowers’ Agent to
Administrative Agent), if (x) in any Fiscal Quarter ending December 31, 2020 and
thereafter, an Acquisition or series of related Acquisitions, or (y) in any Test
Period, any other Acquisitions, in each case of the foregoing clauses (x) and
(y), permitted by Section 8.3 with total consideration (including any
Indebtedness assumed in connection therewith), in excess of $250,000,000 for any
such individual Acquisition or series of related Acquisitions, or in the
aggregate for any other Acquisitions in a Test Period, is consummated by Company
or any of its Restricted Subsidiaries (the Fiscal Quarter in which any such
individual Acquisition or series of related Acquisitions is consummated, or the
Fiscal Quarter in which any other Acquisition occurs that results in the total
consideration for all Acquisitions in a Test Period exceeding $250,000,000, a
“Trigger Quarter”), each Loan Party will not permit the Total Leverage Ratio for
any Test Period to exceed 5.00:1.00 for such Fiscal Quarter and for the next
three (3) succeeding Fiscal Quarters; provided, further, that (a) following the
occurrence of a Trigger Quarter, no subsequent Trigger Quarter shall be deemed
to have occurred or to exist for any reason unless the Total Leverage Ratio is
less than or equal to 4.50:1.00 as of the end of any Fiscal Quarter following
the occurrence of such initial Trigger Quarter, and (b) Company may not make an
election pursuant to this paragraph unless at the time of such election the
Total Leverage Ratio is equal to or less than 4.50:1.00. For the avoidance of
doubt, in no event shall the Fiscal Quarters ending June 30, 2019, through (and
including) September 30, 2020 be Trigger Quarters or be deemed to be Trigger
Quarters for purposes of this Agreement (including, without limitation, for
purposes of Sections 8.3(xi) or 8.5(v)).

 



148

 

 

Article X
EVENTS OF DEFAULT

 

10.1         Listing of Events of Default. Each of the following events or
occurrences described in this Section 10.1 shall constitute an “Event of
Default” from and after the Closing Date:

 

(a)                      Failure to Make Payments When Due. Failure to pay any
installment of principal of any Loan when due, whether at stated maturity, by
acceleration, by operation of Section 4.4, by notice of prepayment or otherwise;
failure to make reimbursement with respect to any Letter of Credit when due; or
failure to pay any interest on any Loan or any other amount (which other amount
has been previously invoiced) due under this Agreement (other than with respect
to any Other Permitted Credit Exposure guaranteed under Article XIV) within five
(5) Business Days after the date due.

 

(b)                      Representations and Warranties. Any representation or
warranty of any Loan Party made or deemed to be made hereunder or in any other
Loan Document or certificate furnished by or on behalf of any Loan Party to
Administrative Agent, Collateral Agent, any Issuing Lender or any Lender for the
purposes of or in connection with this Agreement or any such other Loan Document
is or shall be incorrect in any material respect when made or deemed made, and
the circumstances which gave rise to such representation or warranty having
become false in any material respect shall not have been rectified within ten
(10) Business Days so as to make such representation or warranty true in all
material respects as if it had been made on the date on which it was originally
made or deemed to have been made.

 

(c)                      Certain Covenants. Any Loan Party shall default in the
due performance and observance of any of its obligations under Section 7.1(f),
Section 7.2 (with respect to the maintenance and preservation of Company’s or
any Borrower’s legal existence), Article VIII or Article IX.

 

(d)                      Other Covenants, Default Under Other Loan Documents.
Any Loan Party shall default in the due performance and observance of any
agreement (other than those specified in paragraphs (a) through (c) above)
contained herein or in any other Loan Document, and such default shall continue
unremedied or unwaived for a period of thirty (30) days after written notice
from Administrative Agent.

 



149

 

 

(e)                      Default Under Other Agreements. A default by Company,
any Borrower or any Material Subsidiary shall occur (i) in the payment when due
(subject to any applicable grace period), whether by acceleration or otherwise,
of any Material Indebtedness, or any guarantee thereof, or (ii) in the
performance or observance of any obligation or condition with respect to any
Material Indebtedness, or any guarantee thereof, if the effect of such default
referred to in this clause (ii) is to accelerate the maturity of any such
Material Indebtedness, or any guarantee thereof, or is to enable or permit (with
or without the giving of notice, the lapse of time or both) the holder or
holders of any such Material Indebtedness or any trustee or agent on its or
their behalf to cause any such Material Indebtedness, or any guarantee thereof,
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity; provided that no Event of
Default under this clause (ii) shall occur or be continuing if (x) such failure,
default or breach has been waived by such holder or holders or trustee on behalf
of such holder or holders or (y) if the applicable failure, breach or default is
in respect of secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness which is
paid.

 

(f)                       Judgments. Any judgment or order (or combination of
judgments and orders) for the payment of money equal to or in excess of
$75,000,000 individually or $150,000,000 in the aggregate shall be rendered
against Holdings, Company, Owens-Brockway, any Additional Domestic Subsidiary
Borrower, any Offshore Borrower or any Material Subsidiary (or any combination
thereof) and (i) enforcement proceedings shall have been commenced by any
creditor upon such judgment or order and not stayed; (ii) such judgment has not
been stayed, bonded, vacated or discharged within sixty (60) days of entry or in
any event later than five (5) days prior to the date of any proposed sale
thereunder; or (iii) there shall be any period (after any applicable statutory
grace period) of ten (10) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect and such judgment is not fully insured against by a policy or policies
of insurance or bonded (with reasonable or standard deductible provisions)
issued by an insurer other than an Affiliate of Holdings.

 

(g)                      Employee Benefit Plans. An ERISA Event shall occur with
respect to a Pension Plan or Multiemployer Plan, or, with respect to clause (xi)
of the definition of ERISA Event, with respect to a Foreign Plan that is not
subject to regulation under ERISA by reason of Section 4(b)(4) of ERISA, that
either individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Effect.

 

(h)                      Change of Control. Any Change of Control shall occur.

 

(i)                       Insolvency. Holdings, Company, Owens-Brockway, any
Additional Domestic Subsidiary Borrower, any Offshore Borrower or any of their
respective Material Subsidiaries shall: (i) become insolvent or generally fail
to pay debts as they become due; (ii) apply for, consent to, or acquiesce in,
the appointment of a trustee, Receiver, administrator, sequestrator or other
custodian (including, without limitation, a conciliador or síndico under Mexican
law) for Holdings, Company, Owens-Brockway, any Additional Domestic Subsidiary
Borrower, any Offshore Borrower or any of their respective Material Subsidiaries
or substantially all of the property of any thereof, or make a general
assignment for the benefit of creditors; (iii) in the absence of such
application, consent or acquiescence, permit or suffer to exist the appointment
of a trustee, Receiver, administrator, sequestrator (including, without
limitation, to a conciliador or síndico under Mexican law) or other custodian
for Holdings, Company, Owens-Brockway, any Additional Domestic Subsidiary
Borrower, any Offshore Borrower or any of their respective Material Subsidiaries
or for a substantial part of the property of any thereof, and such trustee,
receiver, sequestrator or other custodian shall not be discharged or stayed
within sixty (60) days, provided that Holdings, Company, Owens-Brockway, any
Additional Domestic Subsidiary Borrower, any Offshore Borrower or any of their
respective Material Subsidiaries hereby expressly authorize Administrative Agent
and each Lender to appear in any court conducting any relevant proceeding during
such sixty (60) day period to preserve, protect and defend their rights under
the Loan Documents; (iv) permit or suffer to exist the commencement of any
Insolvency Proceeding, bankruptcy, reorganization, concurso mercantil,
administration, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of Holdings, Company, Owens-Brockway, any Additional
Domestic Subsidiary Borrower, any Offshore Borrower or any of their respective
Material Subsidiaries, and, if any such case or proceeding is not commenced by
Holdings, Company, Owens-Brockway, any Additional Domestic Subsidiary Borrower,
any Offshore Borrower or any of their respective Material Subsidiaries, such
case or proceeding shall be consented to or acquiesced in by Holdings, Company,
Owens-Brockway, any Additional Domestic Subsidiary Borrower, any Offshore
Borrower or any of their respective Material Subsidiaries or shall result in the
entry of an order for relief or shall remain for sixty (60) days undismissed and
unstayed, provided that Holdings, Company, Owens-Brockway, any Additional
Domestic Subsidiary Borrower, any Offshore Borrower or any of their respective
Material Subsidiaries hereby expressly authorize Administrative Agent and each
Lender to appear in any court conducting any such case or proceeding during such
sixty (60) day period to preserve, protect and defend their rights under the
Loan Documents; or (v) take any corporate or partnership action (or comparable
action, in the case of any other form of legal entity) authorizing, or in
furtherance of, any of the foregoing; provided, however, that no Event of
Default shall be deemed to have occurred for purposes of this Section 10.1(i) in
the event that any Australian Subsidiary other than O-I Australia, with the
consent of Administrative Agent (which consent shall not be unreasonably
withheld), commences a voluntary winding up with respect to itself for the
purposes of a solvent reconstruction or amalgamation under Australian law.

 



150

 

 

(j)                       Guaranties. The obligations of Company under Article
XIV or the obligations of any other Loan Party under the Guarantee Agreements
shall cease to be in full force and effect (other than in accordance with its
terms) in any material respect or any Guarantor shall repudiate in writing its
obligations thereunder.

 

(k)                      Collateral Documents. Any Lien purported to be created
under any Collateral Document shall fail or cease to be (other than by
termination of such Collateral Document in accordance with the terms hereof or
thereof) in any material respect, or shall be asserted by any Loan Party not to
be, a valid and perfected Lien on any Collateral individually or in the
aggregate having a fair market value in excess of $250,000,000, except as a
result of (i) Collateral Agent’s failure to take any action (x) reasonably
requested by any Borrower in order to maintain a valid and perfected Lien on any
Collateral or (y) solely within Collateral Agent’s control or (ii) any action
taken by Collateral Agent to release any Lien on any Collateral in accordance
with the terms of this Agreement, the applicable Collateral Document and the
Intercreditor Agreement.

 

(l)                       Invalidity of Loan Documents. Any assertion in writing
by any Borrower or Guarantor of the invalidity of any Loan Document to which it
is party.

 

(m)                    Activities of Holdings., Etc. Neither Holdings, nor any
other Parent, shall engage in any activity other than the Specified
Modernization Transaction, the direct or indirect ownership of the Capital Stock
and intercompany debt of Company, activities related to the administration of
claims for asbestos-related liabilities, other activities constituting
substantially the same business conducted by Holdings as of the Closing Date and
activities reasonably incidental to the foregoing or which could not reasonably
be expected to have a Material Adverse Effect.

 



151

 

 

10.2     Action if Bankruptcy. If any Event of Default described in clauses (i)
through (v) of Section 10.1(i) shall occur with respect to Company or any
Borrower, (i) the Commitments (if not theretofore terminated) shall
automatically terminate and the outstanding principal amount of all outstanding
Loans and all other Obligations shall automatically be and become immediately
due and payable, without notice or demand, all of which are hereby waived by
Borrowers, and (ii) the Borrowers shall immediately cash collateralize all
outstanding Letters of Credit by depositing cash with Collateral Agent, pursuant
to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to Administrative Agent.

 

10.3     Action if Other Event of Default. If any Event of Default (other than
any Event of Default described in clauses (i) through (v) of Section 10.1(i)
with respect to Company or any Borrower) shall occur for any reason, whether
voluntary or involuntary, and be continuing, Administrative Agent, upon the
direction of the Requisite Lenders shall by written notice to Borrowers and each
Lender (a) declare all or any portion of the outstanding principal amount of the
Loans and other Obligations to be due and payable and/or the Commitments (if not
theretofore terminated) to be terminated, whereupon the full unpaid amount of
such Loans and other Obligations which shall be so declared due and payable
shall be and become immediately due and payable, without further notice, demand
or presentment, and/or, as the case may be, the Commitments shall terminate or
(b) direct Borrowers to pay (and each Borrower agrees that upon receipt of such
notice, or immediately and automatically upon the occurrence and during the
continuance of any Event of Default specified in Section 10.1(i) with respect to
such Borrower it will pay) to Administrative Agent at the Payment Office such
additional amount of cash, to be held as security by Administrative Agent for
the benefit of the Secured Parties, as is equal to the sum of (a) the aggregate
Stated Amount of all Letters of Credit then outstanding and (b) the aggregate
amount of all Unpaid Drawings, provided that, at such time as (y) no Event of
Default shall be continuing or (z) this Agreement shall have terminated in
accordance with Section 12.15, the balance, if any, of the amount held pursuant
to this clause (b) shall be returned to the Borrowers and (c) enforce, or cause
Collateral Agent to enforce, the Guarantee Agreement, the provisions of Article
XIV, and all of the Liens and security interests created pursuant to the
Collateral Documents in accordance with their terms.

 

10.4        [Reserved].

 

10.5          Rights Not Exclusive. The rights provided for in this Agreement
and the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.

 

10.6         Application of Proceeds.

 

(a)                      Notwithstanding anything to the contrary contained in
this Agreement (including, without limitation, Article IV hereof, but subject to
Section 10.6(d)), all payments and proceeds (including the proceeds of any Asset
Sale or other sale of, or other realization upon, all or any part of the
Collateral) received after acceleration of the Obligations or after the
occurrence of any Event of Default under Section 10.1(a) resulting from a
failure to pay any Loan or other Obligation at the final maturity thereof in
respect of any sale of, collection from, or realization upon all or any part of
the Foreign Collateral shall be applied: first, to all fees, costs and expenses
incurred by or owing to Administrative Agent, Collateral Agent and any Lender
with respect to this Agreement, the other Loan Documents or the Collateral;
second, to accrued and unpaid interest on the Foreign Obligations (including any
interest which but for the provisions of the Bankruptcy Code, would have accrued
on such amounts); third, to all other Foreign Obligations outstanding and to
cash collateralize outstanding Letters of Credit issued for the account of any
Offshore Borrower or Offshore Guarantor (pro rata among all such Foreign
Obligations based upon the principal amount thereof or the outstanding face
amount of such Letters of Credit, as applicable, and with respect to amounts
applied to Term Loans, pro rata among each Term Loan Facility, and within each
Term Loan Facility, pro rata among all remaining Scheduled Term Repayments
thereof). Any balance remaining shall be delivered to the applicable Borrower or
to whomever may be lawfully entitled to receive such balance or as a court of
competent jurisdiction may direct.

 



152

 

 

(b)                      Notwithstanding anything to the contrary contained in
this Agreement (including, without limitation, Article IV hereof, but subject to
Section 10.6(d)), all payments and proceeds (including the proceeds of any Asset
Sale or other sale of, or other realization upon, all or any part of the U.S.
Collateral) received after acceleration of the Obligations or after the
occurrence of any Event of Default under Section 10.1(a) resulting from a
failure to pay any Loan or other Obligation at the final maturity thereof in
respect of any sale of, collection from, or realization upon all or any part of
the U.S. Collateral shall be applied: first, to all fees, costs and expenses
incurred by or owing to Administrative Agent, Collateral Agent and any Lender
with respect to this Agreement, the other Loan Documents or the Collateral;
second, to accrued and unpaid interest on the Obligations (including any
interest which but for the provisions of the Bankruptcy Code, would have accrued
on such amounts); third, to all other Obligations outstanding and to cash
collateralize outstanding Letters of Credit (pro rata among all such Obligations
based upon the principal amount thereof or the outstanding face amount of such
Letters of Credit, as applicable, and with respect to amounts applied to Term
Loans, pro rata among each Term Loan Facility, and within each Term Loan
Facility, pro rata among all remaining Scheduled Term Repayments thereof). Any
balance remaining shall be delivered to the applicable Borrower or to whomever
may be lawfully entitled to receive such balance or as a court of competent
jurisdiction may direct.

 

(c)                      Excluded Swap Obligations with respect to any Guarantor
shall not be paid with amounts received from such Guarantor or its assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.

 

(d)                      Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, it is understood and agreed that (i) no
payments from the proceeds arising out of Offshore Collateral Documents (except
to the extent providing for the pledge of up to 65% of the Capital Stock of any
Foreign Subsidiary or Foreign Subsidiary Holdco, in each case that is directly
owned by one or more of Company, the U.S. Borrower or a Subsidiary Guarantor)
shall be applied to pay any U.S. Obligations and (ii) no Offshore Borrower or
Offshore Guarantor shall guarantee, be liable to pay or otherwise be liable, in
whole or in part, for principal, interest, fees or other Obligations of the U.S.
Borrower or any Loan Party party to the Subsidiary Guaranty as a result of the
exercise of remedies by the Agents and the Lenders under Section 10.3 or
otherwise, provided further that OI Europe shall not be liable to pay or
otherwise be liable, in whole or in part, for principal, interest, fees and
other Obligations of the other Loan Parties as a result of the exercise of
remedies by the Agents and the Lenders under Section 10.3 or otherwise; provided
that any Net Insurance/Condemnation Proceeds received by OI Europe shall only be
applied in connection with Loans drawn for its own account.

 

(e)                      Anything in this Article X to the contrary
notwithstanding, Administrative Agent shall, at the request of the Requisite
Lenders, rescind and annul any acceleration (other than an acceleration pursuant
to Section 10.2) of the Loans by written instrument filed with Borrowers;
provided that at the time such acceleration is so rescinded and annulled: (A)
all past due interest and principal, if any, on the Loans and all other sums
payable under this Agreement and the other Loan Documents shall have been duly
paid, and (B) no other Event of Default shall have occurred and be continuing
which shall not have been waived in accordance with the provision of Section
12.1 hereof.

 



153

 

 

Article XI
THE AGENTS

 

11.1        Appointment.

 

(a)                      Each of the Lenders and each Overdraft Provider in such
capacity hereby (i) appoints DB to act on its behalf as Administrative Agent
hereunder, as Collateral Agent under all Collateral Documents (for purposes of
this Agreement, the term “Administrative Agent” shall include DB in its capacity
as Collateral Agent pursuant to the Collateral Documents) to act as herein
specified herein and in the other Loan Documents, including amending the Loan
Documents pursuant to Section 12.1. Each Lender hereby irrevocably authorizes
and each holder of any Note by the acceptance of such Note shall be deemed to
irrevocably authorize Administrative Agent and Collateral Agent to take such
action on its behalf under the provisions hereof, the other Loan Documents
(including, without limitation, to give notices and take such actions on behalf
of the Requisite Lenders as are consented to in writing by the Requisite
Lenders) and any other instruments, documents and agreements referred to herein
or therein and to exercise such powers hereunder and thereunder as are
specifically delegated to Administrative Agent or Collateral Agent by the terms
hereof and thereof and such other powers as are reasonably incidental thereto.
Each Agent may perform any of its duties hereunder and under the other Loan
Documents, by or through its officers, directors, agents, employees or
affiliates. The provisions of this Article are solely for the benefit of
Administrative Agent and the Lenders, and no Loan Party shall have rights as a
third party beneficiary of any of such provisions.

 

(b)                      Each Lender and each Overdraft Provider in such
capacity hereby authorizes Collateral Agent to enter into each Collateral
Document on behalf of such Lender or such Overdraft Provider and to exercise its
rights and perform its obligations thereunder.

 

11.2        Administrative Agent in Its Individual Capacity. With respect to its
obligation to make Loans under this Agreement, Administrative Agent shall have
the rights and powers specified herein for a “Lender” and may exercise the same
rights and powers as though it were not performing the duties specified herein;
and the term “Lender,” “Requisite Lenders” or any similar terms shall, unless
the context clearly indicates otherwise, include Administrative Agent in its
respective individual capacities. Administrative Agent and its affiliates may
accept deposits from, lend money to, and generally engage in any kind of
banking, investment banking, trust or other business with, or provide debt
financing, equity capital or other services (including financial advisory
services) to any Loan Party or any Affiliate of any Loan Party (or any Person
engaged in a similar business with any Loan Party or any Affiliate thereof) as
if they were not performing the duties specified herein, and may accept fees and
other consideration from any Loan Party or any Affiliate of any Loan Party for
services in connection with this Agreement and otherwise without having to
account for the same to the Lenders.

 

11.3          Nature of Duties.

 

(a)                      Administrative Agent, Collateral Agent, the Arrangers,
Documentation Agents and Senior Managing Agents shall not have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Loan Documents. Neither Administrative Agent nor any of its officers,
directors, agents, employees or affiliates shall be liable for any action taken
or omitted by it or them hereunder or under any other Loan Document or in
connection herewith or therewith, unless caused by its or their gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). The duties of Administrative Agent shall be
mechanical and administrative in nature; Administrative Agent shall not have by
reason of this Agreement or any other Loan Document a fiduciary relationship in
respect of any Lender or the holder of any Note; and nothing in this Agreement
or in any other Loan Document, expressed or implied, is intended to or shall be
so construed as to impose upon Administrative Agent any obligations in respect
of this Agreement or any other Loan Document except as expressly set forth
herein or therein.

 



154

 

 

(b)                      Notwithstanding any other provision of this Agreement
or any provision of any other Loan Document, each Arranger, Documentation Agent
and Senior Managing Agent is named as such for recognition purposes only, and in
its capacity as such shall have no powers, duties, responsibilities or
liabilities with respect to this Agreement or the other Loan Documents or the
transactions contemplated hereby and thereby; it being understood and agreed
that each Arranger, Documentation Agent and Senior Managing Agent shall be
entitled to all indemnification and reimbursement rights in favor of
Administrative Agent as, and to the extent, provided for under Section 12.4.
Without limitation of the foregoing, each Arranger, Documentation Agent and
Senior Managing Agent shall not, solely by reason of this Agreement or any other
Loan Documents, have any fiduciary relationship in respect of any Lender or any
other Person.

 

(c)                      If Administrative Agent requests instructions from the
Requisite Lenders with respect to any act or action (including failure to act)
in connection with this Agreement or any other Loan Document, Administrative
Agent shall be entitled to refrain from such act or taking such action unless
and until Administrative Agent shall have received instructions from the
Requisite Lenders; and Administrative Agent shall not incur liability to any
Lender by reason of so refraining. Without limiting the foregoing, neither any
Lender nor the holder of any Note shall have any right of action whatsoever
against Administrative Agent as a result of Administrative Agent acting or
refraining from acting hereunder or under any other Loan Document in accordance
with the instructions of the Requisite Lenders.

 

(d)                      Administrative Agent shall not be responsible or have
any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified
Institutions. Without limiting the generality of the foregoing, Administrative
Agent shall not ‎(i) be obligated to ascertain, monitor or inquire as to whether
any Lender or Participant or prospective Lender or Participant is a Disqualified
‎Institution or (ii) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any ‎Disqualified Institution.

 

11.4        Reliance. Administrative Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that Administrative Agent believed to be the proper Person, and, with
respect to all legal matters pertaining to this Agreement and any other Loan
Document and its duties hereunder and thereunder, upon advice of counsel
selected by Administrative Agent.

 

11.5         Delegation of Duties. Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub- agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article XI, as
well as the indemnification provision of Section 12.4(b), shall apply to any
such sub-agent and to the Related Parties of Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 



155

 

 

11.6         Resignation by Administrative Agent.

 

(a)                      Administrative Agent may resign from the performance of
all its respective functions and duties hereunder and/or under the other Loan
Documents at any time by giving thirty (30) days’ prior written notice to the
Lenders and, unless an Event of Default under Section 10.1(a) or 10.1(i) then
exists, Borrowers’ Agent. Such resignation shall take effect upon the
appointment of a successor Administrative Agent pursuant to clauses (b) and (c)
below or as otherwise provided below.

 

(b)                      Upon any such notice of resignation by Administrative
Agent, the Requisite Lenders shall, upon five (5) days’ notice to Company and
Borrowers’ Agent, appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust and such appointment shall be
subject to the consent of Borrowers’ Agent, which consent shall not be
unreasonably withheld (provided that approval by Borrowers’ Agent shall not be
required if an Event of Default under Section 10.1(a) or 10.1(i) then exists).

 

(c)                      If a successor Administrative Agent shall not have been
so appointed within such thirty (30) day period, Administrative Agent, with the
consent of Borrowers’ Agent (which consent shall not be unreasonably withheld or
delayed, provided that the consent of Borrowers’ Agent shall not be required if
an Event of Default under Section 10.1(a) or 10.1(i) then exists), shall then
appoint a successor Administrative Agent who shall serve as Administrative Agent
hereunder or thereunder until such time, if any, as the Requisite Lenders (with
the consent of Borrowers’ Agent as provided above) appoint a successor
Administrative Agent as provided above.

 

(d)                      If no successor Administrative Agent has been appointed
pursuant to clause (b) or (c) above by the thirtieth (30th) day after the date
such notice of resignation was given by Administrative Agent, Administrative
Agent’s resignation shall nonetheless become effective and the Requisite Lenders
shall thereafter perform all the duties of Administrative Agent hereunder and/or
under any other Loan Document until such time, if any, as the Requisite Lenders
(with the consent of the Borrower as provided above) appoint a successor
Administrative Agent as provided above. However, in the case of any Collateral
held by Collateral Agent on behalf of the Lenders, or in the case of Dutch
Collateral Documents on its own behalf, the retiring Collateral Agent shall
continue to hold such collateral security until such time as a replacement
Collateral Agent has been appointed and until all legal steps and formalities to
ensure the Collateral is validly held by such replacement Collateral Agent have
been fulfilled.

 

(e)                      Upon a resignation of Administrative Agent pursuant to
this Section 11.6, Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Loan Documents and the provisions of
this Article XI (and the analogous provisions of the other Loan Documents) and
Section 12.4 shall continue in effect for the benefit of Administrative Agent
for all of its actions and inactions while serving as Administrative Agent. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 11.6). The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.

 

(f)                       Any resignation of Administrative Agent pursuant to
this Section 11.6 shall also constitute the resignation of Administrative Agent
as the provider of the Domestic Overdraft Account and the resignation or removal
of Administrative Agent or its Affiliate as Collateral Agent, and any successor
Administrative Agent appointed pursuant to this Section 11.6 shall, upon its
acceptance of, and as a condition to, such appointment, become the successor
provider of the Domestic Overdraft Account and Collateral Agent for all purposes
hereunder. In the event of any such resignation (i) Owens-Brockway shall repay
in full the Domestic Overdraft Amount and all other amounts owing to the
retiring Administrative Agent under the Domestic Overdraft Agreement, and (ii)
Borrowers and the retiring Administrative Agent shall terminate the Domestic
Overdraft Agreement to which they are a party and Company and the successor
Administrative Agent shall enter into a successor Domestic Overdraft Agreement.

 



156

 

 

11.7        Lack of Reliance on Administrative Agent. Independently and without
reliance upon Administrative Agent, each Lender and the holder of each Note, to
the extent it deems appropriate, has made and shall continue to make (i) its own
independent investigation of the financial condition and affairs of Company, the
Borrowers and the Restricted Subsidiaries in connection with the making and the
continuance of the Loans and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of
Company, the Borrowers and the Restricted Subsidiaries and, except as expressly
provided in this Agreement, Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or the holder of any Note with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter. Administrative Agent shall not be responsible to
any Lender or the holder of any Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectability, priority or
sufficiency of this Agreement or any other Loan Document or the financial
condition of Company, the Borrowers or any of the Restricted Subsidiaries or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other Loan
Document, or the financial condition of Company, the Borrowers or any of the
Restricted Subsidiaries or the existence or possible existence of any Unmatured
Event of Default or Event of Default.

 

Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender, Administrative Agent may presume that such condition is
satisfactory to such Lender unless Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan or the
issuance of such Letter of Credit (as applicable). Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

11.8     No Other Duties, Etc.

 

(a)                      Anything herein to the contrary notwithstanding, none
of Administrative Agent, the Arrangers, Documentation Agents or Senior Managing
Agents identified herein shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Administrative Agent or a Lender hereunder.

 



157

 

 

 

(b)                      Administrative Agent shall not be required to deliver
to any Lender originals or copies of any documents, instruments, notices,
communications or other information received by Administrative Agent from any
Loan Party, any Subsidiary, the Requisite Lenders, any Lender or any other
Person under or in connection with this Agreement or any other Loan Document
except (i) as specifically provided in this Agreement or any other Loan Document
and (ii) as specifically requested from time to time in writing by any Lender
with respect to a specific document, instrument, notice or other written
communication received by and in the possession of Administrative Agent at the
time of receipt of such request and then only in accordance with such specific
request.

 

11.9     Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under the Bankruptcy Code or any other judicial proceeding
relative to any Loan Party, Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Administrative Agent shall
have made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise.

 

(a)                      to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders and
Administrative Agent under Sections 3.2 and 12.4) allowed in such judicial
proceeding; and

 

(b)                      to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same;

 

and any custodian, Receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, if Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of Administrative Agent and its agents and
counsel, and any other amounts due Administrative Agent under Sections 3.2 and
12.4.

 

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize Administrative Agent to vote in respect
of the claim of any Lender or in any such proceeding.

 

11.10  Intercreditor Agreements, Collateral and Guaranty Matters.

 

(a)                      Each Lender and Issuing Lender authorizes and directs
Collateral Agent to enter into an amendment to the Intercreditor Agreement as
contemplated in Section 5.1(k) on behalf of and for the benefit of that Lender
and Issuing Lender, and agrees to be bound by the terms of the Intercreditor
Agreement in the form of Exhibit 5.1(j) attached hereto. Each Lender hereby
authorizes Collateral Agent to enter into the Collateral Documents for the
benefit of the Lenders and the other Secured Parties, including (without
limitation) any Reaffirmation Agreement and each other Collateral Document
described in Sections 5.1(i) and (l). Each Lender hereby agrees, and each holder
of any Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by the Requisite Lenders in
accordance with the provisions of this Agreement or the Collateral Documents,
and the exercise by the Requisite Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders. Collateral Agent is
hereby authorized on behalf of all of the Secured Parties, without the necessity
of any notice to or further consent from any Secured Party, from time to time
prior to an Event of Default, to take any action with respect to any Collateral
or Collateral Documents which may be necessary to perfect and maintain perfected
the security interest in and liens upon the Collateral granted pursuant to the
Collateral Documents.

 



158

 

 

(b)                      The Lenders (and, by their acceptance of the benefit of
the applicable Collateral Documents and certain other Loan Documents, the
Secured Parties) hereby authorize and direct Collateral Agent, in accordance
with the terms hereof, (1) to release any Lien granted to or held by Collateral
Agent upon any Collateral (i) automatically upon termination of the Commitments
and payment and satisfaction in full of all of the Obligations as provided in
Section 12.15 (other than indemnification or other contingent obligations in
respect of which no claim has been made), (ii) constituting property being sold
or otherwise disposed of (to Persons other than any Loan Party) automatically
upon the sale or other disposition thereof in compliance with Section 8.7, (iii)
if approved, authorized or ratified in writing by the Requisite Lenders (or all
of the Lenders hereunder, to the extent required by Section 12.1), (iv)
automatically upon an Initial Collateral Release Period or a Subsequent
Collateral Release Period, as applicable, as provided in this Section 11.10, (v)
constituting property acquired by any Loan Party after the Closing Date financed
with Indebtedness secured by a Lien permitted by Section 8.2(a)(vi), (vi)
constituting property held by an Unrestricted Subsidiary upon the designation of
a Subsidiary of Holdings as an Unrestricted Subsidiary in accordance with the
terms hereof, (vii) if the property subject to such Lien is owned by a
Guarantor, automatically upon release of such Guarantor from its obligations
under its Guarantee Agreements hereunder or under any other Loan Document as a
result of a transaction permitted hereunder, (viii) constituting a Deposit
Account in respect of which a Loan Party has granted a Lien permitted under
Section 8.2(a) upon receipt of a certificate by the applicable Loan Party
delivered in accordance with Section 20 of the Security Agreement or (ix) as
otherwise may be expressly provided in the relevant documentation granting such
Lien, (2) to release or subordinate any Lien on any property granted to or held
by Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.10 and required by the holder of, or
pursuant to the terms of any agreement governing, the obligations secured by
such Liens, (3) to subordinate any Lien on any property granted to or held by
Collateral Agent under any Loan Document in respect of which a Loan Party has
granted a Lien pursuant to Section 8.2(a)(i) (to the extent incurred in reliance
on clause (vi) of the definition of “Permitted Encumbrances”) or Section
8.2(a)(v) and required by the holder of, or pursuant to the terms of any
agreement governing, the obligations secured by such Liens and (4) to release
any Loan Party from its obligations under the applicable Guarantee Agreement or
other Loan Document if such Person ceases to be a Restricted Subsidiary or
becomes an Unrestricted Subsidiary, in each case, as a result of a transaction
or designation permitted hereunder. Upon request by Collateral Agent at any
time, the Requisite Lenders will confirm in writing Collateral Agent’s authority
to release or subordinate its interest in particular types or items of property,
or to release any Guarantor from its obligations under the Loan Documents
pursuant to this Section 11.10. In each case as specified in this Section 11.10,
Collateral Agent will (and each Lender (and each other Secured Party)
irrevocably authorizes Collateral Agent to), at the Borrowers’ expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents or to
subordinate its interest in such item, or to evidence the release of such
Guarantor from its obligations under the Guarantee Agreements, in each case in
accordance with the terms of the Loan Documents and this Section 11.10.

 



159

 

 

(c)                      Administrative Agent and Collateral Agent shall have no
obligation whatsoever to the Lenders or to any other Person to assure that the
Collateral exists or is owned by any Loan Party or is cared for, protected or
insured or that the Liens granted to Administrative Agent and Collateral Agent
herein or pursuant hereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to Administrative Agent and Collateral Agent in
this Section 11.10 or in any of the Collateral Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, Administrative Agent and Collateral Agent may act in any manner
it may deem appropriate, in its sole discretion, given Administrative Agent’s
and Collateral Agent’s own interest in the Collateral as Lenders and that
Administrative Agent and Collateral Agent shall have no duty or liability
whatsoever to the Lenders, except for its gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

(d)          (i)               Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, if at any time an
Initial Collateral Release Period shall have occurred and be continuing, then
all Collateral (other than Collateral consisting of Capital Stock) shall be
released automatically and the provisions in the Collateral Documents with
respect to such Collateral shall be terminated without any further action. In
connection with the foregoing, Collateral Agent shall, at Borrowers’ sole
expense and at Borrowers’ Agent’s request, promptly (A) execute and file in the
appropriate location and deliver to Borrowers’ Agent such termination and
release statements or confirmation thereof, as applicable, and (B) do such other
things as are reasonably necessary to release the Liens to be released pursuant
hereto promptly upon the effectiveness of any such release.

 

(ii)               Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document (including after a Collateral Reinstatement
Event shall have previously occurred), if at any time a Subsequent Collateral
Release Period shall have occurred and be continuing, then all Collateral and
the Collateral Documents shall be released automatically and the provisions in
the Collateral Documents with respect to such Collateral shall be terminated
without any further action. In connection with the foregoing, Collateral Agent
shall, at Borrowers’ Agent’s sole expense and at Borrowers’ Agent’s request,
promptly (A) return to Borrowers’ Agent all certificates and instruments
evidencing Collateral consisting of Capital Stock, (B) execute and file in the
appropriate location and deliver to Borrowers’ Agent such termination and full
or partial release statements or confirmation thereof, as applicable, and (C) do
such other things as are reasonably necessary to release the Liens to be
released pursuant hereto promptly upon the effectiveness of any such release.

 

(iii)             Notwithstanding clause (ii) above, if a Collateral
Reinstatement Event shall have occurred, all Collateral consisting of Capital
Stock and Collateral Documents to the extent related thereto shall, at
Borrowers’ Agent’s sole cost and expense, be reinstated and all actions
reasonably necessary, or reasonably requested by Collateral Agent to provide to
Collateral Agent for the benefit of the applicable Secured Parties valid,
perfected, first priority security interests (subject to Liens permitted under
Section 8.2) in such Collateral (including without limitation the delivery of
applicable documentation and taking of applicable actions described in Section
7.9 to the extent applicable to such Collateral) shall be taken within sixty
(60) days (or such longer period as agreed to by Collateral Agent) after such
Collateral Reinstatement Event.

 

(e)                Any execution and delivery of documents by Collateral Agent
pursuant to this Section 11.10 shall be without recourse to or warranty by
Administrative Agent.

 



160

 

 

11.11  Intercreditor Agreement. The Lenders hereby authorize, with the consent
of the Requisite Lenders at the time of execution of such agreement or
arrangement, Administrative Agent and Collateral Agent to enter into any
intercreditor agreement or arrangement permitted under this Agreement and any
such intercreditor agreement is binding upon the Lenders; provided, that, the
consent of the Requisite Lenders shall not be required for the execution of any
acknowledgment or other document in connection with the Intercreditor Agreement.

 

11.12  Withholding Tax Indemnity. To the extent required by any applicable law,
the applicable Agent may withhold from any payment to any Lender or Issuing
Lender an amount equivalent to any applicable withholding Tax. Without limiting
or expanding the provisions of Section 4.7(a) or (c), each Lender and each
Issuing Lender shall, and does hereby, indemnify each Agent against, and shall
make payable in respect thereof within 10 days after demand therefor, any and
all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for Agent) incurred by
or asserted against Agent by the IRS or any other Governmental Authority as a
result of the failure of Agent to properly withhold Tax from amounts paid to or
for the account of any Lender or Issuing Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
property executed, or because such Lender or Issuing Lender failed to notify
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding Tax ineffective). A certificate as to the amount of such payment
or liability delivered to any Lender or Issuing Lender by the applicable Agent
shall be conclusive absent manifest or demonstrable error. Each Lender and each
Issuing Lender hereby authorizes each Agent to set off and apply any and all
amounts at any time owing to such Lender or Issuing Lender under this Agreement
or any other Loan Document against any amount due such Agent under this Section
11.12. The agreements in this Section 11.12 shall survive the resignation and/or
replacement of Agent, any assignment of rights by, or the replacement of, a
Lender or Issuing Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations. For purposes of this Section
11.12, the term “Lender” shall include any Overdraft Provider.

 

11.13  Holders. Administrative Agent may deem and treat the payee of any Note as
the owner thereof for all purposes hereof unless and until a written notice of
the assignment, transfer or endorsement thereof, as the case may be, shall have
been filed with Administrative Agent. Any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.

 

11.14  Certain ERISA Considerations.(a) (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of,
Administrative Agent, Collateral Agent, the Arrangers, the Documentation Agents,
the Senior Managing Agents and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of any Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

 

  (ii)  the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, 

 



161

 

 

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

(iv)such other representation, warranty and covenant as may be agreed in writing
between Administrative Agent, in its sole discretion, and such Lender.

 

(b)                In addition, unless sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or such Lender has not
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of,
Administrative Agent, Collateral Agent, the Arrangers, the Documentation Agents
and the Senior Managing Agents, and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of any Borrower or any other Loan
Party, that none of Administrative Agent, Collateral Agent, the Arrangers, the
Documentation Agents or the Senior Managing Agents, or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by
Administrative Agent or Collateral Agent under this Agreement, any other Loan
Document or any documents related to hereto or thereto).

 

11.15  Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under Section 2.11(h) or Section
12.4(a) or (b) to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Lender or any other Indemnified Party, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent),
such Issuing Lender or such Indemnified Party, as the case may be, such Lender’s
Pro Rata Share with respect to all Facilities (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s Pro Rata Share with respect to all Facilities at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to any
Issuing Lender solely in its capacity as such, only the Revolving Lenders shall
be required to pay such unpaid amounts, such payments to be made severally among
them based on such Revolving Lenders’ Pro Rata Shares with respect to the
Revolving Facilities (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought); provided, further, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or such Issuing Lender in its
capacity as such, or against any other Indemnified Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such Issuing
Lender in connection with such capacity.

 



162

 

 

Article XII
MISCELLANEOUS

 

12.1     No Waiver; Modifications in Writing.

 

(a)                      No failure or delay on the part of any Agent or any
Lender in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to any
Agent or any Lender at law or in equity or otherwise. Neither this Agreement nor
any terms hereof may be amended, modified, supplemented, waived, discharged,
terminated or otherwise changed unless such amendment, modification, supplement,
waiver, discharge, termination or other change is in writing signed by the
respective Loan Parties party thereto and the Requisite Lenders, provided that
no such amendment, modification, supplement, waiver, discharge, termination or
other change shall, without the consent of each Lender affected thereby (other
than, subject to clause (h) below, a Defaulting Lender) (with Obligations
directly affected thereby in the case of the following clause (i)),

 

(i)                 extend the Commitment Period or the final scheduled maturity
of any Loan or Note (or extend the stated maturity of any Letter of Credit
beyond the Revolver Termination Date), or reduce the rate or extend the time of
payment of interest or fees thereon (except payment of interest at the Default
Rate, and it being understood that the waiver of any mandatory prepayment shall
not constitute a postponement of any date scheduled for the payment of
principal, interest or fees), or reduce the principal amount thereof,

 

(ii)               release Company as a Guarantor or release all or
substantially all of the Guarantors or all or substantially all of the
Collateral (except as expressly provided in the Collateral Documents or pursuant
to Section 11.10(d)),

 

(iii)              amend, modify or waive any provision of this Section 12.1(a),
or reduce the percentage specified in the definition of “Requisite Lenders” or
amend, modify or waive any other provision of any Loan Document (other than the
Collateral Documents, which are governed by Section 12.17), specifying the
number or percentage of Lenders (or Lenders of any Facility) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder (except, in each case, for technical amendments with respect
to additional extensions of credit pursuant to Section 2.1, 2.10 and 2.15 which
afford the protections to such additional extensions of credit of the type
provided to the Term Loans on the Closing Date),

 

(iv)              amend or modify the definition of “Pro Rata Share” or any
component thereof,

 

(v)               change Section 12.8(e) in a manner that further restricts
assignments thereunder; or

 



163

 

 

(vi)              amend or modify the provisions of Sections 4.5(a) or (b),
10.6, 12.6(a) or 14.3 in a manner that would by its terms alter the pro rata
sharing of payments required thereby;

 

provided, further, that no such amendment, modification, supplement, waiver,
discharge, termination or other change shall:

 

(A)              increase the Commitments of any Lender over the amount thereof
then in effect without the consent of such Lender (it being understood that
waivers or modifications of the definition of Multicurrency Revolving Sublimit,
conditions precedent, representations, warranties, covenants, Events of Default
or Unmatured Events of Default shall not constitute an increase of the
Commitment of any Lender, and that an increase in the available portion of any
Commitment of any Lender shall not constitute an increase in the Commitment of
such Lender),

 

(B)              without the consent of Administrative Agent and each Issuing
Lender, amend, modify or waive any provision of Section 2.11 or alter the rights
or obligations of any Issuing Lender with respect to Letters of Credit,

 

(C)              without the consent of Administrative Agent, amend, modify or
waive any provision of Article XI as same applies to Administrative Agent or
Collateral Agent or any other provisions as same relates to the rights or
obligations of Administrative Agent or Collateral Agent,

 

(D)              without the consent of Administrative Agent, amend, modify or
waive any provisions relating to the rights or obligations of Administrative
Agent or Collateral Agent under the other Loan Documents,

 

(E)               amend, modify, terminate or waive any provision of Section
2.1(d) or any other provision of this Agreement directly affecting the Domestic
Overdraft Account or the Domestic Overdraft Amount (including any provision
relating to the repayment of the Domestic Overdraft Amount with the proceeds of
Multicurrency Revolving Loans or relating to the obligations of Lenders to
purchase participations in the Domestic Overdraft Amount) without the consent of
Administrative Agent,

 

(F)               amend, modify, terminate or waive any provision of this
Agreement directly affecting an Offshore Overdraft Account or an Offshore
Overdraft Amount (including any provision relating to the repayment of such
Offshore Overdraft Amount with the proceeds of Multicurrency Revolving Loans or
relating to the obligations of Lenders to purchase participations in such
Offshore Overdraft Amount) without the consent of the applicable Offshore
Overdraft Provider,

 

(G)              without the consent of the Requisite Lenders of each Facility
which is being allocated a lesser prepayment, repayment or commitment reduction,
alter the required application of any prepayments or repayments (or commitment
reduction), as between the various Facilities pursuant to Section 4.5(a) (except
for technical amendments with respect to additional facilities, replacements
loans or commitments, or maturity extensions pursuant to Sections 2.1, 2.10 and
2.15) (although the Requisite Lenders may waive in whole or in part, any such
prepayment, repayment or commitment reduction so long as the application, as
amongst the various Facilities, of any such prepayment, repayment or commitment
reduction which is still required to be made is not altered), or

 



164

 

 

(H)              without the consent of the Requisite Lenders of the applicable
Facility, waive any Scheduled Term Repayment under such Facility or amend the
definition of Scheduled Term Repayments for such Facility in a manner that
decreases or delays any Scheduled Term Repayment (except for technical
amendments with respect to additional facilities, replacements loans or
commitments, or maturity extensions pursuant to Sections 2.1, 2.10 and 2.15).

 

(b)                      If, in connection with any proposed change, waiver,
discharge or termination of any of the provisions of this Agreement as
contemplated by clauses (a)(i) through (iv), inclusive, of the first proviso to
the third sentence of Section 12.1(a) or (G) through (H) of the second proviso
to such sentence, the consent of the Requisite Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then Borrowers shall have the right to replace each such
non-consenting Lender or Lenders (or, at the option of Borrowers if the
respective Lender’s consent is required with respect to less than all Loans, to
replace only the respective Loans of the respective non-consenting Lender which
gave rise to the need to obtain such Lender’s individual consent) with one or
more Replacement Lenders pursuant to Section 3.7 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed amendment,
modification, supplement, waiver, discharge, termination or other change.

 

(c)                      In addition to the amendments effected pursuant to the
foregoing Section 12.1(a), Schedule 1.1(c) may be amended as follows:

 

(i)                 to add Wholly-Owned Subsidiaries of Company as an Additional
Domestic Subsidiary Borrower or an Additional Foreign Subsidiary Borrower, as
the case may be, upon (A) execution by Company, any such Additional Domestic
Subsidiary Borrower or Additional Foreign Subsidiary Borrower, as the case may
be, and Administrative Agent of a Joinder Agreement in the form of Exhibit
12.1(c), providing for an Additional Domestic Subsidiary Borrower Sublimit or
Additional Foreign Subsidiary Borrower Sublimit, as the case may be, acceptable
to Administrative Agent, (B) delivery to Administrative Agent of (1) to the
extent not previously delivered, the pledge and security agreements required
pursuant to Section 7.9(c), (2) an opinion of counsel which covers such matters
related to such agreements as Administrative Agent shall reasonably determine
with such exceptions as are reasonably satisfactory to Administrative Agent, and
(3) such other documents with respect thereto as Administrative Agent or any
Lender shall reasonably request (including, without limitation, USA Patriot Act
and “know your customer” related documentation); or

 

(ii)               to remove any Subsidiary as an Additional Domestic Subsidiary
Borrower or an Additional Foreign Subsidiary Borrower, as the case may be, upon
(A) execution and delivery by Company of a written request providing for such
amendment and (B) repayment in full of all outstanding Loans and other
Obligations of such Additional Domestic Subsidiary Borrower or Additional
Foreign Subsidiary Borrower, as the case may be.

 

(d)                      Notwithstanding the foregoing, upon the execution and
delivery of all documentation required by Administrative Agent to be delivered
pursuant to (x) Section 2.10 in connection with an Additional Facility, (y)
Section 2.1(c) in connection with any Refinancing Term Loans and (z) Section
2.15 in connection with any Extension Series, this Agreement shall be deemed
amended without further action by any Lender to reflect, as applicable, any new
Lenders and technical and conforming amendments to reflect the terms of such
Additional Facility, Refinancing Term Loan or Extension Series (as applicable)
and (in the case of any Additional Facility) any documentation to evidence any
Additional Incremental Rights.

 



165

 

 

(e)                      Notwithstanding the foregoing, any provision of this
Agreement may be amended by an agreement in writing entered into by the Loan
Parties party hereto, the Requisite Lenders and Administrative Agent (and, if
their rights or obligations are affected thereby, each other Agent and each
Issuing Lender) if (i) by the terms of such agreement the Commitment of each
Lender not consenting to the amendment provided for therein shall terminate upon
the effectiveness of such amendment and (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of and interest accrued on each Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement.

 

(f)                       A Revolving Lender may allocate any proportion of its
Revolving Credit Commitment or Revolving Credit Exposure with respect to any
waiver, amendment, modification, consent or any other action pursuant to this
Section 12.1 or any other Loan Document in order to vote separate portions
thereof differently with respect thereto.

 

(g)                      In addition, notwithstanding the foregoing, this
Agreement may be amended with the written consent of Administrative Agent,
Company, Borrowers and the Lenders providing the relevant Replacement Term Loans
(as defined below) to permit the refinancing of all Term Loans outstanding under
one or more Term Loan Facilities (“Refinanced Term Loans”) with a replacement
term loan tranche hereunder which shall constitute Term Loans hereunder under a
new Term Loan Facility (“Replacement Term Loans”); provided that (a) the
aggregate principal amount of such Replacement Term Loans shall not exceed the
aggregate principal amount of such Refinanced Term Loans, (b) the Weighted
Average Life to Maturity of such Replacement Term Loans shall not be shorter
than the Weighted Average Life to Maturity of such Refinanced Term Loans at the
time of such refinancing and the final maturity date of such Replacement Term
Loans shall be no earlier than the final maturity date of such Refinanced Term
Loan and (c) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of any Term Loans in
effect immediately prior to such refinancing. In addition, any Lender providing
Replacement Term Loans shall become bound by the Re-Allocation Agreement in a
manner satisfactory to Administrative Agent, and the Lenders and Issuing Lenders
hereby authorize Administrative Agent and Collateral Agent to enter into any
amendments or supplements to the Re-Allocation Agreement as Administrative Agent
deem necessary or appropriate in order to give effect to the foregoing.

 

(h)                      Notwithstanding the foregoing, with respect to
amendments under Section 12.1(a) requiring the approval of all of the Lenders
under the Revolving Facility adversely affected thereby, if all such Lenders
other than one or more Defaulting Lenders approve such amendment, the failure of
such Defaulting Lenders to approve such amendment shall not prevent such
amendment from becoming effective with respect to such Lenders approving such
amendment (it being understood that such amendment will not be effective with
respect to such Defaulting Lenders that do not approve such amendment).

 

(i)                       In addition, notwithstanding the foregoing, this
Agreement or any other Loan Document may be amended with the written consent of
Administrative Agent, Company and the Borrowers to make any changes to this
Agreement or any other Loan Document deemed in the best interest of the Lenders,
in consultation with counsel, in connection with the joinder or addition of any
Borrower or Guarantor that was not a Loan Party on the Closing Date, including
in connection with the creation or perfection of a security interest in any
Collateral located in a jurisdiction under which Collateral was not secured or
perfected in connection with the Closing Date under the Offshore Collateral
Documents, upon delivery to Administrative Agent of (1) to the extent not
previously delivered, the pledge and security agreements required pursuant to
Section 7.9(c), (2) an opinion of counsel which covers such matters related to
such agreements as Administrative Agent shall reasonably determine with such
exceptions as are reasonably satisfactory to Administrative Agent, and (3) such
other documents with respect thereto as Administrative Agent shall reasonably
request.

 



166

 

 

(j)                       Notwithstanding anything to the contrary contained in
this Section 12.1, if Administrative Agent and Company shall have jointly
identified an obvious error or any error, defect or omission of a technical or
immaterial nature, in each case, in any provision of the Loan Documents, then
Administrative Agent and Company shall be permitted to amend such provision and
such amendment shall become effective without any further action or consent of
any other party to any Loan Document.

 

(k)                      Notwithstanding anything to the contrary contained in
this Section 12.1, the Re-Allocation Agreement shall not be amended, restated,
amended and restated, supplemented and/or otherwise modified in any manner that
would be materially adverse to the Loan Parties without the prior written
consent of the Borrowers’ Agent.

 

12.2     Further Assurances. Company agrees to, and to cause its Subsidiaries
to, do such further acts and things and to execute and deliver to Administrative
Agent such additional assignments, agreements, powers and instruments, as
Administrative Agent may reasonably require or deem advisable to carry into
effect the purposes of this Agreement or any of the Loan Documents or to better
assure and confirm unto any Agent its rights, powers and remedies hereunder or
thereunder.

 

12.3     Notices, Etc.

 

(a)                      Except where telephonic instructions or notices are
authorized herein to be given (and except as provided in paragraph (b) below),
all notices, demands, instructions and other communications required or
permitted to be given to or made upon any party hereto or any other Person shall
be in writing and shall be personally delivered or sent by registered or
certified mail, postage prepaid, return receipt requested, or by a reputable
overnight or courier delivery service, or by telecopier, and shall be deemed to
be given for purposes of this Agreement when received or in the case of notice
delivered by telecopy, upon completion of transmission with a copy of such
notice also being delivered under any of the methods provided above, all in
accordance with the provisions of this Section 12.3. Unless otherwise specified
in a notice sent or delivered in accordance with the foregoing provisions of
this Section 12.3, notices, demands, instructions and other communications in
writing shall be given to or made upon the respective parties hereto at their
respective addresses (or to their respective telecopier numbers) and, in the
case of telephonic instructions or notices, by calling the telephone number or
numbers indicated for such party as follows:

 

(i)                 if to Company, any Borrower or Borrowers’ Agent, to it at
One Michael Owens Way, Perrysburg, OH 43551, attention: Anand Patel and
Corporate Treasury, e-mail: anand.patel@o-i.com and corp.tr@o-i.com;

 

(ii)               if to Administrative Agent, to it at the Notice Address; and

 

(iii)             if to a Lender or any other Issuing Lender, to it at its
address (or telecopy number) set forth on its most recent administrative
questionnaire delivered to Administrative Agent or in the Assignment and
Assumption Agreement pursuant to which such Lender shall have become a party
hereto.

 



167

 

 

(b)                      Notices and other communications to or by any Agent,
the Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent, provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by Administrative Agent and the applicable Lender and, to the extent
applicable, the Issuing Lender. Any Agent or Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e- mail address or by facsimile transmission shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is sent after 5:00 p.m. (New York City time),
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e- mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor. Each Loan Party and Lender hereunder agrees to notify Administrative
Agent in writing promptly of any change to the notice information provided
above.

 

12.4     Costs and Expenses; Indemnification.

 

(a)                      Generally. Owens-Brockway agrees to pay promptly upon
request by any Agent (or any Lender in connection with any enforcement or
atonement as provided below) (i) all reasonable and documented out-of-pocket
costs and expenses in connection with the negotiation, preparation, printing,
typing, reproduction, execution, delivery and syndication of this Agreement and
the other Loan Documents and the documents and instruments referred to herein
and therein and any amendment, waiver or consent relating hereto or thereto or
other modifications of (or supplements to) any of the foregoing and any and all
other documents and instruments furnished pursuant hereto or thereto or in
connection herewith or therewith, including without limitation, the reasonable
fees and out-of-pocket expenses of independent public accountants and other
outside experts retained by Administrative Agent and the Arrangers and of White
& Case LLP, counsel to Administrative Agent and the Arrangers, and any local
counsel retained by Administrative Agent and the Arrangers relative thereto and
other Attorney Costs, in connection with the administration of this Agreement
and the other Loan Documents, and all search fees, appraisal fees and expenses,
title insurance policy fees, costs and expenses and filing and recording fees,
(ii) all reasonable and documented out-of-pocket expenses incurred by any
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable and documented out-of-pocket costs and expenses incurred by any
Agent, any Lender or any Issuing Lender, including the fees, charges and
Attorney Costs in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 



168

 

 

(b)                      Indemnification. Owens-Brockway will indemnify and hold
harmless each Agent and each Lender and each director, officer, employee, agent,
attorney and Affiliate of each Agent and each Lender (each such Person an
“Indemnified Person” and collectively, the “Indemnified Persons”) from and
against all losses, claims, damages, or liabilities and related reasonable,
documented and out-of-pocket expenses, including Attorney Costs, charges and
disbursements to which such Indemnified Person may become subject or which may
be asserted against such Indemnified Person by any third party or by any Loan
Party, insofar as such losses, claims, damages, penalties, expenses or
liabilities (or actions, suits or proceedings including any inquiry or
investigation or claims in respect thereof (whether or not an Agent or any
Lender is a party thereto)) arise out of, in any way relate to, or result from
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use of the proceeds therefrom (including any refusal by the
Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any Release or threatened Release of
any Hazardous Materials into the Environment for which any Loan Party or any of
their Subsidiaries has any liability or which is related to any property
currently or formerly owned, leased, occupied or operated by or on behalf of any
Loan Party or any of their Subsidiaries, any Environmental Lien, any
Environmental Liability related in any way to any Loan Party or any of their
Subsidiaries or any liability which occurs by a breach of any of the
representations, warranties or covenants relating to environmental matters
contained herein or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether brought by a third
party or by a Loan Party and regardless of whether any Indemnified Person is a
party thereto, and to reimburse each Indemnified Person upon their demand, for
any Attorney Costs or other expenses incurred in connection with investigating,
preparing to defend or defending any such loss, claim, damage, liability, action
or claim; provided, however,

 

(i)                 that no Indemnified Person shall have the right to be so
indemnified hereunder for any loss, claim, damage, penalties, obligations,
expense or liability to the extent it arises or results from (x) the gross
negligence, bad faith or willful misconduct of such Indemnified Person as
finally determined by a court of competent jurisdiction or (y) any dispute
solely between the Indemnified Persons other than claims against an Indemnified
Person in its capacity in fulfilling its role as an Arranger, Documentation
Agent, Senior Managing Agent or Agent under a Loan Document and other than any
claims arising out of any act or omission by any Loan Party or any of its
Affiliates (as finally determined by a court of competent jurisdiction); and

 

(ii)               that nothing contained herein shall affect the express
contractual obligations of the Lenders to any Loan Party contained herein or in
the other Loan Documents.

 

For the avoidance of doubt, this Section 12.4(b) shall not apply to Taxes,
except any Taxes that represent claims, demands, liabilities, damages, losses,
costs, charges and expenses arising from any non-Tax claim.

 

If any action, suit or proceeding arising from any of the foregoing is brought
against any Agent, any Lender or any other Person indemnified or intended to be
indemnified pursuant to this Section 12.4, Company or the applicable Borrower
will, if requested by any Agent, any Lender or any such Indemnified Person,
resist and defend such action, suit or proceeding or cause the same to be
resisted and defended by counsel reasonably satisfactory to the Person or
Persons indemnified or intended to be indemnified. Each Indemnified Person
shall, unless an Agent, a Lender or other Indemnified Person has made the
request described in the preceding sentence and such request has been complied
with, have the right to employ its own counsel (or (but not as well as) staff
counsel) to investigate and control the defense of any matter covered by such
indemnity and the reasonable fees and expenses of such counsel shall be at the
expense of the indemnifying party; provided, however, that in any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances, the Loan Parties shall not be
liable for fees and expenses of more than one counsel (in addition to any local
counsel), which counsel shall be designated by Administrative Agent provided,
further, however, each Indemnified Person shall have the right to employ
separate counsel in any such inquiry, action, claim or proceeding and to control
the defense thereof, and the reasonable fees and expenses of such counsel shall
be at the expense of the Loan Parties to the extent that (i) Company or any
other Loan Party shall have agreed in writing to pay such fees and expenses or
(ii) such Indemnified Person shall have notified Company that it has been
advised by counsel that there may be one or more legal defenses available to
such Indemnified Person that are different from or additional to those available
to the other Indemnified Persons and that such common representation would
adversely impact the adequacy of the proposed representation.

 



169

 

 

Any and all amounts so expended by any Agent shall be repaid to it by the Loan
Parties promptly upon such Agent’s demand therefor, with interest at the Default
Rate in effect from time to time during the period including the date so
expended by such Agent to the date of repayment. To the extent that the
undertaking to indemnify, pay or hold harmless any Indemnified Person as set
forth in this Section 12.4 may be unenforceable because it is violative of any
law or public policy, the Loan Parties shall make the maximum contribution to
the payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law, provided that OI Europe shall not be liable to
indemnify, pay or hold harmless any Indemnified Person, in whole or in part, for
obligations of the other Loan Parties as a result of the exercise of remedies by
the Agents and the Lenders under this Section 12.4 or otherwise. The obligations
of the Loan Parties under this Section 12.4 shall survive the termination of
this Agreement and the discharge of the Loan Party’s other Obligations
hereunder.

 

(c)                      To the extent permitted by applicable law, no party
hereto, no Indemnified Person, and no Loan Party or any Affiliate of any Loan
Party, shall assert, and each hereby waive, any claim against any party hereto,
Indemnified Person, or Loan Party or any Affiliate of any Loan Party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) (whether or not the claim therefor is
based on contract, tort or duty imposed by any applicable legal requirement)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the extension of credit under any Domestic Overdraft Account or Offshore
Overdraft Account, or, in each case, the use of the proceeds thereof (other
than, in the case of a Loan Party or an Affiliate of a Loan Party, in respect of
any such damages incurred or paid by an Indemnified Person to a third party, or
which are included in a third party claim, and for out-of-pocket expenses
related thereto).

 

(d)                      Foreign Exchange Indemnity. If any sum due from any
Loan Party or any of its Subsidiaries under this Agreement or any order or
judgment given or made in relation hereto has to be converted from the currency
(the “first currency”) in which the same is payable hereunder or under such
order or judgment into another currency (the “second currency”) for the purpose
of (i) making or filing a claim or proof against any Loan Party with any
Governmental Authority or in any court or tribunal, or (ii) enforcing any order
or judgment given or made in relation hereto, such Loan Party shall indemnify
and hold harmless each of the Persons to whom such sum is due from and against
any loss actually suffered as a result of any discrepancy between (a) the rate
of exchange used to convert the amount in question from the first currency into
the second currency, and (b) the rate or rates of exchange at which such Person,
acting in good faith in a commercially reasonable manner, purchased the first
currency with the second currency after receipt of a sum paid to it in the
second currency in satisfaction, in whole or in part, of any such order,
judgment, claim or proof, provided that OI Europe shall not be liable to
indemnify, pay or hold harmless any Indemnified Person, in whole or in part, for
obligations of the other Loan Parties as a result of the exercise of remedies by
the Agents and the Lenders under this Section 12.4 or otherwise. The foregoing
indemnity shall constitute a separate obligation of each Loan Party distinct
from its other obligations hereunder and shall survive the giving or making of
any judgment or order in relation to all or any of such other obligations.

 



170

 

 

12.5     Confirmations. Each Borrower and each holder of any portion of the
Obligations agrees from time to time, upon written request received by it from
the other, to confirm to the other in writing (with a copy of each such
confirmation to Administrative Agent) the aggregate unpaid principal amount of
the Loan or Loans and other Obligations then outstanding.

 

12.6     Adjustment; Setoff.

 

(a)                      If any lender (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Loans, or interest thereon, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
setoff, pursuant to events or proceedings of the nature referred to in Section
10.1(i) hereof, or otherwise) in a greater proportion than any such payment to
and collateral received by any other Lender in respect of such other Lender’s
Loans or interest thereon, such Benefited Lender shall (i) notify Administrative
Agent of that fact and (ii) purchase for cash at face value from the other
Lenders such portion of each such other Lender’s Loans, or shall provide such
other Lenders with the benefits of any such collateral, or the proceeds thereof,
as shall be necessary to cause such Benefited Lender to share the excess payment
or benefits of such collateral or proceeds ratably with each other applicable
Lender; provided, however, that (x) if all or any portion of such excess payment
or benefits is thereafter recovered from such Benefited Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest and (y) this Section 12.6(a) shall not
apply to (1) any payment made by a Loan Party pursuant to and in accordance with
the express terms of this Agreement or (2) any payment obtained by a Lender as
consideration for the assignment or sale of a participation to any assignee or
participant, other than to any Loan Party or any Subsidiary thereof. Each Loan
Party agrees that each Lender so purchasing a portion of another Lender’s Loans
may exercise all rights of payment (including, without limitation, rights of
setoff) with respect to such portion as fully as if such Lender were the direct
holder of such portion.

 

(b)                      In addition to any rights and remedies of the Lenders
provided by law, each Lender and its Affiliates shall have the right, without
prior notice to any Loan Party or any of its Subsidiaries, any such notice being
expressly waived by Company, on behalf of itself and its Subsidiaries, upon the
occurrence and during the continuance of an Event of Default, to setoff and
apply against any Obligations, whether matured or unmatured, of Company or any
Loan Party to such Lender, any amount owing from such Lender to Company or any
of its Subsidiaries, at or at any time after, the happening of any of the
above-mentioned events, and the aforesaid right of setoff may be exercised by
such Lender against Company or any Loan Party or against any trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
Receivers, administrator, administrative Receiver, court appointed monitor or
other similar official, or execution, judgment or attachment creditor of Company
or any Loan Party, or against anyone else claiming through or against, Company
or any Loan Party or such trustee in bankruptcy, debtor in possession, assignee
for the benefit of creditors, Receivers, administrator, administrative receiver,
court appointed monitor or other similar official, or execution, judgment or
attachment creditor, notwithstanding the fact that such right of setoff shall
not have been exercised by such Lender prior to the making, filing or issuance,
or service upon such Lender of, or of notice of, any such petition, assignment
for the benefit of creditors, appointment or application for the appointment of
a Receiver, administrator, administrative receiver, court appointed monitor or
other similar official, or issuance of execution, subpoena, order or warrant.
Each Lender agrees promptly to notify Company and Administrative Agent after any
such setoff and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
In the event that any Defaulting Lender exercises any such right of setoff, (x)
all amounts so set off will be paid over immediately to Administrative Agent for
further application in accordance with the provisions of Section 2.13(a) and,
pending such payment, will be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of Administrative Agent,
the applicable Issuing Lender, the Overdraft Providers and the Lenders and (y)
the Defaulting Lender will provide promptly to Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.

 



171

 

 

(c)                      Company expressly agrees, on behalf of itself and its
Subsidiaries, that to the extent Company or any other Loan Party makes a payment
or payments and such payment or payments, or any part thereof, are subsequently
invalidated, declared to be fraudulent or preferential, set aside or are
required to be repaid to a trustee, Receiver, administrator, administrative
receiver, court appointed monitor or other similar official, or any other party
under any bankruptcy act, state, provincial or federal law, common law or
equitable cause in any jurisdiction, then to the extent of such payment or
repayment, the Indebtedness to the Lenders or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if said
payment or payments had not been made.

 

12.7     Execution in Counterparts; Electronic Execution. This Agreement may be
executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

12.8     Binding Effect; Assignment; Addition and Substitution of Lenders.

 

(a)                      This Agreement shall be binding upon, and inure to the
benefit of, Company, U.S. Borrower, O-I Canada, O-I Australia, OIEG, OI Europe,
O-I NZ, O-I Mexico and each other Loan Party hereto, Administrative Agent, the
Lenders, all future holders of the Notes and their respective successors and
assigns; provided, however, except pursuant to a transaction permitted under
Section 8.7, none of Company, U.S. Borrower, O-I Canada, O-I Australia, OIEG, OI
Europe, O-I NZ, O-I Mexico or any other Loan Party may assign its rights or
obligations hereunder or in connection herewith or any interest herein
(voluntarily, by operation of law or otherwise) without the prior written
consent of Administrative Agent and all of the Lenders.

 

(b)                      Each Lender may at any time sell to any Person (other
than a natural Person, or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person, or Company or
any of Company’s Subsidiaries or other Affiliates) (“Participants”)
participating interests in all or any portion of its Commitment and Loans or
participation in Letters of Credit or any other interest of such Lender
hereunder (in respect of any Lender, its “Credit Exposure”). In the event of any
such sale by a Lender of participating interests to a Participant, such Lender’s
obligations under this Agreement shall remain unchanged, such Lender shall
remain solely responsible for the performance thereof, and the Loan Parties and
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Company, U.S. Borrower, O-I Australia, OIEG, OI Europe, O-I NZ, O-I Mexico and
each other Loan Party hereto agrees that if amounts outstanding under this
Agreement or any of the Loan Documents are due or unpaid, or shall have been
declared or shall have become due and payable upon the occurrence and during the
continuance of an Event of Default, each Participant shall be deemed to have the
right of setoff in respect of its participating interest in amounts owing under
this Agreement and the other Loan Documents to the same extent as if the amount
of its participating interest were owing directly to it as a Lender under this
Agreement or any other Loan Document; provided, however, that such right of
setoff vis-à-vis OI Europe shall only be exercised in connection with Loans
drawn for its own account and shall be subject to the obligation of such
Participant to share with the Lenders, and the Lenders agree to share with such
Participant, as provided in Section 12.6. Company, U.S. Borrower, O-I Australia,
OIEG, OI Europe, O-I NZ,  O-I Mexico and each other Loan Party hereto also
agrees that each Participant shall be entitled to the benefits of Section 3.6
and Section 4.7 (subject to the requirements and limitations of such Sections,
including the requirements of Section 4.7(d), (e) or (f)) with respect to its
participation in the Loans outstanding from time to time, as if such Participant
becomes a Lender on the date it acquired an interest pursuant to this Section
12.8(b); provided that a participant shall not be entitled to receive any
greater payment, under Section 3.6 or Section 4.7 than the participating Lender
would have been entitled to receive under Section 3.6 or Section 4.7 with
respect to the participation sold to such Participant, except to the extent such
entitlement to a greater payment results from a change in any law after the sale
of the participation takes place. Each Lender agrees that any agreement between
such Lender and any such Participant in respect of such participating interest
shall not restrict such Lender’s right to approve or agree to any amendment,
restatement, supplement or other modification to, waiver of, or consent under,
this Agreement or any of the Loan Documents except to the extent that any of the
foregoing would (i) extend the final scheduled maturity of any Loan or Note in
which such Participant is participating (it being understood that amending the
definition of any Scheduled Term Repayment (other than any Term Loan Maturity
Date), shall not constitute an extension of the final scheduled maturity of any
Loan or Note) or extend the stated maturity of any Letter of Credit in which
such Participant is participating beyond the Revolver Termination Date or reduce
the rate or extend the time of payment of interest or fees on any such Loan,
Note or Letter of Credit (except in connection with a waiver of applicability of
any post-default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the Participant’s participation over the
amount thereof then in effect (it being understood that waivers or modifications
of conditions precedent, covenants, representations, warranties, Events of
Default or Unmatured Events of Default or of a mandatory reduction in
Commitments shall not constitute a change in the terms of such participation,
and that an increase in any Commitment or Loan shall be permitted without the
consent of any Participant if the Participant’s participation is not increased
as a result thereof), (ii) consent to the assignment or transfer by any Borrower
or any other Loan Party of any of its rights and obligations under this
Agreement or (iii) release Company as a Guarantor or release all or
substantially all of the Collateral under all of the Collateral Documents (other
than any such release in accordance with Section 11.10(d) or as expressly
provided in the Loan Documents) supporting the Loans and/or Letters of Credit
hereunder in which such Participant is participating.

 



172

 

 

(c)                      Each Lender that sells a participation to a Participant
pursuant to Section 12.8(b) shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and interest
amounts) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement, notwithstanding any
notice to the contrary. No Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
in connection with a tax audit or other proceeding to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations and Section
1.163-5(b) of the United States Proposed Treasury Regulations (or, in each case,
any amended or successor version). This Section 12.8(c) shall be construed so
that the participations are at all times maintained in “registered form” within
the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

 

(d)                      Successor Offshore Overdraft Providers. Any Offshore
Overdraft Provider may resign at any time by giving thirty (30) days’ prior
written notice thereof to the Lenders, the relevant Offshore Borrower,
Borrowers’ Agent and Administrative Agent. Upon (i) any such notice of
resignation, upon five days’ notice to Lenders and Administrative Agent, or (ii)
an assignment by such Offshore Overdraft Provider of all of its Multicurrency
Revolving Commitment, such Offshore Borrower shall have the right to appoint a
Lender with Multicurrency Revolving Credit Exposure as successor Offshore
Overdraft Provider with respect to the applicable Borrower; provided that such
appointment shall be subject to the consent of Administrative Agent, which
consent shall not be unreasonably withheld. Upon the acceptance of any such
appointment as an Offshore Overdraft Provider hereunder by a successor Offshore
Overdraft Provider, the relevant Offshore Borrower shall repay in full the
relevant Offshore Overdraft Amount and all other amounts owing to the resigning
Offshore Overdraft Provider under the relevant Offshore Overdraft Agreement, and
such Borrower and the resigning Offshore Overdraft Provider shall terminate such
Offshore Overdraft Agreement and the successor Offshore Overdraft Provider shall
(x) enter into a successor Offshore Overdraft Agreement and (y) become bound by
the Re-Allocation Agreement in a manner satisfactory to Administrative Agent,
and the Lenders and Issuing Lenders hereby authorize Administrative Agent and
Collateral Agent to enter into any amendment or supplement to the Re-Allocation
Agreement as Administrative Agent deems necessary or appropriate in order to
give effect to the foregoing.

 



173

 

 

(e)                      Subject to Sections 12.8(f) and 12.8(k) below, any
Lender may at any time assign to one or more Eligible Assignees, including an
Affiliate thereof (each an “Assignee”), all or any part of its Credit Exposure
pursuant to an Assignment and Assumption Agreement, provided that any assignment
of all or any portion of any Lender’s Credit Exposure to an Assignee other than
an Affiliate of such Lender or another Lender, or in the case of a Lender that
is a Fund, any Related Fund of any Lender (i) shall be an assignment of its
Credit Exposure in an amount not less than $5,000,000 (or the Effective Amount
thereof for any amounts denominated in Alternative Currency) for the Dollar
Revolving Facility or Multicurrency Revolving Facility and $1,000,000 for the
Term Loan Facilities (treating any Fund and its Related Funds as a single
Eligible Assignee) (or if less the entire amount of Lender’s Credit Exposure
with respect to such Facility), and (ii) shall require the prior written consent
of Administrative Agent (not to be unreasonably withheld) and, provided no Event
of Default then exists and is continuing, Borrowers’ Agent (the consent of
Borrowers’ Agent not to be unreasonably withheld or delayed provided further,
that it shall be reasonable for Borrowers’ Agent to withhold consent to an
assignment or transfer, if the proposed assignment or transfer would lead to a
breach of the Ten Non-Qualifying Bank Creditor Rule; provided that Borrowers’
Agent shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to Administrative Agent within 10 Business Days
after having received notice thereof); provided, that notwithstanding the
foregoing limitations, any Lender may at any time assign all or any part of its
Credit Exposure to any Affiliate of such Lender that is a Qualifying Bank or to
any other Lender (or in the case of a Lender which is a Fund, to any Related
Fund of such Lender that is a Qualifying Bank). In addition to the foregoing,
the consent of the applicable Issuing Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding). Upon execution of an
Assignment and Assumption Agreement and the payment of a non-refundable
assignment fee of $3,500 (provided that no such fee shall be payable upon
assignments by any Lender which is a Fund to one or more Related Funds and that
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment) in immediately available
funds to such Administrative Agent at its Payment Office in connection with each
such assignment, written notice thereof by such transferor Lender to
Administrative Agent and the recording by such Administrative Agent of such
assignment in the Register and the resulting effect upon the Loans and Dollar
Revolving Commitment or Multicurrency Revolving Commitment of the assigning
Lender and the Assignee, the Assignee shall have, to the extent of such
assignment, the same rights, benefits and obligations as it would have if it
were a Lender hereunder and the holder of the Obligations (provided that each
Borrower, each other Loan Party hereto and Administrative Agent shall be
entitled to continue to deal solely and directly with the assignor Lender in
connection with the interests so assigned to the Assignee until written notice
of such assignment, together with payment instructions, addresses and related
information with respect to the Assignee, shall have been given to the
applicable Borrower and Administrative Agent by the assignor Lender and the
Assignee) and, if the Assignee has expressly assumed, for the benefit of any
Borrower or any other Loan Party hereto, some or all of the transferor Lender’s
obligations hereunder, such transferor Lender shall be relieved of its
obligations hereunder to the extent of such assignment and assumption, and
except as described above, no further consent or action by any Borrower, the
Lenders or Administrative Agent shall be required. At the time of each
assignment pursuant to this Section 12.8(e) to a Person which is not already a
Lender hereunder, the respective Assignee shall provide to the applicable
Borrowers and Administrative Agent the appropriate forms, certificates and
information as provided in Section 4.7(d), (e) or (f), if applicable. Each
Assignee shall take such Credit Exposure subject to the provisions of this
Agreement and to any request made, waiver or consent given or other action taken
hereunder, prior to the receipt by Administrative Agent and the applicable
Borrower of written notice of such transfer, by each previous holder of such
Credit Exposure. Such Assignment and Assumption Agreement shall be deemed to
amend this Agreement and Schedule 1.1(a) hereto (or, with respect to Term Loans,
the Register), to the extent, and only to the extent, necessary to reflect the
addition of such Assignee as a Lender and the resulting adjustment of all or a
portion of the rights and obligations of such transferor Lender under this
Agreement, the Maximum Commitment, the determination of its Term Loan Pro Rata
Share or Revolver Pro Rata Share, as the case may be (in each case, rounded to
twelve decimal places), the Loans, any outstanding Letters of Credit and any new
Notes, if requested, to be issued, at the applicable Borrower’s expense, to such
Assignee, and no further consent or action by any Loan Party or the Lenders
shall be required to effect such amendments. Notwithstanding anything contained
in any of the Loan Documents to the contrary, the Issuing Lenders shall continue
to have all rights and obligations thereof with respect to such Letters of
Credit until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder. Each Assignment and Assumption
Agreement shall require the applicable Assignee to acknowledge and agree that,
upon the effectiveness of such assignment, such Assignee shall become bound by
the Re-Allocation Agreement.

 

(f)                       No such assignment will be made to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause.

 

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment will be effective unless and until, in
addition to the other conditions hereto set forth herein, the parties to the
assignment make such additional payments to Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and Administrative Agent, the applicable pro rata share
of Loans previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Administrative Agent, each Issuing Lender, each Overdraft Provider and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Overdraft Amounts in accordance with its applicable
Revolving Commitments. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (b) of
this Section.

 



174

 

 

(g)                      Company and each Borrower authorize each Lender to
disclose to any Participant or Assignee (each, a “Transferee”) and any
prospective Transferee any and all financial information in such Lender’s
possession concerning Company, such Borrower and any of their Subsidiaries which
has been delivered to such Lender by Company or any Borrower pursuant to this
Agreement or which has been delivered to such Lender by Company or any Borrower
in connection with such Lender’s credit evaluation of Company or any Borrower
prior to entering into this Agreement, provided that, such Transferee or
prospective Transferee agrees to treat any such information which is not public
as confidential in accordance with the terms of Section 12.16 hereof.

 

(h)                      A Lender can and may only assign or transfer any of its
rights or obligations to a Transferee if such Transferee is a Non-Public Lender.

 

(i)                       Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time pledge or assign all or any portion of its
rights under this Agreement and the other Loan Documents to secure its
obligations (including, without limitation, the Notes held by it), including any
pledge or assignment to secure obligations to any Federal Reserve Bank or other
central banking authority in accordance with Regulation A of the Federal Reserve
Board, without notice to, or the consent of, any Loan Party, provided that, no
such pledge or assignment of a security interest under this Section 12.8(i)
shall release a Lender from any obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto. Any Lender which is a
fund may pledge all or any portion of its Notes or Loans to any holders of
obligations owed or securities issued by such Lender including any to its
trustee for or representative of such holders. No such pledge or assignment
shall release the transferor Lender from its obligations hereunder.

 

(j)                       Notwithstanding anything in this Section 12.8 to the
contrary, any Farm Credit Lender that (i) has purchased a participation from any
Lender that is a Farm Credit Lender in the minimum amount of $5,000,000 on or
after the Closing Date, (ii) is, by written notice to the Borrowers’ Agent and
Administrative Agent (a “Voting Participant Notification”), designated by the
selling Lender as being entitled to be accorded the rights of a voting
participant hereunder (any Farm Credit Lender so designated being called a
“Voting Participant”) and (iii) receives the prior written consent of the
Borrowers’ Agent and Administrative Agent to become a Voting Participant, shall
be entitled to vote (and the voting rights of the selling Lender shall be
correspondingly reduced), on a dollar for dollar basis, as if such Voting
Participant were a Lender, on any matter requiring or allowing a Lender to
provide or withhold its consent, or to otherwise vote on any proposed action, in
each case, in lieu of the vote of the selling Lender; provided, however, that if
such Voting Participant has at any time failed to fund any portion of its
participation when required to do so and notice of such failure has been
delivered by the selling Lender to Administrative Agent, then until such time as
all amounts of its participation required to have been funded have been funded
and notice of such funding has been delivered by the selling Lender to
Administrative Agent, such Voting Participant shall not be entitled to exercise
its voting rights pursuant to the terms of this clause (j), and the voting
rights of the selling Lender shall not be correspondingly reduced by the amount
of such Voting Participant’s participation. Notwithstanding the foregoing, each
Farm Credit Lender designated as a Voting Participant on Schedule 12.8(j) shall
be a Voting Participant without delivery of a Voting Participant Notification
and without the prior written consent of the Borrowers’ Agent and Administrative
Agent. To be effective, each Voting Participant Notification shall, with respect
to any Voting Participant, state the full name of such Voting Participant, as
well as all contact information required of an assignee as set forth in Exhibit
12.8(d). The selling Lender and the Voting Participant shall notify
Administrative Agent and the Borrowers’ Agent of the dollar (or equivalent)
amount of the participation of such Voting Participant within three (3) Business
Days request therefor, or reduction or increase in the amount of, such
participation and shall promptly upon request of Administrative Agent update or
confirm there has been no change in the information set forth in Schedule
12.8(j) or delivered in connection with any Voting Participant Notification. The
Borrowers and Administrative Agent shall be entitled to conclusively rely on
information provided by a Lender identifying itself or its participant as a Farm
Credit Lender without verification thereof and may also conclusively rely on the
information set forth in Schedule 12.8(j), delivered in connection with any
Voting Participant Notification or otherwise furnished pursuant to this clause
(j) and, unless and until notified thereof in writing by the selling Lender, may
assume that there have been no changes in the identity of Voting Participants,
the dollar (or equivalent) amount of participations, the contact information of
the participants or any other information furnished to the Borrowers or
Administrative Agent pursuant to this clause (j). The Administrative Agent shall
have no liability hereunder in connection with any failure by any selling Lender
or Voting Participant to provide information when requested pursuant to this
clause (j). The voting rights hereunder are solely for the benefit of the Voting
Participants and shall not inure to any assignee or participant of a Voting
Participant.

 



175

 

 

(k)                      (A) No assignment or participation shall be made to,
and no Additional Facilities, Refinancing Term Loans or Replacement Term Loans
shall be provided by, any Person that was a Disqualified Institution as of the
date (the “Trade Date”) on which the assigning Lender entered into a binding
agreement to sell and assign all or a portion of its rights and obligations
under this Agreement to such Person or the applicable effective date of the
Additional Facility, Refinancing Term Loans or Replacement Term Loans, as the
case may be (unless the applicable Borrower has consented to such assignment or
to such Person providing such Additional Facility, Refinancing Term Loans or
Replacement Term Loans (as applicable) in writing in its sole and absolute
discretion, in which case such Person will not be considered a Disqualified
Institution for the purpose of such assignment or participation or providing
such Additional Facility, Refinancing Term Loans or Replacement Term Loans (as
applicable)). For the avoidance of doubt, with respect to any assignee or Lender
with respect to any Additional Facility, Refinancing Term Loans or Replacement
Term Loans (as applicable) that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Institution”), (x) such assignee or Lender with
respect to any Additional Facility Refinancing Term Loans or Replacement Term
Loans (as applicable) shall not retroactively be disqualified from becoming a
Lender and (y) the execution by the applicable Borrower of an Assignment and
Assumption Agreement or other applicable amendment with respect to such assignee
will not by itself result in such assignee no longer being considered a
Disqualified Institution. Any assignment or participation or provision of any or
Additional Facility, Refinancing Term Loans or Replacement Term Loans (as
applicable) in violation of this clause (k)(A) shall not be void, but the other
provisions of this clause (A) shall apply.

 

(B)       If any assignment or participation is made to, or any commitments
under an Additional Facility or with respect to any Refinancing Term Loans or
Replacement Term Loans is provided by, any Disqualified Institution without the
applicable Borrower’s prior written consent in violation of clause (A) above, or
if any Person becomes a Disqualified Institution after the applicable Trade
Date, such Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and Administrative Agent, (A) terminate the
Commitment of such Disqualified Institution and repay all obligations of the
Borrower owing to such Disqualified Institution in connection with such
Commitment and/or (B) require such Disqualified Institution to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section), all of its interest, rights and obligations under this Agreement to
one or more Eligible Assignees at the lesser of (x) the principal amount thereof
and (y) the amount that such Disqualified Institution paid to acquire such
interests, rights and obligations, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder.

 



176

 

 

(C)       Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower,
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and Administrative Agent, or (z) access any electronic
site established for the Lenders or confidential communications from counsel to
or financial advisors of Administrative Agent or the Lenders and (B) (x) for
purposes of any consent to any amendment, waiver or modification of, or any
action under, and for the purpose of any direction to Administrative Agent or
any Lender to undertake any action (or refrain from taking any action) under
this Agreement or any other Loan Document, each Disqualified Institution will be
deemed to have consented in the same proportion as the Lenders that are not
Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any Debtor Relief Plan, each Disqualified Institution party hereto
hereby agrees (1) not to vote on such Debtor Relief Plan, (2) if such
Disqualified Institution does vote on such Debtor Relief Plan notwithstanding
the restriction in the foregoing clause (1), such vote will be deemed not to be
in good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Bankruptcy Code), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Debtor Relief Plan in accordance with Section 1126(c)
of the Bankruptcy Code (or any similar provision in any other Bankruptcy Code)
and (3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).

 

(D)       Administrative Agent shall have the right, and the Borrowers hereby
expressly authorizes Administrative Agent, to post the list of Disqualified
Institutions provided by the Borrowers’ Agent and any updates thereto from time
to time (collectively, the “DQ List”) to each Lender requesting the same.

 

12.9     CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY TRIAL; SERVICE OF
PROCESS.

 

(a)                      ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK SITTING IN NEW YORK, NEW YORK OR COURTS OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, AND HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND ACCORDINGLY EXPRESSLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT TO ANY OTHER JURISDICTION IN WHICH IT MAY
BE ENTITLED TO BRING ANY SUCH LEGAL ACTION OR PROCEEDING BY VIRTUE OF ITS
PRESENT OR FUTURE DOMICILE, OR OTHERWISE. EACH LOAN PARTY HEREBY IRREVOCABLY
DESIGNATES, APPOINTS AND EMPOWERS BORROWERS’ AGENT AS ITS DESIGNEE, APPOINTEE
AND ADMINISTRATIVE AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS
BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS,
SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR
PROCEEDING. IF FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND ADMINISTRATIVE AGENT
SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, EACH LOAN PARTY AGREES TO DESIGNATE
A NEW DESIGNEE, APPOINTEE AND ADMINISTRATIVE AGENT IN NEW YORK CITY ON THE TERMS
AND FOR THE PURPOSES OF THIS PROVISION REASONABLY SATISFACTORY TO ADMINISTRATIVE
AGENT UNDER THIS AGREEMENT. EACH LOAN PARTY FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH LOAN PARTY, AT ITS ADDRESS SET FORTH IN AND IN
ACCORDANCE WITH SECTION 12.3, SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS
AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ADMINISTRATIVE
AGENT UNDER THIS AGREEMENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST EACH LOAN PARTY IN ANY OTHER JURISDICTION.

 



177

 

 

(b)                      EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE
(A) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM
IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)                       EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO TRIAL BY JURY IN ANY COURT OR JURISDICTION, INCLUDING WITHOUT
LIMITATION THOSE REFERRED TO IN CLAUSE (A) ABOVE, IN RESPECT OF ANY MATTER
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).

 

(d)                      THIS AGREEMENT AND EACH NOTE AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT, TORT OR OTHERWISE)
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK,
AND FOR ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK.

 

(e)                      EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.3, SUBJECT
TO SUCH OTHER FORM OF NOTICE AS MAY BE REQUIRED UNDER APPLICABLE LAW WITH
RESPECT TO THE GERMAN BORROWERS. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 



178

 

 

 

(f)                       BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
OFFSHORE BORROWER ACKNOWLEDGES THAT IT HAS BY SEPARATE WRITTEN INSTRUMENT,
DESIGNATED AND APPOINTED BORROWERS’ AGENT (AND ANY SUCCESSOR ENTITY), AS ITS
AUTHORIZED AGENT UPON WHICH PROCESS MAY BE SERVED IN ANY SUIT OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE LOAN DOCUMENTS THAT MAY BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE STATE OF NEW YORK.

 

(g)                      EACH OFFSHORE BORROWER, TO THE EXTENT THAT IT HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY (SOVEREIGN OR OTHERWISE) FROM ANY LEGAL
ACTION, SUIT OR PROCEEDING, FROM JURISDICTION OF ANY COURT OR FROM SETOFF OR ANY
LEGAL PROCESS (WHETHER SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE)
WITH RESPECT TO ITSELF OR ANY OF ITS PROPERTY OR ASSETS, HEREBY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (IT BEING UNDERSTOOD THAT THE
WAIVERS CONTAINED IN THIS PARAGRAPH (G) SHALL HAVE THE FULLEST EXTENT PERMITTED
UNDER THE FOREIGN SOVEREIGN IMMUNITIES ACT OF 1976, AS AMENDED, AND ARE INTENDED
TO BE IRREVOCABLE AND NOT SUBJECT TO WITHDRAWAL FOR THE PURPOSES OF SUCH ACT).

 

(h)                      EACH LOAN PARTY ORGANIZED UNDER THE LAWS OF MEXICO
SHALL GRANT AND MAINTAIN DURING THE TERM OF THIS AGREEMENT AND FOR SO LONG AS
THERE ARE OBLIGATIONS OUTSTANDING HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, A
GENERAL POWER OF ATTORNEY FOR LAWSUITS AND COLLECTIONS (PLEITOS Y COBRANZAS) FOR
SERVICE OF PROCESS IN FAVOR OF THE BORROWERS’ AGENT (AND ANY SUCCESSOR ENTITY)
DULY GRANTED PURSUANT TO APPLICABLE LAW.

 

12.10  Severability of Provisions. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

12.11  Transfers of Notes. In the event that the holder of any Note (including
any Lender) shall transfer such Note, it shall immediately advise Administrative
Agent and the applicable Borrower of such transfer, and Administrative Agent and
Borrowers shall be entitled conclusively to assume that no transfer of any Note
has been made by any holder (including any Lender) unless and until
Administrative Agent and the applicable Borrower shall have received written
notice to the contrary. Except as otherwise provided in this Agreement or as
otherwise expressly agreed in writing by all of the other parties hereto, no
Lender shall, by reason of the transfer of a Note or otherwise, be relieved of
any of its obligations hereunder. Each transferee of any Note shall take such
Note subject to the provisions of this Agreement and to any request made, waiver
or consent given or other action taken hereunder, prior to the receipt by
Administrative Agent and the applicable Borrower of written notice of such
transfer, by each previous holder of such Note, and, except as expressly
otherwise provided in such transfer, Administrative Agent and Borrowers shall be
entitled conclusively to assume that the transferee named in such notice shall
hereafter be vested with all rights and powers under this Agreement with respect
to the Pro Rata Share of the Loans of the Lender named as the payee of the Note
which is the subject of such transfer.

 



179

 

 

12.12  Registry. Borrowers hereby designate Administrative Agent to serve as
Borrowers’ non-fiduciary agent, solely for purposes of this Section 12.12 to
maintain a register (the “Register”) on which it will record the Commitment from
time to time of each of the Lenders, the Loans made by each of the Lenders and
each repayment in respect of the principal amount (and interest amounts) of the
Loans of each Lender. Failure to make any such recordation, or any error in such
recordation shall not affect any Loan Party’s obligations in respect of such
Loans. With respect to any Lender, the transfer of the Commitments of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitment shall not be effective until such transfer is
recorded on the Register maintained by Administrative Agent with respect to
ownership of such Commitment and Loans and prior to such recordation all amounts
owing to the transferor with respect to such Commitments and Loans shall remain
owing to the transferor. The registration of assignment or transfer of all or
part of any Commitment and Loans shall be recorded by Administrative Agent on
the Register only upon the acceptance by such Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement pursuant to Section
12.8. The entries in the Register shall be conclusive absent manifest error, and
the Loan Parties, Administrative Agent and the Lenders shall treat each person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding any notice to the
contrary. Coincident with the delivery of such an Assignment and Assumption
Agreement to Administrative Agent for acceptance and registration of assignment
or transfer of all or part of a Loan, or as soon thereafter as practicable, the
assigning or transferor Lender shall surrender any Note evidencing such Loan,
and thereupon, if requested by the assigning or transferor Lender or new Lender,
one or more new Notes in the same aggregate principal amount then owing to such
assignor or transferor Lender shall be issued to the assigning or transferor
Lender and/or the new Lender.

 

12.13  Amendment and Restatement. This Agreement amends, restates, supersedes,
and replaces in its entirety the Existing Credit Agreement. Except as expressly
provided hereunder, the Obligations (as defined in the Existing Credit
Agreement) by the Borrowers under the Existing Credit Agreement continue without
interruption under this Agreement and such Obligations (as defined in the
Existing Credit Agreement) are hereby ratified and confirmed in all respects.
Nothing contained herein shall be construed as a novation of the obligations
outstanding under the Existing Credit Agreement, which shall remain in full
force and effect, except as modified hereby. Nothing express or implied in this
Agreement shall be construed as a release or discharge of Borrowers under the
Existing Credit Agreement. Any payment or performance of any Obligation under
the Existing Credit Agreement or any Obligation described in this Agreement
during any period prior to the Closing Date shall constitute payment or
performance of such Obligation under this Agreement. Any usage under any
“basket” set forth in any covenant or exception in the Existing Credit Agreement
shall not be included in the determination of baskets under this Agreement. For
the avoidance of doubt, in no event shall the amendment and restatement of the
Existing Credit Agreement hereunder constitute a termination of the
Multicurrency Revolving Commitments for purposes of any Overdraft Agreement.

 

12.14  Headings. The Table of Contents and Article and Section headings used in
this Agreement are for convenience of reference only and shall not affect the
construction of this Agreement.

 

12.15  Termination of Agreement. This Agreement shall terminate when the
Commitment of each Lender has terminated and all outstanding Loans and other
Obligations (as well as all Other Permitted Credit Exposure, other than any
obligations and liabilities under Other Permitted Credit Exposure as to which
arrangements reasonably satisfactory to the applicable holder of such Other
Permitted Credit Exposure shall have been made) have been paid in full and all
Letters of Credit have expired or been terminated (unless cash collateralized or
otherwise backstopped on terms reasonably acceptable to each applicable Issuing
Lender); provided, however, that the rights and remedies of each Agent and each
Lender with respect to any representation and warranty made by any Loan Party
pursuant to this Agreement or any other Loan Document, and the indemnification
and expense reimbursement provisions contained in this Agreement and any other
Loan Document, shall be continuing and shall survive any termination of this
Agreement or any other Loan Document.

 



180

 

 

12.16  Treatment of Certain Information; Confidentiality. Each of Administrative
Agent, the Lenders and each Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below) in accordance with its
customary practices and procedures for handling such information and in a
prudent fashion, except that information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or the enforcement or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement (it being understood
that the DQ List may be disclosed to any assignee or Participant, or prospective
assignee or Participant, in reliance on this clause (f)) or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Company or any other Loan Party and its obligations, (g) disclosure
to any rating agency when required by it, provided that, prior to any
disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to the Loan Parties
received by it from any Agent or any Lender, (h) with the consent of Company,
(i) to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facilities or
market data collectors, similar services providers to the lending industry and
service providers to Administrative Agent in connection with the administration
and management of this Agreement and the Loan Documents, (j) to the extent such
information (x) becomes publicly available other than as a result of a breach of
this section or (y) becomes available to any Agent, any Lender or any Issuing
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than Company or (k) to any credit insurance provider relating to
the Borrowers and their obligations hereunder. Nothing in this provision shall
imply that any party has waived any privilege that it may have with respect to
advice it has received.

 

For purposes of this Section, “Information” means all information received from
Company or any of its Subsidiaries relating to Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to Administrative Agent, any Lender or any Issuing
Lender on a nonconfidential basis prior to disclosure by Company or any of its
Subsidiaries. In addition, Administrative Agent may disclose to any agency or
organization that assigns standard identification numbers to loan facilities
such basic information describing the facilities provided hereunder as is
necessary to assign unique identifiers (and, if requested, supply a copy of this
Agreement but not the Schedules hereto), it being understood that the Person to
whom such disclosure is made will be informed of the confidential nature of
information and instructed to make available in the course of its business of
assigning identification numbers.

 



181

 

 

12.17  Concerning the Collateral and the Loan Documents.

 

(a)                      Authority. Each Lender and each other Secured Party
hereby irrevocably (for itself and its assignees, Participants and successors)
authorizes Administrative Agent and/or Collateral Agent to enter into the each
Collateral Document on behalf of and for the benefit of that Lender or other
Secured Party and its assignees, Participants and successors, and agrees to be
bound by the terms of each Collateral Document. Unless expressly provided for in
Section 12.1(i) and (j), each Lender and each other Secured Party irrevocably
(for itself and its assignees, Participants and successors) agrees that
Administrative Agent shall not enter into or consent to any amendment,
modification, termination or waiver of any provision contained in the Collateral
Documents without the prior consent of the Requisite Lenders. Each Lender and
each other Secured Party agrees irrevocably (for itself and its assignees,
Participants and successors) that it and its assignees, Participants and
successors shall not have any right individually to seek to realize upon the
security granted by any Collateral Document, it being understood and agreed that
such rights and remedies may be exercised by Collateral Agent for the benefit of
Administrative Agent, the Lenders and the other Secured Parties upon the terms
of the Collateral Documents.

 

(b)                      Notwithstanding anything herein to the contrary, no
provision of this Agreement shall render any Offshore Borrower liable for the
Obligations of Company, Owens-Brockway or any Additional Domestic Subsidiary
Borrower.

 

(c)                      Notwithstanding any other provision contained in this
Agreement or any other Loan Document, if a “secured creditor” (as that term is
defined under the BIA) is determined by a court of competent jurisdiction not to
include a Person to whom obligations are owed on a joint or joint and several
basis, then O-I Canada’s and any Canadian Guarantor’s Obligations, to the extent
such Obligations are secured, only shall be several obligations and not joint or
joint and several obligations.

 

(d)                      Each Lender and each other Secured Party agrees that
any action taken by Administrative Agent or the Requisite Lenders (or, where
required by the express terms, hereof, a different proportion of the Lenders) in
accordance with the provisions hereof or of the other Loan Documents, and the
exercise by any Agent, Collateral Agent or the Requisite Lenders (or, where so
required, such different proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders and each other Secured Party.
Without limiting the generality of the foregoing, Administrative Agent and
Collateral Agent shall have the sole and exclusive right and authority to (i)
act as the disbursing and collecting agent for the Lenders and each other
Secured Party with respect to all payments and collections arising in connection
herewith and with the Loan Documents relating to the Collateral; (ii) execute
and deliver each Loan Document relating to the Collateral and accept delivery of
each such agreement delivered by Company or any of its Subsidiaries, (iii) act
as collateral trustee for the Lenders and each other Secured Party for purposes
stated therein to the extent such action is provided for under the Loan
Documents, provided, however, Administrative Agent hereby appoints, authorizes
and directs each Lender and each other Secured Party to act as collateral
sub-agent for Administrative Agent and the Lenders for purposes of the
perfection of all security interests and Liens with respect to Company’s and its
Subsidiaries’ respective deposit accounts maintained with, and cash and Cash
Equivalents held by, such Lender and each other Secured Party; (iv) manage,
supervise and otherwise deal with the Collateral; (v) take such action as is
necessary or desirable to maintain the perfection and priority of the security
interests and liens created or purported to be created by the Loan Documents,
and (vi) except as may be otherwise specifically restricted by the terms hereof
or of any other Loan Document, exercise all remedies given to any Agent or the
Lenders and each other Secured Party with respect to the Collateral under the
Loan Documents relating thereto, applicable law or otherwise.

 



182

 

 

12.18  Dutch Parallel Debt

 

(a)                      For the purpose of ensuring the validity and
enforceability of any Dutch Collateral Documents and notwithstanding any other
provision of this Agreement, each Loan Party hereby irrevocably and
unconditionally undertakes to pay to Collateral Agent (the “Dutch Parallel
Debt”), as creditor in its own right and not as representative of the other
Dutch Secured Parties, sums equal to and in the currency of each amount payable
by the Offshore Borrowers under each of the Loan Documents as and when that
amount falls due for payment under the relevant Loan Document.

 

(b)                      Any amount due and payable by a Loan Party to
Collateral Agent under this Section 12.18 shall be decreased to the extent that
the Dutch Secured Parties have received (and are able to retain) payment in full
of the corresponding amount under the other provisions of the Loan Documents and
any amount due and payable by a Loan Party to the Dutch Secured Parties under
those provisions shall be decreased to the extent that Collateral Agent has
received (and is able to retain) payment of the Dutch Parallel Debt under this
Section 12.18.

 

(c)                      Collateral Agent shall have its own independent right
to demand payment of the amounts payable by each Loan Party under this Section
12.18 and shall not act as not as agent, trustee or representative of any other
Dutch Secured Party.

 

(d)                      The rights of the Dutch Secured Parties (other than
Collateral Agent) to receive payment of amounts payable by each Loan Party under
the Loan Documents are several and are separate and independent from, and
without prejudice to, the rights of Collateral Agent to receive payment under
this Section 12.18.

 

(e)                      If Collateral Agent resigns, each Loan Party shall
execute such documents and take all such other action as is necessary or (in the
opinion of Collateral Agent) desirable in connection with the substitution, in
accordance with applicable law, of the successor Collateral Agent as creditor of
the Dutch Parallel Debt and as beneficiary of any Collateral securing the Dutch
Parallel Debt.

 

(f)                       Notwithstanding any provision to the contrary in any
Loan Document, in relation to the Dutch Parallel Debt and any Dutch Collateral
Document the rights, powers and authorities vested in Collateral Agent pursuant
to the Loan Documents are subject to any restrictions imposed by mandatory Dutch
law.

 

12.19  No Fiduciary Duty. Each Agent, each Lender, each Overdraft Provider, each
Issuing Lender and their respective Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
affiliates. Each Loan Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Loan Party, its stockholders or its affiliates, on the other, in connection with
the Loan Documents. The Loan Parties acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Loan Party, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Loan Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Loan Party except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of any Loan Party, its management, stockholders, creditors or any other Person.
Each Loan Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Loan Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Loan Party, in connection
with the entry into the Loan Documents or the process leading thereto.

 



183

 

 

12.20  Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)a reduction in full or in part or cancellation of any such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

12.21       USA Patriot Act. Each Lender that is subject to the USA Patriot Act
and Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name, address and tax identification
number of such Loan Party and other information regarding such Loan Party that
will allow such Lender or Administrative Agent, as applicable, to identify such
Loan Party in accordance with the USA Patriot Act. This notice is given in
accordance with the requirements of the USA Patriot Act and is effective as to
the Lenders and Administrative Agent.

 

12.22        Acknowledgment Regarding Any Supported QFCs. (a) To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States).

 



184

 

 

(b)       In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(c)       As used in this Section 12.22, the following terms have the following
meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

Article XIII
Special provisions relating to a re-allocation event

 

13.1           Conversion. On the date of the occurrence of a Re-Allocation
Event, automatically (and without the taking of any action), (i) all then
outstanding Loans denominated in an Alternative Currency and all Unpaid Drawings
in respect of Letters of Credit owed in an Alternative Currency, shall be
automatically converted into Loans maintained in, and Unpaid Drawings owing by
the applicable Borrower in, Dollars (in an amount equal to the Dollar Equivalent
of the aggregate principal amount of the respective Loans or Unpaid Drawings on
the date such Re-Allocation Event first occurred, which Loans or Unpaid Drawings
(x) shall continue to be owed by the applicable Loan Parties, (y) shall at all
times thereafter be deemed to be Base Rate Loans and (z) shall be immediately
due and payable on the date such Re-Allocation Event has occurred) and (ii) all
principal, accrued and unpaid interest and other amounts owing with respect to
such Loans and Unpaid Drawings shall be immediately due and payable in Dollars,
taking the Dollar Equivalent of such principal amount, accrued and unpaid
interest and other amounts. The occurrence of any conversion of Loans or Unpaid
Drawings to Base Rate Loans as provided above in this Article XIII shall be
deemed to constitute, for purposes of Section 3.5, a prepayment of Loans before
the last day of any Interest Period relating thereto.

 



185

 

 

13.2           Payment and Distribution. Upon and after the occurrence of a
Re-Allocation Event, all amounts from time to time accruing with respect to, and
all amounts from time to time payable on account of, Loans denominated in an
Alternative Currency (including, without limitation, any interest and other
amounts which were accrued but unpaid on the date of such Re-Allocation Event)
and Unpaid Drawings owing in an Alternative Currency shall be payable in Dollars
(taking the Dollar Equivalents of all such amounts on the date of the occurrence
of the respective Re-Allocation Event, with all calculations for periods after
the Re-Allocation Event being made as if the respective such Loan or Unpaid
Drawing had originally been made in Dollars) and shall be distributed by
Administrative Agent for the account of appropriate Lenders which made such
Loans or are participating therein.

 

Article XIV
COMPANY GUARANTY

 

14.1           Guaranty. Company hereby irrevocably and unconditionally
guaranties the due and punctual payment of all Obligations of all Borrowers
hereunder and any Other Permitted Credit Exposure, when the same shall become
due, whether at stated maturity, by required payment, declaration, demand or
otherwise (including amounts which would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code), and agrees to pay
any and all costs and expenses (including reasonable fees and disbursements of
counsel) incurred by Collateral Agent, Agents or Lenders or their Affiliates
party to such Other Permitted Credit Exposure (each, a “Guarantied Party” and
collectively, the “Guarantied Parties”) in enforcing or preserving any rights
under this Guaranty (all such obligations collectively (excluding any Excluded
Swap Obligations), the “Guarantied Obligations”); provided, that, in order to
enjoy the benefit of the foregoing guaranty any such Lender or Affiliate thereof
party to any such Other Permitted Credit Exposure shall execute and deliver to
Collateral Agent, during such time as such Lender is a Lender under this
Agreement, an acknowledgment to the Intercreditor Agreement agreeing to be bound
thereby and acknowledged by Borrowers’ Agent. Any Lender or Affiliate thereof
obtaining the benefit of the foregoing guaranty with respect to Other Permitted
Credit Exposure shall remain a Guarantied Party hereunder with respect to such
Other Permitted Credit Exposure only for so long as such Lender remains a Lender
under this Agreement.

 

14.2           Waivers.

 

(a)                Company agrees that the Guarantied Obligations may be
extended or renewed, in whole or in part, without notice or further assent from
it, and that Company will remain bound upon this Guaranty notwithstanding any
extension, renewal or other alteration of any Guarantied Obligation.

 

(b)                Company waives presentation of, demand of, and protest of any
Guarantied Obligation and also waives notice of protest for nonpayment. The
obligations of Company under this Guaranty shall not be affected by:

 

(i)                 the failure of any Guarantied Party or any other Person to
assert any claim or demand or to enforce any right or remedy against Company,
any Borrower or any Subsidiary under the provisions of this Agreement, any other
Loan Document or any document relating to Other Permitted Credit Exposure or any
other agreement or otherwise.

 



186

 

 

(ii)               any extension or renewal of any provision of any thereof,

 

(iii)             any rescission, waiver, amendment or modification of any of
the terms or provisions of this Agreement, any other Loan Document or any
document relating to Other Permitted Credit Exposure or any instrument or
agreement executed pursuant hereto or thereto,

 

(iv)              the failure to perfect any security interest in, or the
release of, any of the security held by any Guarantied Party, Collateral Agent,
any other Agent or any other Person for any of the Guarantied Obligations, or

 

(v)               the failure of any Guarantied Party or any other Person to
exercise any right or remedy against any Borrower or any guarantor of any of the
Guarantied Obligations.

 

(c)                Company further agrees that this Guaranty constitutes a
guaranty of payment when due and not of collection and waives any right to
require that any resort be had by any Guarantied Party or any other Person to
any of the security held for payment of any of the Guarantied Obligations or to
any balance of any deposit account or credit on the books of any Guarantied
Party or any other Person in favor of a Borrower or any other Person.

 

(d)                The obligations of Company under this Article XIV shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including, without limitation, any claim of waiver, release, surrender,
alteration or compromise of any of the Guarantied Obligations, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Guarantied Obligations, the discharge of any Borrower or any other guarantor
from any of the Guarantied Obligations in a bankruptcy or similar proceeding, or
otherwise (including due to any expropriation, confiscation, nationalization or
requisition by any Governmental Authority). Without limiting the generality of
the foregoing, the obligations of Company under this Article XIV shall not be
discharged or impaired or otherwise affected by the failure of any Guarantied
Party, Collateral Agent, any other Agent or any other Person to assert any claim
or demand or to enforce any remedy under this Agreement, any other Loan Document
or any document relating to Other Permitted Credit Exposure or any other
agreement, by any waiver or modification of any hereof or thereof, by any
default, or any other act or thing or event or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
Company or which would otherwise operate as a discharge of Company as a matter
of law or equity.

 

(e)                Company further agrees that this Guaranty shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of principal of, interest on or any other amount with respect
to any Guarantied Obligation is rescinded or must otherwise be restored by any
Guarantied Party, Collateral Agent, any other Agent or any other Person upon the
bankruptcy or reorganization of Company, any other Person or otherwise.

 

14.3           Payment. Company further agrees, in furtherance of the foregoing
and not in limitation of any other right which any Guarantied Party, Collateral
Agent, any other Agent or any other Person may have at law or in equity against
Company by virtue hereof, upon the failure of any Borrower or any other Loan
Party to pay any of the Guarantied Obligations when and as the same shall become
due, whether by required prepayment, declaration or otherwise (including amounts
which would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code), Company will forthwith pay, or cause to be paid,
in cash, to Collateral Agent for the ratable benefit of Guarantied Parties, an
amount equal to the sum of the unpaid principal amount of such Guarantied
Obligations then due as aforesaid, accrued and unpaid interest on such
Guarantied Obligations (including, without limitation, interest which, but for
the filing of a petition in a bankruptcy, reorganization or other similar
proceeding with respect to any Borrower, would have accrued on such Guarantied
Obligations) and all other Guarantied Obligations then owed to Guarantied
Parties as aforesaid. All such payments shall be applied promptly from time to
time by Collateral Agent:

 



187

 

 

(a)                First, to the payment of the costs and expenses of any
collection or other realization under this Guaranty, including reasonable
compensation to Collateral Agent and its agents and counsel, and all expenses,
liabilities and advances made or incurred by Collateral Agent in connection
therewith;

 

(b)                Second, (i) upon and during the effectiveness of the
Intercreditor Agreement, to the payment of the Guarantied Obligations as
provided in Section 3 of the Intercreditor Agreement and (ii) except as set
forth in clause (i), to the payment of the Guarantied Obligations for the
ratable benefit of the holders thereof in accordance with Section 10.6; and

 

(c)                Third, after payment in full of all Guarantied Obligations,
to the payment to Company, or its successors or assigns, or to whomsoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct, of any surplus then remaining from such payments.

 

14.4           Waiver of Subrogation, Etc.

 

Company hereby waives any claim, right or remedy, direct or indirect, that it
now has or may hereafter have against any Borrower or any of its other
Subsidiaries or any of its assets in connection with this Article XIV or the
performance by Company of its obligations hereunder, in each case whether such
claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including without limitation (a) any right of
subrogation, reimbursement or indemnification that Company now has or may
hereafter have against any Borrower or Subsidiary thereof, (b) any right to
enforce, or to participate in, any claim, right or remedy that Collateral Agent
or any other Guarantied Party now has or may hereafter have against any Borrower
or a Subsidiary thereof, and (c) any benefit of, and any right to participate
in, any collateral or security now or hereafter held by Collateral Agent or any
other Guarantied Party. In addition, until the Guarantied Obligations (other
than contingent obligations as to which no claim has been asserted or any
obligations and liabilities under Other Permitted Credit Exposure as to which
arrangements reasonably satisfactory to the applicable holder of such Other
Permitted Credit Exposure shall have been made) shall have been paid in full and
the Commitments shall have terminated and all Letters of Credit shall have
expired or been terminated (unless cash collateralized or otherwise backstopped
on terms reasonably acceptable to the Issuing Lender), Company shall withhold
exercise of any right of contribution it may have against any other guarantor of
the Guarantied Obligations as a result of any payment hereunder. Company further
agrees that, to the extent the waiver of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
such rights of subrogation, reimbursement or indemnification Company may have
against any Borrower or any of its other Subsidiaries or against any collateral
or security, and any such rights of contribution a guarantor may have against
any such other guarantor, shall be junior and subordinate to any rights
Collateral Agent or any Guarantied Party may have against any Borrower or other
guarantor, to all right, title and interest Collateral Agent or any Guarantied
Party may have in any such collateral or security, and to any right Collateral
Agent or any Guarantied Party may have against such other guarantor. If any
amount shall be paid to Company on account of any such subrogation,
reimbursement, indemnification or contribution rights at any time when all
Guarantied Obligations (other than contingent obligations as to which no claim
has been asserted or any obligations and liabilities under Other Permitted
Credit Exposure as to which arrangements reasonably satisfactory to the
applicable holder of Other Permitted Credit Exposure shall have been made) shall
not have been paid in full, such amount shall be held in trust for Collateral
Agent on behalf of Guarantied Parties and shall forthwith be paid over to
Collateral Agent for the benefit of Guarantied Parties to be credited and
applied against the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms hereof.

 



188

 

 

Collateral Agent has been appointed to act on behalf of Guarantied Parties
hereunder by Lenders for their benefit and, by their acceptance of the benefits
hereof, the holders of any Other Lender Guarantied Obligations. Except as
otherwise provided in the next succeeding paragraph, Collateral Agent shall be
obligated, and shall have the right hereunder, to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action, solely in accordance with this Guaranty and this Agreement;
provided that, except as otherwise provided in the Intercreditor Agreement,
Collateral Agent shall exercise, or refrain from exercising, any remedies
hereunder in accordance with the instructions of Requisite Lenders. In
furtherance of the foregoing provisions of this paragraph, each holder of Other
Lender Guarantied Obligations, by its acceptance of the benefits hereof, agrees
that it shall have no right individually to enforce this Article XIV, it being
understood and agreed by such holder that all rights and remedies hereunder may
be exercised solely by Collateral Agent for the benefit of the Guarantied
Parties in accordance with the terms of this paragraph and that all decisions of
the Requisite Lenders shall be binding on such holders.

 

Anything contained in this Guaranty to the contrary notwithstanding, upon and
during the effectiveness of the Intercreditor Agreement no Guarantied Party
shall be entitled to take any action whatsoever to enforce any term or provision
of this Guaranty except through Collateral Agent in accordance with the terms of
the Intercreditor Agreement.

 

14.5           Termination. At such time as all Guarantied Obligations (other
than contingent obligations as to which no claim has been asserted or any
obligations and liabilities under Other Permitted Credit Exposure as to which
arrangements reasonably satisfactory to the applicable holder of such Other
Permitted Credit Exposure shall have been made) have been paid in full and all
Commitments have terminated and all Letters of Credit have expired or have been
terminated (unless cash collateralized or otherwise backstopped on terms
reasonably acceptable to the Issuing Lender), the provisions of this Article XIV
shall be of no further force and effect as to any Guarantied Obligations
guaranteed hereby.

 

14.6           Security. The obligations of Company under this Article XIV are
secured pursuant to the Pledge Agreement and the Security Agreement.

 

14.7           Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by Company to honor
all of its obligations under this Company Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 14.7 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 14.7, or
otherwise under this Company Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until a repayment in full and termination of the
Guaranteed Obligations. Each Qualified ECP Guarantor intends that this Section
14.7 constitute, and this Section 14.7 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

14.8           Reaffirmation of Overdraft Agreements. Each of the Domestic
Overdraft Provider, Australian Overdraft Provider, Canadian Overdraft Provider,
Dutch Overdraft Provider and Swiss Overdraft Provider, in each case as of the
Closing Date, hereby (a) acknowledges the final sentence of Section 12.13 hereof
and (b) reaffirms its obligations under (and acknowledges the continued
existence of) the Domestic Overdraft Agreement, Australian Overdraft Agreement,
Canadian Overdraft Agreement, Dutch Overdraft Agreement and Swiss Overdraft
Agreement, respectively.

 

[signature pages follow]

 



189

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 



  OWENS-ILLINOIS GROUP, INC.       By:         Name:     Title:      
OWENS-BROCKWAY GLASS CONTAINER INC.       By:         Name:     Title:       O-I
OPERATIONS (AUSTRALIA) PTY LTD. ACN 004 230 326       By:         Name:    
Title:       O-I CANADA CORP.       By:         Name:     Title:       OI
EUROPEAN GROUP B.V.       By:         Name:     Title:       O-I EUROPE SARL    
  By:         Name:     Title:       O-I OPERATIONS (NZ) LTD.       By:
                                                               Name:     Title:

 



 

 

 

  GLASS INTERNATIONAL OISPV, S.A.P.I. de C.V., S.O.F.O.M., E.N.R.       By:
                                                               Name:     Title:
          OWENS-ILLINOIS GENERAL INC.       as Borrowers’ Agent       By:      
  Name:     Title:

 



 

 

 

AGENTS AND LENDERS:

 



  DEUTSCHE BANK AG NEW YORK BRANCH,   as Administrative Agent, Collateral Agent,
Issuing Bank, Domestic Overdraft Provider, Revolving Lender and Term Loan Lender
      By:                                                            Name:    
Title:       By:         Name:     Title:

 



 

 

 

  [NAME OF LENDER],   as [Arranger][Term Loan Lender][Revolving Lender][Issuing
Lender][Offshore Overdraft Provider][Domestic Overdraft Provider]       By:
                                                                     Name:    
Title:       [By:         Name:     Title:]1

 



 

 

1 If second signature block is required. Please include Arranger capacities and
overdraft provider capacities on the sig blocks of the banks acting in those
capacities.

 



 

